


Exhibit 10.37

 

ASTERISKS INDICATE THAT CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.  CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THIS OMITTED INFORMATION.

 

 

 

CREDIT AND SECURITY AGREEMENT

 

dated as of June 14, 2017

 

by and among

 

ACCURAY INCORPORATED and TOMOTHERAPY INCORPORATED

 

each as a Borrower, and collectively as Borrowers,

 

and

 

MIDCAP FINANCIAL TRUST,

 

as Agent and as a Lender,

 

and

 

THE ADDITIONAL LENDERS

 

FROM TIME TO TIME PARTY HERETO

 

GRAPHIC [g142033lo01i001.jpg]

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1 -

DEFINITIONS

1

 

 

 

Section 1.1

Certain Defined Terms

1

Section 1.2

Accounting Terms and Determinations

40

Section 1.3

Other Definitional and Interpretive Provisions

41

Section 1.4

Time is of the Essence

41

 

 

 

ARTICLE 2 -

LOANS AND LETTERS OF CREDIT

42

 

 

 

Section 2.1

Loans

42

Section 2.2

Interest, Interest Calculations and Certain Fees

44

Section 2.3

Notes

46

Section 2.4

Reserved

46

Section 2.5

Letters of Credit and Letter of Credit Fees

46

Section 2.6

General Provisions Regarding Payment; Loan Account

49

Section 2.7

Maximum Interest

50

Section 2.8

Taxes; Capital Adequacy

51

Section 2.9

Appointment of Borrower Representative

54

Section 2.10

Joint and Several Liability; Rights of Contribution; Subordination and
Subrogation

55

Section 2.11

Collections and Lockbox Account

57

Section 2.12

Termination; Restriction on Termination

59

 

 

 

ARTICLE 3 -

REPRESENTATIONS AND WARRANTIES

60

 

 

 

Section 3.1

Existence and Power

60

Section 3.2

Organization and Governmental Authorization; No Contravention

60

Section 3.3

Binding Effect

61

Section 3.4

Capitalization

61

Section 3.5

Financial Information

61

Section 3.6

Litigation

61

Section 3.7

Ownership of Property

61

Section 3.8

No Default

61

Section 3.9

Labor Matters

61

Section 3.10

Regulated Entities

62

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 3.11

Margin Regulations

62

Section 3.12

Compliance With Laws; Anti-Terrorism Laws

62

Section 3.13

Taxes

62

Section 3.14

Compliance with ERISA

63

Section 3.15

Consummation of Operative Documents; Brokers

64

Section 3.16

Related Transactions

64

Section 3.17

Material Contracts

64

Section 3.18

Compliance with Environmental Requirements; No Hazardous Materials

64

Section 3.19

Intellectual Property

65

Section 3.20

Solvency

65

Section 3.21

Full Disclosure

65

Section 3.22

Reserved

66

Section 3.23

Subsidiaries

66

Section 3.24

Reserved

66

Section 3.25

Regulatory Matters

66

 

 

 

ARTICLE 4 -

AFFIRMATIVE COVENANTS

69

 

 

 

Section 4.1

Financial Statements and Other Reports

69

Section 4.2

Payment and Performance of Obligations

70

Section 4.3

Maintenance of Existence

70

Section 4.4

Maintenance of Property; Insurance

70

Section 4.5

Compliance with Laws and Material Contracts

72

Section 4.6

Inspection of Property, Books and Records

72

Section 4.7

Use of Proceeds

72

Section 4.8

Reserved

73

Section 4.9

Notices of Litigation and Defaults

73

Section 4.10

Hazardous Materials; Remediation

73

Section 4.11

Further Assurances

73

Section 4.12

Power of Attorney

76

Section 4.13

Borrowing Base Collateral Administration

76

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE 5 -

NEGATIVE COVENANTS

77

 

 

 

Section 5.1

Debt; Contingent Obligations

77

Section 5.2

Liens

77

Section 5.3

Distributions

77

Section 5.4

Restrictive Agreements

77

Section 5.5

Payments and Modifications of Subordinated Debt

78

Section 5.6

Consolidations, Mergers and Sales of Assets; Change in Control

78

Section 5.7

Purchase of Assets, Investments

78

Section 5.8

Transactions with Affiliates

79

Section 5.9

Modification of Organizational Documents

79

Section 5.10

Modification of Certain Agreements

79

Section 5.11

Conduct of Business

79

Section 5.12

Reserved

79

Section 5.13

Limitation on Sale and Leaseback Transactions

79

Section 5.14

Deposit Accounts and Securities Accounts; Payroll and Benefits Accounts

80

Section 5.15

Compliance with Anti-Terrorism Laws

80

Section 5.16

Transfers to Subsidiaries

80

Section 5.17

Limitations on Morphormics, Inc.

80

 

 

 

ARTICLE 6 -

FINANCIAL COVENANTS

81

 

 

 

Section 6.1

Additional Defined Terms

81

Section 6.2

Fixed Charge Coverage Ratio

81

Section 6.3

Evidence of Compliance

81

 

 

 

ARTICLE 7 -

CONDITIONS

81

 

 

 

Section 7.1

Conditions to Closing

81

Section 7.2

Conditions to Each Loan, Support Agreement and Lender Letter of Credit

82

Section 7.3

Searches

82

Section 7.4

Post-Closing Requirements

83

 

 

 

ARTICLE 8 -

RESERVED

83

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE 9 -

SECURITY AGREEMENT

83

 

 

 

Section 9.1

Generally

83

Section 9.2

Representations and Warranties and Covenants Relating to Collateral

83

 

 

 

ARTICLE 10 -

EVENTS OF DEFAULT

87

 

 

 

Section 10.1

Events of Default

87

Section 10.2

Acceleration and Suspension or Termination of Revolving Loan Commitment

90

Section 10.3

UCC Remedies

90

Section 10.4

Cash Collateral

92

Section 10.5

Default Rate of Interest

92

Section 10.6

Setoff Rights

93

Section 10.7

Application of Proceeds

93

Section 10.8

Waivers

94

Section 10.9

Injunctive Relief

96

Section 10.10

Marshalling; Payments Set Aside

96

Section 10.11

Cure Right

96

 

 

 

ARTICLE 11 -

AGENT

97

 

 

 

Section 11.1

Appointment and Authorization

97

Section 11.2

Agent and Affiliates

97

Section 11.3

Action by Agent

97

Section 11.4

Consultation with Experts

98

Section 11.5

Liability of Agent

98

Section 11.6

Indemnification

98

Section 11.7

Right to Request and Act on Instructions

98

Section 11.8

Credit Decision

99

Section 11.9

Collateral Matters

99

Section 11.10

Agency for Perfection

99

Section 11.11

Notice of Default

100

Section 11.12

Assignment by Agent; Resignation of Agent; Successor Agent

100

Section 11.13

Payment and Sharing of Payment

101

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 11.14

Right to Perform, Preserve and Protect

103

Section 11.15

Additional Titled Agents

104

Section 11.16

Amendments and Waivers

104

Section 11.17

Assignments and Participations

105

Section 11.18

Funding and Settlement Provisions Applicable When Non-Funding Lenders Exist

108

Section 11.19

Buy-Out Upon Refinancing

110

 

 

 

ARTICLE 12 -

MISCELLANEOUS

110

 

 

 

Section 12.1

Survival

110

Section 12.2

No Waivers

110

Section 12.3

Notices

110

Section 12.4

Severability

111

Section 12.5

Headings

111

Section 12.6

Confidentiality

111

Section 12.7

Waiver of Consequential and Other Damages

112

Section 12.8

GOVERNING LAW; SUBMISSION TO JURISDICTION

112

Section 12.9

WAIVER OF JURY TRIAL

113

Section 12.10

Publication; Advertisement

113

Section 12.11

Counterparts; Integration

114

Section 12.12

No Strict Construction

114

Section 12.13

Lender Approvals

114

Section 12.14

Expenses; Indemnity

114

Section 12.15

Reserved

116

Section 12.16

Reinstatement

116

Section 12.17

Successors and Assigns

116

Section 12.18

USA PATRIOT Act Notification

116

 

v

--------------------------------------------------------------------------------

 

CREDIT AND SECURITY AGREEMENT

 

THIS CREDIT AND SECURITY AGREEMENT (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “Agreement”) is dated as
of June 14, 2017 by and among ACCURAY INCORPORATED, a Delaware corporation
(“Accuray” or “Borrower Representative”), TOMOTHERAPY INCORPORATED, a Wisconsin
corporation, and any additional borrower that may hereafter be added to this
Agreement (collectively, “Other Borrowers” and, together with Borrower
Representative, each individually as a “Borrower”, and collectively as
“Borrowers”), MIDCAP FINANCIAL TRUST, a Delaware statutory trust, individually
as a Lender, and as Agent, and the financial institutions or other entities from
time to time parties hereto, each as a Lender.

 

RECITALS

 

Borrowers have requested that Lenders make available to Borrowers the financing
facilities as described herein.  Lenders are willing to extend such credit to
Borrowers under the terms and conditions herein set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders and Agent agree as follows:

 

ARTICLE 1 - DEFINITIONS

 

Section 1.1                                   Certain Defined Terms.  The
following terms have the following meanings:

 

“2018 Convertible Notes” means, collectively, (a) the 3.50% Convertible Senior
Notes due February 1, 2018, issued pursuant to the Indenture, dated as of
February 13, 2013, between Accuray and The Bank of New York Mellon Trust
Company, N.A., as trustee in the original principal amount of $115 million (of
which $44,700,000 is outstanding as of the Closing Date), (b) the 3.50% Series A
Convertible Senior Notes due February 1, 2018 issued pursuant to the Indenture,
dated as of April 24, 2014, between Accuray and The Bank of New York Mellon
Trust Company, N.A., as trustee in the original principal amount of
approximately $70.3 million (of which $70,300,000 is outstanding as of the
Closing Date) and (c) any Permitted Refinancing Debt of (a) and/or (b).

 

“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which Agent has declared all or any portion of the Obligations to be
immediately due and payable pursuant to Section 10.2, (b) pursuant to
Section 10.1(a), and in respect of which Agent has suspended or terminated the
Revolving Loan Commitment pursuant to Section 10.2, and/or (c) pursuant to
either Section 10.1(e) and/or Section 10.1(f).

 

“Access Agreement Location” has the meaning set forth in Section 4.11(c).

 

“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.

 

--------------------------------------------------------------------------------


 

“Accounts” means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance and (b) without duplication,
any “account” (as defined in the UCC), any accounts receivable (whether in the
form of payments for services rendered or goods sold, rents, license fees or
otherwise), any “health-care-insurance receivables” (as defined in the UCC), any
“payment intangibles” (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance.

 

“Additional Tranche” means an additional amount of Revolving Loan Commitment
equal to $33,000,000 (it being acknowledged that multiple Additional Tranches
are permitted pursuant to Section 2.1(c) in minimum amounts of $1,000,000 each
for a total of up to $33,000,000).

 

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person and (b) any Person which is controlled by or is
under common control with such controlling Person.”

 

“Agent” means MCF, in its capacity as administrative agent for itself and for
Lenders hereunder, as such capacity is established in, and subject to the
provisions of, Article 11, and the successors and assigns of MCF in such
capacity.

 

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC.

 

“Applicable Margin” means with respect to Revolving Loans and all other
Obligations  four and one-half percent (4.50%).

 

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding
clauses (a) and (b), is administered or managed by (i) a Lender, (ii) an
Affiliate of a Lender, or (iii) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.  Notwithstanding the foregoing, in no event shall any Person that is
an Excluded Person constitute an Approved Fund.

 

“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party of any asset.

 

“Assignment Agreement” means an assignment agreement in form and substance
acceptable to Agent.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

 

2

--------------------------------------------------------------------------------


 

“Base LIBOR Rate” means, for each Interest Period, the rate per annum,
determined by Agent in accordance with its customary procedures, and utilizing
such electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period or, if such day
is not a Business Day on the preceding Business Day) in the amount of $1,000,000
are offered to major banks in the London interbank market on or about
11:00 a.m. (Eastern time) two (2) Business Days prior to the first day of each
calendar month, for a term comparable to such Interest Period, which
determination shall be conclusive in the absence of manifest error.

 

“Base Rate” means the per annum rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its “prime rate,”
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate; provided, however, that
Agent may, upon prior written notice to Borrower, choose a reasonably comparable
index or source to use as the basis for the Base Rate.

 

“Blocked Person” means any Person with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law,
including any Person that is, or is owned 50% or more by any Person(s) that are,
named on any OFAC Lists.

 

“Bona Fide Lending Affiliate” shall mean any bona fide debt fund, investment
vehicle, regulated banking entity or non-regulated lending entity (in each case,
other than a Person that is excluded pursuant to clause (a)(i) of the definition
of Excluded Person) that is (a) primarily engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of business and (b) managed, sponsored or advised by any
person that is controlling, controlled by or under common control with a
Competitor or Affiliate thereof, as applicable, but only to the extent that no
personnel involved with the investment in such Competitor or Affiliate thereof,
as applicable, (i) makes (or has the right to make or participate with others in
making) investment decisions on behalf of such debt fund, investment vehicle,
regulated banking entity or non-regulated lending entity or (ii) has access to
any information (other than information that is publicly available) relating to
the Credit Parties’ business.

 

“Borrower” and “Borrowers” mean the entity(ies) described in the first paragraph
of this Agreement and each of their successors and permitted assigns.

 

“Borrower Representative” means Accuray, in its capacity as Borrower
Representative pursuant to the provisions of Section 2.9, or any successor
Borrower Representative selected by Borrowers and approved by Agent.

 

“Borrowing Base” means:

 

(a)                                 the product of (i) eighty-five percent (85%)
multiplied by (ii) the aggregate net amount at such time of the Eligible
Domestic Accounts; plus

 

3

--------------------------------------------------------------------------------


 

(b)                                 the lesser of (i) $15,000,000 and (ii) the
product of (x) eighty-five percent (85%) multiplied by (y) the aggregate net
amount at such time of the Eligible Foreign Accounts; plus

 

(c)                                  the lesser of (i) eighty-five percent (85%)
multiplied by the Orderly Liquidation Value of the Eligible Inventory, or
(ii) sixty-five percent (65%) multiplied by the value of the Eligible Inventory,
valued at the lower of first-in-first-out cost or market cost, and after
factoring in all rebates, discounts and other incentives or rewards associated
with the purchase of the applicable Inventory; minus

 

(d)                                 the amount of any reserves and/or
adjustments provided for in this Agreement.

 

“Borrowing Base Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit C hereto.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Washington, DC and New York City are authorized by law to close.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
during such period determined on a consolidated basis that, in accordance with
GAAP, are or should be included in “purchase of property or equipment” or
similar items reflected in the financial statements of Accuray and its
Consolidated Subsidiaries for such period.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six (6) months from the date of acquisition thereof;
(b) commercial paper, maturing not more than 270 days after the date of issue
rated P-1 by Moody’s or A-1 by Standard & Poor’s; (c) certificates of deposit
maturing not more than 270 days after the date of issue, issued by commercial
banking institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (d) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (c) above and which are secured by readily marketable direct obligations
of the United States Government or any agency thereof; (e) money market accounts
maintained with mutual funds having assets in excess of $2,500,000,000, which
assets are primarily comprised of Cash Equivalents described in another
clause of this definition; (f) marketable tax exempt securities rated A or
higher by Moody’s or A+ or higher by Standard & Poor’s, in each case, maturing
within 270 days from the date of acquisition thereof; (g) in the case of any
Foreign Subsidiary, cash and cash equivalents that are substantially equivalent
in such jurisdiction to those described in clauses (a) through (f) above in
respect of each country that is a member of the Organization for Economic
Co-operation and Development, and (h) any other security meeting the
requirements set forth in Borrower Representative’s Investment Policy as
provided to Agent prior to the Closing Date.

 

4

--------------------------------------------------------------------------------


 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.

 

“CFC” means a “controlled foreign corporation” as defined in Section 957 of the
Code.

 

“Change in Control” means any of the following events:  (a) any Person or two or
more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of or control over, voting stock of Accuray
(or other securities convertible into such voting stock) representing 40% or
more of the combined voting power of all voting stock of Accuray or (b) Accuray
ceases to own, directly or indirectly, 100% (or such lesser portion as may be
owned by Accuray as of the date hereof) of the capital stock of any Borrower
(with the exception of any Borrower permitted to be sold, dissolved or merged to
the extent otherwise permitted by this Agreement so long as all assets of such
Borrower have been excluded from the Borrowing Base); or (c) the occurrence of
any “Change of Control”, “Change in Control”, or terms of similar import under
any document or instrument governing or relating to Debt of or equity in such
Person having a principal amount in excess of $10,000,000.  As used herein,
“beneficial ownership” shall have the meaning provided in Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934.

 

“Chattel Paper” means “chattel paper”, as defined in Article 9 of the UCC.

 

“Chicago Premises” means the location located at 11601 W. Touhy Avenue
Suite 893, Unit 2, Chicago, IL 60666 at which Collateral is stored.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the Security
Documents, including all of the property described in Schedule 9.1 hereto;
provided that the Collateral shall not include any Excluded Property.

 

“Collections Account Post-Closing Period” means the period beginning on the
Closing Date and ending on the earlier of the date that is thirty (30) days
after the Closing Date (or such later date as Agent may agree in writing).

 

“Commitment Annex” means Annex A to this Agreement.

 

“Commitment Expiry Date” means the date that is four (4) years following the
Closing Date (the “Stated Commitment Expiry Date”); provided, however, that if,
as of the Early Maturity Date with respect to any series of notes included as
Convertible Notes Debt (collectively, “Convertible Notes”), a Convertible Notes
Event with respect to such series of Convertible Notes has not occurred, then
the Commitment Expiry Date shall be the Early

 

5

--------------------------------------------------------------------------------


 

Maturity Date with respect to such series of Convertible Notes (the occurrence
of the event described in this proviso, an “Early Maturity Event”); provided
further, however, that if a Convertible Notes Event with respect to all of such
series of Convertible Notes has not occurred prior to the Early Maturity Date
with respect to such series of Convertible Notes, but as of such Early Maturity
Date with respect to such series of Convertible Notes the Liquidity Condition is
satisfied with respect to the portion of such series that is not subject to a
Convertible Notes Event, then (a) an Early Maturity Event shall not occur and
(b) the Commitment Expiry Date shall continue to be the Stated Commitment Expiry
Date unless, as of any time (the date on which such time occurs, the
“Accelerated Commitment Expiry Date”) on or after the Early Maturity Date with
respect to such series of  Convertible Notes when a Convertible Notes Event with
respect to such series of Convertible Notes has not occurred, (y) the Liquidity
Condition with respect to such series of Convertible Notes is not satisfied, in
which event the Commitment Expiry Date shall be the Accelerated Commitment
Expiry Date or (z) an Early Maturity Event occurs with respect to any other
series of Convertible Notes and Borrowers have not caused the Commitment Expiry
Date to remain the Stated Maturity Date in accordance with the second proviso of
this definition.

 

“Competitor” means any Person that is an operating company directly and
primarily engaged in the business of developing, manufacturing and servicing
radiation oncology devices.

 

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit B hereto.

 

“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which would be consolidated with those of “parent” Borrower (or any other
Person, as the context may require hereunder) in its consolidated financial
statements if such statements were prepared as of such date.

 

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person:  (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (d) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person.  The amount of any Contingent Obligation
shall be equal to the amount of the obligation so Guaranteed or otherwise
supported or, if not a fixed and determinable amount, the maximum amount so
Guaranteed or otherwise supported.

 

6

--------------------------------------------------------------------------------


 

“Controlled Group” means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with any Borrower, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA.

 

“Convertible Notes” has the meaning set forth in the definition of “Commitment
Expiry Date”.

 

“Convertible Notes Debt” has the meaning set forth in the definition of
“Permitted Debt”.

 

“Convertible Notes Event” means, with respect to all or a part of any series of 
Convertible Notes, any of the following: (a) the redemption, repayment,
defeasance or other discharge of all or a part of such series of Convertible
Notes (including, in each case, all accrued but unpaid interest, fees and other
amounts in respect thereof) in accordance with the terms of the applicable
Indenture; (b) the amendment to or other modification of such series of
Convertible Notes causing the stated maturity date of such series of Convertible
Notes to be extended to a date that is at least 91 days after the Commitment
Expiry Date; and/or (c) the refinancing of all or a part of such series of 
Convertible Notes with, or the exchange of all or part of such series of
Convertible Notes for, Debt having a maturity date that is at least 91 days
after the Stated Commitment Expiry Date and otherwise satisfying the definition
of Permitted Refinancing Debt; provided that, (x) a Convertible Notes Event with
respect to less than all of any series of Convertible Notes shall only apply to
that portion of such series with respect to which such Convertible Notes Event
occurred and (y) in the case of clauses (b) and (c) of this definition, such
series of Convertible Notes as so amended, or any Permitted Refinancing Debt in
respect thereof, does not require (i) any amortization prior to the date that is
91 days after the Stated Commitment Expiry Date or (ii) any mandatory prepayment
or redemption at the option of the holders thereof (except for redemptions in
respect of asset sales and changes in control on terms not less favorable to
Borrower Representative than the terms of such series of  Convertible Notes as
in effect on the date hereof and other conversion provisions) prior to the date
that is 91 days after the Stated Commitment Expiry Date.

 

“Credit Exposure” means, at any time, any portion of the Revolving Loan
Commitment and of any other Obligations that remains outstanding, or any
Reimbursement Obligation that remains unpaid or any Letter of Credit or Support
Agreement not supported with cash collateral required by this Agreement that
remains outstanding; provided, however, that no Credit Exposure shall be deemed
to exist solely due to the existence of contingent indemnification liability,
absent the assertion of a claim, or the known existence of a claim reasonably
likely to be asserted, with respect thereto.

 

“Credit Party” means any Guarantor under a Guarantee of the Obligations or any
part thereof, any Borrower and any other Person (other than Agent, a Lender or a
participant of a Lender), whether now existing or hereafter acquired or formed,
that becomes obligated as a borrower, guarantor, surety, indemnitor, pledgor,
assignor or other obligor under any Financing Document; and “Credit Parties”
means all such Persons, collectively.

 

“Cure Period” has the meaning set forth in Section 10.11.

 

7

--------------------------------------------------------------------------------


 

“Cure Right” has the meaning set forth in Section 10.11.

 

“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
(i) trade accounts payable arising in the Ordinary Course of Business and paid
within 120 days of when due, (ii) current non-trade payables arising and paid on
a timely basis in the Ordinary Course of Business, and (iii) liabilities
associated with customary prepayments and deposits, (d) all capital leases of
such Person, (e) all non-contingent obligations of such Person to reimburse any
bank or other Person in respect of amounts paid under a letter of credit,
banker’s acceptance or similar instrument, (f) all Disqualified Equity
Interests, (g) all obligations secured by a Lien on any asset of such Person,
whether or not such obligation is otherwise an obligation of such Person,
(h) “earnouts”, purchase price adjustments, profit sharing arrangements,
deferred purchase money amounts and similar payment obligations or continuing
obligations of any nature of such Person arising out of purchase and sale
contracts, in each case only to the extent such obligation has become a
liability on the balance sheet of such person in accordance with GAAP, (i) all
Debt of others Guaranteed by such Person, (j) off-balance sheet liabilities
and/or Pension Plan or Multiemployer Plan liabilities of such Person,
(k) obligations arising under non-compete agreements, and (l) obligations
arising under bonus, deferred compensation, incentive compensation or similar
arrangements, other than those arising in the Ordinary Course of Business. 
Without duplication of any of the foregoing, Debt of Borrowers shall include any
and all Loans and Letter of Credit Liabilities.

 

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

 

“Defaulted Lender” means, so long as such failure shall remain in existence and
uncured, any Lender which shall have failed to make any Loan or other credit
accommodation, disbursement, settlement or reimbursement required pursuant to
the terms of any Financing Document.

 

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Borrower.

 

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to Agent, among Agent, any Borrower and each financial
institution in which such Borrower maintains a Deposit Account, which agreement
provides that (a) such financial institution shall comply with instructions
originated by Agent directing disposition of the funds in such Deposit Account
without further consent by the applicable Borrower, and (b) such financial
institution shall agree that it shall have no Lien on, or right of setoff or
recoupment against, such Deposit Account or the contents thereof, other than in
respect of usual and customary service fees and returned items for which Agent
has been given value, in each such case expressly consented to by Agent (acting
reasonably), and containing such other terms and conditions as Agent may
reasonably require, including as to any such agreement pertaining to any Lockbox
Account, providing that such financial institution shall wire, or otherwise

 

8

--------------------------------------------------------------------------------


 

transfer, in immediately available funds, on a daily basis to the Payment
Account all funds received or deposited into such Lockbox or Lockbox Account.

 

“Device” means any instrument, apparatus, implement, machine, contrivance,
implant, in vitro reagent, or other similar or related article, including any
component, part, or accessory, which is (a) recognized in the official National
Formulary, or the United States Pharmacopeia, or any supplement to them,
(b) intended for use in the diagnosis of disease or other conditions, or in the
cure, mitigation, treatment, or prevention of disease, in man or other animals,
(c) intended to affect the structure or any function of the body of man or other
animals; and which does not achieve its primary intended purposes through
chemical action within or on the body of man or other animals and which is not
dependent upon being metabolized for the achievement of its primary intended
purposes, or (d) any product otherwise classified as a “device” under the FD&C
Act.

 

“Device Approval Application” means, with respect to any Device, a premarket
approval application (PMA) submitted under Section 515 of the FD&C Act (21
U.S.C. § 360e), a de novo request submitted under Section 513(f) of the FD&C Act
(21 U.S.C. § 360c(f)), or premarket notification submitted under
Section 510(k) of the FD&C Act (21 U.S.C. § 360(k)), or any corresponding
foreign application.

 

“Disqualified Equity Interest” means, with respect to any Person, any equity
interest in such Person that by its terms (or by the terms of any security or
other equity interest into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of anyone other than such
Person), or upon the happening of any date certain, event or other condition
(except, in the case of the following clauses (a), (b) and (c), as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale shall be subject to the
prior payment in full of all Loans and all other Obligations (other than with
respect to contingent indemnification obligations for which no claim has been
made), and the termination of the Revolving Loan Commitment):  (a) matures or is
mandatorily redeemable (other than solely for equity interests in such Person
that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such equity interests), whether pursuant to a sinking fund
obligation or otherwise; (b) is convertible or exchangeable at the option of the
holder thereof for Debt or equity interests (other than solely for equity
interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such equity interests); (c) is or may
be redeemable (other than solely for equity interests in such Person that do not
constitute Disqualified Equity Interests and cash in lieu of fractional shares
of such equity interests) or is or may be required to be repurchased by such
Person or any of its Affiliates, in whole or in part, at the option of the
holder thereof; (d) requires the payment of any cash dividend or any other
scheduled cash payment constituting a return of capital; or (e) is or becomes
convertible into or exchangeable for Debt or any other equity interests that
would constitute Disqualified Equity Interests; in each case, on or prior to the
date that occurs 91 days after the Stated Commitment Expiry Date, provided that
if such equity interests are issued pursuant to a plan to, or for the benefit
of, future, current or former employees, directors, officers, member of
management or consultants of any Borrower or any Subsidiary, such equity
interests shall not constitute “Disqualified Equity Interests” solely because
they may be permitted to be repurchased by such Borrower or such Subsidiary in
order to satisfy applicable statutory or regulatory obligations or as a result
of any employee’s, director’s, officer’s,

 

9

--------------------------------------------------------------------------------


 

management member’s or consultant’s termination of employment or service (as
applicable), death or disability.

 

“Distribution” means as to any Person (a) any dividend or other distribution
(whether in cash, securities or other property) with respect to any equity
interest in such Person (except those payable solely in its equity interests to
the extent not Disqualified Equity Interests), (b) any payment by such Person on
account of (i) the purchase, redemption, retirement, defeasance, surrender,
cancellation, termination or acquisition of any equity interests in such Person
or any claim respecting the purchase or sale of any equity interest in such
Person, or (ii) any option, warrant or other right to acquire any equity
interests in such Person, (c) any management fees, salaries or other fees or
compensation to any Person holding an equity interest in a Borrower or a
Subsidiary of a Borrower (other than (i) payments of salaries to individuals,
(ii) directors’ fees, and (iii) advances and reimbursements to employees or
directors, all in the Ordinary Course of Business), an Affiliate of a Borrower
or an Affiliate of any Subsidiary of a Borrower or (d) repayments of or debt
service on loans or other indebtedness held by any Person holding an equity
interest in a Borrower or a Subsidiary of a Borrower unless permitted under and
made pursuant to a Subordination Agreement applicable to such loans or other
indebtedness.  The parties hereto agree, for the avoidance of doubt but without
limiting in any way the terms of this Agreement that may restrict such payments,
that any payments with respect to the Convertible Notes Debt do not constitute a
Distribution.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.

 

“Early Maturity Date” means, with respect to any series of 2018 Convertible
Notes, the date that is 91 days prior to the stated maturity date for such
series of 2018 Convertible Notes set forth in the applicable Indenture.

 

“EBITDA” has the meaning provided in the Compliance Certificate.

 

“Eligible Accounts” means, collectively, the Eligible Domestic Accounts and
Eligible Foreign Accounts.

 

“Eligible Domestic Account” means, subject to the criteria below, an account
receivable of a Borrower, which (i) was generated in the Ordinary Course of
Business, (ii) was generated originally in the name of a Borrower and not
acquired via assignment or otherwise, (iii) is not an Eligible Foreign Account,
and (iv) Agent, in its good faith credit judgment and discretion, deems to be an
Eligible Domestic Account.  The net amount of an Eligible Domestic Account at
any time shall be (a) the face amount of such Eligible Domestic Account as
originally billed minus all cash collections and other proceeds of such Account
received from or on behalf of the Account Debtor thereunder as of such date and
any and all returns, rebates, discounts (which may, at Agent’s option, be
calculated on shortest terms), credits, allowances or excise taxes of any nature
at any time issued, owing, claimed by Account Debtors, granted, outstanding or
payable in connection with such Accounts at such time, and (b) adjusted by
applying percentages

 

10

--------------------------------------------------------------------------------

 

(known as “Domestic Account liquidity factors”) by payor and/or payor class
based upon the applicable Borrower’s actual recent collection history for each
such payor and/or payor class in a manner consistent with Agent’s underwriting
practices and procedures.  Such Domestic Account liquidity factors may be
adjusted by Agent from time to time as warranted by Agent’s underwriting
practices and procedures and using Agent’s good faith credit judgment.  Without
limiting the generality of the foregoing, no Account shall be an Eligible
Domestic Account if:

 

(a)                                 the Account remains unpaid more than one
hundred twenty (120) days past the claim or invoice date;

 

(b)                                 the Account is subject to any defense,
set-off, recoupment, counterclaim, deduction, discount, credit, chargeback,
freight claim, allowance, or adjustment of any kind (but only to the extent of
such defense, set-off, recoupment, counterclaim, deduction, discount, credit,
chargeback, freight claim, allowance, or adjustment), or the applicable Borrower
is not able to bring suit or otherwise enforce its remedies against the Account
Debtor through judicial process;

 

(c)                                  if the Account arises from the sale of
goods, any part of any goods the sale of which has given rise to the Account has
been returned, rejected, lost, or damaged (but only to the extent that such
goods have been so returned, rejected, lost or damaged);

 

(d)                                 if the Account arises from the sale of
goods, the sale was not an absolute, bona fide sale, or the sale was made on
consignment or on approval or on a sale-or-return or bill-and-hold or progress
billing basis, or the sale was made subject to any other repurchase or return
agreement, or the goods have not been shipped to the Account Debtor or its
designee or the sale was not made in compliance with applicable Laws;

 

(e)                                  if the Account arises from the performance
of services, the services have not actually been performed or the services were
undertaken in violation of any Law or the Account represents a progress billing
for which services have not been fully and completely rendered;

 

(f)                                   the Account is subject to a Lien other
than a Permitted Lien, or Agent does not have a first priority, perfected Lien
on such Account;

 

(g)                                  the Account is evidenced by Chattel Paper
or an Instrument (other than checks and other ordinary course payment
instruments) of any kind, or has been reduced to judgment, unless such Chattel
Paper or Instrument has been delivered to Agent;

 

(h)                                 the Account Debtor is an Affiliate or
Subsidiary of a Credit Party, or the Account Debtor holds any Debt of a Credit
Party;

 

(i)                                     more than fifty percent (50%) of the
aggregate balance of all Accounts owing from the Account Debtor obligated on the
Account are ineligible under subclause (a) of this definition (in which case all
Accounts from such Account Debtor shall be ineligible);

 

(j)                                    [Reserved];

 

11

--------------------------------------------------------------------------------


 

(k)                                 the total unpaid Accounts of the Account
Debtor obligated on the Account exceed thirty percent (30%) of the net amount of
all Eligible Accounts owing from all Account Debtors (but only the amount of the
Accounts of such Account Debtor exceeding such thirty percent (30%) limitation
shall be considered ineligible);

 

(l)                                     any covenant, representation or warranty
contained in the Financing Documents with respect to such Account has been
breached in any material respect;

 

(m)                             the Account is unbilled or has not been invoiced
to the Account Debtor in accordance with the procedures and requirements of the
applicable Account Debtor;

 

(n)                                 the Account is an obligation of a
Governmental Account Debtor, unless Agent has agreed to the contrary in writing
and Agent has received from the Account Debtor the acknowledgement of Agent’s
notice of assignment of such obligation pursuant to this Agreement;

 

(o)                                 the Account is an obligation of an Account
Debtor that has suspended business, made a general assignment for the benefit of
creditors, is unable to pay its debts as they become due or as to which a
petition has been filed (voluntary or involuntary) under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors;

 

(p)                                 the Account Debtor has its principal place
of business or executive office outside the United States;

 

(q)                                 the Account is payable in a currency other
than United States dollars;

 

(r)                                    the Account Debtor is an individual;

 

(s)                                   at all times following the Collections
Account Post-Closing Period, the Borrower owning such Account has not signed and
delivered to Agent notices, in the form requested by Agent, directing the
Account Debtors to make payment to the applicable Lockbox Account;

 

(t)                                    the Account includes late charges or
finance charges (but only such portion of such Account shall be ineligible);

 

(u)                                 the Account arises out of the sale of any
Inventory upon which any other Person holds a Lien (other than a Permitted
Lien); or

 

(v)                                 the Account or Account Debtor fails to meet
such other commercially reasonable specifications and requirements which may
from time to time be established by Agent in its good faith credit judgment and
discretion and based, in each case, on the results of borrowing base audits and
customary related due diligence conducted by Agent from time to time after the
Closing Date.

 

“Eligible Assignee” means any Person, other than an Excluded Person, that is
(a) a Lender, (b) an Affiliate of a Lender, (c) an Approved Fund, and (d) any
other Person (other than a natural person) approved by Agent; provided, however,
that notwithstanding the foregoing,

 

12

--------------------------------------------------------------------------------


 

(x) “Eligible Assignee” shall not include any Borrower or any of a Borrower’s
Affiliates, and (y) no proposed assignee intending to assume all or any portion
of the Revolving Loan Commitment shall be an Eligible Assignee unless such
proposed assignee either already holds a portion of such Revolving Loan
Commitment, or has been approved as an Eligible Assignee by Agent.

 

“Eligible Foreign Account” means, subject to the criteria below, an account
receivable of a Borrower, which (i) was generated in the Ordinary Course of
Business, (ii) was generated originally in the name of a Borrower and not
acquired via assignment or otherwise, (iii) is not an Eligible Domestic Account,
and (iv) Agent, in its good faith credit judgment and discretion, deems to be an
Eligible Foreign Account.  Accounts denominated in foreign currencies shall be
converted to US Dollars upon delivery by Borrowers of the current Borrowing Base
Certificate at the then-current market rate approved by Agent in its reasonable
discretion.  The net amount of an Eligible Foreign Account at any time shall be
(a) the face amount of such Eligible Foreign Account as originally billed minus
all cash collections and other proceeds of such Account received from or on
behalf of the Account Debtor thereunder as of such date and any and all returns,
rebates, discounts (which may, at Agent’s option, be calculated on shortest
terms), credits, allowances or excise taxes of any nature at any time issued,
owing, claimed by Account Debtors, granted, outstanding or payable in connection
with such Accounts at such time, and (b) adjusted by applying percentages (known
as “Foreign Account liquidity factors”) by payor and/or payor class based upon
the applicable Borrower’s actual recent collection history for each such payor
and/or payor class in a manner consistent with Agent’s underwriting practices
and procedures.  Such Foreign Account liquidity factors may be adjusted by Agent
from time to time as warranted by Agent’s underwriting practices and procedures
and using Agent’s good faith credit judgment.  Without limiting the generality
of the foregoing, no Account shall be an Eligible Foreign Account if:

 

(a)                                 the Account remains unpaid more than one
hundred twenty (120) days past the claim or invoice date;

 

(b)                                 the Account is subject to any defense,
set-off, recoupment, counterclaim, deduction, discount, credit, chargeback,
freight claim, allowance, or adjustment of any kind (but only to the extent of
such defense, set-off, recoupment, counterclaim, deduction, discount, credit,
chargeback, freight claim, allowance, or adjustment), or the applicable Borrower
is not able to bring suit or otherwise enforce its remedies against the Account
Debtor through judicial process;

 

(c)                                  if the Account arises from the sale of
goods, any part of any goods the sale of which has given rise to the Account has
been returned, rejected, lost, or damaged (but only to the extent that such
goods have been so returned, rejected, lost or damaged);

 

(d)                                 if the Account arises from the sale of
goods, the sale was not an absolute, bona fide sale, or the sale was made on
consignment or on approval or on a sale-or-return or bill-and-hold or progress
billing basis, or the sale was made subject to any other repurchase or return
agreement, or the goods have not been shipped to the Account Debtor or its
designee or the sale was not made in compliance with applicable Laws;

 

13

--------------------------------------------------------------------------------


 

(e)                                  if the Account arises from the performance
of services, the services have not actually been performed or the services were
undertaken in violation of any Law or the Account represents a progress billing
for which services have not been fully and completely rendered;

 

(f)                                   the Account is subject to a Lien other
than a Permitted Lien, or Agent does not have a first priority, perfected Lien
on such Account;

 

(g)                                  the Account is evidenced by Chattel Paper
or an Instrument (other than checks and other ordinary course payment
instruments) of any kind, or has been reduced to judgment, unless such Chattel
Paper or Instrument has been delivered to Agent;

 

(h)                                 the Account Debtor is an Affiliate or
Subsidiary of a Credit Party, or the Account Debtor holds any Debt of a Credit
Party;

 

(i)                                     more than fifty percent (50%) of the
aggregate balance of all Accounts owing from the Account Debtor obligated on the
Account are ineligible under subclause (a) of this definition (in which case all
Accounts from such Account Debtor shall be ineligible);

 

(j)                                    [Reserved];

 

(k)                                 the total unpaid Accounts of the Account
Debtor obligated on the Account exceed thirty percent (30%) of the net amount of
all Eligible Accounts owing from all Account Debtors (but only the amount of the
Accounts of such Account Debtor exceeding such thirty percent (30%) limitation
shall be considered ineligible);

 

(l)                                     any covenant, representation or warranty
contained in the Financing Documents with respect to such Account has been
breached in any material respect;

 

(m)                             the Account is unbilled or has not been invoiced
to the Account Debtor in accordance with the procedures and requirements of the
applicable Account Debtor;

 

(n)                                 the Account is an obligation of a
Governmental Account Debtor, unless Agent has agreed to the contrary in writing
and Agent has received from the Account Debtor the acknowledgement of Agent’s
notice of assignment of such obligation pursuant to this Agreement;

 

(o)                                 the Account is an obligation of an Account
Debtor that has suspended business, made a general assignment for the benefit of
creditors, is unable to pay its debts as they become due or as to which a
petition has been filed (voluntary or involuntary) under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors;

 

(p)                                 [Reserved];

 

(q)                                 [Reserved];

 

(r)                                    the Account Debtor is an individual;

 

14

--------------------------------------------------------------------------------


 

(s)                                   at all times following the Collections
Account Post-Closing Period, the Borrower owning such Account has not signed and
delivered to Agent notices, in the form requested by Agent, directing the
Account Debtors to make payment to the applicable Lockbox Account;

 

(t)                                    the Account includes late charges or
finance charges (but only such portion of such Account shall be ineligible);

 

(u)                                 the Account arises out of the sale of any
Inventory upon which any other Person holds a Lien (other than a Permitted
Lien); or

 

(v)                                 the Account or Account Debtor fails to meet
such other commercially reasonable specifications and requirements which may
from time to time be established by Agent in its good faith credit judgment and
discretion and based, in each case, on the results of borrowing base audits and
customary related due diligence conducted by Agent from time to time after the
Closing Date.

 

“Eligible Inventory” means Inventory owned by a Borrower and acquired and
dispensed by such Borrower in the Ordinary Course of Business that Agent, in its
good faith credit judgment and discretion, deems to be Eligible Inventory. 
Without limiting the generality of the foregoing, no Inventory shall be Eligible
Inventory if:

 

(a)                                 such Inventory is not owned by a Borrower
free and clear of all Liens and rights of any other Person (other than Agent and
other than Permitted Liens) (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
such Borrower’s performance with respect to that Inventory);

 

(b)                                 such Inventory is placed on consignment or
is in transit, in each case, as reasonably determined by Borrower
Representative;

 

(c)                                  such Inventory is covered by a negotiable
document of title, unless such document has been delivered to Agent with all
necessary endorsements, free and clear of all Liens except those in favor of
Agent;

 

(d)                                 such Inventory is excess, obsolete,
unsalable, shopworn, seconds, damaged, unfit for sale, unfit for further
processing, is of substandard quality or is not of good and merchantable
quality, free from any defects, in each case, as reasonably determined in
accordance with GAAP (to the extent applicable);

 

(e)                                  such Inventory consists of marketing
materials, display items or packing or shipping materials, manufacturing
supplies (other than Raw Material Inventory);

 

(f)                                   such Inventory is not subject to a first
priority Lien in favor of Agent;

 

(g)                                  such Inventory consists of goods that can
be transported or sold only with licenses that are not readily available or of
any substances defined or designated as hazardous or toxic waste, hazardous or
toxic material, hazardous or toxic substance, or similar term, by any
Environmental Law or any Governmental Authority applicable to Borrowers or their
business, operations or assets;

 

15

--------------------------------------------------------------------------------


 

(h)                                 such Inventory is not covered by casualty
insurance acceptable to Agent;

 

(i)                                     any covenant, representation or warranty
contained in the Financing Documents with respect to such Inventory has been
breached in any material respect;

 

(j)                                    such Inventory is located (i) outside of
the continental United States or (ii) on premises where the aggregate amount of
all Inventory (valued at cost) of Borrowers located thereon is less than
$150,000;

 

(k)                                 without limiting clause (l) below, such
Inventory is located on premises containing an excess of $150,000 of Inventory
(valued at cost) with respect to which Agent has not received a landlord,
warehouseman, bailee or mortgagee letter reasonably acceptable in form and
substance to Agent unless Agent has instituted a Rent and Charges Reserve for
such premises;

 

(l)                                     such Inventory is located at an Access
Agreement Location with respect to which Agent has not received a landlord,
warehouseman, bailee or mortgagee letter reasonably acceptable in form and
substance to Agent within the applicable time period set forth in
Section 4.11(c);

 

(m)                             such Inventory consists of (i) discontinued
items, (ii) slow-moving or excess items held in inventory, or (iii) used items
held for resale;

 

(n)                                 other than in the case of Raw Material
Inventory, such Inventory does not consist of finished goods;

 

(o)                                 such Inventory does not meet all standards
imposed by any Governmental Authority in all material respects, including with
respect to its production, acquisition or importation (as the case may be);

 

(p)                                 such Inventory is held for rental or lease
by or on behalf of Borrowers;

 

(q)                                 such Inventory is subject to any licensing,
patent, royalty, trademark, trade name or copyright agreement with any third
parties, which agreement restricts the ability of Agent or any Lender to sell or
otherwise dispose of such Inventory; or

 

(r)                                    such Inventory fails to meet such other
commercially reasonable specifications and requirements which may from time to
time be established by Agent in its good faith credit judgment and based, in
each case, on the results of borrowing base audits and customary related due
diligence conducted by Agent from time to time after the Closing Date.  Agent
and Borrowers agree that Inventory shall be subject to periodic appraisal by
Agent and that valuation of Inventory shall be subject to adjustment pursuant to
the results of such appraisal.  Notwithstanding the foregoing, the valuation of
Inventory shall be subject to any legal limitations on sale and transfer of such
Inventory.

 

“Elk Grove Village Premises” means the location located at 1200 Kirk Street, Elk
Grove Village, IL 60007 at which Collateral is stored.

 

16

--------------------------------------------------------------------------------


 

“Environmental Laws” means any Laws pertaining to the protection of environment,
natural resources, pollution, or health and human safety (in relation to
exposure to Hazardous Materials), that apply to any Borrower, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (42 U.S.C. § 9601 et seq.), the Resource Conservation and Recovery
Act of 1976 (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control Act
(33 U.S.C. § 1251 et seq.), the Hazardous Materials Transportation Act (49
U.S.C. § 5101 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the
Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. § 136 et seq.), the
Emergency Planning and Community Right-to-Know Act (42 U.S.C. § 11001 et seq.),
the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), the
Residential Lead-Based Paint Hazard Reduction Act (42 U.S.C. § 4851 et seq.),
any analogous state or local laws, any amendments thereto, and the regulations
promulgated pursuant to said laws, together with all amendments from time to
time to any of the foregoing and judicial interpretations thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.

 

“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Borrower
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
any Borrower or any member of the Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five
(5) years, or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.

 

“Excluded Account” means (a) any Deposit Account specifically and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of any Credit Party’s employees and (b) any Deposit Accounts
holding deposits at any time in an aggregate amount not in excess of $1,000,000
for any one Deposit Account and $3,000,000 in the aggregate for all such Deposit
Accounts.

 

“Excluded Perfection Assets” has the meaning set forth in Section 9.2(g).

 

“Excluded Person” means any Person that is (a) designated by Borrower
Representative, by written notice delivered to Agent on or prior to the date
hereof, as a (i) disqualified institution or (ii) Competitor or (b) clearly
identifiable, solely on the basis of such Person’s name, as an Affiliate of any
Person referred to in clause (a) above; provided, however, Excluded Person shall
(A) exclude any Person that Borrower Representative has designated as no longer
being a Excluded Person by written notice delivered to Agent from time to time
and (B) include any Person that is added as a Competitor, pursuant to a written
replacement list of Competitors that are Excluded Persons, that is delivered by
Borrower Representative to Agent not more than once per year.  Such replacement
list shall become ninety (90) days after the date that such written supplement
is delivered to Agent, but which shall not apply retroactively to disqualify any
Persons that have previously acquired an assignment or participation interest in
the Loans and/or Revolving Loan Commitment as permitted herein.  In no event
shall a Bona Fide Lending

 

17

--------------------------------------------------------------------------------


 

Affiliate be an Excluded Person unless such Bona Fide Lending Affiliate is
identified under clause (a)(i) above.  Notwithstanding any other provision of
this Agreement, there shall be no Excluded Persons other than Competitors if an
Event of Default has occurred and is continuing.

 

“Excluded Property” means (a) more than 65% of the voting stock of each Excluded
Subsidiary that is a Foreign Subsidiary or FSHCO directly held by any Borrower;
(b) any lease, license, contract, permit, letter of credit, instrument, or
agreement to which a Borrower is a party or any of its rights or interests
thereunder if and to the extent that the grant of such security interest shall
constitute or result in (i) the abandonment, invalidation or unenforceability of
any right, title or interest of any Borrower therein or (ii) result in a breach
or termination pursuant to the terms of, or a default under, any such lease,
license, contract, permit, agreement or other property right (other than to the
extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or any
other applicable law); provided, however, that such security interest or lien
(x) shall attach immediately at such time as the condition causing such
abandonment, invalidation or unenforceability shall be remedied, (y) to the
extent severable, shall attach immediately to each term of such lease, license,
contract, property rights or agreement that does not result in any of the
consequences specified in (i) or (ii) above and (z) shall attach immediately to
each such lease, license, contract, property rights or agreement to which the
Account Debtor or the Borrower’s counterparty has consented to such attachment;
(c) any asset, including any asset that is the subject of any Permitted Debt
contemplated by subpart (c) of the definition thereof, the grant of a security
interest in which would result in (i) the abandonment, invalidation or
unenforceability of any right, title or interest of any Credit Party therein or
(ii) result in a breach or termination pursuant to the terms of, or a default
under, any contract relating to such asset (other than to the extent that any
such term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408
or 9-409 of the UCC of any relevant jurisdiction or any other applicable law);
provided, however, that such security interest or lien (x) shall attach
immediately at such time as the condition causing such abandonment, invalidation
or unenforceability shall be remedied, (y) to the extent severable, shall attach
immediately to each term of such asset that does not result in any of the
consequences specified in (i) or (ii) above and (z) shall attach immediately to
each such asset to which the Account Debtor or the Borrower’s counterparty has
consented to such attachment; (d) any real estate asset that (i) is a leasehold
interest, or (ii) is not Material Real Property; (e) any assets located outside
the United States (other than with respect to the equity interests of any direct
Foreign Subsidiary of a Borrower) that require action under the law of any
jurisdiction other than the United States to create or perfect a security
interest in such assets under such jurisdiction other than the United States,
including any Intellectual Property registered in any jurisdiction other than
the United States, if the creation of pledges of, or security interests in, any
such property or assets would reasonably be expected to result in material
adverse income tax consequences to Borrower Representative and its Subsidiaries,
as reasonably determined by Agent; (f) any motor vehicle, airplane or any other
asset subject to a certificate of title to the extent a Lien therein cannot be
perfected by the filing of a UCC financing statement; and (g) any
“intent-to-use” trademark or service mark application for which an amendment to
allege use or statement of use has not been filed under 15 U.S.C. § 1051(c) or
15 U.S.C. § 1051(d), respectively, or if filed, has not been deemed in
conformance with 15 U.S.C. § 1051(a) or examined and accepted, respectively by
the United States Patent and Trademark Office.

 

18

--------------------------------------------------------------------------------


 

“Excluded Subsidiary” means (a) any Foreign Subsidiary, (b) any FSHCO, (c) any
Subsidiary that is not a direct or indirect Wholly-Owned Subsidiary of Accuray,
(d) any Subsidiary that is prohibited or restricted by applicable Law as in
effect on the Closing Date (or, in the case of any newly acquired Subsidiary, in
existence at the time of acquisition) from guaranteeing the Obligations or if
guaranteeing the Obligations would require any governmental (including
regulatory) consent, approval, license or authorization in order to provide such
guarantee that has not been obtained, (e) a Subsidiary with respect to which, in
the reasonable judgment of Agent, the burden or cost of providing a Guarantee
shall be excessive in view of the benefits to be obtained by Lenders therefrom
and (f) subject to Section 5.17, Morphormics Inc.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Agent, any Lender or required to be withheld or deducted from a payment to Agent
or any Lender, (a) Taxes imposed on or measured by such Agent’s or Lender’s (as
applicable) net income (however denominated), franchise Taxes and branch profit
Taxes, in each case, imposed by the jurisdiction (or any political subdivision
thereof) under which Agent or such Lender is organized, has its principal office
or conducts business with respect to entering into this Agreement or taking any
action hereunder, (b) Other Connection Taxes, (c) in the case of a Lender,
United States federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in the Loans
pursuant to a Law in effect on the date on which (i) such Lender becomes a party
to this Agreement other than as a result of an assignment requested by a Credit
Party under the terms hereof or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.8, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan, Letter of Credit
or Commitment or to such Lender immediately before it changed its lending
office, (d) Taxes attributable to Agent or any Lender’s failure to comply with
Section 2.8(c)(i) and (e) any withholding Taxes imposed under FATCA.

 

“Event of Default” has the meaning set forth in Section 10.1.

 

“FATCA” means (i) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to the implementation of Section 1471(b)(1) of the Code, and any
intergovernmental agreement between the United States Internal Revenue Service,
the United States Government and any governmental or taxation authority under
any other jurisdiction which agreement’s principal purposes deals with the
implementation of such sections of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any such intergovernmental
agreement.

 

“FDA” means the United States Food and Drug Administration and any successor
agency or entity thereof or any analogous agency or entity in any other
jurisdiction.

 

“FD&C Act” means the United States Food, Drug and Cosmetic Act (21 U.S.C. 321 et
seq., including, without limitation, the Electronic Product Radiation Control
provisions and Medical Device provisions thereof (or any successor thereto), as
amended from time to time, and the rules, regulations, guidelines, guidance
documents and compliance policy guides issued or

 

19

--------------------------------------------------------------------------------


 

promulgated thereunder, or any analogous Requirements of Law in any other
jurisdiction, including but not limited to the various states of the United
States.

 

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (b) if no such rate is so
published on such next preceding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to Agent on such day on such transactions
as determined by Agent.

 

“Fee Letter” means that certain letter agreement between Agent and Borrowers
relating to fees payable to Agent, for its own account, in connection with the
execution of this Agreement.

 

“Financial Statements” means (a) the audited consolidated balance sheet of
Accuray and its Consolidated Subsidiaries for the fiscal year ended June 30,
2016 and the related consolidated statement of operations, shareholders’ equity
and cash flows for the fiscal year then ended and (b) the unaudited consolidated
balance sheet of Accuray and its Consolidated Subsidiaries for the nine
(9) months ended March 31, 2017 and the related consolidated statement of
operations, shareholders’ equity and cash flows for the nine (9) months then
ended.

 

“Financing Documents” means this Agreement, any Notes, the Security Documents,
the Fee Letter, any subordination or intercreditor agreement pursuant to which
any Debt and/or any Liens securing such Debt are subordinated to all or any
portion of the Obligations and all other documents, instruments and agreements
related to the Obligations and heretofore executed, executed concurrently
herewith or executed at any time and from time to time hereafter, as any or all
of the same may be amended, supplemented, restated or otherwise modified from
time to time.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FSHCO” means a Domestic Subsidiary (i) all of the assets (other than immaterial
assets) of which consist of equity interests (or equity interests and
indebtedness) of one or more CFCs, (ii) that, with respect to any CFC in which
it holds an equity interest, owns no less than sixty-six and two-thirds percent
(66 2/3%) of the voting (within the meaning of Treasury Regulation Section 1.956
2(c)(2)) stock or equity interests of such CFC and (iii) that does not conduct
any business or activity other than ownership of such equity interests;
provided, further, that a FSHCO shall be a “FSHCO” only for so long as it meets
each of the requirements of the foregoing definition.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within

 

20

--------------------------------------------------------------------------------

 

the United States accounting profession), which are applicable to the
circumstances as of the date of determination.

 

“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.

 

“Governmental Account Debtor” means any Account Debtor that is a Governmental
Authority.

 

“Governmental Authority” means any nation or government, any state, local or
other political subdivision thereof, and any agency, department or Person
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any corporation or other Person
owned or controlled (through stock or capital ownership or otherwise) by any of
the foregoing, whether domestic or foreign.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided, however, that
the term Guarantee shall not include endorsements for collection or deposit in
the Ordinary Course of Business.  The term “Guarantee” used as a verb has a
corresponding meaning.

 

“Guarantor” means any Credit Party that has executed or delivered, or shall in
the future execute or deliver, any Guarantee of any portion of the Obligations,
in each case, other than an Excluded Subsidiary.

 

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; and any other material or substance defined as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “toxic substance,” “toxic
pollutant,” “contaminant,” “pollutant” or other words of similar import within
the meaning of any Environmental Law.

 

“Healthcare Law” means the laws, codes, policies and guidelines of all
Governmental Authorities relating to the production, preparation, propagation,
compounding, conversion, pricing, marketing, promotion, sale, distribution,
coverage, or reimbursement of a drug, device, biological or other medical item,
supply or service, including, without limitation, the FD&C Act,

 

21

--------------------------------------------------------------------------------


 

the federal False Claims Act (31 U.S.C. §§ 3729 et seq.), the federal healthcare
program anti-kickback statute (42 U.S.C. § 1320a-7b), the healthcare fraud,
false statement and health information privacy and security provisions of the
Health Insurance Portability and Accountability Act of 1996 (HIPAA), as amended
by the Health Information Technology for Economic and Clinical Health (HITECH)
Act (“HIPAA”), the federal healthcare program civil money penalty and exclusion
authorities, the applicable requirements of Medicare, Medicaid and other
healthcare programs of other Governmental Authorities, including the Veterans
Health Administration and United States Department of Defense healthcare and
contracting programs, and the analogous Requirements of Law of any other
jurisdiction.

 

“HIPAA” has the meaning set forth in the definition of Healthcare Laws.

 

“IDE” means an application, including an application filed with a Governmental
Authority, for authorization to commence human clinical studies, including
(a) an Investigational Device Exemption as defined in the FD&C Act or any
successor application or procedure filed with the FDA, (b) an abbreviated IDE as
specified in FDA regulations in 21 C.F.R. § 812.2(b), (c) any equivalent of a
United States IDE in other countries or regulatory jurisdictions, (d) all
amendments, variations, extensions and renewals thereof that may be filed with
respect to the foregoing and (e) all related documents and correspondence
thereto, including documents and correspondence with institutional review boards
or IECs.

 

“IECs” means independent ethics committees.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrowers
or any other Credit Party under any Financing Document and (b) to the extent not
otherwise described in (a), Other Taxes.

 

“Indenture” means (a) that certain Indenture, dated as of February 13, 2013,
between Accuray and The Bank of New York Mellon Trust Company, N.A., as trustee,
(b) that certain Indenture, dated as of April 24, 2014, between Accuray and The
Bank of New York Mellon Trust Company, N.A., as trustee and (c) any indenture or
similar document setting forth the terms of any Permitted Refinancing Debt
described in clause (c) of the definition of 2018 Convertible Notes.

 

“Instrument” means “instrument”, as defined in Article 9 of the UCC.

 

“Intellectual Property” means, with respect to any Person, all patents and
patent applications, including improvements divisions, continuation, renewals,
reissues, extensions and continuations in part of the same, trademarks, trade
names, trade styles, trade dress, service marks, logos and other business
identifiers and, to the extent permitted under applicable law, any applications
therefor, whether registered or not, and the goodwill of the business of such
Person connected with and symbolized thereby, copyright rights, copyright
applications and copyright registrations in each work of authorship and
derivative works, whether published or unpublished, technology, know-how and
processes, operating manuals, trade secrets, computer hardware and software,
rights to unpatented inventions and all applications and licenses therefor, used
in or

 

22

--------------------------------------------------------------------------------


 

necessary for the conduct of business by such Person and all claims for damages
by way of any past, present or future infringement of any of the foregoing.

 

“Interest Period” means any ninety (90) day period commencing on the first day
of each calendar month, reset monthly.

 

“Inventory” means “inventory” as defined in Article 9 of the UCC.

 

“Investment” means, with respect to any Person, (a) any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances or other extensions of credit (excluding Accounts arising
in the Ordinary Course of Business), capital contributions or acquisitions of
debt (including, any bonds, notes, debentures or other debt securities), equity
interests, or all or substantially all of the assets of such other Person (or of
any division or business line of such other Person), (b) the purchase or
ownership of any futures contract or liability for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or (c) any investment in any other items that are or would be
classified as investments on a balance sheet of such Person prepared in
accordance with GAAP.  For purposes of covenant compliance, the amount of any
Investment at any time shall be the amount actually invested (measured at the
time made), without adjustment for subsequent increases or decreases in the
value of such Investment, less any Returns to any Credit Party or the applicable
Subsidiary in respect of such Investment; provided the aggregate amount of such
Returns shall not exceed the original amount of such Investment.

 

“Joinder Requirements” has the meaning set forth in Section 4.11.

 

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance.  “Laws” includes,
without limitation, Environmental Laws.

 

“LC Issuer” means one or more banks, trust companies or other Persons in each
case expressly identified by Agent from time to time, in its sole discretion, as
an LC Issuer for purposes of issuing one or more Letters of Credit hereunder. 
Without limitation of Agent’s discretion to identify any Person as an LC Issuer,
no Person shall be designated as an LC Issuer unless such Person maintains
reporting systems acceptable to Agent with respect to letter of credit exposure
and agrees to provide regular reporting to Agent satisfactory to it with respect
to such exposure.

 

“Lender” means each of (a) MCF, in its capacity as a lender hereunder, (b) each
other Person party hereto in its capacity as a lender hereunder, (c) each other
Person that becomes a party hereto as Lender pursuant to Section 11.17, and
(d) the respective successors of all of the foregoing, and “Lenders” means all
of the foregoing.

 

“Lender Letter of Credit” means a Letter of Credit issued by an LC Issuer that
is also, at the time of issuance of such Letter of Credit, a Lender.

 

23

--------------------------------------------------------------------------------


 

“Letter of Credit” means a standby letter of credit issued for the account of
any Borrower by an LC Issuer which expires by its terms within one (1) year
after the date of issuance and in any event at least five (5) days prior to the
Commitment Expiry Date.  Notwithstanding the foregoing, a Letter of Credit may
provide for automatic extensions of its expiry date for one or more successive
one (1) year periods; provided, however, that the LC Issuer that issued such
Letter of Credit has the right, upon written notice provided to the account
party with respect to such Letter of Credit at least thirty (30) days prior to
its expiration, to terminate such Letter of Credit on each such annual
expiration date and no renewal term may extend the term of the Letter of Credit
to a date that is later than the fifth (5th) day prior to the Commitment Expiry
Date.  Each Letter of Credit shall be either a Lender Letter of Credit or a
Supported Letter of Credit.

 

“Letter of Credit Liabilities” means, at any time of calculation, the sum of
(a) without duplication, the amount then available for drawing under all
outstanding Lender Letters of Credit and all Supported Letters of Credit, in
each case without regard to whether any conditions to drawing thereunder can
then be met, plus (b) without duplication, the aggregate unpaid amount of all
reimbursement obligations in respect of previous drawings made under all such
Lender Letters of Credit and Supported Letters of Credit.

 

“LIBOR Rate” means, for each Loan, a per annum rate of interest equal to the
greater of (a) 1.00% and (b) the rate determined by Agent (rounded upwards, if
necessary, to the next 1/100th%) by dividing (i) the Base LIBOR Rate for the
Interest Period, by (ii) the sum of one minus the daily average during such
Interest Period of the aggregate maximum reserve requirement (expressed as a
decimal) then imposed under Regulation D of the Board of Governors of the
Federal Reserve System (or any successor thereto) for “Eurocurrency Liabilities”
(as defined therein).

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset.  For the
purposes of this Agreement and the other Financing Documents, any Borrower or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Liquidity” means, on any date of determination, the sum of (x) the aggregate
Qualified Cash and (y) the Revolving Loan Availability, in each case as of the
date of determination.

 

“Liquidity Condition” means that, on any date of determination, Borrowers have
aggregate Qualified Cash of not less than the sum of (x) $25,000,000 plus
(y) the outstanding principal amount of the applicable series of 2018
Convertible Notes with respect to which the Early Maturity Date has occurred.

 

“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

 

“Loan Account” has the meaning set forth in Section 2.6(b).

 

24

--------------------------------------------------------------------------------


 

“Loan(s)” means, the Revolving Loans, or any combination of the foregoing, as
the context may require.

 

“Lockbox” has the meaning set forth in Section 2.11.

 

“Lockbox Account” means an account or accounts maintained at the Lockbox Bank
into which collections of Accounts are paid, which account or accounts shall be,
if requested by Agent, opened in the name of Agent (or a nominee of Agent).

 

“Lockbox Bank” has the meaning set forth in Section 2.11.

 

“Madison Premises” means the location leased by TomoTherapy and located at
1209-1240 Deming Way, Madison, WI 53717.

 

“Material Adverse Effect” means a material adverse effect on any of (a) the
operations, assets, liabilities or financial condition of the Credit Parties
taken as a whole, (b) the ability of the Credit Parties taken as a whole to
perform any of their payment or other material obligations under any Financing
Document, (c) the legality, validity or enforceability against a Credit Party of
this Agreement or any other Financing Document, (d) the rights and remedies of
Agent or any Lender under any Financing Document, or (e) the validity,
perfection or priority of a Lien in favor of Agent for the benefit of Lenders on
Collateral having a fair market value in excess of $1,000,000.

 

“Material Contracts” has the meaning set forth in Section 3.17.

 

“Material Real Property” means any real property located in the United States
that is owned by any Borrower with a fair market value (as reasonably determined
by the Borrower Representative) in excess of $250,000 individually or $500,000
in the aggregate in fee together with all other real property that is owned by
Borrowers and located in the United States.

 

“Material Subsidiary” means any Subsidiary that, at any time, accounts for more
than 3% of the EBITDA of Accuray and its Subsidiaries for the most recently
ended period for which financial statements have been (or are required to have
been) delivered.

 

“Maximum Lawful Rate” has the meaning set forth in Section 2.7.

 

“MCF” means MidCap Financial Trust, a Delaware statutory trust, and its
successors and assigns.

 

“Middleton Premises” means the location leased by Accuray and located at 2200
Eagle Drive, Middleton, WI 53562.

 

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA to which any Borrower or any other member of the
Controlled Group is making or accruing an obligation to make contributions or
has within the preceding five plan years (as determined on the applicable date
of determination) made, or been obligated to make, contributions.

 

25

--------------------------------------------------------------------------------


 

“Notes” has the meaning set forth in Section 2.3.

 

“Notice of Borrowing” means a notice of a Responsible Officer of Borrower
Representative, appropriately completed and substantially in the form of
Exhibit D hereto.

 

“Notice of LC Credit Event” means a notice from a Responsible Officer of
Borrower Representative to Agent with respect to any issuance, increase or
extension of a Letter of Credit specifying:  (a) the date of issuance or
increase of a Letter of Credit; (b) the identity of the LC Issuer with respect
to such Letter of Credit; (c) the expiry date of such Letter of Credit; (d) the
proposed terms of such Letter of Credit, including the face amount; and (e) the
transactions that are to be supported or financed with such Letter of Credit or
increase thereof.

 

“NRC” means the United States Nuclear Regulatory Commission, and any successor
agency or entity thereof or any analogous agency or entity in any other
jurisdiction.

 

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including, without limitation, the payment of interest and other amounts
arising after the commencement of any case with respect to any Credit Party
under the Bankruptcy Code or any similar statute which would accrue and become
due but for the commencement of such case, whether or not such amounts are
allowed or allowable in whole or in part in such case) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.  In addition to,
but without duplication of, the foregoing, the Obligations shall include,
without limitation, all obligations, liabilities and indebtedness arising from
or in connection with (a) all Support Agreements, and (b) all Lender Letters of
Credit.

 

“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.

 

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC and/or any other list of terrorists or other
restricted Persons maintained by OFAC.

 

“Operative Documents” means the Financing Documents, Subordinated Debt
Documents, and any documents effecting any purchase or sale or other transaction
that is closing contemporaneously with the closing of the financing under this
Agreement.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party.

 

“Orderly Liquidation Value” means the net amount (after all costs of sale),
expressed in terms of money, which Agent, in its good faith discretion,
estimates can be realized from a sale, as of a specific date, given a reasonable
period to find a purchaser(s), with the seller being compelled to sell on an
as-is/where-is basis.

 

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of

 

26

--------------------------------------------------------------------------------


 

incorporation, certificate of limited partnership or articles of organization,
and including, without limitation, any certificates of designation for preferred
stock or other forms of preferred equity) and which relate to the internal
governance of such Person (such as by-laws, a partnership agreement or an
operating, limited liability company or members agreement), including any and
all shareholder agreements or voting agreements relating to the capital stock or
other equity interests of such Person.

 

“Other Connection Taxes” means, with respect to Agent or any Lender, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising solely from
such Agent or such Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under or enforced any Financing Documents).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Financing Document, except any such taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.8(e) or Section 11.7(c)).

 

“Participant Register” has the meaning set forth in Section 11.17(b)(ii).

 

“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of each Borrower to Agent under the Financing
Documents shall be made, or such other account as Agent shall from time to time
specify by notice to Borrower Representative.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.

 

“Permits” means all licenses, certificates, accreditations, product clearances
or approvals, provider numbers or provider authorizations, supplier numbers,
provider numbers, marketing authorizations, other authorizations, registrations,
permits, consents and approvals of Accuray and each of its Subsidiaries required
under any Law applicable to the business of Accuray or any of its Subsidiaries
or necessary in the manufacturing, importing, exporting, possession, ownership,
warehousing, marketing, promoting, sale, labeling, furnishing, distribution or
delivery of goods or services under Law applicable to the business of Accuray or
any of its Subsidiaries.  Without limiting the generality of the foregoing,
“Permits” includes all governmental authorizations and Product Authorizations of
Accuray and each of its Subsidiaries.

 

“Permitted Acquisition” means any acquisition by a Borrower (an “Acquisition”),
in each case, to the extent that each of the following conditions shall have
been satisfied:

 

(a)                                 Borrower Representative shall have delivered
to Agent (i) for any Acquisition or series of related Acquisitions with an
aggregate purchase price (including any

 

27

--------------------------------------------------------------------------------


 

deferred compensation) greater than or equal to $5,000,000, (A) at least five
(5) Business Days (or such shorter period as approved by Agent in its sole
discretion) prior to the closing of the proposed Acquisition: (x) a description
of the proposed Acquisition and (y) to the extent available, a due diligence
package (including, to the extent available, a quality of earnings report); and
(B) not less than five (5) Business Days following the consummation of such
Acquisition, executed counterparts of the material agreements, documents or
instruments pursuant to which such Acquisition is to be consummated and any
schedules to such agreements, documents or instruments or (ii) for any
Acquisition or series of related Acquisitions with an aggregate purchase price
(including any deferred compensation) less than $5,000,000, not less than five
(5) Business Days following such Acquisition (or such shorter period as approved
by Agent in its sole discretion), executed counterparts of the material
agreements, documents or instruments pursuant to which such Acquisition is to be
consummated and any schedules to such agreements, documents or instruments;

 

(b)                                 Borrowers (including any new Subsidiary to
the extent required by Section 4.11) shall execute and deliver the agreements,
instruments and other documents to the extent required by Section 4.11;

 

(c)                                  no Event of Default has occurred and is
continuing, or would exist after giving effect to the proposed Acquisition;

 

(d)                                 all transactions in connection with such
Acquisition shall be consummated, in all material respects, in accordance with
applicable Laws;

 

(e)                                  the assets acquired in such Acquisition are
for use in the same line of business as Borrowers are currently engaged or a
line of business reasonably related thereto;

 

(f)                                   such Acquisition shall not be hostile and,
if applicable, shall have been approved by the board of directors (or other
similar body) and/or the stockholders or other equity holders of any Person
being acquired in such Acquisition;

 

(g)                                  no Debt or Liens are assumed or created
(other than Permitted Liens and Permitted Debt) in connection with such
Acquisition;

 

(h)                                 Agent shall have received a certificate of a
Responsible Officer of Borrower Representative demonstrating, on a Pro Forma
Basis after giving effect to the consummation of such Acquisition, that
Borrowers are in compliance with the financial covenant set forth in Article 6;

 

(i)                                     Except as otherwise agreed by Agent, the
total consideration paid or payable (including without limitation, costs and
expenses, deferred purchase price, seller notes and other liabilities incurred,
assumed or to be reflected on a consolidated balance sheet of the Credit Parties
and their Subsidiaries after giving effect to such Acquisition but excluding any
equity interests issued as consideration for such Acquisition) (“Acquisition
Consideration”) shall be in an amount not to exceed (A) (i) $25,000,000 in the
aggregate for all such Acquisitions during any fiscal year and (B) $75,000,000
in the aggregate for all such Acquisitions during the term of this Agreement;
and

 

28

--------------------------------------------------------------------------------


 

(j)                                    Agent has received, prior to the
consummation of such Acquisition, evidence demonstrating that immediately after
giving effect to the consummation of such Acquisition, Liquidity is equal to or
greater than $50,000,000.

 

Notwithstanding the foregoing, no Accounts or Inventory acquired by a Credit
Party in a Permitted Acquisition shall be included as Eligible Accounts or
Eligible Inventory until a field examination (and, if required by Agent, an
Inventory appraisal) with respect thereto has been completed to the reasonable
satisfaction of Agent, including the establishment of reserves required in
Agent’s reasonable discretion; provided that field examinations and appraisals
in connection with Permitted Acquisitions shall not count against the limited
number of field examinations or appraisals for which expense reimbursement may
be sought.

 

“Permitted Asset Dispositions” means the following Asset Dispositions: 
(a) dispositions of Inventory in the Ordinary Course of Business and not
pursuant to any bulk sale; (b) disposition of cash and Cash Equivalents in the
Ordinary Course of Business; (c) dispositions of assets in the Ordinary Course
of Business that the applicable Borrower determines in good faith is no longer
used or useful in the business of such Borrower; (d) to the extent constituting
an Asset Disposition, Permitted Investments, Permitted Liens and any mergers,
consolidations, dispositions, dissolutions and liquidations expressly permitted
pursuant to Section 5.6; (e) disposals of obsolete, worn out or surplus tangible
personal property; (f) the lapse, abandonment or disposition of Intellectual
Property that, in Borrower’s reasonable business discretion, (i) is not material
to Borrowers’ business and (ii) the cost of maintaining such Intellectual
Property would outweigh the benefit to Borrowers of so maintaining it;
(g) sales, transfers and disposition of Accounts in connection with the
compromise, settlement or collection thereof in the Ordinary Course of Business,
to the extent not in violation of the terms of this Agreement; (h) dispositions
of Investments in joint ventures to the extent required by, or made pursuant to,
customary buy/sell arrangements between any joint venture parties set forth in
joint venture arrangements and similar binding arrangements; (i) leasing or
subleasing of assets in the Ordinary Course of Business, to the extent such
assets are not part of the Borrowing Base; (j) voluntary cancellations,
terminations or surrender by any Borrower of any immaterial lease or license,
(ii) the expiration of any option agreement in respect of real or personal
property and (iii) the settlement of any litigation claims (to the extent such
claims constitutes an asset), in each case, in the Ordinary Course of Business;
(k) Asset Dispositions by any Borrower to any other Borrower; (l) sales,
transfers and other dispositions of assets that are not permitted by any other
subpart of this definition of “Permitted Asset Dispositions”, to the extent such
assets are not part of the Borrowing Base; provided that the aggregate fair
market value of all assets sold, transferred or otherwise disposed of in
reliance upon this clause (l) shall not exceed $5,000,000 during any fiscal
year; and (m) dispositions approved by Agent.

 

“Permitted Contest” means, with respect to any tax obligation or other
obligation allegedly or potentially owing from any Borrower or its Subsidiary to
any governmental tax authority or other third party, a contest maintained in
good faith by appropriate proceedings promptly instituted and diligently
conducted and with respect to which such reserve or other appropriate provision,
if any, as shall be required in conformity with GAAP shall have been made on the
books and records and financial statements of the applicable Credit Party(ies);
provided, however, that (a) compliance with the obligation that is the subject
of such contest is effectively stayed during such challenge; (b) Borrowers’ and
its Subsidiaries’ title to, and its

 

29

--------------------------------------------------------------------------------


 

right to use, the Collateral is not adversely affected thereby and Agent’s Lien
and priority on the Collateral are not adversely affected, altered or impaired
thereby; (c) any material portion of the Collateral (including, for the
avoidance of doubt, any Collateral included in the Borrowing Base) shall not be
in any danger of being sold, forfeited or lost by reason of such contest by
Borrowers or its Subsidiaries; (d) if such contest relates to a material
obligation, Borrowers have given Agent notice of the commencement of such
contest and upon request by Agent, from time to time, notice of the status of
such contest by Borrowers and/or confirmation of the continuing satisfaction of
this definition; and (e) upon a final determination of such contest, Borrowers
and its Subsidiaries shall promptly comply with the requirements thereof.

 

“Permitted Contingent Obligations” means:  (a) Contingent Obligations arising in
respect of the Debt under the Financing Documents; (b) Contingent Obligations
resulting from endorsements for collection or deposit in the Ordinary Course of
Business; (c) Contingent Obligations outstanding on the date of this Agreement
and set forth on Schedule 5.1 (but not including any refinancings, extensions,
increases or amendments to the Debt underlying such Contingent Obligations other
than Permitted Refinancing Debt); (d) Contingent Obligations incurred in the
Ordinary Course of Business with respect to surety and appeal bonds, performance
bonds and other similar obligations; (e) Contingent Obligations arising under
indemnity agreements with title insurers to cause such title insurers to issue
to Agent mortgagee title insurance policies; (f) Contingent Obligations arising
with respect to customary indemnification obligations in favor of purchasers in
connection with dispositions of personal property assets permitted under
Section 5.6; (g)  so long as there exists no Event of Default both immediately
before and immediately after giving effect to any such transaction, Contingent
Obligations existing under any swap contract; provided, however, that such
obligations are (or were) entered into by a Borrower in the Ordinary Course of
Business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation; (h) Contingent
Obligations incurred with respect to Permitted Debt provided that (x) any such
Contingent Obligation is subordinated to the Obligations to the same extent as
the Debt to which it relates is subordinated to the Obligations and (y) no
Borrower may incur Contingent Obligations under this clause (i) in respect of
Debt incurred by any Person that is not a Borrower or Guarantor, other than to
extent consisting of a Permitted Investment; (i) Contingent Obligations in
respect of any customary indemnification obligations, purchase price
adjustments, non-compete obligations (other than contingent earn-out
obligations) of any Credit Party incurred in connection with the consummation of
any Permitted Acquisition or other Permitted Investment; (j) Contingent
Obligations in respect of obligations to suppliers, customers, franchisees and
licensees incurred in the Ordinary Course of Business; and (k) other Contingent
Obligations not permitted by clauses (a) through (j) above, not to exceed
$5,000,000 in the aggregate at any time outstanding.

 

“Permitted Debt” means:  (a) Borrowers’ Debt to Agent and each Lender under this
Agreement and the other Financing Documents; (b) Debt incurred as a result of
endorsing negotiable instruments received in the Ordinary Course of Business;
(c) purchase money Debt not to exceed $10,000,000 at any time (whether in the
form of a loan or a capitalized lease) used solely to acquire equipment used in
the Ordinary Course of Business and secured only by such equipment; (d) Debt
existing on the date of this Agreement and described on Schedule 5.1 (but not
including any refinancings, extensions, increases or amendments to such Debt
other than Permitted Refinancing Debt); (e) Debt in the form of insurance
premiums financed through the

 

30

--------------------------------------------------------------------------------

 

applicable insurance company; (f) Debt owed to any Person providing worker’s
compensation, health, disability or other employee benefits (other than ERISA)
pursuant to reimbursement or indemnification obligations to such Person, in each
case in the Ordinary Course of Business; (g) Subordinated Debt; (h) Debt in
respect of the 2018 Convertible Notes and any Permitted Refinancing Debt in
respect thereof and additional convertible notes issued on the same terms as
Permitted Refinancing Debt, in an aggregate principal amount of Debt permitted
by this clause (h) not to exceed $130,000,000 at any time; provided that,
notwithstanding the foregoing, until the stated maturity date of the 2018
Convertible Notes in place on the Closing Date, the aggregate principal amount
of Debt permitted by this clause (h) shall not exceed $150,000,000 (all Debt
incurred pursuant to this clause (h), “Convertible Notes Debt”); (i) Debt of
Borrowers related to commercial credit cards; so long as such Debt is incurred
in the Ordinary Course of Business; (j) Debt in respect of treasury services
agreements, netting services, overdraft protections, automated clearing-house
arrangements, employee credit card programs and similar arrangements, in each
case so long as such Debt is incurred in the Ordinary Course of Business and is
unsecured; (k) to the extent constituting Debt, any Permitted Contingent
Obligations; (l) unsecured earn-out obligations and other similar contingent
purchase price obligations incurred in connection with a Permitted Acquisition
to the extent earned and payable and permitted pursuant to the definition of
“Permitted Acquisition” and the other terms of this Agreement; (m) to the extent
constituting Debt, take-or-pay obligations contained in supply arrangements
incurred in the Ordinary Course of Business; (n) Debt that represents
extensions, renewals, refinancings or replacements of any Debt described in
clauses (c), (d), (h) (o) and (s) of this definition so long as such Debt
constitutes Permitted Refinancing Debt; (o) Debt of any Person that becomes a
Borrower after the date hereof in connection with a Permitted Acquisition;
provided that (i) such Debt exists at the time such Person becomes a Subsidiary
and is not created in contemplation of or in connection with such Person
becoming a Subsidiary and (ii) the aggregate principal amount of Debt permitted
by this clause (o), together with any Permitted Refinancing Debt in respect
thereof, shall not exceed $2,000,000 at any time outstanding; (p) to the extent
constituting Debt, the transactions permitted pursuant to Section 5.8; (q) to
the extent constituting Debt, deferred purchase price, seller notes and other
liabilities incurred or assumed in connection with any Permitted Acquisition to
the extent the same constitutes Acquisition Consideration and is permitted to be
incurred pursuant to clause (i) of the definition of “Permitted Acquisition”;
and (r) other Debt not to exceed $5,000,000 outstanding at any one time.

 

“Permitted Distributions” means the following Distributions:  (a) Distributions
by any Borrower to another Borrower; (b) dividends payable solely in equity
interests that are not Disqualified Interests (including stock splits); (c) 
without duplication of any Distribution described in clause (d) below,
repurchases or redemptions of stock or options of former employees, directors or
consultants upon the death, termination, disability, resignation or other
voluntary or involuntary cessation of such person’s employment, or otherwise in
accordance with any stock option or stock appreciation rights plan or any stock
ownership or subscription plan or equity incentive or other similar plan or
termination agreement, provided, that such repurchase does not exceed $1,000,000
in the aggregate per fiscal year; (d) so long as no Event of Default has
occurred and is continuing prior to making such Distribution or would arise
after giving effect thereto, Distributions by Accuray in accordance with stock
option plans or other benefit plans for management or employees of Accuray or
its Subsidiaries in an aggregate amount not to exceed $1,000,000 in the
aggregate per fiscal year; (e)  the cashless repurchase of

 

31

--------------------------------------------------------------------------------


 

equity interests deemed to occur upon the exercise of any option or warrant of
Accuray; (f)  cash payments in lieu of issuing fractional or “odd lot” equity
interests in lieu of issuing fractional shares in connection with the exercise
of warrants, options or other securities convertible into or exchangeable for
equity interests in Accuray (including any Convertible Notes Debt) in an
aggregate amount not to exceed $1,000,000 during the term of this Agreement;
(g) to the extent constituting Distributions, any payments made in respect of
the Convertible Notes Debt made solely with the proceeds of any Permitted
Refinancing Debt in respect thereof or any offering of equity interests that are
not Disqualified Equity Interests; (h) Distributions of the type set forth in
clause (b) of the definition thereof by Accuray of its common stock made
contemporaneously with, or within ten (10) Business Days before, the pricing and
closing of any Convertible Notes Debt after the Closing Date; provided that
(i) no Default or Event of Default has occurred and is continuing prior to
making any such Distribution or would arise after giving effect thereto,
(ii) the aggregate amount of all such Distributions in reliance on this clause
(h) does not exceed $15,000,000 during the term of this Agreement, and (iii) the
Borrowers have paid to Agent the fee set forth in the Fee Letter; and (i) other
Distributions; provided that (i) no Default or Event of Default has occurred and
is continuing prior to making such Distribution or would arise after giving
effect thereto, (ii) the aggregate amount of all such Distributions in reliance
on this clause (i) in any fiscal year does not exceed $2,000,000, and
(iii) after giving effect to such Distribution, (A) the Credit Parties have
Liquidity in an amount not less than $50,000,000, and (B) on a pro forma basis
after giving effect to the making of such Distribution, as at the end of the
most recently ended fiscal quarter for which financial statements have been
provided (or were required to have been provided) to Lenders, the Total Leverage
Ratio for the Credit Parties for a trailing twelve-month period ending on the
last day of such fiscal quarter is equal to or less than 4.00 to 1.00, which
covenant shall be calculated as if such Distribution was made on the first day
of such period.

 

“Permitted Intercompany Investments” means Investments (including guarantees of
Debt) made by (a) a Borrower to or in another Borrower and (b) a Borrower to or
in a Subsidiary that is not a Borrower so long as, in the case of this clause
(b), (i) the aggregate amount of all such Investments by Borrowers in reliance
on this clause (b) does not exceed $7,500,000 at any time outstanding and
(ii) Borrowers have Liquidity of not less than $50,000,000 after giving effect
to any such Investment.

 

“Permitted Investments” means:  (a) Investments (i) shown on Schedule 5.7 and
existing on the Closing Date, (ii) consisting of capital contributions made to
Subsidiaries prior to the Closing Date and (iii) any modification, replacement,
renewal or extension of any Investments made by a Borrower in an Excluded
Subsidiary so long as any such modification, replacement, renewal or extension
thereof does not increase the amount of such Investment except as otherwise
permitted by Section 5.7; (b) cash and Cash Equivalents; (c) Investments
consisting of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the Ordinary Course of Business;
(d) advances made in connection with purchases of goods or services in the
ordinary course of business; (e) Investments constituting installment sales of
equipment in the ordinary course of business; (f) Investments received in
settlement of bona fide disputes with respect to amounts due to any Credit Party
or any of its Subsidiaries from trade creditors or customers effected in the
ordinary course of business and consistent with past practice, or owing to any
Credit Party or any of its Subsidiaries as a result of a proceeding relating to
bankruptcy, insolvency, reorganization or relief of debtors involving an

 

32

--------------------------------------------------------------------------------


 

Account Debtor or upon the foreclosure or enforcement of any Lien in favor of a
Credit Party or its Subsidiaries; (g) Investments consisting of (i) travel
advances and employee relocation loans and other employee loans and advances in
the Ordinary Course of Business, and (ii) loans to employees, officers or
directors relating to the purchase of equity securities of Borrowers pursuant to
employee stock purchase plans or agreements approved by Borrowers’ Board of
Directors (or other governing body), but the aggregate principal amount of all
such loans outstanding may not exceed $1,000,000 at any time; (h) Investments
consisting of notes receivable of, or prepaid royalties and other credit
extensions, to customers and suppliers who are not Affiliates, in the Ordinary
Course of Business, provided, however, that this subpart (h) shall not apply to
Investments of Borrowers in any Subsidiary; (i) Investments consisting of
deposit accounts in which Agent has received a Deposit Account Control
Agreement; (j) Permitted Intercompany Investments; (k) from and after the date
on which the 2018 Convertible Notes have been refinanced or replaced with
Permitted Refinancing Debt, Permitted Acquisitions; (l) Investments in Excluded
Subsidiaries in an aggregate amount not to exceed $1,000,000 during the term of
this Agreement; (m) Investments the consideration for which is equity interests
(other than Disqualified Equity Interests) of Accuray; (n) Capital Expenditures;
(o) Investments of any Person existing at the time such Person becomes a
Subsidiary of Accuray and a Borrower (including in connection with a Permitted
Acquisition) so long as such Investments were not made in contemplation of such
Person becoming a Subsidiary; (p) cashless Investments relating to
reorganizations of, and mergers and consolidations among, Foreign Subsidiaries
so long as any resulting Foreign Subsidiary is wholly owned by a Borrower; and
(q) any other Investments in an aggregate amount not to exceed $5,000,000 at any
time outstanding; provided that immediately before and after giving effect to
the making of such Investment, (i) no Default or Event of Default shall have
occurred and be continuing, (ii) on a pro forma basis after the consummation of
such Investment, as at the end of the most recently ended fiscal quarter for
which financial statements have been provided (or were required to have been
provided) to Lenders, the Total Leverage Ratio for the Credit Parties for a
trailing twelve-month period ending on the last day of such fiscal quarter is
equal to or less than 4.00 to 1.00, which covenant shall be calculated as if
such Investment was made on the first day of such period, (iii) the Credit
Parties shall have Liquidity in an amount not less than $50,000,000 after giving
effect to such Investment, and (iv) the chief financial officer of the Borrower
Representative shall have delivered a certificate to Agent certifying as to the
matters contained in clauses (i) through (iii) above, accompanied by reasonable
evidence thereof.

 

“Permitted Liens” means:  (a) deposits or pledges of cash to secure obligations
under workmen’s compensation, social security or similar laws, or under
unemployment insurance (but excluding Liens arising under ERISA or, with respect
to any Pension Plan or Multiemployer Plan, the Code) pertaining to a Borrower’s
employees, if any; (b) deposits or pledges of cash to secure bids, tenders,
contracts (other than contracts for the payment of money or the deferred
purchase price of property or services), leases, statutory obligations, surety
and appeal bonds and other obligations of like nature arising in the Ordinary
Course of Business; (c) carrier’s, warehousemen’s, mechanic’s, workmen’s,
materialmen’s or other like Liens on Collateral, other than any Collateral that
is part of the Borrowing Base unless such Liens have been subordinated to the
prior Lien in favor of Agent arising under the Financing Documents pursuant to a
Subordination Agreement, arising in the Ordinary Course of Business with respect
to obligations which are not overdue for a period of more than sixty (60) days,
or which are being contested pursuant to a Permitted Contest; (d) Liens on
Collateral, other than Accounts, for taxes or other

 

33

--------------------------------------------------------------------------------


 

governmental charges not at the time delinquent or thereafter payable without
penalty or the subject of a Permitted Contest; (e) attachments, appeal bonds,
judgments and other similar Liens on Collateral other than Accounts, so long as
such Liens do not constitute an Event of Default hereunder; provided, however,
that the execution or other enforcement of such Liens is effectively stayed and
the claims secured thereby are the subject of a Permitted Contest; (f) with
respect to real estate, easements, rights of way, restrictions, minor defects or
irregularities of title and other similar restrictions, including environmental
and land use restrictions, none of which, individually or in the aggregate,
materially interfere with the benefits of the security intended to be provided
by the Security Documents, materially affect the value or marketability of the
Collateral, materially impair the use or operation of the Collateral for the use
currently being made thereof or materially impair Borrowers’ ability to pay the
Obligations in a timely manner or materially impair the use of the Collateral or
the ordinary conduct of the business of any Borrower or any Subsidiary and
which, in the case of any real estate which is part of the Collateral, are set
forth as exceptions to or subordinate matters in the title insurance policy
accepted by Agent insuring the lien of the Security Documents; (g) non-exclusive
licenses of Intellectual Property rights granted in the Ordinary Course of
Business;  (h) rights of set-off or bankers’ liens upon deposits of cash in
favor of banks or other depository institutions, solely to the extent incurred
in connection with the maintenance of such deposit accounts in the ordinary
course of business; (i) Liens granted in the ordinary course of business on the
unearned portion of insurance premiums securing the financing of insurance
premiums to the extent the financing is permitted under the definition of
Permitted Debt; (j) Liens and deposits in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods; (k) Liens and encumbrances in favor of
Agent under the Financing Documents; (l) Liens on Collateral, other than
Collateral which is part of the Borrowing Base, existing on the date hereof and
set forth on Schedule 5.2; (m) Liens (i) arising from operating leases with
respect to assets not owned by any Borrower and the precautionary UCC filings in
respect thereof and (ii) on equipment or other materials which are not owned by
any Borrower and located on the premises of any Borrower (but not in connection
with, or as part of, the financing thereof) from time to time in the Ordinary
Course of Business and consistent with customary practices of Borrowers and the
precautionary UCC filings in respect thereof; (n) any Lien on any equipment
securing Debt permitted under subpart (c) of the definition of Permitted Debt,
provided, however, that such Lien attaches concurrently with or within sixty
(60) days after the acquisition thereof; (o) Liens of landlords and mortgagees
of landlords arising by statute; (p) the interest of lessors or sublessor under
operating leases and licensors or sub-licensors under license agreements to the
extent such license, lease, sublease or sublicense is otherwise permitted under
this Agreement; and (q) other Liens or encumbrances which do not secure Debt for
borrowed money or letters of credit and as to which the aggregate amount of the
obligations secured thereby does not exceed $2,000,000.

 

“Permitted Modifications” means (a) such amendments or other modifications to a
Borrower’s Organizational Documents as are required under this Agreement or by
applicable Law and fully disclosed to Agent within thirty (30) days after such
amendments or modifications have become effective, and (b) such amendments or
modifications to a Borrower’s Organizational Documents (other than those
involving a change in the name of a Borrower or involving a reorganization of a
Borrower under the laws of a different jurisdiction) that would not adversely
affect the rights and interests of Agent or Lenders and are fully disclosed to
Agent within thirty (30) days after such amendments or modifications have become
effective.

 

34

--------------------------------------------------------------------------------


 

“Permitted Refinancing Debt” means the extension of maturity, refinancing,
renewal, replacement, exchange or modification of the terms of Debt so long as:

 

(a) after giving effect to such extension, refinancing, replacement, exchange or
modification, the principal amount of such Debt is not greater than the amount
of Debt outstanding immediately prior to such extension, refinancing, renewal,
replacement, exchange or modification (other than by the amount of premiums or
penalties paid thereon and the fees and expenses incurred in connection
therewith and by the amount of unfunded commitments with respect thereto);
provided, however, that in order to permit an exchange of the Convertible Notes
Debt into newly issued convertible notes, the principal amount of the newly
issued convertible notes may be greater than the principal amount of the
Convertible Notes Debt that are exchanged, to the extent required by
arms-length, commercial negotiations in connection with such exchange;

 

(b) such extension, refinancing, renewal, replacement, exchange or modification
does not result in a shortening of the average weighted maturity (measured as of
the extension, refinancing or modification) of the Debt so extended, refinanced,
renewed, replaced or modified (and in the case of any permitted refinancing of
the Convertible Notes Debt, the scheduled maturity date of the Debt (after
giving effect to such extension, refinancing, renewal, replacement or
modification) shall be at least 91 days following the Commitment Expiry Date
(determined in accordance with clause (a) of the definition thereof));

 

(c) such extension, refinancing, renewal, replacement, exchange or modification
is pursuant to terms that are, taken as a whole, (A) on prevailing market terms
at the time of borrowing for the time of financing and the quality of the
applicable borrower; provided that, in no event shall additional security or
collateral (or any security or collateral if the Debt subject to a permitted
refinancing is unsecured) be granted on the basis that it was required by
prevailing market terms or (B) other than interest rate (so long as the interest
rate thereto shall not increase by more than 2.50% per annum) and conversion
premium terms with respect to the refinancing, replacement or exchange of
Convertible Notes Debt, not less favorable to the Credit Parties and Lenders
than the terms of the Debt (including, without limitation, terms relating to the
collateral (if any) and subordination (if any)) being extended, refinanced,
renewed, replaced, exchanged or modified (and in the case of any Permitted
Refinancing of the Convertible Notes Debt, no security or collateral shall be
granted and no principal amortization shall be provided for (it being understood
that conversion terms consistent with those applicable to the 2018 Convertible
Notes shall not constitute principal amortization); and

 

(d) the Debt that is extended, refinanced, renewed, replaced or modified is not
recourse to any Credit Party or any of its Subsidiaries that is liable on
account of the obligations, in each case other than those Persons which were
obligated with respect to the Debt that was extended, refinanced, renewed,
replaced or modified.

 

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

 

35

--------------------------------------------------------------------------------


 

“Product” means any current or future service or product researched, designed,
developed, manufactured, licensed, marketed, sold, performed, distributed or
otherwise commercialized by Accuray or any of its Subsidiaries, and any such
product in development or which may be developed; provided, that for purposes of
Article III, “Product” shall not include products designed, developed and
manufactured by third parties that are not Affiliates of Accuray or any of its
Subsidiaries.

 

“Product Authorizations” means any and all approvals (including pricing and
reimbursement approvals), licenses, notifications, registrations or
authorizations of any Governmental Authority necessary for the manufacture,
development, distribution, use, storage, import, export, transport, promotion,
marketing, sale or other commercialization of a Product in any country or
jurisdiction, including without limitation registration and listing, IDEs,
Device Approval Applications (including any supplements and amendments thereto)
or similar applications, post-approval marketing authorizations (including any
prerequisite manufacturing approval or authorization related thereto), labeling
approvals, and technical, medical, and scientific licenses.

 

“Pro Rata Share” means (a) with respect to a Lender’s obligation to make
Revolving Loans, such Lender’s right to receive the unused line fee described in
Section 2.2(b), such Lender’s obligation to purchase interests and
participations in Letters of Credit and related Support Agreement liabilities
and obligations, and such Lender’s obligation to share in Letter of Credit
Liabilities and to receive the related Letter of Credit fee described in
Section 2.5(b), the Revolving Loan Commitment Percentage of such Lender,
(b) with respect to a Lender’s right to receive payments of principal and
interest with respect to Revolving Loans, such Lender’s Revolving Loan Exposure
with respect thereto, and (c) for all other purposes (including, without
limitation, the indemnification obligations arising under Section 11.6) with
respect to any Lender, the percentage obtained by dividing (i) the Revolving
Loan Commitment Amount of such Lender (or, in the event the Revolving Loan
Commitment shall have been terminated, such Lender’s then existing Revolving
Loan Outstandings), by (ii) the Revolving Loan Commitment (or, in the event the
Revolving Loan Commitment shall have been terminated, the then existing
Revolving Loan Outstandings) of all Lenders.

 

“Qualified Cash” means, as of any date of determination, the aggregate amount of
unrestricted cash and Cash Equivalents on-hand of the Credit Parties maintained
in Deposit Accounts or Securities Accounts in the name of a Credit Party in the
United States as of such date, which, in each case, are not Lockbox Accounts and
are subject to Deposit Account Control Agreements or a Securities Account
Control Agreement.

 

“Raw Materials Inventory” means all Inventory of the Borrower consisting of raw
materials.

 

“Reimbursement Obligations” means, at any date, the obligations of each Borrower
then outstanding to reimburse (a) Agent for payments made by Agent under a
Support Agreement, and/or (b) any LC Issuer, for payments made by such LC Issuer
under a Lender Letter of Credit.

 

36

--------------------------------------------------------------------------------


 

“Rent and Charges Reserve” means the aggregate of (a) a reserve equal to all
past due rent and other amounts owing by a Borrower to any landlord,
warehouseman, processor, repairman, mechanic, shipper, freight forwarder, broker
or other Person who possesses any Collateral included in the Borrowing Base or
could assert a Lien on any Collateral included in the Borrowing Base; and (b) a
reserve equal to three months’ rent and other charges that could be payable to
any such Person, unless it has executed a landlord agreement, warehousemen’s
agreement, bailee agreement or similar agreement, as applicable.

 

“Required Lenders” means at any time Lenders holding (a) more than fifty percent
(50%) of the Revolving Loan Commitment, or (b) if the Revolving Loan Commitment
has been terminated, more than fifty percent (50%) of the sum of (x) the then
aggregate outstanding principal balance of the Loans plus (y) the then aggregate
amount of Letter of Credit Liabilities.

 

“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer, General Counsel or any other officer of the applicable Borrower
acceptable to Agent.

 

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from an Asset Sale or otherwise) and other amounts received or realized
in respect of such Investment, in each case on an after-tax basis.

 

“Revolving Lender” means each Lender having a Revolving Loan Commitment Amount
in excess of $0 (or, in the event the Revolving Loan Commitment shall have been
terminated at any time, each Lender at such time having Revolving Loan
Outstandings in excess of $0).

 

“Revolving Loan Availability” means, at any time, the Revolving Loan Limit minus
the Revolving Loan Outstandings.

 

“Revolving Loan Commitment” means, as of any date of determination, the
aggregate Revolving Loan Commitment Amounts of all Lenders as of such date.

 

“Revolving Loan Commitment Amount” means, as to any Lender, the dollar amount
set forth opposite such Lender’s name on the Commitment Annex under the column
“Revolving Loan Commitment Amount” (if such Lender’s name is not so set forth
thereon, then the dollar amount on the Commitment Annex for the Revolving Loan
Commitment Amount for such Lender shall be deemed to be $0), as such amount may
be adjusted from time to time by (a) any amounts assigned (with respect to such
Lender’s portion of Revolving Loans outstanding and its commitment to make
Revolving Loans) pursuant to the terms of any and all effective assignment
agreements to which such Lender is a party, and (b) any Additional
Tranche(s) activated by Borrowers.  For the avoidance of doubt, the aggregate
Revolving Loan Commitment Amount of all Lenders on the Closing Date shall be
$52,000,000 and if the Additional Tranche is fully activated pursuant to the
terms of the Agreement such amount shall increase to $85,000,000.

 

“Revolving Loan Commitment Percentage” means, as to any Lender, (a) on the
Closing Date, the percentage set forth opposite such Lender’s name on the
Commitment Annex under the column “Revolving Loan Commitment Percentage” (if
such Lender’s name is not so set forth thereon, then, on the Closing Date, such
percentage for such Lender shall be deemed to be zero (0), and (b) on any date
following the Closing Date, the percentage equal to

 

37

--------------------------------------------------------------------------------


 

the Revolving Loan Commitment Amount of such Lender on such date divided by the
Revolving Loan Commitment on such date.

 

“Revolving Loan Exposure” means, with respect to any Lender on any date of
determination, the percentage equal to the amount of such Lender’s Revolving
Loan Outstandings on such date divided by the aggregate Revolving Loan
Outstandings of all Lenders on such date.

 

“Revolving Loan Limit” means, at any time, the lesser of (a) the Revolving Loan
Commitment and (b) the Borrowing Base.

 

“Revolving Loan Outstandings” means, at any time of calculation, (a) the sum of
the then existing aggregate outstanding principal amount of Revolving Loans plus
the then existing Letter of Credit Liabilities, and (b) when used with reference
to any single Lender, the sum of the then existing outstanding principal amount
of Revolving Loans advanced by such Lender plus the then existing Letter of
Credit Liabilities for the account of such Lender.

 

“Revolving Loans” has the meaning set forth in Section 2.1(b).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Account” means a “securities account” (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of any
Borrower.

 

“Securities Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any applicable Borrower and each securities
intermediary in which such Borrower maintains a Securities Account pursuant to
which Agent shall obtain “control” (as defined in Article 9 of the UCC) over
such Securities Account.

 

“Security Document” means this Agreement and any other agreement, document or
instrument executed concurrently herewith or at any time hereafter pursuant to
which one or more Credit Parties or any other Person either (a) Guarantees
payment or performance of all or any portion of the Obligations, and/or
(b) provides, as security for all or any portion of the Obligations, a Lien on
any of its assets in favor of Agent for its own benefit and the benefit of
Lenders, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time.

 

“Settlement Service” has the meaning set forth in Section 11.17(a)(v).

 

“Solvent” means, with respect to any Person, that such Person (a) owns assets
the fair saleable value of which are (i) greater than the total amount of its
liabilities (including Contingent Obligations), and (ii) greater than the amount
that will be required to pay the probable liabilities of its then existing debts
as they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to it; (b) has capital that is not
unreasonably small in relation to its business as presently conducted or after
giving effect to any contemplated transaction; and (c) does not intend to incur
and does not believe that it will incur debts beyond its ability to pay such
debts as they become due.

 

38

--------------------------------------------------------------------------------


 

“Stated Commitment Expiry Date” has the meaning set forth in the definition of
“Commitment Expiry Date”.

 

“Subordinated Debt” means any Debt of Borrowers incurred pursuant to the terms
of the Subordinated Debt Documents, and with prompt notice to Agent, all of
which documents must be in form and substance acceptable to Agent in its sole
discretion.  As of the Closing Date, there is no Subordinated Debt.  The parties
hereto agree, for the avoidance of doubt, that the Convertible Notes Debt does
not constitute Subordinated Debt.

 

“Subordinated Debt Documents” means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance acceptable to Agent in its sole discretion.  As of the
Closing Date, there are no Subordinated Debt Documents.

 

“Subordination Agreement” means any agreement between Agent and another creditor
of Borrowers, as the same may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms thereof, pursuant to
which the Debt owing from any Borrower(s) and/or the Liens securing such Debt
granted by any Borrower(s) to such creditor are subordinated in any way to the
Obligations and the Liens created under the Security Documents, the terms and
provisions of such Subordination Agreements to have been agreed to by and be
acceptable to Agent in the exercise of its sole discretion.

 

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, capital stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of more than fifty percent (50%) of such
capital stock whether by proxy, agreement, operation of law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner.  Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
a Borrower.

 

“Sunnyvale Premises” means the location leased by Accuray and located at
1306-1310 Orleans Drive, Sunnyvale, CA 94089.

 

“Support Agreement” has the meaning set forth in Section 2.5(a).

 

“Supported Letter of Credit” means a Letter of Credit issued by an LC Issuer in
reliance on one or more Support Agreements.

 

“Taxes” has the meaning set forth in Section 2.8(a).

 

39

--------------------------------------------------------------------------------


 

“Termination Date” means the earlier to occur of (a) the Commitment Expiry Date,
(b) any date on which Agent accelerates the maturity of the Loans pursuant to
Section 10.2, or (c) the termination date stated in any notice of termination of
this Agreement provided by Borrowers in accordance with Section 2.12.

 

“Total Debt” means, at any time, all Debt described in clauses (a), (b), (c),
(d), and (e) (but in the case of clause (e), only to the extent such letter of
credit has been drawn and not reimbursed within 3 Business Days) in the
definition thereof of such Person and its Subsidiaries at such time.

 

“Total Leverage Ratio” means, the ratio of (a) the Total Debt as of the end of
such period (including, for the avoidance of doubt, the Convertible Notes Debt),
to (b) EBITDA for such period.

 

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

 

“Unfinanced Capital Expenditures” means, for any period, the Capital
Expenditures for such period; provided Unfinanced Capital Expenditures shall not
include any Capital Expenditure (i) for replacements, restorations or
substitutions for assets to the extent made with the net cash proceeds of a
Permitted Asset Disposition, (ii) for any asset acquired in exchange for an
existing asset (but only to the extent of the value of such existing asset),
(iii) that constitutes a Permitted Acquisition, (iv) made during such period to
the extent made with the identifiable proceeds of an issuance of equity by
Borrower Representative, (v) that, pursuant to a written agreement, are
reimbursed (or reimbursable and reasonably expected to be received in cash
within 120 days of the last day of such period) by a third Person (excluding
Borrower Representative or any of its Subsidiaries) or (vi) that is paid with
the proceeds of Permitted Debt.

 

“United States” means the United States of America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“Wholly-Owned Subsidiary” means, as to any Person, another Person, all of the
equity interests of which (except directors’ qualifying shares) are, at the
time, directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

 

“Work-In-Process” means Inventory that is not a product that is finished and
approved by a Borrower in accordance with applicable Laws and such Borrower’s
normal business practices for release and delivery to customers.

 

Section 1.2                                   Accounting Terms and
Determinations.  Unless otherwise specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder (including,
without limitation, determinations made pursuant to the exhibits hereto) shall
be made, and all financial statements required to be delivered hereunder shall
be prepared on a consolidated basis in accordance with GAAP applied on a basis
consistent with the most recent audited consolidated financial statements of
each Borrower and its Consolidated

 

40

--------------------------------------------------------------------------------

 

Subsidiaries delivered to Agent and each of Lenders on or prior to the Closing
Date.  If at any time any change in GAAP would affect the computation of any
financial ratio or financial requirement set forth in any Financing Document,
and either Borrowers or the Required Lenders shall so request, Agent, Lenders
and Borrowers shall negotiate in good faith to amend such ratio or requirement
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of Borrower Representative and the Required Lenders); provided,
however, that until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and
(b) Borrowers shall provide to Agent and Lenders financial statements and other
documents required under this Agreement which shall include a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.  Notwithstanding any other provision contained
herein, (i) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Debt or other liabilities of any Credit
Party or any Subsidiary of any Credit Party at “fair value”, as defined therein
and (ii) to the extent that any change in GAAP after the Closing Date results in
leases which are, or would have been, classified as operating leases under GAAP
as it exists on the Closing Date being classified as a Capital Lease under as
revised GAAP (whether such lease is entered into before or after the date
hereof), such change in classification of leases from operating leases to
Capital Leases shall be ignored for purposes of this Agreement, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

 

Section 1.3                                   Other Definitional and
Interpretive Provisions.  References in this Agreement to “Articles”,
“Sections”, “Annexes”, “Exhibits”, or “Schedules” shall be to Articles,
Sections, Annexes, Exhibits or Schedules of or to this Agreement unless
otherwise specifically provided.  Any term defined herein may be used in the
singular or plural.  “Include”, “includes” and “including” shall be deemed to be
followed by “without limitation”.  Except as otherwise specified or limited
herein, references to any Person include the successors and assigns of such
Person.  References “from” or “through” any date mean, unless otherwise
specified, “from and including” or “through and including”, respectively. 
Unless otherwise specified herein, the settlement of all payments and fundings
hereunder between or among the parties hereto shall be made in lawful money of
the United States and in immediately available funds.  References to any statute
or act shall include all related current regulations and all amendments and any
successor statutes, acts and regulations.  All amounts used for purposes of
financial calculations required to be made herein shall be without duplication. 
References to any statute or act, without additional reference, shall be deemed
to refer to federal statutes and acts of the United States.  References to any
agreement, instrument or document shall include all schedules, exhibits, annexes
and other attachments thereto.  As used in this Agreement, the meaning of the
term “material” or the phrase “in all material respects” is intended to refer to
an act, omission, violation or condition which reflects or could reasonably be
expected to result in a Material Adverse Effect.  References to capitalized
terms that are not defined herein, but are defined in the UCC, shall have the
meanings given them in the UCC.  All references herein to times of day shall be
references to daylight or standard time, as applicable.

 

Section 1.4                                   Time is of the Essence.  Time is
of the essence in Borrower’s and each other Credit Party’s performance under
this Agreement and all other Financing Documents

 

41

--------------------------------------------------------------------------------


 

ARTICLE 2 - LOANS AND LETTERS OF CREDIT

 

Section 2.1                                   Loans.

 

(a)                                 Reserved.

 

(b)                                 Revolving Loans.

 

(i)                                     Revolving Loans and Borrowings.  On the
terms and subject to the conditions set forth herein, each Lender severally
agrees to make loans to Borrowers from time to time as set forth herein (each a
“Revolving Loan”, and collectively, “Revolving Loans”) equal to such Lender’s
Revolving Loan Commitment Percentage of Revolving Loans requested by Borrowers
hereunder; provided, however, that after giving effect thereto, the Revolving
Loan Outstandings shall not exceed the Revolving Loan Limit.  Borrowers shall
deliver to Agent a Notice of Borrowing with respect to each proposed borrowing
of a Revolving Loan, such Notice of Borrowing to be delivered before
1:00 p.m. (Eastern time) two (2) Business Days prior to the date of such
proposed borrowing; provided that for the borrowing of Revolving Loans on the
Closing Date, Borrower may deliver the Notice of Borrowing prior to the
borrowing on the Closing Date.  Each Borrower and each Revolving Lender hereby
authorizes Agent to make Revolving Loans on behalf of Revolving Lenders, at any
time in its sole discretion, (A) as provided in Section 2.5(c), with respect to
obligations arising under Support Agreements and/or Lender Letters of Credit,
and (B) to pay principal owing in respect of the Loans and interest, fees,
expenses and other charges payable by any Credit Party from time to time arising
under this Agreement or any other Financing Document.  The Borrowing Base shall
be determined by Agent based on the most recent Borrowing Base Certificate
delivered to Agent in accordance with this Agreement and such other information
as may be available to Agent.  Without limiting any other rights and remedies of
Agent hereunder or under the other Financing Documents, the Revolving Loans
shall be subject to Agent’s continuing right to withhold from the Borrowing Base
reserves, and to increase and decrease such reserves from time to time, if and
to the extent that in Agent’s good faith credit judgment and discretion, such
reserves are necessary.

 

(ii)                                  Mandatory Revolving Loan Repayments and
Prepayments.

 

(A)                               The Revolving Loan Commitment shall terminate
on the Termination Date.  On such Termination Date, there shall become due, and
Borrowers shall pay, the entire outstanding principal amount of each Revolving
Loan, together with accrued and unpaid Obligations pertaining thereto incurred
to, but excluding the Termination Date; provided, however, that such payment is
made not later than 12:00 Noon (Eastern time) on the Termination Date.

 

(B)                               If at any time the Revolving Loan Outstandings
exceed the Revolving Loan Limit, then, on the next succeeding Business Day,
Borrowers shall repay the Revolving Loans or cash collateralize Letter of Credit
Liabilities in the manner specified in Section 2.5(e) or cause the cancellation
of outstanding

 

42

--------------------------------------------------------------------------------


 

Letters of Credit, or any combination of the foregoing, in an aggregate amount
equal to such excess; provided, that if such excess is the sole and direct
result of the establishment of a reserve against the Borrowing Base by Agent,
then such excess shall be payable by Borrower within five (5) Business Days from
the date in which such excess first arose.

 

(C)                               Principal payable on account of Revolving
Loans shall be payable by Borrowers to Agent (I) immediately upon the receipt by
any Borrower or Agent of any payments on or proceeds from any of the Accounts,
to the extent of such payments or proceeds, as further described in Section 2.11
below, and (II) in full on the Termination Date.

 

(iii)                               Optional Prepayments.  Borrowers may from
time to time prepay the Revolving Loans in whole or in part without any
corresponding reduction in the Revolving Loan Commitment; provided, however,
that any such partial prepayment shall be in an amount equal to $100,000 or a
higher integral multiple of $25,000.

 

(iv)                              LIBOR Rate.

 

(A)                               Except as provided in subsection (C) below,
Revolving Loans shall accrue interest at the LIBOR Rate plus the Applicable
Margin.

 

(B)                               The LIBOR Rate may be adjusted by Agent by
notice to Borrower Representative with respect to any Lender on a prospective
basis to take into account any additional or increased costs to such Lender of
maintaining or obtaining any eurodollar deposits or increased costs, in each
case, due to changes in applicable Law occurring subsequent to the commencement
of the then applicable Interest Period, including changes in tax laws (except
changes of general applicability in corporate income tax laws) and changes in
the reserve requirements imposed by the Board of Governors of the Federal
Reserve System (or any successor), which additional or increased costs would
increase the cost of funding loans bearing interest based upon the LIBOR Rate;
provided, however, that notwithstanding anything in this Agreement to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued.  In any such event, the affected Lender shall give
Borrowers and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, along with a
certificate from such Lender setting forth the basis for adjusting such LIBOR
Rate and the method for determining the amount of such adjustment.  Upon receipt
of such notice, Borrowers may, by notice to such affected Lender, repay the
Loans bearing interest based upon the LIBOR Rate with respect to which such
adjustment is made.

 

43

--------------------------------------------------------------------------------


 

(C)                               In the event that any change in market
conditions or any law, regulation, treaty, or directive, or any change therein
or in the interpretation of application thereof, shall at any time after the
date hereof, in the reasonable opinion of any Lender, make it unlawful or
impractical for such Lender to fund or maintain Loans bearing interest based
upon the LIBOR Rate or to continue such funding or maintaining, or to determine
or charge interest rates at the LIBOR Rate, such Lender shall give notice of
such changed circumstances to Agent and Borrowers and Agent promptly shall
transmit the notice to each other Lender and (I) in the case of any outstanding
Loans of such Lender bearing interest based upon the LIBOR Rate, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such Loans, and interest upon such Lender’s Loans thereafter
shall accrue interest at Base Rate plus the Applicable Margin, and (II) such
Loans shall continue to accrue interest at Base Rate plus the Applicable Margin
until such Lender determines that it would no longer be unlawful or impractical
to maintain such Loans at the LIBOR Rate.

 

(D)                               Anything to the contrary contained herein
notwithstanding, neither Agent nor any Lender is required actually to acquire
eurodollar deposits to fund or otherwise match fund any Obligation as to which
interest accrues based on the LIBOR Rate.

 

(c)                                  Additional Tranches.  After the Closing
Date, so long as no Default or Event of Default exists and subject to the terms
of this Agreement, with the prior written consent of Agent and all Lenders in
their sole discretion, the Revolving Loan Commitment may be increased upon the
written request of Borrower Representative (which such request shall state the
aggregate amount of the Additional Tranche requested and shall be made at least
forty-five (45) days prior to the proposed effective date of such Additional
Tranche) to Agent to activate an Additional Tranche; provided, however, that
Agent and Lenders shall have no obligation to consent to any requested
activation of an Additional Tranche and the written consent of Agent and all
Lenders shall be required in order to activate an Additional Tranche.  Upon
activating an Additional Tranche, each Lender’s Revolving Loan Commitment Amount
shall increase by a proportionate amount so as to maintain the same Pro Rata
Share of the Revolving Loan Commitment and the Revolving Loans as such Lender
held immediately prior to such activation.  In the event Agent and all Lenders
do not consent to the activation of a requested Additional Tranche within
forty-five (45) days after receiving a written request from Borrower
Representative, then the Revolving Loan Commitment shall not be increased and,
within the next ninety (90) days, Borrowers may terminate this Agreement upon
written notice to Agent and, if the Borrowing Base on the date of such request
would have supported such increased Revolving Loan Commitment, upon repayment in
full of all Obligations, no fee shall be due pursuant to Section 2.2(g) in
connection with such termination.

 

Section 2.2                                   Interest, Interest Calculations
and Certain Fees.

 

(a)                                 Interest.  From and following the Closing
Date, except as expressly set forth in this Agreement, Loans and the other
Obligations shall bear interest at the sum of the LIBOR Rate plus the Applicable
Margin.  Interest on the Loans shall be paid in arrears on the first (1st) day
of each month and on the maturity of such Loans, whether by acceleration or

 

44

--------------------------------------------------------------------------------


 

otherwise.  Interest on all other Obligations shall be payable upon demand.  For
purposes of calculating interest, all funds transferred to the Payment Account
for application to any Revolving Loans shall be subject to a five Business Day
clearance period and all interest accruing on such funds during such clearance
period shall accrue for the benefit of Agent, and not for the benefit of
Lenders.

 

(b)                                 Unused Line Fee.  From and following the
Closing Date, Borrowers shall pay Agent, for the benefit of all Lenders
committed to make Revolving Loans, in accordance with their respective Pro Rata
Shares, a fee in an amount equal to (i) (A) the Revolving Loan Commitment minus
(B) the average daily balance of the sum of the Revolving Loan Outstandings
during the preceding month, multiplied by (ii) 0.50% per annum.  Such fee is to
be paid monthly in arrears on the first day of each month.

 

(c)                                  Fee Letter.  In addition to the other fees
set forth herein, Borrowers agree to pay Agent the fees set forth in the Fee
Letter.

 

(d)                                 Reserved.

 

(e)                                  Reserved.

 

(f)                                   Reserved.

 

(g)                                  Deferred Revolving Loan Origination Fee. 
If Lenders’ funding obligations in respect of the Revolving Loan Commitment
under this Agreement terminate for any reason (whether by voluntary termination
by Borrowers, by reason of the occurrence of an Event of Default or otherwise)
other than as a result of a refinancing of 100% of the Loans by Agent and all
Lenders prior to the Commitment Expiry Date, Borrowers shall pay to Agent on the
date of such termination, for the benefit of all Lenders committed to make
Revolving Loans on the Closing Date, a fee as compensation for the costs of such
Lenders being prepared to make funds available to Borrowers under this
Agreement, equal to an amount determined by multiplying the Revolving Loan
Commitment terminated by the following applicable percentage amount:  three
percent (3%) for the first year following the Closing Date, two percent (2%) for
the second year following the Closing Date, and one percent (1%) thereafter. 
All fees payable pursuant to this paragraph shall be deemed fully earned and
non-refundable as of the Closing Date.

 

(h)                                 Audit Fees.  Borrowers shall pay to Agent,
for its own account and not for the benefit of any other Lenders, all reasonable
fees and expenses in connection with audits and inspections of Borrowers’ books
and records, audits, valuations or appraisals of the Collateral, audits of
Borrowers’ compliance with applicable Laws and such other matters as Agent shall
deem appropriate, which shall be due and payable on the first Business Day of
the month following the date of issuance by Agent of a written request for
payment thereof to Borrowers.

 

(i)                                     Wire Fees.  Borrowers shall pay to
Agent, for its own account and not for the account of any other Lenders, on
written demand, fees for incoming and outgoing wires made for the account of
Borrowers, such fees to be based on Agent’s then current wire fee
schedule (available upon written request of Borrowers).

 

45

--------------------------------------------------------------------------------


 

(j)                                    Late Charges.  If payments of principal
(other than a final installment of principal upon the Termination Date),
interest due on the Obligations, or any other amounts due hereunder or under the
other Financing Documents are not timely made and remain overdue for a period of
five (5) days, Borrowers, without notice or demand by Agent, promptly shall pay
to Agent, for its own account and not for the benefit of any other Lenders, as
additional compensation to Agent in administering the Obligations, an amount
equal to five percent (5%) of each delinquent payment.

 

(k)                                 Computation of Interest and Related Fees. 
All interest and fees under each Financing Document shall be calculated on the
basis of a 360-day year for the actual number of days elapsed.  The date of
funding of a Loan shall be included in the calculation of interest.  The date of
payment of a Loan shall be excluded from the calculation of interest.  If a Loan
is repaid on the same day that it is made, one (1) day’s interest shall be
charged.

 

Section 2.3                                   Notes.  The portion of the Loans
made by each Lender shall be evidenced, if so requested by such Lender, by one
or more promissory notes executed by Borrowers on a joint and several basis
(each, a “Note”) in an original principal amount equal to such Lender’s
Revolving Loan Commitment Amount.  Upon activation of an Additional Tranche in
accordance with Section 2.1(c) hereof, Borrowers shall deliver to each Lender to
whom Borrowers previously delivered a Note, a restated Note evidencing such
Lender’s Revolving Loan Commitment Amount and each such Lender shall
appropriately legend any prior Note to indicate that it has been replaced by
such new Note

 

Section 2.4                                   Reserved.

 

Section 2.5                                   Letters of Credit and Letter of
Credit Fees.

 

(a)                                 Letter of Credit.  On the terms and subject
to the conditions set forth herein, the Revolving Loan Commitment may be used by
Borrowers, in addition to the making of Revolving Loans hereunder, for the
issuance, prior to that date which is one (1) year prior to the Termination
Date, by (i) Agent, of letters of credit, Guarantees or other agreements or
arrangements (each, a “Support Agreement”) to induce an LC Issuer to issue or
increase the amount of, or extend the expiry date of, one or more Letters of
Credit and (ii) a Lender, identified by Agent, as an LC Issuer, of one or more
Lender Letters of Credit, so long as, in each case:

 

(i)                                     Agent shall have received a Notice of LC
Credit Event at least five (5) Business Days before the relevant date of
issuance, increase or extension; and

 

(ii)                                  after giving effect to such issuance,
increase or extension, (A) the aggregate Letter of Credit Liabilities do not
exceed $0, and (B) the Revolving Loan Outstandings do not exceed the Revolving
Loan Limit.

 

Nothing in this Agreement shall be construed to obligate any Lender to issue,
increase the amount of or extend the expiry date of any Letter of Credit, which
act or acts, if any, shall be subject to agreements to be entered into from time
to time between Borrowers and such Lender.  Each Lender that is an LC Issuer
hereby agrees to give Agent prompt written notice of each

 

46

--------------------------------------------------------------------------------


 

issuance of a Lender Letter of Credit by such Lender and each payment made by
such Lender in respect of Lender Letters of Credit issued by such Lender.

 

Notwithstanding anything to the contrary set forth herein, Borrowers agree and
acknowledge that no part of the Revolving Loan Commitment will be available for
the issuance of a Letter of Credit until such times as Agent notifies Borrower
Representative that a Lender party to this Agreement is an LC Issuer.

 

(b)                                 Letter of Credit Fee.  Borrowers shall pay
to Agent, for the benefit of the Revolving Lenders in accordance with their
respective Pro Rata Shares, a letter of credit fee with respect to the Letter of
Credit Liabilities for each Letter of Credit, computed for each day from the
date of issuance of such Letter of Credit to the date that is the last day a
drawing is available under such Letter of Credit, at a rate per annum equal to
the Applicable Margin then applicable to Loans bearing interest based upon the
LIBOR Rate.  Such fee shall be payable in arrears on the first day of each
calendar month prior to the Termination Date and on such date.  In addition,
Borrowers agree to pay promptly to the LC Issuer any fronting or other fees that
it may charge in connection with any Letter of Credit.

 

(c)                                  Reimbursement Obligations of Borrowers.  If
either (i) Agent shall make a payment to an LC Issuer pursuant to a Support
Agreement, or (ii) any Lender shall notify Agent that it has made payment in
respect of, a Lender Letter of Credit, (A) the applicable Borrower shall
reimburse Agent or such Lender, as applicable, for the amount of such payment by
the end of the day on which Agent or such Lender shall make such payment and
(B) Borrowers shall be deemed to have immediately requested that Revolving
Lenders make a Revolving Loan, in a principal amount equal to the amount of such
payment (but solely to the extent such Borrower shall have failed to directly
reimburse Agent or, with respect to Lender Letters of Credit, the applicable LC
Issuer, for the amount of such payment).  Agent shall promptly notify Revolving
Lenders of any such deemed request and each Revolving Lender hereby agrees to
make available to Agent not later than 12:00 Noon (Eastern time) on the Business
Day following such notification from Agent such Revolving Lender’s Pro Rata
Share of such Revolving Loan.  Each Revolving Lender hereby absolutely and
unconditionally agrees to fund such Revolving Lender’s Pro Rata Share of the
Loan described in the immediately preceding sentence, unaffected by any
circumstance whatsoever, including, without limitation, (x) the occurrence and
continuance of a Default or Event of Default, (y) the fact that, whether before
or after giving effect to the making of any such Revolving Loan, the Revolving
Loan Outstandings exceed or will exceed the Revolving Loan Limit, and/or (z) the
non-satisfaction of any conditions set forth in Section 7.2.  Agent hereby
agrees to apply the gross proceeds of each Revolving Loan deemed made pursuant
to this Section 2.5(c) in satisfaction of Borrowers’ reimbursement obligations
arising pursuant to this Section 2.5(c).  Borrowers shall pay interest, on
demand, on all amounts so paid by Agent pursuant to any Support Agreement or to
any applicable Lender in honoring a draw request under any Lender Letter of
Credit for each day from the date of such payment until Borrowers reimburse
Agent or the applicable Lender therefor (whether pursuant to clause (A) or
(B) of the first sentence of this subsection (c)) at a rate per annum equal to
the sum of two percent (2%) plus the interest rate applicable to Revolving Loans
for such day.

 

(d)                                 Reimbursement and Other Payments by
Borrowers.  The obligations of each Borrower to reimburse Agent and/or the
applicable LC Issuer pursuant to Section 2.5(c)

 

47

--------------------------------------------------------------------------------


 

shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement, under all circumstances
whatsoever, including the following:

 

(i)                                     any lack of validity or enforceability
of, or any amendment or waiver of or any consent to departure from, any Letter
of Credit or any related document;

 

(ii)                                  the existence of any claim, set-off,
defense or other right which any Borrower may have at any time against the
beneficiary of any Letter of Credit, the LC Issuer (including any claim for
improper payment), Agent, any Lender or any other Person, whether in connection
with any Financing Document or any unrelated transaction; provided, however,
that nothing herein shall prevent the assertion of any such claim by separate
suit or compulsory counterclaim;

 

(iii)                               any statement or any other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect whatsoever;

 

(iv)                              any affiliation between the LC Issuer and
Agent; or

 

(v)                                 to the extent permitted under applicable
law, any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 

(e)                                  Deposit Obligations of Borrowers.  In the
event any Letters of Credit are outstanding at the time that Borrowers prepay in
full or are required to repay the Obligations or the Revolving Loan Commitment
is terminated, Borrowers shall (i) deposit with Agent for the benefit of all
Revolving Lenders cash in an amount equal to one hundred five percent (105%) of
the aggregate outstanding Letter of Credit Liabilities to be available to Agent,
for its benefit and the benefit of issuers of Letters of Credit, to reimburse
payments of drafts drawn under such Letters of Credit and pay any fees and
expenses related thereto, and (ii) prepay the fee payable under
Section 2.5(b) with respect to such Letters of Credit for the full remaining
terms of such Letters of Credit assuming that the full amount of such Letters of
Credit as of the date of such repayment or termination remain outstanding until
the end of such remaining terms.  Upon termination of any such Letter of Credit
and so long as no Event of Default has occurred and is continuing, the unearned
portion of such prepaid fee attributable to such Letter of Credit shall be
refunded to Borrowers, together with the deposit described in the preceding
clause (i) attributable to such Letter of Credit, but only to the extent not
previously applied by Agent in the manner described herein.

 

(f)                                   Participations in Support Agreements and
Lender Letters of Credit.

 

(i)                                     Concurrently with the issuance of each
Supported Letter of Credit, Agent shall be deemed to have sold and transferred
to each Revolving Lender, and each such Revolving Lender shall be deemed
irrevocably and immediately to have purchased and received from Agent, without
recourse or warranty, an undivided interest and participation in, to the extent
of such Lender’s Pro Rata Share, Agent’s Support Agreement liabilities and
obligations in respect of such Supported Letter of Credit and Borrowers’
Reimbursement Obligations with respect thereto.  Concurrently with the issuance
of each Lender Letter of Credit, the LC Issuer in respect thereof shall be
deemed

 

48

--------------------------------------------------------------------------------


 

to have sold and transferred to each Revolving Lender, and each such Revolving
Lender shall be deemed irrevocably and immediately to have purchased and
received from such LC Issuer, without recourse or warranty, an undivided
interest and participation in, to the extent of such Lender’s Pro Rata Share,
such Lender Letter of Credit and Borrowers’ Reimbursement Obligations with
respect thereto.  Any purchase obligation arising pursuant to the immediately
two preceding sentences shall be absolute and unconditional and shall not be
affected by any circumstances whatsoever.

 

(ii)                                  If either (A) Agent makes any payment or
disbursement under any Support Agreement and/or (B) an LC Issuer makes any
payment or disbursement under any Lender Letter of Credit, and (I) Borrowers
have not reimbursed Agent or the applicable LC Issuer, as applicable, in full
for such payment or disbursement in accordance with Section 2.5(c), or (II) any
reimbursement under any Support Agreement or Lender Letter of Credit received by
Agent or any LC Issuer, as applicable, from any Credit Party is or must be
returned or rescinded upon or during any bankruptcy or reorganization of any
Credit Party or otherwise, each Revolving Lender shall be irrevocably and
unconditionally obligated to pay to Agent or the applicable LC Issuer, as
applicable, its Pro Rata Share of such payment or disbursement (but no such
payment shall diminish the Obligations of Borrowers under Section 2.5(c)).  To
the extent any such Revolving Lender shall not have made such amount available
to Agent or the applicable LC Issuer, as applicable, before 12:00 Noon (Eastern
time) on the Business Day on which such Lender receives notice from Agent or the
applicable LC Issuer, as applicable, of such payment or disbursement, or return
or rescission, as applicable, such Lender agrees to pay interest on such amount
to Agent or the applicable LC Issuer, as applicable, forthwith on demand
accruing daily at the Federal Funds Rate, for the first three (3) days following
such Lender’s receipt of such notice, and thereafter at the Base Rate plus the
Applicable Margin in respect of Revolving Loans.  Any such Revolving Lender’s
failure to make available to Agent or the applicable LC Issuer, as applicable,
its Pro Rata Share of any such payment or disbursement, or return or rescission,
as applicable, shall not relieve any other Lender of its obligation hereunder to
make available such other Revolving Lender’s Pro Rata Share of such payment, but
no Revolving Lender shall be responsible for the failure of any other Lender to
make available such other Lender’s Pro Rata Share of any such payment or
disbursement, or return or rescission.

 

Section 2.6                                   General Provisions Regarding
Payment; Loan Account.

 

(a)                                 All payments to be made by each Borrower
under any Financing Document, including payments of principal and interest made
hereunder and pursuant to any other Financing Document, and all fees, expenses,
indemnities and reimbursements, shall be made without set-off, recoupment or
counterclaim.  If any payment hereunder becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension (it being
understood and agreed that, solely for purposes of calculating financial
covenants and computations contained herein and determining compliance
therewith, if payment is made, in full, on any such extended due date, such
payment shall be deemed to have been paid on the original due date without
giving effect to

 

49

--------------------------------------------------------------------------------


 

any extension thereto).  Any payments received in the Payment Account before
12:00 Noon (Eastern time) on any date shall be deemed received by Agent on such
date, and any payments received in the Payment Account at or after 12:00 Noon
(Eastern time) on any date shall be deemed received by Agent on the next
succeeding Business Day.

 

(b)                                 Agent shall maintain a loan account (the
“Loan Account”) on its books to record Loans and other extensions of credit made
by Lenders hereunder or under any other Financing Document, and all payments
thereon made by each Borrower.  All entries in the Loan Account shall be made in
accordance with Agent’s customary accounting practices as in effect from time to
time.  The balance in the Loan Account, as recorded in Agent’s books and records
at any time shall be conclusive and binding evidence of the amounts due and
owing to Agent by each Borrower absent manifest error; provided, however, that
any failure to so record or any error in so recording shall not limit or
otherwise affect any Borrower’s duty to pay all amounts owing hereunder or under
any other Financing Document.  Agent shall endeavor to provide Borrowers with a
monthly statement regarding the Loan Account (but neither Agent nor any Lender
shall have any liability if Agent shall fail to provide any such statement). 
Unless any Borrower notifies Agent of any objection to any such statement
(specifically describing the basis for such objection) within ninety (90) days
after the date of receipt thereof, it shall be deemed final, binding and
conclusive upon Borrowers in all respects as to all matters reflected therein.

 

Section 2.7                                   Maximum Interest.  In no event
shall the interest charged with respect to the Loans or any other Obligations of
any Borrower under any Financing Document exceed the maximum amount permitted
under the laws of the State of New York or of any other applicable
jurisdiction.  Notwithstanding anything to the contrary herein or elsewhere, if
at any time the rate of interest payable hereunder or under any Note or other
Financing Document (the “Stated Rate”) would exceed the highest rate of interest
permitted under any applicable law to be charged (the “Maximum Lawful Rate”),
then for so long as the Maximum Lawful Rate would be so exceeded, the rate of
interest payable shall be equal to the Maximum Lawful Rate; provided, however,
that if at any time thereafter the Stated Rate is less than the Maximum Lawful
Rate, each Borrower shall, to the extent permitted by law, continue to pay
interest at the Maximum Lawful Rate until such time as the total interest
received is equal to the total interest which would have been received had the
Stated Rate been (but for the operation of this provision) the interest rate
payable.  Thereafter, the interest rate payable shall be the Stated Rate unless
and until the Stated Rate again would exceed the Maximum Lawful Rate, in which
event this provision shall again apply.  In no event shall the total interest
received by any Lender exceed the amount which it could lawfully have received
had the interest been calculated for the full term hereof at the Maximum Lawful
Rate.  If, notwithstanding the prior sentence, any Lender has received interest
hereunder in excess of the Maximum Lawful Rate, such excess amount shall be
applied to the reduction of the principal balance of the Loans or to other
amounts (other than interest) payable hereunder, and if no such principal or
other amounts are then outstanding, such excess or part thereof remaining shall
be paid to Borrowers.  In computing interest payable with reference to the
Maximum Lawful Rate applicable to any Lender, such interest shall be calculated
at a daily rate equal to the Maximum Lawful Rate divided by the number of days
in the year in which such calculation is made.

 

50

--------------------------------------------------------------------------------

 

Section 2.8                                   Taxes; Capital Adequacy.

 

(a)                                 Except as required by applicable Law, all
payments of principal and interest on the Loans and all other amounts payable
hereunder shall be made free and clear of and without deduction for any present
or future income, excise, stamp, documentary, payroll, employment, property or
franchise taxes and other taxes, fees, duties, levies, assessments, withholdings
or other charges of any nature whatsoever (including interest and penalties
thereon) imposed by any taxing authority, (“Taxes”).  If any withholding or
deduction from any payment to be made by any Borrower hereunder is required in
respect of any Taxes pursuant to any applicable Law, then Borrowers will: (i) be
entitled to make such withholding or deduction, (ii) pay directly to the
relevant authority the full amount required to be so withheld or deducted;
(iii) promptly forward to Agent an official receipt or other documentation
satisfactory to Agent evidencing such payment to such authority; and (iv) if
such Tax is an Indemnified Tax, pay to Agent for the account of Agent and
Lenders such additional amount or amounts as is necessary to ensure that the net
amount actually received by Agent and each Lender will equal the full amount
Agent and such Lender would have received had no such withholding or deduction
been required (including, without limitation, such withholdings and deductions
applicable to additional sums payable under this Section 2.8).  If any
Indemnified Taxes are directly asserted against Agent or any Lender with respect
to any payment received by Agent or such Lender hereunder, Agent or such Lender
may pay such Indemnified Taxes and Borrowers will promptly pay such additional
amounts (including any penalty, interest or expense) as is necessary in order
that the net amount received by such Person after the payment of such
Indemnified Taxes (including any Indemnified Taxes on such additional amount)
shall equal the amount such Person would have received had such Indemnified
Taxes not been asserted so long as such amounts have accrued on or after the day
which is two hundred seventy (270) days prior to the date on which Agent or such
Lender first made written demand therefor.

 

(b)                                 The Credit Parties shall indemnify Agent and
Lenders, within ten (10) days after demand thereof, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.8) payable or paid by Agent
or any Lender or required to be withheld or deducted from a payment to Agent or
any Lender and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes and Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate in reasonable detail as to the amount of such payment or liability
delivered to Borrower Representative by a Lender (with a copy to Agent), or by
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

 

(c)

 

(i)                                     Each Lender that (i) is organized under
the laws of a jurisdiction other than the United States, and (ii)(A) is a party
hereto on the Closing Date or (B) purports to become an assignee of an interest
as a Lender under this Agreement after the Closing Date (unless such Lender was
already a Lender hereunder immediately prior to such assignment) shall, to the
extent legally entitled to do so, deliver on or prior to the date on which such
Lender becomes a Lender (or such assignee acquires such assigned interest) to
Borrower Representative and Agent one or more (as Borrower Representative or
Agent may reasonably request) United States Internal Revenue Service (“IRS”)
Forms

 

51

--------------------------------------------------------------------------------


 

W-8ECI, W-8BEN, W-8BEN-E, W-8IMY (as applicable) and other applicable forms,
certificates or documents prescribed by the United States Internal Revenue
Service or reasonably requested by Agent certifying as to such Lender’s
entitlement to a complete exemption from, or reduced rate of, withholding or
deduction of Taxes.  Each Lender that is a United States Person  and is a party
hereto on the Closing Date or purports to become an assignee of an interest as a
Lender under this Agreement after the Closing Date (unless such Lender was
already a Lender hereunder immediately prior to such assignment) shall deliver
on or prior to the date on which such Lender becomes a Lender (or such assignee
acquires such assigned interest) to Borrower Representative and Agent an IRS
Form W-9 certifying that such Lender is exempt from United States federal backup
withholding tax.

 

(ii)                                  To the extent permitted by Law, each
Lender shall deliver, at the time or times reasonably requested by Borrower
Representative or Agent, such additional properly completed and executed
documentation as is reasonably requested by Borrower Representative or Agent to
permit payments hereunder to be made without withholding or at a reduced rate of
withholding.  Without limiting the foregoing, each Lender shall timely provide
any documentation reasonably requested by Borrower Representative or Agent
sufficient for Borrowers and Agent to comply with their obligations under FATCA
and to determine whether such Lender has complied with applicable reporting
requirements under FATCA.

 

(iii)                               Each Lender shall (to the extent legally
entitled to do so) provide updated forms to Borrower Representative and Agent on
or prior to the date any prior form previously provided under this
Section 2.8(c) becomes obsolete or expires, after the occurrence of an event
requiring a change in the most recent form or certification previously delivered
by it pursuant to this Section 2.8(c) or from time to time if requested by
Borrowers or Agent.

 

(d)                                 If any Lender shall determine in its
commercially reasonable judgment that the adoption or taking effect of, or any
change in, any applicable Law regarding capital adequacy, in each instance,
after the Closing Date, or any change after the Closing Date in the
interpretation, administration or application thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation,
administration or application thereof, or the compliance by any Lender or any
Person controlling such Lender with any request, guideline or directive
regarding capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency adopted or otherwise
taking effect after the Closing Date, has or would have the effect of reducing
the rate of return on such Lender’s or such controlling Person’s capital as a
consequence of such Lender’s obligations hereunder or under any Support
Agreement or Lender Letter of Credit to a level below that which such Lender or
such controlling Person could have achieved but for such adoption, taking
effect, change, interpretation, administration, application or compliance
(taking into consideration such Lender’s or such controlling Person’s policies
with respect to capital adequacy) then from time to time, upon written demand by
such Lender (which demand shall be accompanied by a statement setting forth the
basis for such demand and a calculation of the amount thereof in reasonable
detail, a copy of which shall be furnished to Agent), Borrowers shall promptly
pay to such Lender such additional amount as will compensate such Lender or such
controlling Person for such reduction, so long as such amounts have accrued on
or after the

 

52

--------------------------------------------------------------------------------


 

day which is two hundred seventy (270) days prior to the date on which such
Lender first made demand therefor; provided, however, that notwithstanding
anything in this Agreement to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “change in
applicable Law”, regardless of the date enacted, adopted or issued.

 

(e)                                  If any Lender requires compensation under
Section 2.8(d), or requires any Borrower to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.8(a), then, upon the written request of Borrower Representative, such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder (subject to the terms of this Agreement) to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or materially reduce amounts payable pursuant to
any such subsection, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender (as determined in its sole discretion). 
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(f)                                   If any Lender determines, in its sole
discretion exercised in good faith, that it has received a refund in respect of
any Taxes as to which it has been indemnified by any Borrower pursuant to this
Section 2.8 (including the payment of additional amounts pursuant to this
Section 2.8), then it shall promptly pay an amount equal to such refund to
Borrower Representative, net of all reasonable out-of-pocket expenses of such
Lender or of Agent with respect thereto, including any Taxes; provided, however,
that each Borrower, upon the written request of such Lender or Agent, agrees to
repay any amount paid over to Borrower Representative to such Lender or to Agent
(plus any related penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event such Lender or Agent is required, for any
reason, to disgorge or otherwise repay such refund.  Notwithstanding anything to
the contrary in this Section 2.8, in no event will a Lender be required to pay
any amount to a Borrower pursuant to this Section 2.8(f) the payment of which
would place such Lender in a less favorable net after-Tax position than such
Lender would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This Section 2.8 shall not be construed to require any Lender
(or Agent) to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to any Borrower (or affiliate,
successor or assignee thereof) or any other Person.

 

(g)                                  Each Lender shall severally indemnify
Agent, within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Credit Party has
not already indemnified Agent for such Indemnified Taxes and without limiting
the obligation of the Credit Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of
Section 11.17(b)(ii) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that

 

53

--------------------------------------------------------------------------------


 

are payable or paid by Agent in connection with any Financing Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by Agent shall be conclusive absent manifest
error.  Each Lender hereby authorizes Agent to set off and apply any and all
amounts at any time owing to such Lender under any Financing Document or
otherwise payable by Agent to such Lender from any other source against any
amount due to Agent under this paragraph (g).

 

(h)                                 Each party’s obligations under this
Section 2.8 shall survive the resignation or replacement of Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Obligations and the repayment, satisfaction or discharge of all obligations
under any Financing Document.

 

Section 2.9                                   Appointment of Borrower
Representative.  Each Borrower hereby designates Borrower Representative as its
representative and agent on its behalf for the purposes of issuing Notices of
Borrowing, Notices of LC Credit Events and Borrowing Base Certificates, and
giving instructions with respect to the disbursement of the proceeds of the
Loans, requesting Letters of Credit, giving and receiving all other notices and
consents hereunder or under any of the other Financing Documents and taking all
other actions (including in respect of compliance with covenants) on behalf of
any Borrower or Borrowers under the Financing Documents.  Borrower
Representative hereby accepts such appointment.  Notwithstanding anything to the
contrary contained in this Agreement, no Borrower other than Borrower
Representative shall be entitled to take any of the foregoing actions.  The
proceeds of each Loan made hereunder shall be advanced to or at the direction of
Borrower Representative and if not used by Borrower Representative in its
business (for the purposes provided in this Agreement) shall be deemed to be
immediately advanced by Borrower Representative to the appropriate other
Borrower hereunder as an intercompany loan (collectively, “Intercompany
Loans”).  All Letters of Credit and Support Agreements issued hereunder shall be
issued at Borrower Representative’s request therefor and shall be allocated to
the appropriate Borrower’s Intercompany Loan account by Borrower
Representative.  All collections of each Borrower in respect of Accounts and
other proceeds of Collateral of such Borrower received by Agent and applied to
the Obligations shall also be deemed to be repayments of the Intercompany Loans
owing by such Borrower to Borrower Representative.  Borrowers shall maintain
accurate books and records with respect to all Intercompany Loans and all
repayments thereof.  Agent and each Lender may regard any notice or other
communication pursuant to any Financing Document from Borrower Representative as
a notice or communication from all Borrowers, and may give any notice or
communication required or permitted to be given to any Borrower or all Borrowers
hereunder to Borrower Representative on behalf of such Borrower or all
Borrowers.  Each Borrower agrees that each notice, election, representation and
warranty, covenant, agreement and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.

 

54

--------------------------------------------------------------------------------


 

Section 2.10                            Joint and Several Liability; Rights of
Contribution; Subordination and Subrogation.

 

(a)                                 Borrowers are defined collectively to
include all Persons named as a Borrower herein; provided, however, that any
references herein to “any Borrower”, “each Borrower” or similar references,
shall be construed as a reference to each individual Person named as a Borrower
herein.  Each Person so named shall be jointly and severally liable for all of
the obligations of Borrowers under this Agreement.  Each Borrower, individually,
expressly understands, agrees and acknowledges, that the credit facilities would
not be made available on the terms herein in the absence of the collective
credit of all of the Persons named as a Borrower herein, the joint and several
liability of all such Persons, and the cross-collateralization of the collateral
of all such Persons.  Accordingly, each Borrower individually acknowledges that
the benefit to each of the Persons named as a Borrower as a whole constitutes
reasonably equivalent value, regardless of the amount of the credit facilities
actually borrowed by, advanced to, or the amount of collateral provided by, any
individual Borrower.  In addition, each entity named as a Borrower herein hereby
acknowledges and agrees that all of the representations, warranties, covenants,
obligations, conditions, agreements and other terms contained in this Agreement
shall be applicable to and shall be binding upon and measured and enforceable
individually against each Person named as a Borrower herein as well as all such
Persons when taken together.  By way of illustration, but without limiting the
generality of the foregoing, the terms of Section 10.1 of this Agreement are to
be applied to each individual Person named as a Borrower herein (as well as to
all such Persons taken as a whole), such that the occurrence of any of the
events described in Section 10.1 of this Agreement as to any Person named as a
Borrower herein shall constitute an Event of Default even if such event has not
occurred as to any other Persons named as a Borrower or as to all such Persons
taken as a whole.

 

(b)                                 Notwithstanding any provisions of this
Agreement to the contrary, it is intended that the joint and several nature of
the liability of each Borrower for the Obligations and the Liens granted by
Borrowers to secure the Obligations, not constitute a Fraudulent Conveyance (as
defined below).  Consequently, Agent, Lenders and each Borrower agree that if
the liability of a Borrower for the Obligations, or any Liens granted by such
Borrower securing the Obligations would, but for the application of this
sentence, constitute a Fraudulent Conveyance, the liability of such Borrower and
the Liens securing such liability shall be valid and enforceable only to the
maximum extent that would not cause such liability or such Lien to constitute a
Fraudulent Conveyance, and the liability of such Borrower and this Agreement
shall automatically be deemed to have been amended accordingly.  For purposes
hereof, the term “Fraudulent Conveyance” means a fraudulent conveyance under
Section 548 of Chapter 11 of Title II of the Bankruptcy Code or a fraudulent
conveyance or fraudulent transfer under the applicable provisions of any
fraudulent conveyance or fraudulent transfer law or similar law of any state,
nation or other governmental unit, as in effect from time to time.

 

(c)                                  Agent is hereby authorized, without notice
or demand (except as otherwise specifically required under this Agreement) and
without affecting the liability of any Borrower hereunder, at any time and from
time to time, to:  (i) renew, extend or otherwise increase the time for payment
of the Obligations; (ii) with the written agreement of any Borrower, change the
terms relating to the Obligations or otherwise modify, amend or change the terms
of any Note or other agreement, document or instrument now or hereafter executed
by any Borrower and

 

55

--------------------------------------------------------------------------------


 

delivered to Agent for any Lender; (iii) accept partial payments of the
Obligations; (iv) take and hold any Collateral for the payment of the
Obligations or for the payment of any guaranties of the Obligations and
exchange, enforce, waive and release any such Collateral; (v) apply any such
Collateral and direct the order or manner of sale thereof as Agent, in its sole
discretion, may determine; and (vi) settle, release, compromise, collect or
otherwise liquidate the Obligations and any Collateral therefor in any manner,
all guarantor and surety defenses being hereby waived by each Borrower.  Without
limitation of the foregoing, with respect to the Obligations, each Borrower
hereby makes and adopts each of the agreements and waivers set forth in each
Guarantee, the same being incorporated hereby by reference.  Except as
specifically provided in this Agreement or any of the other Financing Documents,
Agent shall have the exclusive right to determine the time and manner of
application of any payments or credits, whether received from any Borrower or
any other source, and such determination shall be binding on all Borrowers.  All
such payments and credits may be applied, reversed and reapplied, in whole or in
part, to any of the Obligations that Agent shall determine, in its sole
discretion, without affecting the validity or enforceability of the Obligations
of the other Borrower.

 

(d)                                 Each Borrower hereby agrees that, except as
hereinafter provided, its obligations hereunder shall be unconditional,
irrespective of:  (i) the absence of any attempt to collect the Obligations from
any obligor or other action to enforce the same; (ii) the waiver or consent by
Agent with respect to any provision of any instrument evidencing the
Obligations, or any part thereof, or any other agreement heretofore, now or
hereafter executed by a Borrower and delivered to Agent; (iii) failure by Agent
to take any steps to perfect and maintain its security interest in, or to
preserve its rights to, any security or collateral for the Obligations; (iv) the
institution of any proceeding under the Bankruptcy Code, or any similar
proceeding, by or against a Borrower or Agent’s election in any such proceeding
of the application of Section 1111(b)(2) of the Bankruptcy Code; (v) any
borrowing or grant of a security interest by a Borrower as debtor-in-possession,
under Section 364 of the Bankruptcy Code; (vi) the disallowance, under
Section 502 of the Bankruptcy Code, of all or any portion of Agent’s
claim(s) for repayment of any of the Obligations; or (vii) any other
circumstance other than payment in full of the Obligations which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or surety.

 

(e)                                  Borrowers hereby agree, as between
themselves, that to the extent that Agent, on behalf of Lenders, shall have
received from any Borrower any Recovery Amount (as defined below), then the
paying Borrower shall have a right of contribution against each other Borrower
in an amount equal to such other Borrower’s contributive share of such Recovery
Amount; provided, however, that in the event any Borrower suffers a Deficiency
Amount (as defined below), then the applicable Borrower suffering the Deficiency
Amount shall be entitled to seek and receive contribution from and against the
other Borrowers in an amount equal to the Deficiency Amount; and provided,
further, that in no event shall the aggregate amounts so reimbursed by reason of
the contribution of any Borrower equal or exceed an amount that would, if paid,
constitute or result in Fraudulent Conveyance.  Until all Obligations have been
paid and satisfied in full, no payment made by or for the account of a Borrower
including, without limitation, (i) a payment made by such Borrower on behalf of
the liabilities of any other Borrower, or (ii) a payment made by any other
Guarantor under any Guarantee, shall entitle such Borrower, by subrogation or
otherwise, to any payment from such other Borrower or from or out of such other
Borrower’s property.  The right of each Borrower to receive any contribution
under

 

56

--------------------------------------------------------------------------------


 

this Section 2.10(e) or by subrogation or otherwise from any other Borrower
shall be subordinate in right of payment to the Obligations and such Borrower
shall not exercise any right or remedy against such other Borrower or any
property of such other Borrower by reason of any performance of such Borrower of
its joint and several obligations hereunder, until the Obligations have been
indefeasibly paid and satisfied in full, and no Borrower shall exercise any
right or remedy with respect to this Section 2.10(e) until the Obligations have
been indefeasibly paid and satisfied in full.  As used in this Section 2.10(e),
the term “Recovery Amount” means the amount of proceeds received by or credited
to Agent from the exercise of any remedy of Lenders under this Agreement or the
other Financing Documents, including, without limitation, the sale of any
Collateral.  As used in this Section 2.10(e), the term “Deficiency Amount” means
any amount that is less than the entire amount a Borrower is entitled to receive
by way of contribution or subrogation from, but that has not been paid by, the
other Borrowers in respect of any Recovery Amount attributable to such Borrower
entitled to contribution, until the Deficiency Amount has been reduced to $0
through contributions and reimbursements made under the terms of this
Section 2.10(e) or otherwise.

 

Section 2.11                            Collections and Lockbox Account.

 

(a)                                 Borrowers shall maintain a lockbox (the
“Lockbox”) with a United States depository institution designated from time to
time by Agent (the “Lockbox Bank”), subject to the provisions of this Agreement,
and shall execute with the Lockbox Bank a Deposit Account Control Agreement and
such other agreements related to such Lockbox as Agent may reasonably require. 
At all times following the Collections Account Post-Closing Period, Borrowers
shall ensure that all collections of Third Party Accounts are paid directly by
the applicable Third Party Account Debtor (i) into the Lockbox for deposit into
the Lockbox Account and/or (ii) directly into the Lockbox Account.  At all times
during the Collections Account Post-Closing Period, Borrowers shall ensure that
(x) by the close of business on Wednesday of each calendar week, all collections
received from any Third Party Account Debtor prior to such Wednesday are
transferred into the Payment Account and (y) by the close of business on Friday
of each calendar week, all collections received from any Third Party Account
Debtor prior to such Friday are transferred into the Payment Account.  At all
times following the Collections Account Post-Closing Period, all funds deposited
into a Lockbox Account shall be transferred into the Payment Account (or, prior
to the time of the initial borrowing of the Revolving Loans, such Deposit
Account of Borrower, as Agent may direct in its sole discretion) by the close of
each Business Day.

 

(b)                                 Notwithstanding anything in any lockbox
agreement or Deposit Account Control Agreement to the contrary, Borrowers agree
that they shall be liable for any fees and charges in effect from time to time
and charged by the Lockbox Bank in connection with the Lockbox and the Lockbox
Account, and that Agent shall have no liability therefor.  Borrowers hereby
indemnify and agree to hold Agent harmless from any and all liabilities, claims,
losses and demands whatsoever, including reasonable and documented attorneys’
fees and expenses, arising from or relating to actions of Agent or the Lockbox
Bank pursuant to this Section or any lockbox agreement or Deposit Account
Control Agreement or similar agreement, except to the extent of such losses
arising solely from Agent’s gross negligence or willful misconduct.

 

57

--------------------------------------------------------------------------------


 

(c)                                  Agent shall apply, on a daily basis, all
funds transferred into the Payment Account pursuant to this Section to reduce
the outstanding Revolving Loans in such order of application as Agent shall
elect.  If as the result of collections of Accounts pursuant to the terms and
conditions of this Section, a credit balance exists with respect to the Loan
Account, such credit balance shall not accrue interest in favor of Borrowers,
but Agent shall transfer such funds into an account designated by Borrower
Representative for so long as no Event of Default exists.

 

(d)                                 To the extent that any collections of
Accounts or proceeds of Inventory are not sent directly to the Lockbox or
Lockbox Account but are received by any Borrower, such collections shall be held
in trust for the benefit of Agent pursuant to an express trust created hereby
and immediately remitted, in the form received, to the applicable Lockbox or
Lockbox Account.  At all times following the Collections Account Post-Closing
Period, no such funds received by any Borrower shall be commingled with other
funds of Borrowers.  If any funds received by any Borrower are commingled with
other funds of Borrowers, or are required to be deposited to a Lockbox or
Lockbox Account and are not so deposited within two (2) Business Days, then
Borrowers shall pay to Agent, for its own account and not for the account of any
other Lenders, a compliance fee equal to $500 for each day that any such
conditions exist.

 

(e)                                  Borrowers acknowledge and agree that
compliance with the terms of this Section is essential, and that Agent and
Lenders will suffer immediate and irreparable injury and have no adequate remedy
at law, if any Borrower, through acts or omissions, causes or permits Account
Debtors to send payments other than to the Lockbox or Lockbox Accounts or if any
Borrower fails to promptly deposit collections of Accounts or proceeds of
Inventory in the Lockbox Account as herein required.  Accordingly, in addition
to all other rights and remedies of Agent and Lenders hereunder, Agent shall
have the right to seek specific performance of Borrowers’ obligations under this
Section, and any other equitable relief as Agent may deem necessary or
appropriate, and Borrowers waive any requirement for the posting of a bond in
connection with such equitable relief.

 

(f)                                   Borrowers shall not, and Borrowers shall
not suffer or permit any Credit Party to, (i) withdraw any amounts from any
Lockbox Account, (ii) change the procedures or sweep instructions under the
agreements governing any Lockbox Accounts, or (iii) send to or deposit in any
Lockbox Account any funds other than payments made with respect to and proceeds
of Accounts or other Collateral.  Borrowers shall, and shall cause each Credit
Party to, cooperate with Agent in the identification and reconciliation on a
weekly basis of all amounts received in or required to be deposited into the
Lockbox Accounts.  If more than five percent (5%) of the collections of Accounts
received by Borrowers during any given fifteen (15) day period is not identified
or reconciled to the reasonable satisfaction of Agent within ten (10) Business
Days of receipt, Agent shall not be obligated to make further advances under
this Agreement until such amount is identified or is reconciled to the
reasonable satisfaction of Agent, as the case may be.  In addition, if any such
amount cannot be identified or reconciled to the reasonable satisfaction of
Agent, Agent may utilize its own staff or, if it deems necessary, engage an
outside auditor, in either case at Borrowers’ expense (which in the case of
Agent’s own staff shall be in accordance with Agent’s then prevailing customary
charges (plus expenses)), to make such examination and report as may be
necessary to identify and reconcile such amount.

 

58

--------------------------------------------------------------------------------


 

(g)                                  If any Borrower breaches its obligation to
direct payments of Accounts and the proceeds of Inventory to the Lockbox
Account, Agent, as the irrevocably made, constituted and appointed true and
lawful attorney for Borrowers, may, by the signature or other act of any of
Agent’s authorized representatives (without requiring any of them to do so),
direct any Account Debtor to pay Accounts and proceeds of Inventory to Borrowers
by directing payment to the Lockbox Account.

 

Section 2.12                            Termination; Restriction on Termination.

 

(a)                                 Termination by Lenders.  In addition to the
rights set forth in Section 10.2, Agent may, and at the direction of Required
Lenders shall, terminate this Agreement without notice during the existence of
an Event of Default.

 

(b)                                 Termination by Borrowers.  Upon at least
five (5) Business Days’ (or such shorter period as Agent, in its sole
discretion, shall agree) prior written notice to Agent and Lenders, Borrowers
may, at their option, terminate this Agreement; provided, however, that no such
termination shall be effective until Borrowers have (i) paid or collateralized
to Agent’s reasonable satisfaction all of the Obligations in immediately
available funds, all Letters of Credit and Support Agreements have expired,
terminated or have been cash collateralized to Agent’s reasonable satisfaction,
and (ii) complied with Section 2.2(g) and the terms of the Fee Letter.  Any
notice of termination given by Borrowers shall be irrevocable unless all Lenders
otherwise agree in writing and no Lender shall have any obligation to make any
Loans or issue or procure any Letters of Credit or Support Agreements on or
after the termination date stated in such notice.  Borrowers may elect to
terminate this Agreement in its entirety only.  No section of this Agreement or
type of Loan available hereunder may be terminated singly.

 

(c)                                  Effectiveness of Termination.  All of the
Obligations shall be immediately due and payable upon the Termination Date.  All
undertakings, agreements, covenants, warranties and representations of Borrowers
contained in the Financing Documents shall survive any such termination and
Agent shall retain its Liens in the Collateral and Agent and each Lender shall
retain all of its rights and remedies under the Financing Documents
notwithstanding such termination until all Obligations (other than with respect
to contingent indemnification obligations for which no claim has been made) have
been discharged or paid, in full, in immediately available funds, including,
without limitation, all Obligations under Section 2.2(g) and the terms of the
Fee Letter resulting from such termination.  Notwithstanding the foregoing or
the payment in full of the Obligations, Agent shall not be required to terminate
its Liens in the Collateral unless, with respect to any loss or damage Agent may
reasonably expect to incur as a result of dishonored checks or other items of
payment received by Agent from Borrower or any Account Debtor and applied to the
Obligations, Agent shall, at its option, (i) have received a written agreement
reasonably satisfactory to Agent, executed by Borrowers and by any Person whose
loans or other advances to Borrowers are used in whole or in part to satisfy the
Obligations, indemnifying Agent and each Lender from any such loss or damage or
(ii) have retained cash Collateral or other Collateral for such period of time
as Agent, in its reasonable discretion, may deem necessary to protect Agent and
each Lender from any such loss or damage.

 

(d)                                 Partial Collateral Release.  In respect of
Collateral that is disposed of in connection with a Permitted Asset Disposition,
the security interest in such Collateral (but not in

 

59

--------------------------------------------------------------------------------


 

respect of Collateral not so disposed of) shall be automatically terminated upon
such disposition without any further action by any party.

 

(e)                                  Actions by Agent.  Without limiting the
foregoing clauses (a) — (d), Agent will, at the sole expense of Borrowers, take
such actions as may be reasonably requested by Borrowers to evidence any of the
foregoing releases set forth in clauses (c) and (d) above (including duly
assigning, transferring and delivering to or at the direction of Borrowers
(without recourse and without any representation or warranty) such of the
Collateral as may then be in the possession of Agent, together with any monies
at the time held by Agent hereunder, and executing and delivering to Borrowers a
proper instrument or instruments, as reasonably requested, acknowledging the
satisfaction and termination of this Agreement (in the case of clause (c) above)
and the release of Liens hereunder and under the other Financing Documents), all
of which shall be in form and substance acceptable to Agent.

 

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

 

To induce Agent and Lenders to enter into this Agreement and to make the Loans
and other credit accommodations contemplated hereby, each Borrower hereby
represents and warrants to Agent and each Lender that:

 

Section 3.1                                   Existence and Power.  Each Credit
Party is an entity as specified on Schedule 3.1, is duly organized, validly
existing and in good standing under the laws of the jurisdiction specified on
Schedule 3.1 and no other jurisdiction, has the same legal name as it appears in
such Credit Party’s Organizational Documents and an organizational
identification number (if any), in each case as specified on Schedule 3.1, and
has all powers and all Permits necessary or desirable in the operation of its
business as presently conducted or as proposed to be conducted, except where the
failure to have such Permits could not reasonably be expected to have a Material
Adverse Effect.  Each Credit Party is qualified to do business as a foreign
entity in each jurisdiction in which it is required to be so qualified, which
jurisdictions as of the Closing Date are specified on Schedule 3.1, except where
the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect.  As of the Closing Date, except as set forth on
Schedule 3.1, no Credit Party (a) has had, over the five (5) year period
preceding the Closing Date, any name other than its current name, or (b) was
incorporated or organized under the laws of any jurisdiction other than its
current jurisdiction of incorporation or organization.

 

Section 3.2                                   Organization and Governmental
Authorization; No Contravention.  The execution, delivery and performance by
each Credit Party of the Operative Documents to which it is a party are within
its powers, have been duly authorized by all necessary action pursuant to its
Organizational Documents, require no further action by or in respect of, or
filing with, any Governmental Authority, except for the filings necessary to
perfect the Liens created by the Financing Documents and any necessary filings
with the SEC, and do not violate, conflict with or cause a breach or a default
under (a) any Law applicable to any Credit Party or any of the Organizational
Documents of any Credit Party, or (b) any agreement or instrument binding upon
it, except for such violations, conflicts, breaches or defaults as could not,
with respect to this clause (b), reasonably be expected to have a Material
Adverse Effect.

 

60

--------------------------------------------------------------------------------

 

Section 3.3                                   Binding Effect.  Each of the
Operative Documents to which any Credit Party is a party constitutes a valid and
binding agreement or instrument of such Credit Party, enforceable against such
Credit Party in accordance with its respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles.

 

Section 3.4                                   Capitalization.  The authorized
equity securities of each of the Credit Parties (other than Accuray) as of the
Closing Date are as set forth on Schedule 3.4.  All issued and outstanding
equity securities of each of the Credit Parties (other than Accuray) are duly
authorized and validly issued, fully paid, nonassessable, free and clear of all
Liens other than those in favor of Agent for the benefit of Agent and Lenders,
and such equity securities were issued in compliance with all applicable Laws. 
The identity of the holders of the equity securities of each of the Credit
Parties (other than Accuray) and the percentage of their fully-diluted ownership
of the equity securities of each of the Credit Parties (other than Accuray) as
of the Closing Date is set forth on Schedule 3.4.  No shares of the capital
stock or other equity securities of any Credit Party (other than Accuray), other
than those described above, are issued and outstanding as of the Closing Date. 
Except as set forth on Schedule 3.4, as of the Closing Date there are no
preemptive or other outstanding rights, options, warrants, conversion rights or
similar agreements or understandings for the purchase or acquisition from any
Credit Party (other than Accuray) of any equity securities of any such entity.

 

Section 3.5                                   Financial Information.  The
Financial Statements delivered to Agent fairly present, in all material
respects, the financial position of Accuray and its Consolidated Subsidiaries as
of such date in conformity with GAAP.  Since June 30, 2016, no Material Adverse
Effect has occurred.

 

Section 3.6                                   Litigation.  Except as set forth
on Schedule 3.6 as of the Closing Date, and except as hereafter disclosed to
Agent in writing, there is no Litigation pending against, or to such Borrower’s
knowledge threatened, in writing, against or affecting, any Credit Party that,
individually or the aggregate, could reasonably be expected to have a Material
Adverse Effect or which in any manner draws into question the validity of any of
the Operative Documents.

 

Section 3.7                                   Ownership of Property.  Each
Borrower is the lawful owner of, has good and marketable title to, subject to
Permitted Liens, and is in lawful possession of, or has valid leasehold
interests in, all properties and other assets (real or personal, tangible,
intangible or mixed) purported or reported to be owned or leased (as the case
may be) by such Person, except for minor defects in title that do not materially
interfere with its ability to conduct its business or to utilize such assets for
their intended purposes.

 

Section 3.8                                   No Default.  No Event of Default,
or to such Borrower’s knowledge, Default, has occurred and is continuing.  No
Credit Party is in breach or default under or with respect to any contract,
agreement, lease or other instrument to which it is a party or by which its
property is bound or affected, which breach or default could reasonably be
expected to have a Material Adverse Effect.

 

Section 3.9                                   Labor Matters.  As of the Closing
Date, there are no strikes or other labor disputes pending or, to any Borrower’s
knowledge, threatened in writing against any Credit

 

61

--------------------------------------------------------------------------------


 

Party.  Hours worked and payments made to the employees of the Credit Parties
have not been in material violation of the Fair Labor Standards Act or any other
applicable Law dealing with such matters.  All material payments due from the
Credit Parties, or for which any claim may be made against any of them, on
account of wages and employee retirement and health and welfare benefits or
insurance have been paid or accrued as a liability on their books, as the case
may be.  The consummation of the transactions contemplated by the Financing
Documents will not give rise to a right of termination or right of renegotiation
on the part of any union under any collective bargaining agreement to which it
is a party or by which it is bound.

 

Section 3.10                            Regulated Entities.  No Credit Party is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

 

Section 3.11                            Margin Regulations.  None of the
proceeds from the Loans have been or will be used, directly or indirectly, for
the purpose of purchasing or carrying any “margin stock” (as defined in
Regulation U of the Federal Reserve Board) or for any other purpose which might
cause any of the Loans to be considered a “purpose credit” within the meaning of
Regulation T, U or X of the Federal Reserve Board.

 

Section 3.12                            Compliance With Laws; Anti-Terrorism
Laws.

 

(a)                                 Each Credit Party is in compliance with the
requirements of all applicable Laws, except for such Laws the noncompliance with
which could not reasonably be expected to have a Material Adverse Effect.

 

(b)                                 None of the Credit Parties and, to the
knowledge of the Credit Parties, none of their Affiliates (i) is in violation of
any Anti-Terrorism Law, (ii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law, (iii) is a Blocked Person, (iv) is acting or will act for or on behalf of a
Blocked Person, (v) is associated with, or will become associated with, a
Blocked Person or (vi) is providing, or will provide, material, financial or
technical support or other services to or in support of acts of terrorism of a
Blocked Person.  No Credit Party nor, to the knowledge of any Credit Party, any
of its Affiliates or agents acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (A) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, except in compliance with
applicable Law or (B) deals in, or otherwise engages in any transaction relating
to, any property or interest in property blocked pursuant to Executive Order
No. 13224, any similar executive order or other Anti-Terrorism Law.

 

Section 3.13                            Taxes.  All material federal, state,
foreign and local tax returns, reports and statements required to be filed by or
on behalf of each Credit Party have been filed with the appropriate Governmental
Authorities in all jurisdictions in which such returns, reports and statements
are required to be filed and, except to the extent subject to a Permitted
Contest, all income and other material Taxes (including real property Taxes) and
other charges shown to be due and payable in respect thereof have been timely
paid prior to the date on which any fine, penalty, interest, late charge or loss
may be added thereto for nonpayment thereof.  Except to the extent subject to a
Permitted Contest, all material state and local sales and use Taxes required to

 

62

--------------------------------------------------------------------------------


 

be paid by each Credit Party have been paid.  All income and other material
federal and state Tax returns have been filed by each Credit Party for all
periods for which returns were due with respect to employee income tax
withholding, social security and unemployment taxes, and, except to the extent
subject to a Permitted Contest, the material amounts shown thereon to be due and
payable have been paid in full or adequate provisions therefor have been made. 
For purposes of this Section 3.13, any federal, state, local or foreign tax,
assessment, deposit or contribution, and any return with respect thereto, shall
not be considered “material” only if and to the extent that the amount of such
tax, assessment, deposit or contribution, when added to all other outstanding
taxes, assessments, deposits or contributions, is equal to or less than
$1,000,000 in the aggregate at any time.

 

Section 3.14                            Compliance with ERISA.

 

(a)                                 Each ERISA Plan (and the related trusts and
funding agreements) complies in form and in operation with, has been
administered in compliance with, and the terms of each ERISA Plan satisfy, the
applicable requirements of ERISA and the Code in all material respects.  Each
ERISA Plan which is intended to be qualified under Section 401(a) of the Code is
so qualified, and the United States Internal Revenue Service has issued a
favorable determination letter with respect to each such ERISA Plan which may be
relied on currently.  No Credit Party has incurred liability for any material
excise tax under any of Sections 4971 through 5000 of the Code.

 

(b)                                 Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, each
Borrower and each Subsidiary is in compliance with the applicable provisions of
ERISA and the provision of the Code relating to ERISA Plans and the regulations
and published interpretations therein.  During the thirty-six (36) month period
prior to the Closing Date or the making of any Loan or the issuance of any
Letter of Credit, (i) no steps have been taken to terminate any Pension Plan,
and (ii) no contribution failure has occurred with respect to any Pension Plan
sufficient to give rise to a Lien under Section 303(k) of ERISA or
Section 430(k) of the Code and no event has occurred that would give rise to a
Lien under Section 4068 of ERISA.  No condition exists or event or transaction
has occurred with respect to any Pension Plan that could be reasonably expected
to result in the incurrence by any Credit Party of any material liability, fine
or penalty.  No Credit Party has incurred liability to the PBGC (other than for
current premiums) with respect to any Pension Plan.  Except as could not
reasonably be expected to result in material liability to any Credit Party, all
contributions (if any) have been made on a timely basis to any Multiemployer
Plan that are required to be made by any Credit Party or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable Law; no Credit Party nor any member of the Controlled
Group has withdrawn or partially withdrawn from any Multiemployer Plan, incurred
any withdrawal liability with respect to any such plan or received notice of any
claim or demand for withdrawal liability or partial withdrawal liability from
any such plan, and no condition has occurred which, if continued, could result
in a withdrawal or partial withdrawal from any such plan, and no Credit Party
nor any member of the Controlled Group has received any notice that increased
contributions may be required to avoid a reduction in plan benefits or the
imposition of any excise tax, that any such plan is or has been funded at a rate
less than that required under Section 412 of the Code, that any such plan is
being or is likely to be terminated, or that any such plan is being or is likely
to become insolvent.

 

63

--------------------------------------------------------------------------------


 

Section 3.15                            Consummation of Operative Documents;
Brokers.  Except for fees payable to Agent and/or Lenders and as scheduled on
Schedule 3.15, no broker, finder or other intermediary has brought about the
obtaining, making or closing of the transactions contemplated by the Operative
Documents, and no Credit Party has or will have any obligation to any Person in
respect of any finder’s or brokerage fees, commissions or other expenses in
connection herewith or therewith.

 

Section 3.16                            Related Transactions.  All transactions
contemplated by the Operative Documents to be consummated on or prior to the
date hereof have been so consummated (including, without limitation, the
disbursement and transfer of all funds in connection therewith) in all material
respects pursuant to the provisions of the applicable Operative Documents, true
and complete copies of which have been delivered to Agent, and in compliance
with all applicable Law, except for such Laws the noncompliance with which would
not reasonably be expected to have a Material Adverse Effect.

 

Section 3.17                            Material Contracts.  Except for (a) the
Operative Documents, (b) the  Convertible Notes Debt, (c) the 2018 Indenture and
any other indenture in respect of Convertible Notes Debt, and (d) the other
agreements set forth on Schedule 3.17 (collectively with the Operative
Documents, the “Material Contracts”), as of the Closing Date there are no
agreements or instruments to which any Credit Party is a party, and the breach,
nonperformance or cancellation of which, or the failure of which to renew, could
reasonably be expected to have a Material Adverse Effect.  Schedule 3.17 sets
forth, with respect to each real estate lease agreement to which any Borrower is
a party (as a lessee) as of the Closing Date, the address of the subject
property and the annual rental (or, where applicable, a general description of
the method of computing the annual rental).  The consummation of the
transactions contemplated by the Financing Documents will not give rise to a
right of termination in favor of any party to any Material Contract (other than
any Credit Party), except for such Material Contracts the noncompliance with
which would not reasonably be expected to have a Material Adverse Effect.

 

Section 3.18                            Compliance with Environmental
Requirements; No Hazardous Materials.  Except in each case as set forth on
Schedule 3.18:

 

(a)                                 no Credit Party has received notice,
notification, demand, request for information, citation, summons, complaint or
order, no complaint has been filed and served on any Credit Party, and no
penalty has been assessed and no investigation or review is pending, or to such
Borrower’s knowledge, threatened by any Governmental Authority or other Person
with respect to any (i) alleged violation by any Credit Party of any
Environmental Law, (ii) alleged failure by any Credit Party to have any Permits
required under Environmental Law in connection with the conduct of its business
or to comply with the terms and conditions thereof, (iii) any generation,
treatment, storage, recycling, transportation or disposal of any Hazardous
Materials, or (iv) release of Hazardous Materials, which, in each case, could
reasonably be expected to have a Material Adverse Effect; and

 

(b)                                 no property now owned or leased by any
Credit Party and, to the knowledge of each Borrower, no such property previously
owned or leased by any Credit Party, to which any Credit Party has, directly or
indirectly, transported or arranged for the transportation of any Hazardous
Materials, is listed or, to such Borrower’s knowledge, proposed

 

64

--------------------------------------------------------------------------------


 

for listing, on the National Priorities List promulgated pursuant to CERCLA, or
CERCLIS (as defined in CERCLA) or any similar state list or is the subject of
federal, state or local enforcement actions or, to the knowledge of such
Borrower, other investigations which may lead to claims against any Credit Party
for clean-up costs, remedial work, damage to natural resources or personal
injury claims, including, without limitation, claims under CERCLA, except for
such listings or claims that could not reasonably be expected to have a Material
Adverse Effect.

 

Section 3.19                            Intellectual Property.  Except as would
not reasonably be expected to have a Material Adverse Effect, each Credit Party
owns, is licensed to use or otherwise has the right to use, all Intellectual
Property that is necessary for the conduct of such Credit Party’s business. All
Intellectual Property existing as of the Closing Date which is issued,
registered or pending with any United States or foreign Governmental Authority
(including, without limitation, any and all applications for the registration of
any Intellectual Property with any such United States or foreign Governmental
Authority) owned by each Credit Party, all material in-bound license or
sub-license agreements, all exclusive out-bound license or sub-license
agreements, and all other rights of any Credit Party to use any Intellectual
Property of any Person that is material to the business of the Credit Parties as
currently conducted, taken as a whole (but excluding in-bound licenses of
over-the-counter software that is commercially available to the public), as of
the Closing Date and, as updated pursuant to Section 4.11, is set forth on
Schedule 3.19 in a form acceptable to Administrative Agent, including the
information required to sufficiently identify each item individually. Except as
indicated on Schedule 3.19, the applicable Credit Party is the sole and
exclusive owner of the entire and unencumbered right, title and interest in and
to each such registered Intellectual Property (or application therefor) owned by
such Credit Party, free and clear of any Liens and/or licenses in favor of third
parties (other than Permitted Liens and non-exclusive licenses of Intellectual
Property). All registered Intellectual Property of each Credit Party is duly and
properly registered, filed or issued in the appropriate office and jurisdictions
for such registrations, filings or issuances, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect. No Credit
Party is party to, nor bound by, any material license or other material
agreement, as the licensee thereto, that prohibits or otherwise restricts such
Credit Party from granting a security interest in such license or agreement or
other property (after giving effect to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC of any relevant jurisdiction or any other applicable law). To each
Credit Party’s knowledge, (i) such Credit Party’s conduct of its business does
not infringe any Intellectual Property rights of others and (ii) no third party
has infringed or is infringing any Intellectual Property rights of any Credit
Party, in each case, except as would not reasonably be expected to have a
Material Adverse Effect.

 

Section 3.20                            Solvency.  After giving effect to the
Loan advance and the liabilities and obligations of each Borrower under the
Operative Documents, each Borrower and each additional Credit Party is Solvent.

 

Section 3.21                            Full Disclosure.  None of the written
information (financial or otherwise) (other than projections, other
forward-looking information and industry information) furnished by or on behalf
of any Credit Party to Agent or any Lender in connection with the consummation
of the transactions contemplated by the Operative Documents, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not materially misleading in light of
the circumstances under which such statements

 

65

--------------------------------------------------------------------------------


 

were made.  Such projections represent each Borrower’s best estimate of such
Borrower’s future financial performance and such assumptions are believed by
such Borrower to be fair and reasonable in light of the business conditions at
the time such projections were made; provided, however, that (i) projections as
to future events are not to be viewed as facts, (ii) Borrowers can give no
assurance that such projections will be attained and (iii) Agent and Lenders are
hereby notified that the differences between projected results and actual
results may be material.

 

Section 3.22                            Reserved.

 

Section 3.23                            Subsidiaries.  Borrowers do not own any
stock, partnership interests, limited liability company interests or other
equity securities or Subsidiaries except for Permitted Investments.

 

Section 3.24                            Reserved.

 

Section 3.25                            Regulatory Matters.

 

(a)                                 (i) The businesses of Borrowers have been
and are being conducted in compliance in all material respects with all
applicable Law, including the Healthcare Laws, and all Permits, (ii) each
Product (whether manufactured by Accuray or any of its Subsidiaries, any of
their respective Affiliates or by a third party manufacturer under contract to
Accuray or any of its Subsidiaries) has been, and currently is, being
researched, developed, designed, investigated, manufactured, made, assembled,
stored, packaged, labeled, marketed and distributed in compliance with all
applicable Law, including, without limitation, the Healthcare Laws, all required
Permits, cGMP, QSR, the Device Master Record as defined in 21 CFR 820.181 and
Document Controls under 21 CFR 820.40 and all Product specifications as
established in company documentation, except to the extent any failure to so
comply could not reasonably be expected to result in any adverse consequences to
the Credit Parties (other than immaterial consequences), (iii) each contract
between Accuray and any of its Subsidiaries on the one hand, and any third party
manufacturer on the other hand contain (and Accuray and each of its Subsidiaries
implement), appropriate quality assurance arrangements in accordance with FDA
requirements, (iv) Accuray and its Subsidiaries are in compliance in all
material respects with applicable Law governing reporting and recordkeeping of
Product modifications, adverse event reporting, reporting of corrections and
removals, and recordkeeping for each Product, and all manufacturing and release
documents and records are true and accurate in all material respects, and
(v) neither Accuray nor any of its Subsidiaries has received or been subject to
any written or oral communications from the FDA, the NRC or any other
Governmental Authority asserting that Accuray, any such Subsidiary or any such
Product was not in compliance in any material respect with any applicable Law or
any Permit.

 

(b)                                 Other than routine surveillance audits and
inspections, no investigation by any Governmental Authority with respect to
Accuray or any of its Subsidiary is pending or, to the knowledge of the Credit
Parties, threatened.  None of Accuray or any of its Subsidiaries has received
any written or oral communication from any Governmental Authority of any
noncompliance with any Law or any written or oral communication from any
Governmental Authority or accrediting organization of any material issues,
problems, or concerns regarding the quality or performance of the Products.

 

66

--------------------------------------------------------------------------------


 

(c)                                  Accuray and its Subsidiaries own, free and
clear of all Liens, except Liens securing the Obligations, all Permits,
including all authorizations under the FD&C Act, other United States federal
laws, and all applicable state and foreign laws, necessary (i) for the research
and development and commercialization of the Products, including, without
limitation, all Permits necessary in connection with testing, manufacturing,
marketing or selling of such Products, as such testing, manufacturing, marketing
or selling are currently being conducted, and (ii) to carry on the business of
Accuray and each of its Subsidiaries.  All such Permits are valid and in full
force and effect and Accuray and each Subsidiary is in compliance in all
material respects with all terms and conditions of such Permits.  None of
Accuray or any Subsidiary has received any written notice from any Governmental
Authority that any Permit has been or is being revoked, withdrawn, suspended or
challenged or that such Governmental Authority is conducting an investigation or
review thereof or has issued any order or recommendation stating that the
development, testing and/or manufacturing of such Product should cease or that
such Product should be withdrawn from the marketplace.

 

(d)                                 There have been no adverse clinical test
results which have or could reasonably be expected to have a materially adverse
impact on Accuray or any of its Subsidiaries, and there have been no Product
recalls or voluntary Product withdrawals from any market (other than specific
and discrete batches or lots not made in conjunction with a larger recall).

 

(e)                                  Neither Accuray nor any of its Subsidiaries
have experienced any significant failures in its manufacturing of any Product
such that the amount of such Product successfully manufactured by Accuray or any
of its Subsidiaries in accordance with all specifications thereof and the
required payments related thereto in any twelve (12) month period have decreased
by more than twenty percent (20%) with respect to the quantities of such Product
produced in the prior twelve (12) month period.

 

(f)                                   There has been no material untrue
statement of fact and no fraudulent statement made by Accuray or any of its
Subsidiaries or any of their respective agents or representatives to the FDA,
NRC, or any other Governmental Authority, and there has been no failure to
disclose any material fact required to be disclosed to the FDA, NRC or any other
Governmental Authority.

 

(g)                                  To the best knowledge of the Credit
Parties, no insurance company, managed care organization or Governmental
Authority has (i) terminated coverage or reimbursement for procedures and
treatments performed using the CyberKnife and TomoTherapy Products, or
(ii) reduced the scope of coverage or the rate of reimbursement it provides for
procedures and treatments performed using the CyberKnife and TomoTherapy
Products, and, in the case of this clause (ii), such reduction could reasonably
be expected to have a materially adverse impact on the revenues of Accuray and
its Subsidiaries.  None of Accuray or any of its Subsidiaries has been the
subject of any “for cause” inspection, investigation or audit by any
Governmental Authority in connection with any alleged improper activity.

 

(h)                                 There is no arrangement relating to Accuray
or any of its Subsidiaries providing for any rebates, kickbacks or other forms
of compensation or remuneration that are unlawful to be paid to any Person to
induce, or in return for obtaining or the referral of business

 

67

--------------------------------------------------------------------------------


 

or for the arrangement for recommendation of such referrals.  All billings by
Accuray and each of its Subsidiaries for its services have been true and correct
in all material respects and are in compliance in all material respects with all
applicable Law, including the Healthcare Laws.

 

(i)                                     None of Accuray or any of its
Subsidiaries, or, to the knowledge of the Credit Parties, any individual who is
an officer, director, employee or manager of Accuray or any of its Subsidiaries
has been convicted of, charged with or, to the knowledge of the Credit Parties,
investigated for any federal or state health program-related offense or been
excluded or suspended from participation in any such program; or, to the
knowledge of the Credit Parties, within the past five (5) years, has been
convicted of, charged with or, to the knowledge of the Credit Parties,
investigated for a violation of any Law related to fraud, theft, embezzlement,
breach of fiduciary responsibility, financial misconduct, obstruction of an
investigation or controlled substances, or has been subject to any judgment,
stipulation, order or decree of, or criminal or civil fine or penalty imposed
by, any Governmental Authority related to fraud, theft, embezzlement, breach of
fiduciary responsibility, financial misconduct, obstruction of an investigation
or controlled substances.  None of Accuray or any of its Subsidiaries or, to the
knowledge of the Credit Parties, any individual who is an officer, director,
employee or manager of Accuray or any of its Subsidiaries has been convicted of
any crime or engaged in any conduct including but not limited to any
misrepresentation to any Governmental Authority or that has otherwise resulted
or would reasonably be expected to result in a debarment or exclusion (i) under
21 U.S.C. Section 335a, or (ii) any similar applicable Law.  No debarment
proceedings or investigations in respect of the business of Accuray or any of
its Subsidiaries are pending or, to the knowledge of the Credit Parties,
threatened against Accuray or any of its Subsidiaries or any individual who is
an officer, director, employee or manager of Accuray or any of its Subsidiaries.

 

(j)                                    All studies, tests and preclinical and
clinical trials conducted relating to the Products, sponsored by Accuray or any
of its Subsidiaries have been conducted, and are currently being conducted, in
all material respects in accordance with all applicable Law and IDEs, including
procedures and controls pursuant to, where applicable, current good clinical
practices and current good laboratory practices and other applicable laws,
rules regulations.  To the extent required by applicable Law, Accuray and each
of its Subsidiaries has obtained all necessary authorizations from Governmental
Authorities and IECs, including an IDE for the conduct of any clinical
investigations conducted by or on behalf of Accuray or such Subsidiary, as
applicable.

 

(k)                                 To the knowledge of the Credit Parties, none
of the clinical investigators in any clinical trial sponsored by Accuray or any
of its Subsidiaries has been or is disqualified or otherwise sanctioned by the
FDA, the Department of Health and Human Services, or any Governmental Authority
and, to the knowledge of the Credit Parties, no such disqualification, or other
sanction of any such clinical investigator is pending or threatened.  None of
Accuray or any of its Subsidiaries has received from the FDA or other applicable
Governmental Authority any notices or correspondence requiring or threatening
the termination, suspension, material modification or clinical hold of any
studies, tests or clinical trials with respect to or in connection with the
Products.

 

68

--------------------------------------------------------------------------------


 

ARTICLE 4 - AFFIRMATIVE COVENANTS

 

Each Borrower agrees that, so long as any Credit Exposure exists:

 

Section 4.1                                   Financial Statements and Other
Reports.  Each Borrower will deliver to Agent:  (a) as soon as available, but no
later than forty-five (45) days after the last day of each fiscal quarter
(beginning with the first full fiscal quarter ending after the Closing Date), a
company prepared consolidated balance sheet, cash flow and income statement
covering Borrowers’ and its Consolidated Subsidiaries’ consolidated operations
during the period, prepared under GAAP, consistently applied, certified by a
Responsible Officer and in a form acceptable to Agent; (b)  together with the
financial reporting package described in (a) above, evidence of payment and
satisfaction of all payroll, withholding and similar Taxes due and owing by all
Borrowers with respect to the payroll period(s) occurring during such month;
(c) as soon as available, but no later than ninety (90) days after the last day
of Borrower’s fiscal year, audited consolidated financial statements prepared
under GAAP, consistently applied, together with an opinion on the financial
statements from Grant Thornton LLP or another independent certified public
accounting firm acceptable to Agent in its reasonable discretion; provided that
such opinion shall not contain a “going concern” or like qualification or
exception or a qualification arising out of the scope of the audit (other than
solely with respect to, or resulting solely from (i) an upcoming maturity date
under this Agreement or other Permitted Debt occurring within one year from the
time such report is delivered or (ii) any potential inability to satisfy any
financial maintenance covenant on a future date or in a future period);
(d) within five (5) days of delivery or filing thereof, copies of all
statements, reports and notices made available to Borrower’s security holders or
to any holders of Subordinated Debt and copies of all reports and other filings
made by Borrower with any stock exchange on which any securities of any Borrower
are traded and/or the SEC; (e) a prompt written report of any legal actions
pending or threatened in writing against any Borrower or any of its Subsidiaries
that could reasonably be expected to result in a Material Adverse Effect; and
(f) budgets, sales projections, operating plans and other financial information
and information, reports or statements regarding Borrowers, their business and
the Collateral as Agent may from time to time reasonably request (unless the
disclosure of such information would require the forfeiture by such Credit Party
or Subsidiary of attorney client privilege with respect to such document;
provided, however, that such Credit Party or Subsidiary shall take all actions
reasonably requested by Agent to allow access to such document without otherwise
forfeiting such privilege).  If  Accuray publicly files with the SEC reports on
Form 10-K or Form 10-Q for the applicable periods or any other periodic reports
containing the information required by clauses (a), (c) and (d) above, Accuray
shall be deemed to satisfy such requirements by such filing.  Each Borrower
will, within forty-five (45) days after the last day of each fiscal quarter,
deliver to Agent with the quarterly financial statements described in
clause (a) above, a duly completed Compliance Certificate signed by a
Responsible Officer setting forth calculations showing compliance with the
financial covenant set forth in this Agreement.  Promptly upon their becoming
available, Borrowers shall deliver to Agent copies of all Material Contracts. 
Each Borrower will, within twenty (20) days after the last day of each month,
deliver to Agent a duly completed Borrowing Base Certificate signed by a
Responsible Officer, with aged listings of accounts receivable and accounts
payable (by invoice date).  Borrowers shall, every ninety (90) days on a
schedule to be designated by Agent, and at such other times as Agent shall
request, deliver to Agent a schedule of Eligible Accounts denoting, for the
thirty (30) largest Account Debtors during such quarter, such Account

 

69

--------------------------------------------------------------------------------


 

Debtor’s credit rating(s), if any, as rated by A.M. Best Company, Standard &
Poor’s Corporation, Moody’s Investors Service, Inc., FITCH, Inc. or other
applicable rating agent.

 

Section 4.2                                   Payment and Performance of
Obligations.  Each Borrower (a) will pay and discharge on a timely basis as and
when due (after giving effect to any applicable grace periods), all of their
respective obligations and liabilities, except for such obligations and/or
liabilities (i) that may be the subject of a Permitted Contest, and (ii) the
nonpayment or nondischarge of which could not reasonably be expected to have a
Material Adverse Effect or result in a Lien against the Collateral, except for
Permitted Liens, (b) without limiting anything contained in the foregoing
clause (a) and unless subject to a Permitted Contest, will pay all amounts due
and owing in respect of income and other material Taxes (including, without
limitation, payroll and withholding tax liabilities) on a timely basis as and
when due, and in any case prior to the date on which any fine, penalty,
interest, late charge or loss may be added thereto for nonpayment thereof,
(c) will maintain, and cause each Subsidiary to maintain, in accordance with
GAAP, appropriate reserves for the accrual of all of their respective
obligations and liabilities, and (d) will not breach, or permit to exist any
default under, the terms of any lease, commitment, contract, instrument or
obligation to which it is a party, or by which its properties or assets are
bound, except for such breaches or defaults which could not reasonably be
expected to have a Material Adverse Effect.  For purposes of this Section 4.2,
any federal, state, local or foreign tax, assessment, deposit or contribution,
and any return with respect thereto, shall not be considered “material” only if
and to the extent that the amount of such tax, assessment, deposit or
contribution, when added to all other outstanding taxes, assessments, deposits
or contributions, is equal to or less than $1,000,000 in the aggregate at any
time

 

Section 4.3                                   Maintenance of Existence.  Unless
otherwise permitted under Section 5.6, each Borrower will preserve, renew and
keep in full force and effect (a) their respective existence and good standing
and (b) their respective rights, privileges and franchises necessary or
desirable in the normal conduct of business except, in the case of this clause
(b), where a failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

Section 4.4                                   Maintenance of Property;
Insurance.

 

(a)                                 Each Borrower will keep all material
tangible property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted, except to the extent the failure to
do so could not reasonably be expected to have a Material Adverse Effect.  If
all or any part of the Collateral useful or necessary in its business, or upon
which any Borrowing Base is calculated, becomes damaged or destroyed, each
Borrower will promptly and completely repair and/or restore the affected
Collateral in a good and workmanlike manner, regardless of whether Agent agrees
to disburse insurance proceeds or other sums to pay costs of the work of repair
or reconstruction, except, solely in the case of Collateral that is not part of
the Borrowing Base, to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 Upon completion of any Permitted Contest,
Borrowers shall promptly pay the amount due, if any, and deliver to Agent proof
of the completion of the contest and payment of the amount due, if any,
following which Agent shall return the security, if any, deposited with Agent
pursuant to the definition of Permitted Contest.

 

70

--------------------------------------------------------------------------------

 

(c)                                  Each Borrower will maintain (i) casualty
insurance on all real and personal property on an all risks basis (including the
perils of flood (if applicable), windstorm and quake), covering the repair and
replacement cost of all such property and coverage, business interruption and
rent loss coverages with extended period of indemnity (for the period required
by Agent from time to time) and indemnity for extra expense, in each case
without application of coinsurance and with agreed amount endorsements,
(ii) general and professional liability insurance (including products and
completed operations liability coverage), and (iii) such other insurance
coverage in each case against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons (in the reasonable judgment of Borrower Representative); provided,
however, that, in no event shall such insurance be in amounts or with coverage
less than, or with carriers with qualifications inferior to, any of the
insurance or carriers in existence as of the Closing Date (or required to be in
existence after the Closing Date under a Financing Document).  All such
insurance shall be provided by insurers having an A.M. Best policyholders rating
reasonably acceptable to Agent.

 

(d)                                 On or prior to the Closing Date, and at all
times thereafter, each Borrower will cause Agent to be named as (x) an
additional insured in the case of each liability policy and (y) lender loss
payee (which shall include, as applicable, identification as mortgagee), in the
case of each casualty or property insurance policy (except for workers’
compensation and employer’s liability insurance policies) required to be
maintained pursuant to this Section 4.4 pursuant to endorsements or policy form
in form and substance reasonably acceptable to Agent.  Borrowers shall deliver
to Agent and Lenders (i) a certificate from Borrowers’ insurance broker and/or
insurance carrier dated such date showing the amount of coverage as of such
date, and that such policies will include effective waivers (whether under the
terms of any such policy or otherwise) by the insurer of all claims for
insurance premiums against all loss payees and/or additional insureds (as
applicable) and all rights of subrogation against all loss payees and/or
additional insureds (as applicable), and that if all or any part of such policy
is canceled, terminated or expires, the insurer will forthwith give notice
thereof to each additional insured, assignee and loss payee (as applicable) and
that no cancellation, reduction in amount or material change in coverage thereof
shall be effective until at least thirty (30) days after receipt by each
additional insured, assignee and loss payee of written notice thereof, (ii) on
an annual basis, and upon the reasonable request of any Lender through Agent
from time to time full information as to the insurance carried, (iii) within
five (5) days of receipt of notice from any insurer (or such longer period as
Agent may agree in its reasonable discretion), a copy of any notice of
cancellation or nonrenewal in coverage from that existing on the date of this
Agreement, (iv) forthwith, notice of any cancellation or nonrenewal of coverage
by any Borrower, and (v) at least ten (10) days (or such shorter period as Agent
may agree in its reasonable discretion) prior to expiration of any policy of
insurance, evidence of renewal of such insurance upon the terms and conditions
herein required.

 

(e)                                  In the event any Borrower fails to provide
Agent with evidence of the insurance coverage required by this Agreement within
five (5) Business Days of Agent’s written request therefor (unless an Event of
Default has occurred and is continuing, in which case no such waiting period
shall apply), Agent may purchase insurance at Borrowers’ expense to protect
Agent’s interests in the Collateral.  This insurance may, but need not, protect
such Borrower’s interests.  The coverage purchased by Agent may not pay any
claim made by such Borrower or

 

71

--------------------------------------------------------------------------------


 

any claim that is made against such Borrower in connection with the Collateral. 
Such Borrower may later cancel any insurance purchased by Agent, but only after
providing Agent with evidence that such Borrower has obtained insurance as
required by this Agreement.  If Agent purchases insurance for the Collateral,
Borrowers will be responsible for the costs of that insurance to the fullest
extent provided by law, including interest and other charges imposed by Agent in
connection with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance.  The costs of the insurance may be
added to the Obligations.  The costs of the insurance may be more than the cost
of insurance such Borrower is able to obtain on its own.

 

Section 4.5                                   Compliance with Laws and Material
Contracts.  Each Borrower will comply with the requirements of all applicable
Laws and Material Contracts, except to the extent that failure to so comply
could not reasonably be expected to (a) have a Material Adverse Effect, or
(b) result in any Lien upon either (i) a material portion of the assets of any
such Person in favor of any Governmental Authority, or (ii) any Collateral which
is part of the Borrowing Base.

 

Section 4.6                                   Inspection of Property, Books and
Records.  Each Borrower will keep proper books of record substantially in
accordance with GAAP in which full, true and correct entries shall be made of
all dealings and transactions in relation to its business and activities; and
will permit at the sole cost of the applicable Borrower or any applicable
Subsidiary, representatives of Agent and of any Lender to visit and inspect any
of their respective properties (subject to the terms of the applicable lease),
to examine and make abstracts or copies from any of their respective books and
records, to conduct a collateral audit and analysis of their respective
operations and the Collateral, to verify the amount and age of the Accounts, the
identity and credit of the respective Account Debtors, to review the billing
practices of Borrowers and to discuss their respective affairs, finances and
accounts with their respective officers, employees and independent public
accountants as often as may reasonably be desired.  Except to the extent a
Default or an Event of Default exists at the time any such inspection begins,
(a) Agent or any Lender exercising any rights pursuant to this Section 4.6 shall
give the applicable Borrower at least two (2) Business Days’ notice of such
exercise, (b) such rights may be exercised only during reasonable business hours
and (c) Borrowers shall be responsible for the costs and expenses of only two
(2) inspections pursuant to this Section 4.6 each calendar year.  No notice
shall be required during the existence and continuance of any Default.  Unless a
Default or an Event of Default has occurred and is continuing, Agent shall give
Borrowers the opportunity to participate in any discussions with Borrowers’
independent public accountants.  Notwithstanding anything to the contrary
contained herein, in no event shall any Borrower be required to disclose  trade
secrets (other than financial trade secrets) or documents that would violate
attorney-client privilege, in each case, to the extent such Borrower has been
advised by counsel that such information constitutes trade secrets or that such
disclosure would violate attorney-client privilege.

 

Section 4.7                                   Use of Proceeds.  Borrowers shall
use the proceeds of Revolving Loans solely for (a) transaction fees incurred in
connection with the Financing Documents and the refinancing on the Closing Date
of Debt, and (b) for working capital needs of Borrowers.  No portion of the
proceeds of the Loans will be used for family, personal, agricultural or
household use nor as prohibited under Section 5.16.

 

72

--------------------------------------------------------------------------------


 

Section 4.8                                   Reserved.

 

Section 4.9                                   Notices of Litigation and
Defaults.  Borrowers will give prompt written notice to Agent (a) of any
litigation or governmental proceedings pending or threatened (in writing)
against Borrowers or other Credit Party which would reasonably be expected to
have a Material Adverse Effect with respect to Borrowers or any other Credit
Party or which in any manner calls into question the validity or enforceability
of any Financing Document, (b) upon any Borrower becoming aware of the existence
of any Default or Event of Default, (c) if any Credit Party is in breach or
default under or with respect to any Material Contract, or if any Credit Party
is in breach or default under or with respect to any other contract, agreement,
lease or other instrument to which it is a party or by which its property is
bound or affected, which breach or default could reasonably be expected to have
a Material Adverse Effect, (d) of any strikes or other labor disputes pending
or, to any Borrower’s knowledge, threatened against any Credit Party, (e) if, to
the knowledge of the Credit Parties, there is any infringement by any other
Person with respect to any Intellectual Property rights of any Credit Party that
could reasonably be expected to result in a Material Adverse Effect, or if, to
the knowledge of the Credit Parties, there is any claim by any other Person that
any Credit Party, in the conduct of its business, is infringing the Intellectual
Property rights of such other Party that could reasonably be expected to result
in a Material Adverse Effect, and (f) of all returns, recoveries, disputes and
claims that involve more than $2,500,000.  Borrowers represent and warrant that
Schedule 4.9 sets forth a complete list of all matters existing as of the
Closing Date for which notice could be required under this Section and all
litigation or governmental proceedings pending or threatened (in writing)
against Borrowers or other Credit Party as of the Closing Date.

 

Section 4.10                            Hazardous Materials; Remediation.  If
any release or disposal of Hazardous Materials that could reasonably be expected
to have a Material Adverse Effect shall occur or shall have occurred on any real
property owned or leased by a Borrower or any other assets of any Borrower or
any other Credit Party, such Borrower will cause, or direct the applicable
Credit Party to cause, the prompt containment and removal of such Hazardous
Materials and the remediation of such real property or other assets to the
extent required pursuant to Environmental Laws and Healthcare Laws.  Without
limiting the generality of the foregoing, each Borrower shall, and shall cause
each other Credit Party to, comply with each Environmental Law and Healthcare
Law requiring the performance at any real property by any Borrower or any other
Credit Party of activities in response to the release or threatened release of
Hazardous Materials that could reasonably be expected to have a Material Adverse
Effect.

 

Section 4.11                            Further Assurances.

 

(a)                                 Each Borrower will, and will cause each
Subsidiary (other than any such Subsidiary that is an Excluded Subsidiary) to,
at its own cost and expense, promptly and duly take, execute, acknowledge and
deliver all such further acts, documents and assurances as may from time to time
be necessary or as Agent or the Required Lenders may from time to time
reasonably request in order to carry out the intent and purposes of the
Financing Documents and the transactions contemplated thereby, including all
such actions to (i) establish, create, preserve, protect and perfect a first
priority Lien (subject only to Permitted Liens) in favor of Agent for itself and
for the benefit of Lenders on the Collateral (including Collateral acquired
after the date hereof), and (ii) unless Agent shall agree otherwise in writing,
cause all Subsidiaries of

 

73

--------------------------------------------------------------------------------


 

Borrowers (other than Excluded Subsidiaries) to be jointly and severally
obligated with the other Borrowers under all covenants and obligations under
this Agreement, including the obligation to repay the Obligations.  Without
limiting the generality of the foregoing, Borrowers shall, at the time of the
delivery of any Compliance Certificate disclosing the acquisition by an Credit
Party of any registered Intellectual Property or application for the
registration of Intellectual Property, deliver to Agent a duly completed and
executed supplement to the applicable Credit Party’s Patent Security Agreement
or Trademark Security Agreement in the form of the respective Exhibit thereto. 
Notwithstanding anything herein to the contrary, unless and until an Event of
Default occurs, no Credit Party shall be required, nor is the Agent authorized,
to perfect the lien granted in any Intellectual Property in any jurisdiction
other than the United States.  For purposes of clarity, only after the
occurrence of an Event of Default, Borrowers shall execute any documents
reasonably requested by Agent to establish, create, preserve, protect and
perfect a first priority lien in favor of Agent in any Intellectual Property
registered in a jurisdiction other than the United States.

 

(b)                                 Upon receipt of an affidavit of an
authorized representative of Agent or a Lender as to the loss, theft,
destruction or mutilation of any Note or any other Financing Document which is
not of public record, and, in the case of any such mutilation, upon surrender
and cancellation of such Note or other applicable Financing Document, Borrowers
will issue, in lieu thereof, a replacement Note or other applicable Financing
Document, dated the date of such lost, stolen, destroyed or mutilated Note or
other Financing Document in the same principal amount thereof and otherwise of
like tenor; provided that each such affidavit shall contain customary
indemnifications in favor of Borrower.

 

(c)                                  Without limiting in any way the definition
of “Eligible Inventory”,

 

(i)                                     Borrowers shall obtain, within ninety
days after the Closing Date, a landlord, warehouseman, bailee or mortgagee
letter, as applicable, from the landlord, warehouseman, bailee or mortgagee of
the Elk Grove Village Premises,  the Middleton Premises, the Madison Premises
and the Chicago Premises; provided, that, for purposes of clarity, Eligible
Inventory located at any of such premises shall be included in the Borrowing
Base during the ninety (90) day period after the Closing Date so long as a Rent
and Charges Reserve is in place with respect to each such location at all times
during such period; provided, that if Borrowers are unable to obtain such an
agreement for any Access Agreement Location described in this clause (i) within
the applicable period of time, it shall not result in an Event of Default
hereunder, rather, such Collateral shall not constitute Eligible Inventory for
purposes of calculating the Borrowing Base;

 

(ii)                                  Borrowers shall obtain from the applicable
landlord, warehouseman, bailee or mortgagee a landlord, warehouseman, bailee or
mortgagee, as applicable with respect to any location where any portion of the
Collateral included in or proposed to be included in the Borrowing Base and not
described in clause (i) above, with the exception of the Sunnyvale Premises, to
the extent that the aggregate daily average value of all Collateral held at such
location exceeds $1,500,000 over any thirty (30) day period (any such location,
together with the Elk Grove Village Premises, the Middleton Premises, the
Madison Premises and the Chicago Premises, collectively referred to as an
“Access Agreement Location”), within ninety (90) days after any such

 

74

--------------------------------------------------------------------------------


 

determination; provided, that if Borrowers are unable to obtain such an
agreement for any Access Agreement Location described in this clause (ii) within
the applicable period of time, it shall not result in an Event of Default
hereunder, rather, such Collateral shall not constitute Eligible Inventory for
purposes of calculating the Borrowing Base;

 

(iii)                               Borrowers shall use commercially reasonable
efforts to obtain a landlord’s agreement or mortgagee agreement, as applicable,
from the lessor of each leased property or mortgagee of owned property with
respect to any location where Inventory is stored in excess of $150,000 that is
not an Access Agreement Location, and any business location where the books and
records relating to such Collateral and/or software and equipment relating to
such records or Collateral, is stored or located (unless such books and records
are also located at another business location that is subject to landlord’s or
mortgagee agreement in favor of Agent), which agreement or letter, in each case
of clauses (i), (ii) or (iii) shall be reasonably satisfactory in form and
substance to Agent;  provided, that if Borrowers are unable to obtain such an
agreement for any location at which Inventory is stored as described in this
clause (iii), it shall not result in an Event of Default hereunder, rather, such
Collateral shall not constitute Eligible Inventory for purposes of calculating
the Borrowing Base unless (A) Borrowers have identified such location to Agent
and (B) a Rent and Charges Reserve is in place with respect to such location and
provided further that Borrowers do not have to obtain such an agreement for the
Sunnyvale Premises so long as a Rent and Charges Reserve is in place with
respect to such location at all times; and

 

(iv)                              Borrowers shall timely and fully pay and
perform its obligations under all leases and other agreements with respect to
each leased location where any Collateral with an aggregate value in excess of
$1,500,000, or any records related thereto, is or may be located unless a
failure to perform would not give a third party who is a party to such lease a
right to terminate such lease or agreement prior to the expiration thereof.

 

(d)                                 Upon the formation or acquisition of a new
Domestic Subsidiary (other than a FSHCO), Borrowers shall (i) pledge, have
pledged or cause or have caused to be pledged to Agent pursuant to a pledge
agreement in form and substance satisfactory to Agent, all of the outstanding
shares of equity interests or other equity interests of such new Domestic
Subsidiary owned directly or indirectly by any Borrower, along with undated
stock or equivalent powers for such certificates, if any, executed in blank;
(ii) unless Agent shall agree otherwise in writing, cause the new Domestic
Subsidiary (other than an Excluded Subsidiary) to take such other actions
(including entering into or joining any Security Documents) as are necessary or
advisable in the reasonable opinion of Agent in order to grant Agent, acting on
behalf of Lenders, a first priority Lien (subject to Permitted Liens) on all
Material Real Property and personal property (in the case of the perfection of
the Liens granted, subject to the Excluded Perfection Assets) of such Domestic
Subsidiary in existence as of such date and in all after acquired property,
which first priority Liens (subject to Permitted Liens) are required to be
granted pursuant to this Agreement; (iii) unless Agent shall agree otherwise in
writing, cause such new Domestic Subsidiary (other than an Excluded Subsidiary)
to become a Borrower hereunder with joint and several liability for all
obligations of Borrowers hereunder and under the other Financing Documents
pursuant to a joinder agreement or other similar agreement in form and substance
reasonably satisfactory to

 

75

--------------------------------------------------------------------------------


 

Agent; and (iv) cause the new Domestic Subsidiary (other than an Excluded
Subsidiary) to deliver certified copies of such Domestic Subsidiary’s
certificate or articles of incorporation, together with good standing
certificates, by-laws (or other operating agreement or governing documents),
resolutions of the Board of Directors or other governing body, approving and
authorizing the execution and delivery of the Security Documents, incumbency
certificates and to execute and/or deliver such other documents and legal
opinions or to take such other actions as may be reasonably requested by Agent,
in each case, in form and substance reasonably satisfactory to Agent (clauses
(i) through (iv), collectively, the “Joinder Requirements”).

 

(e)                                  Upon the request of Agent, Borrowers shall
pledge, have pledged or cause or have caused to be pledged to Agent pursuant to
a pledge agreement in form and substance satisfactory to Agent, 65% of the
outstanding shares of equity interests or other equity interests of any new
Foreign Subsidiary or FSHCO owned directly by any Borrower and, subject to the
Excluded Perfection Assets, undated stock or equivalent powers for such
certificates, if any, executed in blank.

 

Section 4.12                            Power of Attorney.  Each of the
authorized representatives of Agent is hereby irrevocably made, constituted and
appointed the true and lawful attorney for Borrowers (without requiring any of
them to act as such) with full power of substitution to do the following during
the continuance of an Event of Default:  (a) endorse the name of Borrowers upon
any and all checks, drafts, money orders, and other instruments for the payment
of money that are payable to Borrowers and constitute collections on Borrowers’
Accounts; (b) so long as Agent has provided not less than three (3) Business
Days’ prior written notice to Borrower to perform the same and Borrower has
failed to take such action, execute in the name of Borrowers any schedules,
assignments, instruments, documents, and statements that Borrowers are obligated
to give Agent under this Agreement; (c)  take any action Borrowers are required
to take under this Agreement; (d) so long as Agent has provided not less than
three (3) Business Days’ prior written notice to Borrower to perform the same
and Borrower has failed to take such action, do such other and further acts and
deeds in the name of Borrowers that Agent may deem necessary or desirable to
enforce any Account or other Collateral or perfect Agent’s security interest or
Lien in any Collateral; and (e) do such other and further acts and deeds in the
name of Borrowers that Agent may deem necessary or desirable to enforce its
rights with regard to any Account or other Collateral.  This power of attorney
shall be irrevocable and coupled with an interest.

 

Section 4.13                            Borrowing Base Collateral
Administration.

 

(a)                                 All data and other information relating to
Accounts or other intangible Collateral shall at all times be kept by Borrowers,
at their respective principal offices and shall not be moved from such locations
without (i) providing prior written notice to Agent, and (ii) complying with
Section 4.11(c), as applicable.

 

(b)                                 Borrowers shall provide prompt written
notice to each Person who either is currently an Account Debtor or becomes an
Account Debtor at any time following the date of this Agreement that directs
each Account Debtor to make payments into the Lockbox, and hereby authorizes
Agent, upon Borrowers’ failure to send such notices within ten (10) days after
the date of this Agreement (or ten (10) days after the Person becomes an Account
Debtor), to

 

76

--------------------------------------------------------------------------------


 

send any and all similar notices to such Person.  Agent reserves the right to
notify Account Debtors that Agent has been granted a Lien upon all Accounts.

 

(c)                                  Borrowers will conduct a physical count of
the Inventory at least once per year and at such other times as Agent may
reasonably request during the continuance of an Event of Default, and Borrowers
shall provide to Agent a written accounting of such physical count in form and
substance reasonably satisfactory to Agent.  Each Borrower will use commercially
reasonable efforts to at all times keep its Inventory in good and marketable
condition.  In addition to the foregoing, from time to time, Agent may require
Borrowers to obtain and deliver to Agent appraisal reports in form and
substance, and from appraisers, reasonably satisfactory to Agent stating the
then current fair market values of all or any portion of the Collateral;
provided, however, that, so long as no Event of Default has occurred and is
continuing at the time such appraisal begins, Borrowers shall not be required to
deliver more than one (1) appraisal report to Agent per fiscal year.

 

ARTICLE 5 - NEGATIVE COVENANTS

 

Each Borrower agrees that, so long as any Credit Exposure exists:

 

Section 5.1                                   Debt; Contingent Obligations.  No
Borrower will directly or indirectly, create, incur, assume, guarantee or
otherwise become or remain directly or indirectly liable with respect to, any
Debt, except for Permitted Debt.  No Borrower will directly or indirectly,
create, assume, incur or suffer to exist any Contingent Obligations, except for
Permitted Contingent Obligations.  No Borrower will permit any Excluded
Subsidiary to, directly or indirectly, create, incur, assume, guarantee or
otherwise become or remain directly or indirectly liable with respect to, Debt
describe in clauses (a) or (b) of the definition thereof in an aggregate
principal amount not to exceed $2,500,000 (excluding the principal amount of any
Permitted Intercompany Investments made to such Excluded Subsidiaries) at any
one time outstanding, it being understood that any Debt existing as of the
Closing Date and set forth on Schedule 5.1 (and any Permitted Refinancing Debt
in respect thereof) shall be permitted and not count against such $2,500,000
basket.

 

Section 5.2                                   Liens.  No Borrower will directly
or indirectly, create, assume or suffer to exist any Lien on any asset now owned
or hereafter acquired by it, except for Permitted Liens.

 

Section 5.3                                   Distributions.  No Borrower will,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Distribution, except for Permitted Distributions.

 

Section 5.4                                   Restrictive Agreements.  No
Borrower will, or will permit any Subsidiary to, directly or indirectly
(a) enter into or assume any agreement (other than the Financing Documents and
any agreements for purchase money debt permitted under clause (c) of the
definition of Permitted Debt) prohibiting the creation or assumption of any Lien
upon its properties or assets, whether now owned or hereafter acquired, or
(b) create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind (except as provided by the
Financing Documents) on the ability of any Subsidiary to:  (i) pay or make
Distributions to any Borrower; (ii) pay any Debt owed to any Borrower;
(iii) make loans or advances to any Borrower; or (iv) transfer any of its
property or assets to any Borrower, other

 

77

--------------------------------------------------------------------------------


 

than (1) the Financing Documents, (2) an encumbrance or restriction consisting
of customary non-assignment provisions in leases or licenses entered into in the
Ordinary Course of Business, (3) customary provisions in joint venture agreement
and other similar agreements that restrict the transfer of ownership interests
in such joint ventures or provisions limiting the disposition or distribution of
assets or property (other than dividends on a pro rata basis based on ownership
percentage) of the applicable joint venture, which limitation is applicable only
to the assets that are the subject of such agreements; provided that such
agreement was not entered into in contravention of the terms of the Financing
Documents, (4) limitations set forth in Subordinated Debt (if acceptable to
Agent in its sole discretion) and (5) limitations set forth in the 2018
Convertible Notes on the Closing Date and in any other Convertible Notes Debt
(if, in the case of other Convertible Notes Debt, such limitations are permitted
in the definition of “Permitted Refinancing Debt” or are otherwise acceptable to
Agent in its sole discretion).

 

Section 5.5                                   Payments and Modifications of
Subordinated Debt.  No Borrower will directly or indirectly (a) declare, pay,
make or set aside any amount for payment in respect of Subordinated Debt, except
for payments made in full compliance with and expressly permitted under the
Subordination Agreement, (b) amend or otherwise modify the terms of any
Subordinated Debt, except for amendments or modifications made in full
compliance with the Subordination Agreement, (c) make any optional repurchase or
optional redemption of the Convertible Notes, (d) amend or otherwise modify the
terms of the Convertible Notes term if such change or amendment would materially
increase the obligations of Borrowers or confer additional material rights on
the holder of such Debt in a manner adverse to Credit Parties, any Subsidiaries,
Agent or Lenders, except, in any case, for modifications or amendments
constituting Permitted Refinancing Debt.  Borrowers shall, prior to entering
into any such amendment or modification, deliver to Agent reasonably in advance
of the execution thereof, any final or execution form copy thereof. 
Notwithstanding anything to the contrary set forth in this Section 5.5 or
otherwise in this Agreement, the Borrowers may (A) refund, refinance, replace or
exchange any Convertible Notes Debt with Permitted Refinancing Debt; (B) repay
any Convertible Notes Debt by making payment in Equity Interests that are not
Disqualified Equity Interests upon the conversion thereof (and making cash
payments on account of fractional shares in connection with such conversion to
the extent constituting a Permitted Distribution); (C) on the stated maturity
thereof, repay the 2018 Convertible Notes in cash using Qualified Cash described
in the definition of “Liquidity Condition”; and (D) pay, when due, interest,
fees and reimbursable indemnities and expenses payable in respect of any
Convertible Notes Debt.

 

Section 5.6                                   Consolidations, Mergers and Sales
of Assets; Change in Control.  No Borrower will directly or indirectly
(a) consolidate or merge or amalgamate with or into any other Person other than
consolidations or mergers among Borrowers where a Borrower is the surviving
entity (provided that, in the case of any consolidation or merger involving
Accuray, Accuray shall be the surviving entity), or (b) consummate any Asset
Dispositions other than Permitted Asset Dispositions.  No Borrower will suffer
or permit to occur any Change in Control.

 

Section 5.7                                   Purchase of Assets, Investments. 
No Borrower will directly or indirectly (a) engage or enter into any agreement
to engage in any joint venture or partnership with any other Person or
(b) acquire or own or enter into any agreement to acquire or own any Investment
in any Person, in each case, other than Permitted Investments.

 

78

--------------------------------------------------------------------------------


 

Section 5.8                                   Transactions with Affiliates. 
Except (a) as otherwise disclosed on Schedule 5.8, (b) for transactions that
contain terms that are no less favorable to the applicable Borrower, as the case
may be, than those which might be obtained from a third party not an Affiliate
of any Credit Party, (c) for Permitted Investments, Permitted Asset Sales and
Permitted Distributions, (d) for sales of equity interests in Borrower
Representative to Affiliates of Borrower Representative not otherwise prohibited
by the Financing Documents and the granting of registration and other customary
rights in connection therewith and (e) for the payment of reasonable and
customary director and officer compensation (including bonuses and stock option
programs), benefits and indemnification arrangements in the Ordinary Course of
Business, in each case approved by the board of directors (or a committee
thereof) of such Borrower,  no Borrower will directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
any Borrower.

 

Section 5.9                                   Modification of Organizational
Documents.  No Borrower will directly or indirectly, amend or otherwise modify
any Organizational Documents of such Person, except for Permitted Modifications.

 

Section 5.10                            Modification of Certain Agreements.  No
Borrower will amend or otherwise modify any Material Contract, which amendment
or modification in any case:  (a) is contrary to the terms of this Agreement or
any other Financing Document; (b) could reasonably be expected to be materially
adverse to the rights, interests or privileges of Agent or Lenders or their
ability to enforce the same; (c) results in the imposition or expansion in any
material respect of any obligation of or restriction or burden on any Borrower;
or (d) reduces in any material respect any rights or benefits of any Borrower
(it being understood and agreed that any such determination shall be in the
discretion of Agent).  Each Borrower shall, prior to entering into any amendment
or other modification of any of the foregoing documents, deliver to Agent
reasonably in advance of the execution thereof, any final or execution form copy
of amendments or other modifications to such documents, and such Borrower agrees
not to take any such action with respect to any such documents without obtaining
such approval from Agent.

 

Section 5.11                            Conduct of Business.  No Borrower will
directly or indirectly, engage in any line of business other than those
businesses engaged in on the Closing Date and businesses reasonably related
thereto.  No Borrower will, other than in the Ordinary Course of Business,
change its normal billing payment and reimbursement policies and procedures with
respect to its Accounts (including, without limitation, the amount and timing of
finance charges, fees and write-offs).

 

Section 5.12                            Reserved.

 

Section 5.13                            Limitation on Sale and Leaseback
Transactions.  No Borrower will, directly or indirectly, enter into any
arrangement with any Person whereby, in a substantially contemporaneous
transaction, any Borrower sells or transfers all or substantially all of its
right, title and interest in an asset and, in connection therewith, acquires or
leases back the right to use such asset.

 

79

--------------------------------------------------------------------------------


 

Section 5.14                            Deposit Accounts and Securities
Accounts; Payroll and Benefits Accounts.  No Borrower will, directly or
indirectly, establish any new Deposit Account or Securities Account unless
Agent, such Borrower and the bank, financial institution or securities
intermediary at which the account is to be opened enter into a Deposit Account
Control Agreement or Securities Account Control Agreement prior to or
concurrently with the establishment of such Deposit Account or Securities
Account.  Borrowers represent and warrant that Schedule 5.14 lists all of the
Deposit Accounts and Securities Accounts of each Borrower.  The provisions of
this Section requiring Deposit Account Control Agreements shall not apply to
Excluded Accounts; provided, however, that at all times that any Obligations
remain outstanding, Borrower shall maintain one or more separate Deposit
Accounts to hold any and all amounts to be used for payroll, payroll taxes and
other employee wage and benefit payments (including 401(k) contributions), and
shall not commingle any monies allocated for such purposes with funds in any
other Deposit Account.

 

Section 5.15                            Compliance with Anti-Terrorism Laws. 
Agent hereby notifies Borrowers that pursuant to the requirements of
Anti-Terrorism Laws, and Agent’s policies and practices, Agent is required to
obtain, verify and record certain information and documentation that identifies
Borrowers and its principals, which information includes the name and address of
each Borrower and its principals and such other information that will allow
Agent to identify such party in accordance with Anti-Terrorism Laws.  No
Borrower will, directly or indirectly, knowingly enter into any Material
Contracts with any Blocked Person.  Each Borrower shall immediately notify Agent
if such Borrower has knowledge that any Borrower, any additional Credit Party or
any of their respective Affiliates or agents acting or benefiting in any
capacity in connection with the transactions contemplated by this Agreement is
or becomes a Blocked Person or (a) is convicted on, (b) pleads nolo contendere
to, (c) is indicted on, or (d) is arraigned and held over on charges involving
money laundering or predicate crimes to money laundering.  No Borrower will, or
will permit any Subsidiary to, directly or indirectly, (i) conduct any business
or engage in any transaction or dealing with any Blocked Person, including,
without limitation, the making or receiving of any contribution of funds, goods
or services to or for the benefit of any Blocked Person, except in compliance
with applicable Law, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.

 

Section 5.16                            Transfers to Subsidiaries.  No Borrower
shall assign or otherwise transfer any Collateral or any proceeds of the Loans
to any Excluded Subsidiary except that a Borrower may transfer proceeds of
Collateral to an Excluded Subsidiary in connection with Permitted Intercompany
Investments.

 

Section 5.17                            Limitations on Morphormics, Inc.  No
Borrower  shall permit Morphormics, Inc. to, directly or indirectly, (a) enter
into or permit to exist any transaction or agreement (including any agreement
for the incurrence or assumption of Debt), between itself and any other Person,
(b) engage in any business or conduct any activity (including the making of any
Investment or payment) or transfer any of its assets and the performance of
ministerial or administrative activities and payment of taxes and administrative
fees necessary for the

 

80

--------------------------------------------------------------------------------

 

maintenance of its existence, (c) consolidate or merge with or into any other
Person, or (d) create or suffer to exist any Lien upon any property or assets
now owned or hereafter acquired.

 

ARTICLE 6 - FINANCIAL COVENANTS

 

Section 6.1                                   Additional Defined Terms.  The
following additional definitions are hereby appended to Section 1.1 of this
Agreement:

 

“Defined Period” means, for purposes of calculating the Fixed Charge Coverage
Ratio the twelve (12) month period ending on the last day of each fiscal
quarter.

 

“Fixed Charge Coverage Ratio” means the ratio of Operating Cash Flow (as defined
in the Compliance Certificate) to Fixed Charges (as defined in the Compliance
Certificate) for each Defined Period.

 

Section 6.2                                   Fixed Charge Coverage Ratio. 
Borrowers will not permit the Fixed Charge Coverage Ratio for any Defined
Period, as tested quarterly (as of the last day of such fiscal quarter),
beginning with the first full fiscal quarter ending after the Closing Date, to
be less than (a) in the case of the fiscal quarter ending September 30, 2017,
0.70 to 1.00, (b) in the case of the fiscal quarter ending December 31, 2017,
0.80 to 1.00 and (c) for each fiscal quarter thereafter, 1.00 to 1.00.

 

Section 6.3                                   Evidence of Compliance.  Borrowers
shall furnish to Agent, together with the financial reporting required of
Borrowers in Section 4.1 hereof, a Compliance Certificate as evidence of
Borrowers’ compliance with the covenants in this Article and evidence that no
Event of Default specified in this Article has occurred.  The Compliance
Certificate shall include, without limitation, (a) a statement and report, on a
form approved by Agent, detailing Borrowers’ calculations, and (b) if requested
by Agent, back-up documentation (including, without limitation, invoices,
receipts and other evidence of costs incurred during such quarter as Agent shall
reasonably require) evidencing the propriety of the calculations.

 

ARTICLE 7 - CONDITIONS

 

Section 7.1                                   Conditions to Closing.  The
obligation of each Lender to make the initial Loans, of Agent to issue any
Support Agreements on the Closing Date and of any LC Issuer to issue any Lender
Letter of Credit on the Closing Date shall be subject to the receipt by Agent of
each agreement, document and instrument set forth on the closing checklist
prepared by Agent or its counsel, each in form and substance satisfactory to
Agent, and to the satisfaction of the following conditions precedent, each to
the satisfaction of Agent and Lenders and their respective counsel in their sole
discretion:

 

(a)                                 the payment of all fees, expenses and other
amounts due and payable under each Financing Document on the Closing Date;

 

(b)                                 since June 30, 2016, the absence of any
Material Adverse Effect; and

 

(c)                                  the receipt of the initial Borrowing Base
Certificate, prepared as of the Closing Date.

 

81

--------------------------------------------------------------------------------


 

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document, each additional Operative Document and each other document, agreement
and/or instrument required to be approved by Agent, Required Lenders or Lenders,
as applicable, on the Closing Date.

 

Section 7.2                                   Conditions to Each Loan, Support
Agreement and Lender Letter of Credit.  The obligation of Lenders to make a Loan
(other than Revolving Loans made pursuant to Section 2.5(c)) or an advance in
respect of any Loan, of Agent to issue any Support Agreement or of any LC Issuer
to issue any Lender Letter of Credit (including on the Closing Date) is subject
to the satisfaction of the following additional conditions:

 

(a)                                 in the case of a borrowing of a Revolving
Loan, receipt by Agent of a Notice of Borrowing (or telephonic notice if
permitted by this Agreement) and updated Borrowing Base Certificate, in the case
of any Support Agreement or Lender Letter of Credit, receipt by Agent of a
Notice of LC Credit Event in accordance with Section 2.5(a);

 

(b)                                 the fact that, immediately after such
borrowing and after application of the proceeds thereof or after such issuance,
the Revolving Loan Outstandings will not exceed the Revolving Loan Limit;

 

(c)                                  the fact that, immediately before and after
such advance or issuance, no Default or Event of Default shall have occurred and
be continuing;

 

(d)                                 the fact that the representations and
warranties of each Credit Party contained in the Financing Documents shall be
true, correct and complete in all material respects (or, if such representation
or warranty is, by its terms, qualified by materiality, in all respects) on and
as of the date of such borrowing or issuance, except to the extent that any such
representation or warranty relates to a specific date in which case such
representation or warranty shall be true, correct and complete in all material
respects (or, if such representation or warranty is, by its terms, qualified by
materiality, in all respects) as of such earlier date; and

 

(e)                                  the fact that no event having a Material
Adverse Effect has not occurred since the date of this Agreement.

 

Each giving of a Notice of LC Credit Event hereunder, each giving of a Notice of
Borrowing hereunder and each acceptance by any Borrower of the proceeds of any
Loan made hereunder shall be deemed to be (y) a representation and warranty by
each Borrower on the date of such notice or acceptance as to the facts specified
in this Section, and (z) a restatement by each Borrower that each and every one
of the representations made by it in any of the Financing Documents is true and
correct as of such date (except to the extent that such representations and
warranties expressly relate solely to an earlier date).

 

Section 7.3                                   Searches.  Before the Closing
Date, and thereafter (not more than once per year unless an Event of Default
exists at the time such search is conducted), Agent shall have the right to
perform, all at Borrowers’ expense, the searches described in clauses (a), (b),
and (c) below against Borrowers and any other Credit Party, the results of which
are to be consistent with Borrowers’ representations and warranties under this
Agreement and the satisfactory results of which shall be a condition precedent
to all advances of Loan proceeds, all issuances of Lender

 

82

--------------------------------------------------------------------------------


 

Letters of Credit and all undertakings in respect of Support Agreements: 
(a) UCC searches with the Secretary of State of the jurisdiction in which the
applicable Person is organized; (b) judgment, pending litigation, federal tax
lien, personal property tax lien, and corporate and partnership tax lien
searches, in each jurisdiction searched under clause (a) above; and (c) searches
of applicable corporate, limited liability company, partnership and related
records to confirm the continued existence, organization and good standing of
the applicable Person and the exact legal name under which such Person is
organized.

 

Section 7.4                                   Post-Closing Requirements. 
Borrowers shall complete each of the post-closing obligations and/or provide to
Agent each of the documents, instruments, agreements and information listed on
Schedule 7.4 attached hereto on or before the date set forth for each such item
thereon, each of which shall be completed or provided in form and substance
reasonably satisfactory to Agent, and may be extended by Agent (acting
reasonably) in writing in its sole discretion.

 

ARTICLE 8 - RESERVED

 

ARTICLE 9 - SECURITY AGREEMENT

 

Section 9.1                                   Generally.  As security for the
payment and performance of the Obligations and without limiting any other grant
of a Lien and security interest in any Security Document, Borrowers hereby
assign, grant and pledge to Agent, for the benefit of itself and Lenders, a
continuing Lien on and security interest in, upon, and to the Collateral.

 

Section 9.2                                   Representations and Warranties and
Covenants Relating to Collateral.

 

(a)                                 Schedule 9.2 sets forth (i) each chief
executive office and principal place of business of each Borrower, and (ii) all
of the addresses (including all warehouses) at which any Inventory or other
Collateral, in each case with an aggregate value in excess of $500,000 is
located and/or books and records of Borrowers regarding any Accounts, Inventory
or any material portion of the Collateral are kept, which such Schedule 9.2
indicates in each case which Borrower(s) have Collateral and/or books and
records located at such address, and, in the case of any such address not owned
by one or more Borrowers(s), indicates the nature of such location (e.g., leased
business location operated by Borrower(s), third party warehouse, consignment
location, processor location, etc.) and the name and address of the third party
owning and/or operating such location.  Notwithstanding the foregoing, it is
understood that, Borrowers may from time to time (1) sell or otherwise dispose
of Collateral pursuant to the terms of this Agreement, (2) maintain de minimis
amounts of Inventory with its sales personnel and at medical facilities and
(3) send items of Collateral out for repair and, further, that from time to time
certain items of Collateral will be in transit and that no such locations need
be disclosed on Schedule 9.2.

 

(b)                                 Without limiting the generality of
Section 3.2, except for the filing of financing statements under the UCC and
filings with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, no authorization, approval or other action by,
and no notice to or filing with, any Governmental Authority or consent of any
other Person is required for (i) the grant by each Borrower to Agent of the
security interests and Liens

 

83

--------------------------------------------------------------------------------


 

in the Collateral provided for under this Agreement and the other Security
Documents (if any), or (ii) the exercise by Agent of its rights and remedies
with respect to the Collateral provided for under this Agreement and the other
Security Documents or under any applicable Law, including the UCC and neither
any such grant of Liens in favor of Agent or exercise of rights by Agent shall
violate or cause a default under any agreement between any Borrower and any
other Person relating to any such Collateral.

 

(c)                                  As of the Closing Date, no Borrower has any
ownership interest in any Chattel Paper (as defined in Article 9 of the UCC),
letter of credit rights, commercial tort claims, Instruments (other than
(i) checks and other ordinary course payment instruments, in each case in the
Ordinary Course of Business and (ii) Excluded Perfection Assets), documents or
investment property (other than equity interests in any Subsidiaries of such
Borrower disclosed on Schedule 3.4 or subsequently created hereunder and pledged
to Agent) and Borrowers shall give notice to Agent promptly (but in any event
not later than the delivery by Borrowers of the next Compliance Certificate
required pursuant to Section 4.1 above) upon the acquisition by any Borrower of
any such Chattel Paper, letter of credit rights, commercial tort
claims, Instruments, documents, investment property.  No Person other than Agent
or (if applicable) any Lender has “control” (as defined in Article 9 of the UCC)
over any Deposit Account, investment property (including Securities Accounts and
commodities account), letter of credit rights or electronic chattel paper in
which any Borrower has any interest (except for such control arising by
operation of law in favor of any bank or securities intermediary or commodities
intermediary with whom any Deposit Account, Securities Account or commodities
account of Borrowers is maintained).

 

(d)                                 Borrowers shall not, and shall not permit
any Credit Party to, take any of the following actions or make any of the
following changes unless Borrowers have given at least ten (10) days prior
written notice to Agent (or such shorter period to which Agent may in its
reasonable discretion agree) of Borrowers’ intention to take any such action
(which such written notice shall include an updated version of any
Schedule impacted by such change) and have executed any and all documents,
instruments and agreements and taken any other actions which Agent may
reasonably request after receiving such written notice in order to protect and
preserve the Liens, rights and remedies of Agent with respect to the Collateral;
provided that, without limiting in any way the conditions set forth in the
definition of “Eligible Inventory”, nothing in this clause (d) shall require
Borrowers to obtain any landlord’s agreement or mortgagee agreement:  (i) change
the legal name or organizational identification number of any Borrower as it
appears in official filings in the jurisdiction of its organization, (ii) change
the jurisdiction of incorporation or formation of any Borrower or Credit Party
or allow any Borrower or Credit Party to designate any jurisdiction as an
additional jurisdiction of incorporation for such Borrower or Credit Party, or
change the type of entity that it is, (iii) change its chief executive office,
principal place of business, or the location of its records concerning the
Collateral, (iv) move any Eligible Inventory or all or a material portion of any
other Collateral (with an aggregate value in excess of $500,000) to, or place
any Eligible Inventory or other Collateral (with an aggregate value in excess of
$500,000) on, any location that is not then listed on the Schedules and/or
(v) establish any business location at any location that is not then listed on
the Schedules.  Notwithstanding the foregoing, it is understood that, Borrowers
may from time to time (1) sell or otherwise dispose of Collateral pursuant to
the terms of this Agreement, (2) maintain de minimis amounts of Inventory with
its sales personnel and at medical facilities and

 

84

--------------------------------------------------------------------------------


 

(3) send items of Collateral out for repair and, further, that from time to time
certain items of Collateral will be in transit and that no such locations need
be disclosed on Schedule 9.2.

 

(e)                                  Borrowers shall not adjust, settle or
compromise the amount or payment of any Account, or release wholly or partly any
Account Debtor, or allow any credit or discount thereon (other than adjustments,
settlements, compromises, credits and discounts in the Ordinary Course of
Business, and in amounts which are not material with respect to the Account and
which, after giving effect thereto, do not cause the Borrowing Base to be less
than the Revolving Loan Outstandings) without the prior written consent of
Agent.  Without limiting the generality of this Agreement or any other
provisions of any of the Financing Documents relating to the rights of Agent
after the occurrence and during the continuance of an Event of Default, Agent
shall have the right at any time after the occurrence and during the continuance
of an Event of Default to:  (i) exercise the rights of Borrowers with respect to
the obligation of any Account Debtor to make payment or otherwise render
performance to Borrowers and with respect to any property that secures the
obligations of any Account Debtor or any other Person obligated on the
Collateral, and (ii) adjust, settle or compromise the amount or payment of such
Accounts.

 

(f)                                   Without limiting the generality of
Sections 9.2(c) and 9.2(e):

 

(i)                                     Borrowers shall deliver to Agent all
tangible Chattel Paper and all Instruments constituting part of the Collateral
(in each case, other than Excluded Perfection Assets) duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance reasonably satisfactory to Agent.  Borrowers shall provide Agent
with “control” (as defined in Article 9 of the UCC) of all electronic Chattel
Paper owned by any Borrower and constituting part of the Collateral (other than
Excluded Perfection Assets) by having Agent identified as the assignee on the
records pertaining to the single authoritative copy thereof and otherwise
complying with the applicable elements of control set forth in the UCC. 
Borrowers also shall deliver to Agent all security agreements securing any such
Chattel Paper and securing any such Instruments.  Borrowers will mark
conspicuously all such Chattel Paper and all such Instruments with a legend, in
form and substance satisfactory to Agent, indicating that such Chattel Paper and
such Instruments are subject to the security interests and Liens in favor of
Agent created pursuant to this Agreement and the Security Documents.  Borrowers
shall comply with all the provisions of Section 5.14 with respect to the Deposit
Accounts and Securities Accounts of Borrowers.

 

(ii)                                  Borrowers shall deliver to Agent all
letters of credit on which any Borrower is the beneficiary and which give rise
to letter of credit rights owned by such Borrower which constitute part of the
Collateral (other than Excluded Perfection Assets) in each case duly endorsed
and accompanied by duly executed instruments of transfer or assignment, all in
form and substance reasonably satisfactory to Agent.  Borrowers shall take any
and all actions as may be necessary or desirable, or that Agent may request,
from time to time, to cause Agent to obtain exclusive “control” (as defined in
Article 9 of the UCC) of any such letter of credit rights which constitute part
of the Collateral in a manner reasonably acceptable to Agent.

 

85

--------------------------------------------------------------------------------


 

(iii)                               Borrowers shall promptly advise Agent upon
any Borrower becoming aware that it has any interests in any commercial tort
claim that constitutes part of the Collateral (other than Excluded Perfection
Assets), which such notice shall include descriptions of the events and
circumstances giving rise to such commercial tort claim and the dates such
events and circumstances occurred, the potential defendants with respect such
commercial tort claim and any court proceedings that have been instituted with
respect to such commercial tort claims, and Borrowers shall, with respect to any
such commercial tort claim, execute and deliver to Agent such documents as Agent
shall reasonably request to perfect, preserve or protect the Liens, rights and
remedies of Agent with respect to any such commercial tort claim.

 

(iv)                              Except for Accounts and Inventory in an
aggregate amount of $500,000, no Accounts or Inventory or other Collateral shall
at any time be in the possession or control of any warehouse, consignee, bailee
or any of Borrowers’ agents or processors without prior written notice to Agent
and (ii)(A) the receipt by Agent, if Agent has so requested, of warehouse
receipts, consignment agreements or bailee lien waivers (as applicable)
satisfactory to Agent or (B) establishment of a Rent and Charges Reserve, in
either case, prior to the commencement of such possession or control.  Borrowers
shall, upon the request of Agent, notify any such warehouse, consignee, bailee,
agent or processor of the security interests and Liens in favor of Agent created
pursuant to this Agreement and the Security Documents, shall instruct such
Person to hold all such Collateral for Agent’s account subject to Agent’s
instructions and use commercially reasonable efforts to obtain an
acknowledgement from such Person that such Person holds the Collateral for
Agent’s benefit.

 

(v)                                 Reserved.

 

(vi)                              Each Borrower hereby authorizes Agent to file
without the signature of such Borrower one or more UCC financing statements
relating to liens on personal property relating to all or any part of the
Collateral, which financing statements may list Agent as the “secured party” and
such Borrower as the “debtor” and which describe and indicate the items of
Collateral covered thereby as all or any part of the Collateral under the
Financing Documents (including an indication of the items of Collateral covered
by any such financing statement as “all assets” of such Borrower now owned or
hereafter acquired), in such jurisdictions as Agent from time to time reasonably
determines are appropriate, and to file without the signature of such Borrower
any continuations of or corrective amendments to any such financing statements,
in any such case in order for Agent to perfect, preserve or protect the Liens,
rights and remedies of Agent with respect to the Collateral.  Each Borrower also
ratifies its authorization for Agent to have filed in any jurisdiction any
initial financing statements or amendments thereto if filed prior to the date
hereof.

 

(vii)                           As of the Closing Date, no Borrower holds, and
after the Closing Date Borrowers shall promptly notify Agent in writing upon
creation or acquisition by any Borrower of, any Collateral which constitutes a
claim against any Governmental Authority, including, without limitation, the
federal government of the United States or any instrumentality or agency
thereof, the assignment of which claim is restricted by any

 

86

--------------------------------------------------------------------------------


 

applicable Law, including, without limitation, the federal Assignment of Claims
Act and any other comparable Law.  Upon the reasonable request of Agent,
Borrowers shall take such steps as may be necessary or desirable, or that Agent
may reasonably request, to comply with any such applicable Law.

 

(viii)                        Borrowers shall furnish to Agent from time to time
any statements and schedules further identifying or describing the Collateral
and any other information, reports or evidence concerning the Collateral as
Agent may reasonably request from time to time.

 

(g)                                  Notwithstanding anything in this Agreement
to the contrary, other than the filing of a UCC-1 financing statement, no
actions shall be required to perfect the security interest granted hereunder in
(i) Letter-of-Credit Rights to the extent the aggregate face amount of all such
Letter-of-Credit Rights is less than $100,000, (ii) motor vehicles and other
assets subject to certificates of title to the extent the aggregate value of all
such motor vehicles and other assets is less than $500,000 (other than to the
extent (x) a security interest thereon can be perfected by the filing of a
financing statement under the UCC and (y) an Event of Default has occurred and
Agent has elected to require, by written notice to Borrowers, that Borrowers
take all such steps necessary to perfect a lien in favor of Agent, for the
benefit of Lenders, in such motor vehicles and other assets subject to
certificates of title), (iii) Excluded Accounts, (iv) any assets located outside
of the United States if the perfection of the security interest therein would
require any Borrower to complete any filings or take any other action with
respect thereto in any jurisdiction outside of the United States or any
political subdivision thereof (including, for the avoidance of doubt, delivery
of foreign equity certificates) unless an Event of Default has occurred and
Agent has elected to require, by written notice to Borrowers, that Borrowers
take all such steps necessary to perfect a lien in favor of Agent, for the
benefit of Lenders, in such assets, (v) any commercial tort claims where the
amount of damages claimed by the applicable Borrower is less than $100,000 in
the aggregate for all such commercial tort claims, (vi) any electronic chattel
paper with an aggregate value in excess of $100,000, and (vii) any asset with
respect to which Agent has determined that the cost, burden, difficulty or
consequence of perfecting a security interest therein outweighs the benefits
afforded thereby (such assets described in clauses (i) through (vii) above, the
“Excluded Perfection Assets”).

 

ARTICLE 10 - EVENTS OF DEFAULT

 

Section 10.1                            Events of Default.  For purposes of the
Financing Documents, the occurrence of any of the following conditions and/or
events, whether voluntary or involuntary, by operation of law or otherwise,
shall constitute an “Event of Default”:

 

(a)                                 (i) any Borrower shall fail to pay when due
any principal, interest, premium or fee under any Financing Document or any
other amount payable under any Financing Document, (ii) any Borrower defaults in
the performance of or compliance with any of the following sections of this
Agreement:  Section 2.11, Section 4.2(b), Section 4.4(c), Section 4.6 and
Article 5, or (iii) any Borrower defaults in the performance of or compliance
with Section 4.1 and/or Article 6 (subject  to the provisions of Section 10.11)
of this Agreement and Borrower Representative has received written notice from
Agent or Required Lenders of such default;

 

87

--------------------------------------------------------------------------------


 

(b)                                 any Credit Party defaults in the performance
of or compliance with any term contained in this Agreement or in any other
Financing Document (other than occurrences described in other provisions of this
Section 10.1 for which a different grace or cure period is specified or for
which no grace or cure period is specified and thereby constitute immediate
Events of Default) and such default is not remedied by the Credit Party or
waived by Agent within thirty (30) days after the earlier of (i) receipt by
Borrower Representative of notice from Agent or Required Lenders of such
default, or (ii) actual knowledge of any Borrower or any other Credit Party of
such default;

 

(c)                                  any representation, warranty, certification
or statement made by any Credit Party or any other Person in any Financing
Document or in any certificate, financial statement or other document delivered
pursuant to any Financing Document is incorrect in any respect (or in any
material respect if such representation, warranty, certification or statement is
not by its terms already qualified as to materiality) when made (or deemed made)
(subject, in the case of projections, other forward-looking information and
industry information, to the limitations set forth in Section 3.21 hereof);

 

(d)                                 failure of any Credit Party to pay when due
or within any applicable grace period any principal, interest or other amount on
Debt (other than the Loans), or the occurrence of any breach, default, condition
or event (in each case, other than conversion of, or rights to convert, any
Convertible Notes Debt in accordance with its terms so long as such conversion
terms are no less favorable than those applicable to the 2018 Convertible Notes
as in effect on the date hereof) with respect to any Debt (other than the
Loans), if the effect of such failure or occurrence is to cause or to permit the
holder or holders of any such Debt to cause, Debt or other liabilities having an
aggregate principal amount in excess of $5,000,000 to become or be declared due
prior to its stated maturity;

 

(e)                                  any Borrower or any Material Subsidiary of
a Borrower shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing;

 

(f)                                   an involuntary case or other proceeding
shall be commenced against any Credit Party or any Material Subsidiary of a
Borrower seeking liquidation, reorganization or other relief with respect to it
or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of sixty (60) days; or an order for relief
shall be entered against any Credit Party or any Subsidiary of a Borrower under
applicable federal bankruptcy, insolvency or other similar law in respect of
(i) bankruptcy, liquidation, winding-up, dissolution or suspension of general
operations, (ii) composition, rescheduling, reorganization, arrangement or
readjustment of, or other relief from, or stay of

 

88

--------------------------------------------------------------------------------


 

proceedings to enforce, some or all of the debts or obligations, or
(iii) possession, foreclosure, seizure or retention, sale or other disposition
of, or other proceedings to enforce security over, all or any substantial part
of the assets of such Credit Party or Subsidiary;

 

(g)                                  (i) institution of any steps by any Person
to terminate a Pension Plan if as a result of such termination any Credit Party
or any member of the Controlled Group could be required to make a contribution
to such Pension Plan and could incur a liability or obligation to such Pension
Plan, in excess of $1,000,000, (ii) a contribution failure occurs with respect
to any Pension Plan sufficient to give rise to a Lien under Section 303(k) of
ERISA or Section 430(k) of the Code or an event occurs that could reasonably be
expected to give rise to a Lien under Section 4068 of ERISA, or (iii) there
shall occur any withdrawal or partial withdrawal from a Multiemployer Plan and
the withdrawal liability (without unaccrued interest) to Multiemployer Plans as
a result of such withdrawal (including any outstanding withdrawal liability that
any Credit Party or any member of the Controlled Group have incurred on the date
of such withdrawal) exceeds $1,000,000;

 

(h)                                 one or more judgments or orders for the
payment of money aggregating in excess of $5,000,000 (above (i) any amounts
covered by insurance to the extent the relevant independent third-party insurer
has not denied coverage therefor, or (ii) the amount of a bond or other security
from or on behalf of Borrowers or any of their respective Subsidiaries as
security against such judgment) shall be rendered against any or all Credit
Parties and either (i) enforcement proceedings shall have been commenced by any
creditor upon any such judgments or orders, or (ii) there shall be any period of
thirty (30) consecutive days during which a stay of enforcement of any such
judgments or orders, by reason of a pending appeal, bond or otherwise, shall not
be in effect;

 

(i)                                     any Lien created by any of the Security
Documents with respect to Eligible Accounts, Eligible Inventory or a material
portion of the Collateral, taken as a whole, shall at any time fail to
constitute a valid and perfected (other than in respect of Excluded Perfection
Assets) Lien on all of the Collateral purported to be encumbered thereby,
subject to no prior or equal Lien except Permitted Liens, or any Credit Party
shall so assert;

 

(j)                                    the institution by any Governmental
Authority of criminal proceedings against any Credit Party;

 

(k)                                 any Guarantee of the Obligations shall fail
to remain in full force or effect (other than to the extent expressly permitted
by this Agreement) or any action shall be taken by any Guarantor to discontinue
or to assert the invalidity or unenforceability of its Guarantee, or any
Guarantor shall fail to comply with any of the terms of provisions of its
Guarantee, or any Guarantor shall deny that it has any further liability under
its Guarantee, or shall give notice to such effect (other than as a result of
the discharge of such Guarantor to the extent expressly permitted by this
Agreement), including, but not limited to, any notice of termination delivered
pursuant to the terms of any Guarantee.

 

(l)                                     any Borrower makes any payment on
account of any Subordinated Debt, other than payments specifically permitted by
the terms of the applicable Subordinated Debt Documents;

 

89

--------------------------------------------------------------------------------


 

(m)                             the equity of Accuray fails to remain registered
with the SEC in good standing, and/or such equity fails to remain publicly
traded on and registered with a public securities exchange; or

 

(n)                                 there shall occur any event of default under
the Indenture, the 2018 Convertible Notes, any other Convertible Notes Debt or
any indenture in respect thereof.

 

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

 

Section 10.2                            Acceleration and Suspension or
Termination of Revolving Loan Commitment.  Upon the occurrence and during the
continuance of an Event of Default, Agent may, and shall if requested by
Required Lenders, (a) by notice to Borrower Representative suspend or terminate
the Revolving Loan Commitment and the obligations of Agent and Lenders with
respect thereto, in whole or in part (and, if in part, each Lender’s Revolving
Loan Commitment shall be reduced in accordance with its Pro Rata Share), and/or
(b) by notice to Borrower Representative declare all or any portion of the
Obligations to be, and the Obligations shall thereupon become, immediately due
and payable, with accrued interest thereon, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower,
and Borrowers will pay the same; provided, however, that in the case of any of
the Events of Default specified in Section 10.1(e) or 10.1(f) above, without any
notice to any Borrower or any other act by Agent or Lenders, the Revolving Loan
Commitment and the obligations of Agent and Lenders with respect thereto shall
thereupon immediately and automatically terminate and all of the Obligations
shall become immediately and automatically due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower and Borrowers will pay the same.

 

Section 10.3                            UCC Remedies.

 

(a)                                 Upon the occurrence of and during the
continuance of an Event of Default under this Agreement or the other Financing
Documents, Agent, in addition to all other rights, options, and remedies granted
to Agent under this Agreement or at law or in equity, may exercise, either
directly or through one or more assignees or designees, all rights and remedies
granted to it under all Financing Documents and under the UCC in effect in the
applicable jurisdiction(s) and under any other applicable law; including,
without limitation:

 

(i)                                     the right to take possession of, send
notices regarding, and collect directly the Collateral, with or without judicial
process;

 

(ii)                                  the right to (by its own means or with
judicial assistance) enter any of Borrowers’ premises and take possession of the
Collateral, or render it unusable, or to render it usable or saleable, or
dispose of the Collateral on such premises in compliance with
subsection (iii) below and to take possession of Borrowers’ original books and
records, to obtain access to Borrowers’ data processing equipment, computer
hardware and software relating to the Collateral and to use all of the foregoing
and the information contained therein in any manner Agent deems appropriate,
without any liability for rent, storage, utilities, or other sums, and Borrowers
shall not resist or interfere with such

 

90

--------------------------------------------------------------------------------

 

action (if Borrowers’ books and records are prepared or maintained by an
accounting service, contractor or other third party agent, Borrowers hereby
irrevocably authorize such service, contractor or other agent, upon notice by
Agent to such Person that an Event of Default has occurred and is continuing, to
deliver to Agent or its designees such books and records, and to follow Agent’s
instructions with respect to further services to be rendered);

 

(iii)                               the right to require Borrowers at Borrowers’
expense to assemble all or any part of the Collateral and make it available to
Agent at any place designated by Agent;

 

(iv)                              the right to notify postal authorities to
change the address for delivery of Borrowers’ mail to an address designated by
Agent and to receive, open and dispose of all mail addressed to any Borrower;
and/or

 

(v)                                 the right to enforce Borrowers’ rights
against Account Debtors and other obligors, including, without limitation,
(i) the right to collect Accounts directly in Agent’s own name (as agent for
Lenders) and to charge the collection costs and expenses, including attorneys’
fees, to Borrowers, and (ii) the right, in the name of Agent or any designee of
Agent or Borrowers, to verify the validity, amount or any other matter relating
to any Accounts by mail, telephone, telegraph or otherwise, including, without
limitation, verification of Borrowers’ compliance with applicable Laws. 
Borrowers shall cooperate fully with Agent in an effort to facilitate and
promptly conclude such verification process.  Such verification may include
contacts between Agent and applicable federal, state and local regulatory
authorities having jurisdiction over Borrowers’ affairs, all of which contacts
Borrowers hereby irrevocably authorize.

 

(b)                                 Each Borrower agrees that a notice received
by it at least ten (10) days before the time of any intended public sale, or the
time after which any private sale or other disposition of the Collateral is to
be made, shall be deemed to be reasonable notice of such sale or other
disposition.  If permitted by applicable law, any perishable Collateral which
threatens to speedily decline in value or which is sold on a recognized market
may be sold immediately by Agent without prior notice to Borrowers.  At any sale
or disposition of Collateral, Agent may (to the extent permitted by applicable
law) purchase all or any part of the Collateral, free from any right of
redemption by Borrowers, which right is hereby waived and released.  Each
Borrower covenants and agrees not to interfere with or impose any obstacle to
Agent’s exercise of its rights and remedies with respect to the Collateral. 
Agent shall have no obligation to clean-up or otherwise prepare the Collateral
for sale.  Agent may comply with any applicable state or federal law
requirements in connection with a disposition of the Collateral and compliance
will not be considered to adversely affect the commercial reasonableness of any
sale of the Collateral.  Agent may sell the Collateral without giving any
warranties as to the Collateral.  Agent may specifically disclaim any warranties
of title or the like.  This procedure will not be considered to adversely affect
the commercial reasonableness of any sale of the Collateral.  If Agent sells any
of the Collateral upon credit, Borrowers will be credited only with payments
actually made by the purchaser, received by Agent and applied to the
indebtedness of the purchaser.  In the event the purchaser fails to pay for the
Collateral, Agent may resell the Collateral and Borrowers shall

 

91

--------------------------------------------------------------------------------


 

be credited with the proceeds of the sale.  Borrowers shall remain liable for
any deficiency if the proceeds of any sale or disposition of the Collateral are
insufficient to pay all Obligations.

 

(c)                                  Without restricting the generality of the
foregoing and for the purposes aforesaid, each Borrower hereby appoints and
constitutes Agent its lawful attorney-in-fact with full power of substitution in
the Collateral, upon the occurrence and during the continuance of an Event of
Default, to (i) use unadvanced funds remaining under this Agreement or which may
be reserved, escrowed or set aside for any purposes hereunder at any time, or to
advance funds in excess of the face amount of the Notes, (ii) pay, settle or
compromise all existing bills and claims, which may be Liens or security
interests, or to avoid such bills and claims becoming Liens against the
Collateral, (iii) execute all applications and certificates in the name of such
Borrower and to prosecute and defend all actions or proceedings in connection
with the Collateral, and (iv) do any and every act which such Borrower might do
in its own behalf; it being understood and agreed that the power of attorney in
this subsection (c) shall be a power coupled with an interest and cannot be
revoked.

 

(d)                                 Subject to the terms and conditions of this
Agreement, solely for the purpose of enabling the Agent, on behalf of the
Lenders, to exercise rights and remedies hereunder after the occurrence and
solely during the continuance of an Event of Default and at such time as the
Agent shall be lawfully entitled to exercise such rights and remedies, Agent is
hereby granted, for its benefit and the benefit of the Lenders, to the extent
licensable without payment to or consent of any third party, an irrevocable
(during the continuation of an Event of Default), non-exclusive license
(exercisable without payment of royalty or other compensation to any Credit
Party or any other Person) to use any of the Intellectual Property of any Credit
Party included in the Collateral, including access to all media in which any
such licensed Intellectual Property may be recorded or stored and to all
computer programs used for the compilation or printout thereof, provided however
that (i) such license granted hereunder with respect to trademarks shall be
subject to all quality control and use requirements or standards of the
applicable Credit Party, (ii) the Agent continue to use such Credit Party’s
patent, trademark, copyright and proprietary notices in connection with its
exercise of such license, (iii) all goodwill associated with the use of the
Credit Party’s trademarks will inure to the sole and exclusive benefit of such
Credit Party and (iv) the Agent, on behalf of the Lenders, shall have no greater
rights than those of the applicable Credit Party under any such license. For the
avoidance of doubt, the use of the license granted to the Agent pursuant to this
Section 10.3(d) by the Credit Parties may be exercised, at the option of the
Agent, only upon the occurrence and solely during the continuance of an Event of
Default.

 

Section 10.4                            Cash Collateral.  If (a) any Event of
Default specified in Section 10.1(e) or 10.1(f) shall occur, (b) the Obligations
shall have otherwise been accelerated pursuant to Section 10.2, or (c) the
Revolving Loan Commitment and the obligations of Agent and Lenders with respect
thereto shall have been terminated pursuant to Section 10.2, then without any
request or the taking of any other action by Agent or Lenders, Borrowers shall
immediately comply with the provisions of Section 2.5(e) with respect to the
deposit of cash collateral to secure the existing Letter of Credit Liability and
future payment of related fees.

 

Section 10.5                            Default Rate of Interest.  At the
election of Agent or Required Lenders, after the occurrence of an Event of
Default (but in the case of a breach of the covenants in

 

92

--------------------------------------------------------------------------------


 

Article 6, only after the Cure Period expires or if the Cure Right is no longer
available) and for so long as it continues, (a) the Loans and other Obligations
shall bear interest at rates that are two percent (2.0%) per annum in excess of
the rates otherwise payable under this Agreement, and (b) the fee described in
Section 2.5(b) shall increase by a rate that is two percent (2.0%) in excess of
the rate otherwise payable under such Section; provided, however, that in the
case of any Event of Default specified in Section 10.1(e) or 10.1(f) above, such
default rates shall apply immediately and automatically without the need for any
election or action of any kind on the part of Agent or any Lender.

 

Section 10.6                            Setoff Rights.  During the continuance
of any Event of Default, each Lender is hereby authorized by each Borrower at
any time or from time to time, with reasonably prompt subsequent notice to such
Borrower (any prior or contemporaneous notice being hereby expressly waived) to
set off and to appropriate and to apply any and all (a) balances held by such
Lender or any of such Lender’s Affiliates at any of its offices for the account
of such Borrower or any of its Subsidiaries (regardless of whether such balances
are then due to such Borrower or its Subsidiaries), and (b) other property at
any time held or owing by such Lender to or for the credit or for the account of
such Borrower or any of its Subsidiaries, against and on account of any of the
Obligations; except that no Lender shall exercise any such right without the
prior written consent of Agent.  Any Lender exercising a right to set off shall
purchase for cash (and the other Lenders shall sell) interests in each of such
other Lender’s Pro Rata Share of the Obligations as would be necessary to cause
all Lenders to share the amount so set off with each other Lender in accordance
with their respective Pro Rata Share of the Obligations.  Each Borrower agrees,
to the fullest extent permitted by law, that any Lender and any of such Lender’s
Affiliates may exercise its right to set off with respect to the Obligations as
provided in this Section 10.6.

 

Section 10.7                            Application of Proceeds.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement, upon the occurrence and during the continuance of
an Event of Default, each Borrower irrevocably waives the right to direct the
application of any and all payments at any time or times thereafter received by
Agent from or on behalf of such Borrower or any Guarantor of all or any part of
the Obligations, and, as between Borrowers on the one hand and Agent and Lenders
on the other, Agent shall have the continuing and exclusive right to apply and
to reapply any and all payments received against the Obligations in such manner
as Agent may deem advisable notwithstanding any previous application by Agent.

 

(b)                                 Following the occurrence and continuance of
an Event of Default, but absent the occurrence and continuance of an
Acceleration Event, Agent shall apply any and all payments received by Agent in
respect of the Obligations, and any and all proceeds of Collateral received by
Agent, in such order as Agent may from time to time elect.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement, if an Acceleration Event shall have occurred, and
so long as it continues, Agent shall apply any and all payments received by
Agent in respect of the Obligations, and any and all proceeds of Collateral
received by Agent, in the following order:  first, to all fees, costs,
indemnities, liabilities, obligations and expenses incurred by or owing to Agent
with respect to this

 

93

--------------------------------------------------------------------------------


 

Agreement, the other Financing Documents or the Collateral; second, to all fees,
costs, indemnities, liabilities, obligations and expenses incurred by or owing
to any Lender with respect to this Agreement, the other Financing Documents or
the Collateral; third, to accrued and unpaid interest on the Obligations
(including any interest which, but for the provisions of the Bankruptcy Code,
would have accrued on such amounts); fourth, to the principal amount of the
Obligations outstanding and to provide cash collateral to secure any and all
Letter of Credit Liability and future payment of related fees, as provided for
in Section 2.5(e); and fifth to any other indebtedness or obligations of
Borrowers owing to Agent or any Lender under the Financing Documents.  Any
balance remaining shall be delivered to Borrowers or to whomever may be lawfully
entitled to receive such balance or as a court of competent jurisdiction may
direct.  In carrying out the foregoing, (y) amounts received shall be applied in
the numerical order provided until exhausted prior to the application to the
next succeeding category, and (z) each of the Persons entitled to receive a
payment in any particular category shall receive an amount equal to its Pro Rata
Share of amounts available to be applied pursuant thereto for such category.

 

Section 10.8                            Waivers.

 

(a)                                 Except as otherwise provided for in this
Agreement and to the fullest extent permitted by applicable law, each Borrower
waives:  (i) presentment, demand and protest, and notice of presentment,
dishonor, intent to accelerate, acceleration, protest, default, nonpayment,
maturity, release, compromise, settlement, extension or renewal of any or all
Financing Documents, the Notes or any other notes, commercial paper, accounts,
contracts, documents, Instruments, Chattel Paper and Guarantees at any time held
by Lenders on which any Borrower may in any way be liable, and hereby ratifies
and confirms whatever Lenders may do in this regard; (ii) all rights to notice
and a hearing prior to Agent’s or any Lender’s taking possession or control of,
or to Agent’s or any Lender’s replevy, attachment or levy upon, any Collateral
or any bond or security which might be required by any court prior to allowing
Agent or any Lender to exercise any of its remedies; and (iii) the benefit of
all valuation, appraisal and exemption Laws.  Each Borrower acknowledges that it
has been advised by counsel of its choices and decisions with respect to this
Agreement, the other Financing Documents and the transactions evidenced hereby
and thereby.

 

(b)                                 Each Borrower for itself and all its
successors and assigns, (i) agrees that its liability shall not be in any manner
affected by any indulgence, extension of time, renewal, waiver, or modification
granted or consented to by Lender; (ii) consents to any indulgences and all
extensions of time, renewals, waivers, or modifications that may be granted by
Agent or any Lender with respect to the payment or other provisions of the
Financing Documents, and to any substitution, exchange or release of the
Collateral, or any part thereof, with or without substitution, and agrees to the
addition or release of any Borrower, endorsers, guarantors, or sureties, or
whether primarily or secondarily liable, without notice to any other Borrower
and without affecting its liability hereunder; (iii) agrees that its liability
shall be unconditional and without regard to the liability of any other
Borrower, Agent or any Lender for any tax on the indebtedness (except to the
extent otherwise expressly provided in Section 2.8); and (iv) to the fullest
extent permitted by law, expressly waives the benefit of any statute or rule of
law or equity now provided, or which may hereafter be provided, which would
produce a result contrary to or in conflict with the foregoing.

 

94

--------------------------------------------------------------------------------


 

(c)                                  To the extent that Agent or any Lender may
have acquiesced in any noncompliance with any requirements or conditions
precedent to the closing of the Loans or to any subsequent disbursement of Loan
proceeds, such acquiescence shall not be deemed to constitute a waiver by Agent
or any Lender of such requirements with respect to any future disbursements of
Loan proceeds and Agent may at any time after such acquiescence require
Borrowers to comply with all such requirements.  Any forbearance by Agent or
Lender in exercising any right or remedy under any of the Financing Documents,
or otherwise afforded by applicable law, including any failure to accelerate the
maturity date of the Loans, shall not be a waiver of or preclude the exercise of
any right or remedy nor shall it serve as a novation of the Notes or as a
reinstatement of the Loans or a waiver of such right of acceleration or the
right to insist upon strict compliance of the terms of the Financing Documents. 
Agent’s or any Lender’s acceptance of payment of any sum secured by any of the
Financing Documents after the due date of such payment shall not be a waiver of
Agent’s and such Lender’s right to either require prompt payment when due of all
other sums so secured or to declare a default for failure to make prompt
payment.  The procurement of insurance or the payment of taxes or other Liens or
charges by Agent as the result of an Event of Default shall not be a waiver of
Agent’s right to accelerate the maturity of the Loans, nor shall Agent’s receipt
of any condemnation awards, insurance proceeds, or damages under this Agreement
operate to cure or waive any Credit Party’s default in payment of sums secured
by any of the Financing Documents.

 

(d)                                 Without limiting the generality of anything
contained in this Agreement or the other Financing Documents, each Borrower
agrees that if an Event of Default is continuing all Liens and other rights,
remedies or privileges provided to Agent or Lenders shall remain in full force
and effect until Agent or Lenders have exhausted all remedies against the
Collateral and any other properties owned by Borrowers and the Financing
Documents and other security instruments or agreements securing the Loans have
been foreclosed, sold and/or otherwise realized upon in satisfaction of
Borrowers’ obligations under the Financing Documents.

 

(e)                                  Nothing contained herein or in any other
Financing Document shall be construed as requiring Agent or any Lender to resort
to any part of the Collateral for the satisfaction of any of Borrowers’
obligations under the Financing Documents in preference or priority to any other
Collateral, and Agent may seek satisfaction out of all of the Collateral or any
part thereof, in its absolute discretion in respect of Borrowers’ obligations
under the Financing Documents.  In addition, Agent shall have the right, after
the occurrence and during the continuance of an Event of Default, to partially
foreclose upon any Collateral in any manner and for any amounts secured by the
Financing Documents then due and payable as determined by Agent in its sole
discretion, including, without limitation, the following circumstances:  (i) in
the event any Borrower defaults beyond any applicable grace period in the
payment of one or more scheduled payments of principal and/or interest, Agent
may foreclose upon all or any part of the Collateral to recover such delinquent
payments, or (ii) in the event Agent elects (in accordance with the terms of
this Agreement) to accelerate less than the entire outstanding principal balance
of the Loans, Agent may foreclose all or any part of the Collateral to recover
so much of the principal balance of the Loans as Lender may accelerate and such
other sums secured by one or more of the Financing Documents as Agent may
elect.  Notwithstanding one or more partial foreclosures, any unforeclosed
Collateral shall remain subject to the Financing Documents to secure payment of
sums secured by the Financing Documents and not previously recovered.

 

95

--------------------------------------------------------------------------------


 

(f)                                   To the fullest extent permitted by law,
each Borrower, for itself and its successors and assigns, waives in the event of
foreclosure of any or all of the Collateral any equitable right otherwise
available to any Credit Party which would require the separate sale of any of
the Collateral or require Agent or Lenders to exhaust their remedies against any
part of the Collateral before proceeding against any other part of the
Collateral; and further in the event of such foreclosure each Borrower does
hereby expressly consent to and authorize, at the option of Agent, the
foreclosure and sale either separately or together of each part of the
Collateral.

 

Section 10.9                            Injunctive Relief.  The parties
acknowledge and agree that, in the event of a breach or threatened breach of any
Credit Party’s obligations under any Financing Documents, Agent and Lenders may
have no adequate remedy in money damages and, accordingly, shall be entitled to
an injunction (including, without limitation, a temporary restraining order,
preliminary injunction, writ of attachment, or order compelling an audit)
against such breach or threatened breach, including, without limitation,
maintaining any cash management and collection procedure described herein. 
However, no specification in this Agreement of a specific legal or equitable
remedy shall be construed as a waiver or prohibition against any other legal or
equitable remedies in the event of a breach or threatened breach of any
provision of this Agreement.  Each Credit Party waives, to the fullest extent
permitted by law, the requirement of the posting of any bond in connection with
such injunctive relief.  By joining in the Financing Documents as a Credit
Party, each Credit Party specifically joins in this Section as if this
Section were a part of each Financing Document executed by such Credit Party.

 

Section 10.10                     Marshalling; Payments Set Aside.  Neither
Agent nor any Lender shall be under any obligation to marshal any assets in
payment of any or all of the Obligations.  To the extent that Borrower makes any
payment or Agent enforces its Liens or Agent or any Lender exercises its right
of set-off, and such payment or the proceeds of such enforcement or set-off is
subsequently invalidated, declared to be fraudulent or preferential, set aside,
or required to be repaid by anyone, then to the extent of such recovery, the
Obligations or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or set-off had
not occurred.

 

Section 10.11                     Cure Right.  (a) Notwithstanding anything to
the contrary contained in this Agreement, in the event that Borrowers fail to
comply with Section 6.2 as of the end of any fiscal quarter, until the
expiration of the fifteenth (15th) Business Day subsequent to the date the
Compliance Certificate for such fiscal quarter is required to be delivered
pursuant to Section 4.1 (the “Cure Period”), Accuray shall have the right to
issue equity interests (other than Disqualified Equity Interests) for cash (the
amount thereof, the “Cure Amount” and the exercise of such right, the “Cure
Right”); provided, (i) no more than four (4) Cure Rights may be exercised after
the Closing Date; (ii) no more than two Cure Rights may be exercised during any
consecutive four fiscal quarters; (iii) no Cure Amount shall exceed the amount
necessary to cause compliance with Section 6.2 for the period then ended; and
(iv) no Cure Amount shall exceed $5,000,000;  provided further, that
(x) Borrower Representative shall give Agent written notice of their intention
to exercise the Cure Right prior to the eleventh (11th) Business Day subsequent
to the date the Compliance Certificate for such fiscal quarter is required to be
delivered (such Business Day, the “Cure Notice Deadline”) and (y) so long as
Borrower Representative has given irrevocable written notice to Agent of its
commitment to exercise the

 

96

--------------------------------------------------------------------------------


 

Cure Right prior to the Cure Notice Deadline, during the remainder of the Cure
Period thereafter, neither Agent nor Lenders shall exercise remedies in
connection with such failure to comply with Section 6.2 as of the end of such
fiscal quarter; provided, further, that Borrowers shall not be permitted to
request any Revolving Loans during the Cure Period unless and until the Cure
Amount has been received by Accuray.

 

(b)                                 Upon the receipt by Accuray of the cash
proceeds of any equity issuance  referred to in Section 10.11(a), EBITDA for the
fiscal quarter as to which such Cure Right is exercised (the “Cure Right Fiscal
Quarter”) shall be deemed to have been increased by the Cure Amount in
determining compliance with Section 6.2 for such Cure Right Fiscal Quarter and
for any subsequent period that includes such Cure Right Fiscal Quarter; provided
that no increase in EBITDA on account of the exercise of any Cure Right shall be
applicable for any other purpose under this Agreement or any other Financing
Documents.

 

(c)                                  If after giving effect to the
recalculations set forth in Section 10.11(b) Borrowers shall then be in
compliance with Section 6.2, Borrowers shall be deemed to have satisfied the
requirements of such covenant as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and any Event of Default with respect to any such covenant that had
occurred shall be deemed cured for all purposes of this Agreement and the other
Financing Documents.

 

ARTICLE 11 - AGENT

 

Section 11.1                            Appointment and Authorization.  Each
Lender hereby irrevocably appoints and authorizes Agent to enter into each of
the Financing Documents to which it is a party (other than this Agreement) on
its behalf and to take such actions as Agent on its behalf and to exercise such
powers under the Financing Documents as are delegated to Agent by the terms
thereof, together with all such powers as are reasonably incidental thereto. 
Subject to the terms of Section 11.16 and to the terms of the other Financing
Documents, Agent is authorized and empowered to amend, modify, or waive any
provisions of this Agreement or the other Financing Documents on behalf of
Lenders.  The provisions of this Article 11 are solely for the benefit of Agent
and Lenders and neither any Borrower nor any other Credit Party shall have any
rights as a third party beneficiary of any of the provisions hereof.  In
performing its functions and duties under this Agreement, Agent shall act solely
as agent of Lenders and does not assume and shall not be deemed to have assumed
any obligation toward or relationship of agency or trust with or for any
Borrower or any other Credit Party.  Agent may perform any of its duties
hereunder, or under the Financing Documents, by or through its agents,
servicers, trustees, investment managers or employees.

 

Section 11.2                            Agent and Affiliates.  Agent shall have
the same rights and powers under the Financing Documents as any other Lender and
may exercise or refrain from exercising the same as though it were not Agent,
and Agent and its Affiliates may lend money to, invest in and generally engage
in any kind of business with each Credit Party or Affiliate of any Credit Party
as if it were not Agent hereunder.

 

Section 11.3                            Action by Agent.  The duties of Agent
shall be mechanical and administrative in nature.  Agent shall not have by
reason of this Agreement a fiduciary

 

97

--------------------------------------------------------------------------------


 

relationship in respect of any Lender.  Nothing in this Agreement or any of the
Financing Documents is intended to or shall be construed to impose upon Agent
any obligations in respect of this Agreement or any of the Financing Documents
except as expressly set forth herein or therein.

 

Section 11.4                            Consultation with Experts.  Agent may
consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

 

Section 11.5                            Liability of Agent.  Neither Agent nor
any of its directors, officers, agents, servicers, trustees, investment managers
or employees shall be liable to any Lender for any action taken or not taken by
it in connection with the Financing Documents, except that Agent shall be liable
with respect to its specific duties set forth hereunder but only to the extent
of its own gross negligence or willful misconduct in the discharge thereof as
determined by a final non-appealable judgment of a court of competent
jurisdiction.  Neither Agent nor any of its directors, officers, agents,
servicers, trustees, investment managers or employees shall be responsible for
or have any duty to ascertain, inquire into or verify (a) any statement,
warranty or representation made in connection with any Financing Document or any
borrowing hereunder; (b) the performance or observance of any of the covenants
or agreements specified in any Financing Document; (c) the satisfaction of any
condition specified in any Financing Document; (d) the validity, effectiveness,
sufficiency or genuineness of any Financing Document, any Lien purported to be
created or perfected thereby or any other instrument or writing furnished in
connection therewith; (e) the existence or non-existence of any Default or Event
of Default; or (f) the financial condition of any Credit Party.  Agent shall not
incur any liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, facsimile or electronic
transmission or similar writing) believed by it to be genuine or to be signed by
the proper party or parties.  Agent shall not be liable for any apportionment or
distribution of payments made by it in good faith and if any such apportionment
or distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due but not made, shall be to recover
from other Lenders any payment in excess of the amount to which they are
determined to be entitled (and such other Lenders hereby agree to return to such
Lender any such erroneous payments received by them).

 

Section 11.6                            Indemnification.  Each Lender shall, in
accordance with its Pro Rata Share, indemnify Agent (to the extent not
reimbursed by Borrowers) upon demand against any cost, expense (including
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from Agent’s gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction) that Agent may suffer or incur in connection with the Financing
Documents or any action taken or omitted by Agent hereunder or thereunder.  If
any indemnity furnished to Agent for any purpose shall, in the opinion of Agent,
be insufficient or become impaired, Agent may call for additional indemnity and
cease, or not commence, to do the acts indemnified against even if so directed
by Required Lenders until such additional indemnity is furnished.

 

Section 11.7                            Right to Request and Act on
Instructions.  Agent may at any time request instructions from Lenders with
respect to any actions or approvals which by the terms of this

 

98

--------------------------------------------------------------------------------


 

Agreement or of any of the Financing Documents Agent is permitted or desires to
take or to grant, and if such instructions are promptly requested, Agent shall
be absolutely entitled to refrain from taking any action or to withhold any
approval and shall not be under any liability whatsoever to any Person for
refraining from any action or withholding any approval under any of the
Financing Documents until it shall have received such instructions from Required
Lenders or all or such other portion of Lenders as shall be prescribed by this
Agreement.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against Agent as a result of Agent acting or refraining from
acting under this Agreement or any of the other Financing Documents in
accordance with the instructions of Required Lenders (or all or such other
portion of Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of Required Lenders (or such other applicable
portion of Lenders), Agent shall have no obligation to take any action if it
believes, in good faith, that such action would violate applicable Law or
exposes Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of Section 11.6.

 

Section 11.8                            Credit Decision.  Each Lender
acknowledges that it has, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under the Financing
Documents.

 

Section 11.9                            Collateral Matters.  Lenders irrevocably
authorize Agent, at its option and in its discretion, to (a) release any Lien
granted to or held by Agent under any Security Document (i) upon termination of
the Revolving Loan Commitment and payment in full of all Obligations; or
(ii) constituting property sold or disposed of as part of or in connection with
any disposition permitted under any Financing Document (it being understood and
agreed that Agent may conclusively rely without further inquiry on a certificate
of a Responsible Officer as to the sale or other disposition of property being
made in full compliance with the provisions of the Financing Documents); and
(b) subordinate any Lien granted to or held by Agent under any Security Document
to a Permitted Lien that is allowed to have priority over the Liens granted to
or held by Agent pursuant to the definition of “Permitted Liens”.  Upon request
by Agent at any time, Lenders will confirm Agent’s authority to release and/or
subordinate particular types or items of Collateral pursuant to this
Section 11.9.

 

Section 11.10                     Agency for Perfection.  Agent and each Lender
hereby appoint each other Lender as agent for the purpose of perfecting Agent’s
security interest in assets which, in accordance with the Uniform Commercial
Code in any applicable jurisdiction, can be perfected by possession or control. 
Should any Lender (other than Agent) obtain possession or control of any such
assets, such Lender shall notify Agent thereof, and, promptly upon Agent’s
request therefor, shall deliver such assets to Agent or in accordance with
Agent’s instructions or transfer control to Agent in accordance with Agent’s
instructions.  Each Lender agrees that it will not have any right individually
to enforce or seek to enforce any Security Document or to realize upon any
Collateral for the Loan unless instructed to do so by Agent (or consented to by
Agent), it being understood and agreed that such rights and remedies may be
exercised only by Agent.

 

99

--------------------------------------------------------------------------------


 

Section 11.11                     Notice of Default.  Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
except with respect to defaults in the payment of principal, interest and fees
required to be paid to Agent for the account of Lenders, unless Agent shall have
received written notice from a Lender or a Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”.  Agent will notify each Lender of its receipt of any such
notice.  Agent shall take such action with respect to such Default or Event of
Default as may be requested by Required Lenders (or all or such other portion of
Lenders as shall be prescribed by this Agreement) in accordance with the terms
hereof.  Unless and until Agent has received any such request, Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable or
in the best interests of Lenders.

 

Section 11.12                     Assignment by Agent; Resignation of Agent;
Successor Agent.

 

(a)                                 Agent may at any time assign its rights,
powers, privileges and duties hereunder to (i) another Lender, or (ii) any
Person to whom Agent, in its capacity as a Lender, has assigned (or will assign,
in conjunction with such assignment of agency rights hereunder) 50% or more of
its Loan, in each case without the consent of Lenders or Borrowers.  Following
any such assignment, Agent shall give notice to Lenders and Borrowers.  An
assignment by Agent pursuant to this subsection (a) shall not be deemed a
resignation by Agent for purposes of subsection (b) below.

 

(b)                                 Without limiting the rights of Agent to
designate an assignee pursuant to subsection (a) above, Agent may at any time
give notice of its resignation to Lenders and Borrowers.  Upon receipt of any
such notice of resignation, Required Lenders shall have the right to appoint a
successor Agent.  If no such successor shall have been so appointed by Required
Lenders and shall have accepted such appointment within ten (10) Business Days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may on behalf of Lenders, appoint a successor Agent; provided, however,
that if Agent shall notify Borrowers and Lenders that no Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice from Agent that no Person has accepted such
appointment and, from and following delivery of such notice, (i) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Financing Documents, and (ii) all payments, communications and
determinations provided to be made by, to or through Agent shall instead be made
by or to each Lender directly, until such time as Required Lenders appoint a
successor Agent as provided for above in this paragraph.

 

(c)                                  Upon (i) an assignment permitted by
subsection (a) above, or (ii) the acceptance of a successor’s appointment as
Agent pursuant to subsection (b) above, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder and under the other Financing Documents
(if not already discharged therefrom as provided above in this paragraph).  The
fees payable by Borrowers to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between Borrowers and such
successor.  After the retiring Agent’s resignation hereunder and under the other
Financing Documents, the provisions of this Article and Section 11.12 shall
continue in

 

100

--------------------------------------------------------------------------------

 

effect for the benefit of such retiring Agent and its sub-agents in respect of
any actions taken or omitted to be taken by any of them while the retiring Agent
was acting or was continuing to act as Agent.

 

Section 11.13                     Payment and Sharing of Payment.

 

(a)                                 Revolving Loan Advances, Payments and
Settlements; Interest and Fee Payments.

 

(i)                                     Agent shall have the right, on behalf of
Revolving Lenders to disburse funds to Borrowers for all Revolving Loans
requested or deemed requested by Borrowers pursuant to the terms of this
Agreement.  Agent shall be conclusively entitled to assume, for purposes of the
preceding sentence, that each Revolving Lender, other than any Non-Funding
Lenders, will fund its Pro Rata Share of all Revolving Loans requested by
Borrowers.  Each Revolving Lender shall reimburse Agent on demand, in accordance
with the provisions of the immediately following paragraph, for all funds
disbursed on its behalf by Agent pursuant to the first sentence of this
clause (i), or if Agent so requests, each Revolving Lender will remit to Agent
its Pro Rata Share of any Revolving Loan before Agent disburses the same to a
Borrower.  If Agent elects to require that each Revolving Lender make funds
available to Agent, prior to a disbursement by Agent to a Borrower, Agent shall
advise each Revolving Lender by telephone, facsimile or e-mail of the amount of
such Revolving Lender’s Pro Rata Share of the Revolving Loan requested by such
Borrower no later than noon (Eastern time) on the date of funding of such
Revolving Loan, and each such Revolving Lender shall pay Agent on such date such
Revolving Lender’s Pro Rata Share of such requested Revolving Loan, in same day
funds, by wire transfer to the Payment Account, or such other account as may be
identified by Agent to Revolving Lenders from time to time.  If any Lender fails
to pay the amount of its Pro Rata Share of any funds advanced by Agent pursuant
to the first sentence of this clause (i) within one (1) Business Day after
Agent’s demand, Agent shall promptly notify Borrower Representative, and
Borrowers shall immediately repay such amount to Agent.  Any repayment required
by Borrowers pursuant to this Section 11.13 shall be accompanied by accrued
interest thereon from and including the date such amount is made available to a
Borrower to but excluding the date of payment at the rate of interest then
applicable to Revolving Loans.  Nothing in this Section 11.13 or elsewhere in
this Agreement or the other Financing Documents shall be deemed to require Agent
to advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
Agent or any Borrower may have against any Lender as a result of any default by
such Lender hereunder.

 

(ii)                                  On a Business Day of each week as selected
from time to time by Agent, or more frequently (including daily), if Agent so
elects (each such day being a “Settlement Date”), Agent will advise each
Revolving Lender by telephone, facsimile or e-mail of the amount of each such
Revolving Lender’s percentage interest of the Revolving Loan balance as of the
close of business of the Business Day immediately preceding the Settlement
Date.  In the event that payments are necessary to adjust the amount of such
Revolving Lender’s actual percentage interest of the Revolving Loans to

 

101

--------------------------------------------------------------------------------


 

such Lender’s required percentage interest of the Revolving Loan balance as of
any Settlement Date, the Revolving Lender from which such payment is due shall
pay Agent, without setoff or discount, to the Payment Account before 1:00 p.m.
(Eastern time) on the Business Day following the Settlement Date the full amount
necessary to make such adjustment.  Any obligation arising pursuant to the
immediately preceding sentence shall be absolute and unconditional and shall not
be affected by any circumstance whatsoever.  In the event settlement shall not
have occurred by the date and time specified in the second preceding sentence,
interest shall accrue on the unsettled amount at the rate of interest then
applicable to Revolving Loans.

 

(iii)                               On each Settlement Date, Agent shall advise
each Revolving Lender by telephone, facsimile or e-mail of the amount of such
Revolving Lender’s percentage interest of principal, interest and fees paid for
the benefit of Revolving Lenders with respect to each applicable Revolving Loan,
to the extent of such Revolving Lender’s Revolving Loan Exposure with respect
thereto, and shall make payment to such Revolving Lender before
1:00 p.m. (Eastern time) on the Business Day following the Settlement Date of
such amounts in accordance with wire instructions delivered by such Revolving
Lender to Agent, as the same may be modified from time to time by written notice
to Agent; provided, however, that, in the case such Revolving Lender is a
Defaulted Lender, Agent shall be entitled to set off the funding short-fall
against that Defaulted Lender’s respective share of all payments received from
any Borrower.

 

(iv)                              On the Closing Date, Agent, on behalf of
Lenders, may elect to advance to Borrowers the full amount of the initial Loans
to be made on the Closing Date prior to receiving funds from Lenders, in
reliance upon each Lender’s commitment to make its Pro Rata Share of such Loans
to Borrowers in a timely manner on such date.  If Agent elects to advance the
initial Loans to Borrower in such manner, Agent shall be entitled to receive all
interest that accrues on the Closing Date on each Lender’s Pro Rata Share of
such Loans unless Agent receives such Lender’s Pro Rata Share of such Loans
before 3:00 p.m. (Eastern time) on the Closing Date.

 

(v)                                 It is understood that for purposes of
advances to Borrowers made pursuant to this Section 11.13, Agent will be using
the funds of Agent, and pending settlement, (A) all funds transferred from the
Payment Account to the outstanding Revolving Loans shall be applied first to
advances made by Agent to Borrowers pursuant to this Section 11.13, and (B) all
interest accruing on such advances shall be payable to Agent.

 

(vi)                              The provisions of this Section 11.13(a) shall
be deemed to be binding upon Agent and Lenders notwithstanding the occurrence of
any Default or Event of Default, or any insolvency or bankruptcy proceeding
pertaining to any Borrower or any other Credit Party.

 

(b)                                 Return of Payments.

 

(i)                                     If Agent pays an amount to a Lender
under this Agreement in the belief or expectation that a related payment has
been or will be received by Agent from a

 

102

--------------------------------------------------------------------------------


 

Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind, together with interest accruing on a
daily basis at the Federal Funds Rate.

 

(ii)                                  If Agent determines at any time that any
amount received by Agent under this Agreement must be returned to any Borrower
or paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other
Financing Document, Agent will not be required to distribute any portion thereof
to any Lender.  In addition, each Lender will repay to Agent on demand any
portion of such amount that Agent has distributed to such Lender, together with
interest at such rate, if any, as Agent is required to pay to any Borrower or
such other Person, without setoff, counterclaim or deduction of any kind.

 

(c)                                  Defaulted Lenders.  The failure of any
Defaulted Lender to make any payment required by it hereunder shall not relieve
any other Lender of its obligations to make payment, but neither any other
Lender nor Agent shall be responsible for the failure of any Defaulted Lender to
make any payment required hereunder.  Notwithstanding anything set forth herein
to the contrary, a Defaulted Lender shall not have any voting or consent rights
under or with respect to any Financing Document or constitute a “Lender” (or be
included in the calculation of “Required Lenders” hereunder) for any voting or
consent rights under or with respect to any Financing Document.

 

(d)                                 Sharing of Payments.  If any Lender shall
obtain any payment or other recovery (whether voluntary, involuntary, by
application of setoff or otherwise) on account of any Loan (other than pursuant
to the terms of Section 2.8(d)) in excess of its Pro Rata Share of payments
entitled pursuant to the other provisions of this Section 11.13, such Lender
shall purchase from the other Lenders such participations in extensions of
credit made by such other Lenders (without recourse, representation or warranty)
as shall be necessary to cause such purchasing Lender to share the excess
payment or other recovery ratably with each of them; provided, however, that if
all or any portion of the excess payment or other recovery is thereafter
required to be returned or otherwise recovered from such purchasing Lender, such
portion of such purchase shall be rescinded and each Lender which has sold a
participation to the purchasing Lender shall repay to the purchasing Lender the
purchase price to the ratable extent of such return or recovery, without
interest.  Each Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this clause (d) may, to the fullest extent
permitted by law, exercise all its rights of payment (including pursuant to
Section 10.6) with respect to such participation as fully as if such Lender were
the direct creditor of Borrowers in the amount of such participation).  If under
any applicable bankruptcy, insolvency or other similar law, any Lender receives
a secured claim in lieu of a setoff to which this clause (d) applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of Lenders entitled under
this clause (d) to share in the benefits of any recovery on such secured claim.

 

Section 11.14                     Right to Perform, Preserve and Protect.  If
any Credit Party fails to perform any obligation hereunder or under any other
Financing Document, Agent itself may, but shall not be obligated to, cause such
obligation to be performed at Borrowers’ expense.  Agent is

 

103

--------------------------------------------------------------------------------


 

further authorized by Borrowers and Lenders to make expenditures from time to
time which Agent, in its reasonable business judgment, deems necessary or
desirable to (a) preserve or protect the business conducted by Borrowers, the
Collateral, or any portion thereof, and/or (b) enhance the likelihood of, or
maximize the amount of, repayment of the Loan and other Obligations.  Each
Borrower hereby agrees to reimburse Agent on demand for any and all costs,
liabilities and obligations incurred by Agent pursuant to this Section 11.14. 
Each Lender hereby agrees to indemnify Agent upon demand for any and all costs,
liabilities and obligations incurred by Agent pursuant to this Section 11.14, in
accordance with the provisions of Section 11.6.

 

Section 11.15                     Additional Titled Agents.  Except for rights
and powers, if any, expressly reserved under this Agreement to any bookrunner,
arranger or to any titled agent named on the cover page of this Agreement, other
than Agent (collectively, the “Additional Titled Agents”), and except for
obligations, liabilities, duties and responsibilities, if any, expressly assumed
under this Agreement by any Additional Titled Agent, no Additional Titled Agent,
in such capacity, has any rights, powers, liabilities, duties or
responsibilities hereunder or under any of the other Financing Documents. 
Without limiting the foregoing, no Additional Titled Agent shall have nor be
deemed to have a fiduciary relationship with any Lender.  At any time that any
Lender serving as an Additional Titled Agent shall have transferred to any other
Person (other than any Affiliates) all of its interests in the Loan, such Lender
shall be deemed to have concurrently resigned as such Additional Titled Agent.

 

Section 11.16                     Amendments and Waivers.

 

(a)                                 No provision of this Agreement or any other
Financing Document may be amended, waived or otherwise modified unless such
amendment, waiver or other modification is in writing and is signed or otherwise
approved by Borrowers, the Required Lenders and any other Lender to the extent
required under Section 11.16(b); provided, however, that (i) the Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto and (ii) if Agent and Borrower Representative shall
have jointly identified an obvious error (including, but not limited to, an
incorrect cross-reference) or any error or omission of a technical or immaterial
nature, in each case, in any provision of this Agreement or any other Financing
Document (including, for the avoidance of doubt, any exhibit, schedule or other
attachment to Financing Document), then Agent (acting in its sole discretion)
and Borrower Representative or any other relevant Credit Party shall be
permitted to amend such provision and such amendment shall be deemed approved by
Lenders if Lenders shall have received five (5) Business Days’ prior written
notice of such change and Agent shall not have received, within five
(5) Business Days of the date of such notice to Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment.

 

(b)                                 In addition to the required signatures under
Section 11.16(a), no provision of this Agreement or any other Financing Document
may be amended, waived or otherwise modified unless such amendment, waiver or
other modification is in writing and is signed or otherwise approved by the
following Persons:

 

(i)                                     if any amendment, waiver or other
modification would increase a Lender’s funding obligations in respect of any
Loan, by such Lender; and/or

 

104

--------------------------------------------------------------------------------


 

(ii)                                  if the rights or duties of Agent or LC
Issuer are affected thereby, by Agent and LC Issuer, as the case may be;

 

provided, however, that, in each of (i) and (ii) above, no such amendment,
waiver or other modification shall, unless signed or otherwise approved in
writing by all Lenders directly affected thereby, (A) reduce the principal of,
rate of interest on or any fees with respect to any Loan or Reimbursement
Obligation or forgive any principal, interest (other than default interest) or
fees (other than late charges) with respect to any Loan or Reimbursement
Obligation; (B) postpone the date fixed for, or waive, any payment (other than
any mandatory prepayment pursuant to Section 2.1(b)(ii)) of principal of any
Loan or of any Reimbursement Obligation, or of interest on any Loan or
Reimbursement Obligation (other than default interest) or any fees provided for
hereunder (other than late charges) or postpone the date of termination of any
commitment of any Lender hereunder; (C) change the definition of the term
Required Lenders or the percentage of Lenders which shall be required for
Lenders to take any action hereunder; (D) release all or substantially all of
the Collateral, authorize any Borrower to sell or otherwise dispose of all or
substantially all of the Collateral or release any Guarantor of all or any
portion of the Obligations or its Guarantee obligations with respect thereto,
except, in each case with respect to this clause (D), as otherwise may be
provided in this Agreement or the other Financing Documents (including in
connection with any disposition permitted hereunder); (E) amend, waive or
otherwise modify this Section 11.16(b) or the definitions of the terms used in
this Section 11.16(b) insofar as the definitions affect the substance of this
Section 11.16(b); (F) consent to the assignment, delegation or other transfer by
any Credit Party of any of its rights and obligations under any Financing
Document or release any Borrower of its payment obligations under any Financing
Document, except, in each case with respect to this clause (F), pursuant to a
merger or consolidation permitted pursuant to this Agreement; or (G) amend any
of the provisions of Section 10.7 or amend any of the definitions Pro Rata
Share, Revolving Loan Commitment, Revolving Loan Commitment Amount, Revolving
Loan Commitment Percentage or that provide for Lenders to receive their Pro Rata
Shares of any fees, payments, setoffs or proceeds of Collateral hereunder.  It
is hereby understood and agreed that all Lenders shall be deemed directly
affected by an amendment, waiver or other modification of the type described in
the preceding clauses (C), (D), (E), (F) and (G) of the preceding sentence.

 

Section 11.17                     Assignments and Participations.

 

(a)                                 Assignments.

 

(i)                                     Any Lender may at any time assign to one
or more Eligible Assignees all or any portion of such Lender’s Loan together
with all related obligations of such Lender hereunder.  Except as Agent may
otherwise agree, the amount of any such assignment (determined as of the date of
the applicable Assignment Agreement or, if a “Trade Date” is specified in such
Assignment Agreement, as of such Trade Date) shall be in a minimum aggregate
amount equal to $1,000,000 or, if less, the assignor’s entire interests in the
outstanding Loan; provided, however, that, in connection with simultaneous
assignments to two or more related Approved Funds, such Approved Funds shall be
treated as one assignee for purposes of determining compliance with the minimum
assignment size referred to above.  Borrowers and Agent shall be entitled to
continue to deal solely and directly with such Lender in connection with the
interests so

 

105

--------------------------------------------------------------------------------


 

assigned to an Eligible Assignee until Agent shall have received and accepted an
effective Assignment Agreement executed, delivered and fully completed by the
applicable parties thereto and a processing fee of $3,500 to be paid by the
assigning Lender; provided, however, that only one processing fee shall be
payable in connection with simultaneous assignments to two or more related
Approved Funds.  Each assignment shall contain a representation of the assignee
Lender in the relevant Assignment Agreement that such assignee is not an
Excluded Person.

 

(ii)                                  From and after the date on which the
conditions described above have been met, (A) such Eligible Assignee shall be
deemed automatically to have become a party hereto and, to the extent of the
interests assigned to such Eligible Assignee pursuant to such Assignment
Agreement, shall have the rights and obligations of a Lender hereunder, and
(B) the assigning Lender, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment Agreement, shall be
released from its rights and obligations hereunder (other than those that
survive termination pursuant to Section 12.1).  Upon the request of the Eligible
Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, each Borrower shall execute and deliver to Agent for
delivery to the Eligible Assignee (and, as applicable, the assigning Lender)
Notes in the aggregate principal amount of the Eligible Assignee’s Loan (and, as
applicable, Notes in the principal amount of that portion of the principal
amount of the Loan retained by the assigning Lender).  Upon receipt by the
assigning Lender of such Note, the assigning Lender shall return to Borrower
Representative any prior Note held by it.

 

(iii)                               Agent, acting solely for this purpose as an
agent of Borrower, shall maintain at the office of its servicer located in
Bethesda, Maryland a copy of each Assignment Agreement delivered to it and a
register for the recordation of the names and addresses of each Lender, and the
commitments of, and principal amount of the Loan owing to, such Lender pursuant
to the terms hereof.  The entries in such register shall be conclusive, and
Borrower, Agent and Lenders may treat each Person whose name is recorded therein
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  Such register shall be
available for inspection by Borrower and any Lender, at any reasonable time upon
reasonable prior notice to Agent.

 

(iv)                              Notwithstanding the foregoing provisions of
this Section 11.17(a) or any other provision of this Agreement, any Lender may
at any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided,
however, that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(v)                                 Notwithstanding the foregoing provisions of
this Section 11.17(a) or any other provision of this Agreement, Agent has the
right, but not the obligation, to effectuate assignments of Loans via an
electronic settlement system acceptable to Agent as designated in writing from
time to time to Lenders by Agent (the “Settlement

 

106

--------------------------------------------------------------------------------


 

Service”).  At any time when Agent elects, in its sole discretion, to implement
such Settlement Service, each such assignment shall be effected by the assigning
Lender and proposed assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be consistent with the other
provisions of this Section 11.17(a).  Each assigning Lender and proposed
Eligible Assignee shall comply with the requirements of the Settlement Service
in connection with effecting any assignment of Loans pursuant to the Settlement
Service.  With the prior written approval of Agent, Agent’s approval of such
Eligible Assignee shall be deemed to have been automatically granted with
respect to any transfer effected through the Settlement Service.  Assignments
and assumptions of the Loan shall be effected by the provisions otherwise set
forth herein until Agent notifies Lenders of the Settlement Service as set forth
herein.

 

(b)                                 Participations.

 

(i)                                     Any Lender may at any time, without the
consent of, or notice to, any Borrower or Agent, sell to one or more Persons
(other than a Excluded Person, any Borrower or any Borrower’s Affiliates)
participating interests in its Loan, commitments or other interests hereunder
(any such Person, a “Participant”).  In the event of a sale by a Lender of a
participating interest to a Participant, (i) such Lender’s obligations hereunder
shall remain unchanged for all purposes, (ii) Borrowers and Agent shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations hereunder, and (iii) all amounts payable by each Borrower
shall be determined as if such Lender had not sold such participation and shall
be paid directly to such Lender.  Each Borrower agrees that if amounts
outstanding under this Agreement are due and payable (as a result of
acceleration or otherwise), each Participant shall be deemed to have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement; provided, however, that
such right of set-off shall be subject to the obligation of each Participant to
share with Lenders, and Lenders agree to share with each Participant, as
provided in Section 11.5.

 

(ii)                                  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Financing Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Financing Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

107

--------------------------------------------------------------------------------


 

(c)                                  Replacement of Lenders.  Within thirty (30)
days after: (i) receipt by Agent of notice and demand from any Lender for
payment of additional costs as provided in Section 2.8(d), which demand shall
not have been revoked, (ii) any Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.8(a), (iii) any Lender is a Defaulted Lender, and the
circumstances causing such status shall not have been cured or waived; or
(iv) any failure by any Lender to consent to a requested amendment, waiver or
modification to any Financing Document in which Required Lenders have already
consented to such amendment, waiver or modification but the consent of each
Lender, or each Lender affected thereby, is required with respect thereto
(including any request for an Additional Tranche) (each relevant Lender in the
foregoing clauses (i) through (iv) being an “Affected Lender”) each of Borrower
Representative and Agent may, at its option, notify such Affected Lender and, in
the case of Borrowers’ election, Agent, of such Person’s intention to obtain, at
Borrowers’ expense, a replacement Lender (“Replacement Lender”) for such Lender,
which Replacement Lender shall be an Eligible Assignee and, in the event the
Replacement Lender is to replace an Affected Lender described in the preceding
clause (iv), such Replacement Lender consents to the requested amendment, waiver
or modification making the replaced Lender an Affected Lender.  In the event
Borrowers or Agent, as applicable, obtains a Replacement Lender within ninety
(90) days following notice of its intention to do so, the Affected Lender shall
sell, at par, and assign all of its Loan and funding commitments hereunder to
such Replacement Lender in accordance with the procedures set forth in
Section 11.17(a); provided, however, that (A) Borrowers shall have reimbursed
such Lender for its increased costs and additional payments for which it is
entitled to reimbursement under Section 2.8(a) or Section 2.8(d), as applicable,
of this Agreement through the date of such sale and assignment, and
(B) Borrowers shall pay to Agent the $3,500 processing fee in respect of such
assignment (unless waived by Agent, which it may do in its sole discretion).  In
the event that a replaced Lender does not execute an Assignment Agreement
pursuant to Section 11.17(a) within five (5) Business Days after receipt by such
replaced Lender of notice of replacement pursuant to this Section 11.17(c) and
presentation to such replaced Lender of an Assignment Agreement evidencing an
assignment pursuant to this Section 11.17(c), such replaced Lender shall be
deemed to have consented to the terms of such Assignment Agreement, and any such
Assignment Agreement executed by Agent, the Replacement Lender and, to the
extent required pursuant to Section 11.17(a), Borrowers, shall be effective for
purposes of this Section 11.17(c) and Section 11.17(a).  Upon any such
assignment and payment, such replaced Lender shall no longer constitute a
“Lender” for purposes hereof, other than with respect to such rights and
obligations that survive termination as set forth in Section 12.1.

 

(d)                                 Credit Party Assignments.  No Credit Party
may assign, delegate or otherwise transfer any of its rights or other
obligations hereunder or under any other Financing Document without the prior
written consent of Agent and each Lender.

 

Section 11.18                     Funding and Settlement Provisions Applicable
When Non-Funding Lenders Exist.

 

So long as Agent has not waived the conditions to the funding of Revolving Loans
set forth in Section 7.2, any Lender may deliver a notice to Agent stating that
such Lender shall cease making Revolving Loans due to the non-satisfaction of
one or more conditions to funding Loans set forth in Section 7.2, and specifying
any such non-satisfied conditions.  Any Lender

 

108

--------------------------------------------------------------------------------


 

delivering any such notice shall become a non-funding Lender (a “Non-Funding
Lender”) for purposes of this Agreement commencing on the Business Day following
receipt by Agent of such notice, and shall cease to be a Non-Funding Lender on
the date on which such Lender has either revoked the effectiveness of such
notice or acknowledged in writing to each of Agent the satisfaction of the
condition(s) specified in such notice, or Required Lenders waive the conditions
to the funding of such Loans giving rise to such notice by Non-Funding Lender. 
Each Non-Funding Lender shall remain a Lender for purposes of this Agreement to
the extent that such Non-Funding Lender has Revolving Loans Outstanding in
excess of $0; provided, however, that during any period of time that any
Non-Funding Lender exists, and notwithstanding any provision to the contrary set
forth herein, the following provisions shall apply:

 

(a)                                 For purposes of determining the Pro Rata
Share of each Revolving Lender under clause (b) of the definition of such term,
each Non-Funding Lender shall be deemed to have a Revolving Loan Commitment
Amount as in effect immediately before such Lender became a Non-Funding Lender.

 

(b)                                 Except as provided in clause (a) above, the
Revolving Loan Commitment Amount of each Non-Funding Lender shall be deemed to
be $0.

 

(c)                                  The Revolving Loan Commitment at any date
of determination during such period shall be deemed to be equal to the sum of
(i) the aggregate Revolving Loan Commitment Amounts of all Lenders, other than
the Non-Funding Lenders as of such date plus (ii) the aggregate Revolving Loan
Outstandings of all Non-Funding Lenders as of such date.

 

(d)                                 Agent shall have no right to make or
disburse Revolving Loans for the account of any Non-Funding Lender pursuant to
Section 2.1(b)(i) to pay interest, fees, expenses and other charges of any
Credit Party, other than reimbursement obligations that have arisen pursuant to
Section 2.5(c) in respect of Letters of Credit issued at the time such
Non-Funding Lender was not then a Non-Funding Lender.

 

(e)                                  Agent shall have no right to (i) make or
disburse Revolving Loans as provided in Section 2.1(b)(i) for the account of any
Revolving Lender that was a Non-Funding Lender at the time of issuance of any
Letter of Credit for which funding or reimbursement obligations have arisen
pursuant to Section 2.5(c), or (ii) assume that any Revolving Lender that was a
Non-Funding Lender at the time of issuance of such Letter of Credit will fund
any portion of the Revolving Loans to be funded pursuant to Section 2.5(c) in
respect of such Letter of Credit.  In addition, no Revolving Lender that was a
Non-Funding Lender at the time of issuance of any Letter of Credit for which
funding or reimbursement obligations have arisen pursuant to Section 2.5(c),
shall have an obligation to fund any portion of the Revolving Loans to be funded
pursuant to Section 2.5(c) in respect to such Letter of Credit, or to make any
payment to Agent or the L/C Issuer, as applicable, under Section 2.5(f)(ii) in
respect of such Letter of Credit, or be deemed to have purchased any interest or
participation in such Letter of Credit from Agent or the L/C Issuer, as
applicable, under Section 2.5(f)(i).

 

(f)                                   To the extent that Agent applies proceeds
of Collateral or other payments received by Agent to repayment of Revolving
Loans pursuant to Section 10.7, such payments

 

109

--------------------------------------------------------------------------------


 

and proceeds shall be applied first in respect of Revolving Loans made at the
time any Non-Funding Lenders exist, and second in respect of all other
outstanding Revolving Loans.

 

Section 11.19                     Buy-Out Upon Refinancing.  MCF shall have the
right to purchase from the other Lenders all of their respective interests in
the Loan at par in connection with any refinancing of the Loan upon one or more
new economic terms, but which refinancing is structured as an amendment and
restatement of the Loan rather than a payoff of the Loan.

 

ARTICLE 12 - MISCELLANEOUS

 

Section 12.1                            Survival.  All agreements,
representations and warranties made herein and in every other Financing Document
shall survive the execution and delivery of this Agreement and the other
Financing Documents and the other Operative Documents.  The provisions of
Section 2.10 and Articles 11 and 12 shall survive the payment of the Obligations
(both with respect to any Lender and all Lenders collectively) and any
termination of this Agreement and any judgment with respect to any Obligations,
including any final foreclosure judgment with respect to any Security Document,
and no unpaid or unperformed, current or future, Obligations will merge into any
such judgment.

 

Section 12.2                            No Waivers.  No failure or delay by
Agent or any Lender in exercising any right, power or privilege under any
Financing Document shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
and therein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.  Any reference in any Financing Document to the
“continuing” nature of any Event of Default shall not be construed as
establishing or otherwise indicating that any Borrower or any other Credit Party
has the independent right to cure any such Event of Default, but is rather
presented merely for convenience should such Event of Default be waived in
accordance with the terms of the applicable Financing Documents.

 

Section 12.3                            Notices.

 

(a)                                 All notices, requests and other
communications to any party hereunder shall be in writing (including prepaid
overnight courier, facsimile transmission or similar writing) and shall be given
to such party at its address, facsimile number or e-mail address set forth on
the signature pages hereof (or, in the case of any such Lender who becomes a
Lender after the date hereof, in an assignment agreement or in a notice
delivered to Borrower Representative and Agent by the assignee Lender forthwith
upon such assignment) or at such other address, facsimile number or e-mail
address as such party may hereafter specify for the purpose by notice to Agent
and Borrower Representative; provided, however, that notices, requests or other
communications shall be permitted by electronic means only in accordance with
the provisions of Section 12.3(b) and (c).  Each such notice, request or other
communication shall be effective (i) if given by facsimile, when such notice is
transmitted to the facsimile number specified by this Section and the sender
receives a confirmation of transmission from the sending facsimile machine, or
(ii) if given by mail, prepaid overnight courier or any other means, when
received or when receipt is refused at the applicable address specified by this
Section 12.3(a).

 

110

--------------------------------------------------------------------------------

 

(b)                                 Notices and other communications to the
parties hereto may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved from time to time by Agent, provided, however, that the foregoing shall
not apply to notices sent directly to any Lender if such Lender has notified
Agent that it is incapable of receiving notices by electronic communication. 
Agent or Borrower Representative may, in their discretion, agree to accept
notices and other communications to them hereunder by electronic communications
pursuant to procedures approved by it, provided, however, that approval of such
procedures may be limited to particular notices or communications.

 

(c)                                  Unless Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor,
provided, however, that if any such notice or other communication is not sent or
posted during normal business hours, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day.

 

Section 12.4                            Severability.  In case any provision of
or obligation under this Agreement or any other Financing Document shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

Section 12.5                            Headings.  Headings and captions used in
the Financing Documents (including the Exhibits, Schedules and Annexes hereto
and thereto) are included for convenience of reference only and shall not be
given any substantive effect.

 

Section 12.6                            Confidentiality.

 

(a)                                 Each Credit Party agrees (i) not to transmit
or disclose provisions of any Financing Document to any Person (other than to
Borrowers’ advisors and officers on a need-to-know basis or as otherwise may be
required by Law) without Agent’s prior written consent, and (ii) to inform all
Persons of the confidential nature of the Financing Documents and to direct them
not to disclose the same to any other Person and to require each of them to be
bound by these provisions.

 

(b)                                 Agent and each Lender shall hold all
non-public information regarding the Credit Parties and their respective
businesses identified as such by Borrowers and obtained by Agent or any Lender
pursuant to the requirements hereof in accordance with such Person’s customary
procedures for handling information of such nature, except that disclosure of
such information may be made (i) on a confidential basis, to their respective
agents, employees, Subsidiaries, Affiliates, attorneys, auditors, professional
consultants, rating agencies, insurance industry associations and portfolio
management services (it being understood that such Persons

 

111

--------------------------------------------------------------------------------


 

to whom such disclosure is made will be informed of the confidential nature of
such information and be instructed to keep such information confidential),
(ii) to prospective transferees or purchasers of any interest in the Loans,
Agent or a Lender, provided, however, that any such Persons are bound by
obligations of confidentiality substantially the same as set forth in this
section, (iii) as required by Law, subpoena, judicial order or similar order and
in connection with any litigation (in which case Agent or the applicable Lender
agrees to inform the Credit Parties promptly thereof prior to such disclosure,
to the extent not prohibited by law, rule or regulation), (iv) as may be
required in connection with the examination, audit or similar investigation of
such Person, and (v) on a confidential basis, to a Person that is a trustee,
investment advisor or investment manager, collateral manager, servicer,
noteholder or secured party in a Securitization (as hereinafter defined) in
connection with the administration, servicing and reporting on the assets
serving as collateral for such Securitization (it being understood that such
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and be instructed to keep such information
confidential).  For the purposes of this Section, “Securitization” shall mean
(A) the pledge of the Loans as collateral security for loans to a Lender, or
(B) a public or private offering by a Lender or any of its Affiliates or their
respective successors and assigns, of securities which represent an interest in,
or which are collateralized, in whole or in part, by the Loans.  Confidential
information shall not include information that either:  (y) is in the public
domain, or becomes part of the public domain after disclosure to such Person
through no fault of such Person, or (z) is disclosed to such Person by a Person
other than a Credit Party, provided, however, Agent does not have actual
knowledge that such Person is prohibited from disclosing such information. 
After the Closing Date, confidential information shall include only information
identified as such at the time provided to Agent.  The obligations of Agent and
Lenders under this Section 12.6 shall supersede and replace the obligations of
Agent and Lenders under any confidentiality agreement in respect of this
financing executed and delivered by Agent or any Lender prior to the date
hereof.

 

Section 12.7                            Waiver of Consequential and Other
Damages.  To the fullest extent permitted by applicable law, no party hereto
shall assert, and each party hereto hereby waives, any claim against any party
hereto (including, with respect to Agent and Lenders, the Indemnitees (as
defined below), on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of this Agreement, any other Financing Document
or any agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof; provided, that nothing in this Section 12.7 shall relieve the
Borrowers of any obligation they may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.  No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Financing Documents or the transactions contemplated hereby or thereby.

 

Section 12.8                            GOVERNING LAW; SUBMISSION TO
JURISDICTION.

 

(a)                                 THIS AGREEMENT, EACH NOTE AND EACH OTHER
FINANCING DOCUMENT, AND ALL DISPUTES AND OTHER MATTERS RELATING HERETO OR
THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW,

 

112

--------------------------------------------------------------------------------


 

TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD APPLY A DIFFERENT LAW.

 

(b)                                 EACH PARTY HERETO HEREBY CONSENTS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE BOROUGH OF
MANHATTAN, CITY OF NEW YORK, STATE OF NEW YORK AND IRREVOCABLY AGREES THAT,
SUBJECT TO AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE LITIGATED
IN SUCH COURTS.  EACH PARTY HERETO EXPRESSLY SUBMITS AND CONSENTS TO THE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS.  EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH PERSON
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH
PERSON AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE
COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

 

(c)                                  Each Borrower, Agent and each Lender agree
that each Loan (including those made on the Closing Date) shall be deemed to be
made in, and the transactions contemplated hereunder and in any other Financing
Document shall be deemed to have been performed in, the State of New York.

 

Section 12.9                            WAIVER OF JURY TRIAL.  EACH BORROWER,
AGENT AND LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH
BORROWER, AGENT AND EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE
WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND
THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE
DEALINGS.  EACH BORROWER, AGENT AND EACH LENDER WARRANTS AND REPRESENTS THAT IT
HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND
THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

Section 12.10                     Publication; Advertisement.

 

(a)                                 Publication.  No Credit Party will directly
or indirectly publish, disclose or otherwise use in any public disclosure,
advertising material, promotional material, press release or interview, any
reference to the name, logo or any trademark of MCF or any of its Affiliates or
any reference to this Agreement or the financing evidenced hereby, in any case
except (i) as

 

113

--------------------------------------------------------------------------------


 

required by Law, subpoena or judicial or similar order, in which case the
applicable Credit Party shall give Agent prior written notice of such
publication or other disclosure (other than filings made with the SEC as
required by Law, which a Credit Party may make without such notice), or
(ii) with MCF’s prior written consent.

 

(b)                                 Advertisement.  Each Lender and each Credit
Party hereby authorizes MCF to publish the name of such Lender and Credit Party,
the existence of the financing arrangements referenced under this Agreement, the
primary purpose and/or structure of those arrangements, the amount of credit
extended under each facility, the title and role of each party to this
Agreement, and the total amount of the financing evidenced hereby in any
“tombstone”, comparable advertisement or press release which MCF elects to
submit for publication.  In addition, each Lender and each Credit Party agrees
that MCF may provide lending industry trade organizations with information
necessary and customary for inclusion in league table measurements after the
Closing Date.  With respect to any of the foregoing, MCF shall provide Borrowers
with an opportunity to review and confer with MCF regarding the contents of any
such tombstone, advertisement or information, as applicable, prior to its
submission for publication and, following such review period, MCF may, from time
to time, publish such information in any media form desired by MCF, until such
time that Borrowers shall have requested MCF cease any such further publication.

 

Section 12.11                     Counterparts; Integration.  This Agreement and
the other Financing Documents may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.  Signatures by facsimile or by
electronic mail delivery of an electronic version of any executed signature
page shall bind the parties hereto.  This Agreement and the other Financing
Documents constitute the entire agreement and understanding among the parties
hereto and supersede any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

 

Section 12.12                     No Strict Construction.  The parties hereto
have participated jointly in the negotiation and drafting of this Agreement.  In
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

 

Section 12.13                     Lender Approvals.  Unless expressly provided
herein to the contrary, any approval, consent, waiver or satisfaction of Agent
or Lenders with respect to any matter that is the subject of this Agreement, the
other Financing Documents may be granted or withheld by Agent and Lenders in
their sole and absolute discretion and credit judgment.

 

Section 12.14                     Expenses; Indemnity

 

(a)                                 Borrowers hereby agree to promptly pay
(i) all reasonable and documented out-of-pocket costs and expenses of Agent
(including, without limitation, the reasonable and documented out-of-pocket
fees, costs and expenses of one counsel to, and independent appraisers and
consultants retained by Agent) in connection with the examination, review, due
diligence investigation, documentation, negotiation, closing and syndication of
the transactions contemplated by the Financing Documents, in connection with the
performance by

 

114

--------------------------------------------------------------------------------


 

Agent of its rights and remedies under the Financing Documents and in connection
with the continued administration of the Financing Documents including (A) any
amendments, modifications, consents and waivers to and/or under any and all
Financing Documents, and (B) any periodic public record searches conducted by or
at the request of Agent (including, without limitation, title investigations,
UCC searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence, organization and good
standing of certain Persons); (ii) without limitation of the preceding
clause (i), all reasonable and documented out-of-pocket costs and expenses of
Agent in connection with the creation, perfection and maintenance of Liens
pursuant to the Financing Documents; (iii) without limitation of the preceding
clause (i), all reasonable and documented out-of-pocket costs and expenses of
Agent in connection with (A) protecting, storing, insuring, handling,
maintaining or selling any Collateral, (B) any litigation, dispute, suit or
proceeding relating to any Financing Document, and (C) any workout, collection,
bankruptcy, insolvency and other enforcement proceedings under any and all of
the Financing Documents; (iv) without limitation of the preceding clause (i),
all reasonable and documented out-of-pocket costs and expenses of Agent in
connection with Agent’s reservation of funds in anticipation of the funding of
the initial Loans to be made hereunder; and (v) all costs and expenses incurred
by Lenders in connection with any litigation, dispute, suit or proceeding
relating to any Financing Document and in connection with any workout,
collection, bankruptcy, insolvency and other enforcement proceedings under any
and all Financing Documents, whether or not Agent or Lenders are a party
thereto.

 

(b)                                 Each Borrower hereby agrees to indemnify,
pay and hold harmless Agent and Lenders and the officers, directors, employees,
trustees, agents, investment advisors and investment managers, collateral
managers, servicers, and counsel of Agent and Lenders (collectively called the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the fees and
disbursements of counsel for such Indemnitee) in connection with any
investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnitee shall be designated a party thereto
and including any such proceeding initiated by or on behalf of a Credit Party,
and the reasonable expenses of investigation by engineers, environmental
consultants and similar technical personnel and any commission, fee or
compensation claimed by any broker (other than any broker retained by Agent or
Lenders) asserting any right to payment for the transactions contemplated
hereby, which may be imposed on, incurred by or asserted against such Indemnitee
as a result of or in connection with the transactions contemplated hereby or by
the other Operative Documents (including (i)(A) as a direct or indirect result
of the presence on or under, or escape, seepage, leakage, spillage, discharge,
emission or release from, any property now or previously owned, leased or
operated by Borrower, any Subsidiary or any other Person of any Hazardous
Materials, (B) arising out of or relating to the offsite disposal of any
materials generated or present on any such property, or (C) arising out of or
resulting from the environmental condition of any such property or the
applicability of any governmental requirements relating to Hazardous Materials,
whether or not occasioned wholly or in part by any condition, accident or event
caused by any act or omission of Borrower or any Subsidiary, in each case, to
the extent resulting from or in connection with the transactions contemplated
hereby or by the other Operative Documents and (ii) proposed and actual
extensions of credit under this Agreement) and the use or intended use of the
proceeds of the Loans and Letters of

 

115

--------------------------------------------------------------------------------


 

Credit, except that Borrower shall have no obligation hereunder to an Indemnitee
with respect to any liability resulting from the gross negligence or willful
misconduct of such Indemnitee, as determined by a final non-appealable judgment
of a court of competent jurisdiction.  To the extent that the undertaking set
forth in the immediately preceding sentence may be unenforceable, Borrower shall
contribute the maximum portion which it is permitted to pay and satisfy under
applicable Law to the payment and satisfaction of all such indemnified
liabilities incurred by the Indemnitees or any of them.

 

(c)                                  Notwithstanding any contrary provision in
this Agreement, the obligations of Borrowers under this Section 12.14 shall
survive the payment in full of the Obligations and the termination of this
Agreement.  NO INDEMNITEE SHALL BE RESPONSIBLE OR LIABLE TO BORROWERS OR TO ANY
OTHER PARTY TO ANY FINANCING DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY
BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER
TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.

 

Section 12.15                     Reserved.

 

Section 12.16                     Reinstatement.  This Agreement shall remain in
full force and effect and continue to be effective should any petition or other
proceeding be filed by or against any Credit Party for liquidation or
reorganization, should any Credit Party become insolvent or make an assignment
for the benefit of any creditor or creditors or should an interim receiver,
receiver, receiver and manager or trustee be appointed for all or any
significant part of any Credit Party’s assets, and shall continue to be
effective or to be reinstated, as the case may be, if at any time payment and
performance of the Obligations, or any part thereof, is, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligee of the Obligations, whether as a fraudulent preference reviewable
transaction or otherwise, all as though such payment or performance had not been
made.  In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Obligations shall be reinstated and deemed
reduced only by such amount paid and not so rescinded, reduced, restored or
returned.

 

Section 12.17                     Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of Borrowers and Agent and each Lender
and their respective successors and permitted assigns.

 

Section 12.18                     USA PATRIOT Act Notification.  Agent (for
itself and not on behalf of any Lender) and each Lender hereby notifies
Borrowers that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record certain information and documentation that
identifies Borrowers, which information includes the name and address of
Borrower and such other information that will allow Agent or such Lender, as
applicable, to identify Borrowers in accordance with the USA PATRIOT Act.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

116

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, each of the parties has
caused this Agreement to be executed the day and year first above mentioned.

 

SIGNATURE PAGE TO CREDIT AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

BORROWER REPRESENTATIVE:

ACCURAY INCORPORATED, a Delaware corporation

 

 

 

 

 

By:

/s/ Kevin Waters

 

 

Kevin Waters

 

 

Chief Financial Officer

 

 

 

 

 

Address:

 

 

 

 

 

1310 Chesapeake Terrace

 

Sunnyvale, California 94089

 

Attn:

Kevin Waters

 

Facsimile:

(408) 716-4601

 

E-Mail:

kwaters@accuray.com

 

SIGNATURE PAGE TO CREDIT AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

OTHER BORROWERS:

TOMOTHERAPY INCORPORATED, a Wisconsin corporation

 

 

 

 

 

By:

/s/ Kevin Waters

 

 

Kevin Waters

 

 

Director

 

SIGNATURE PAGE TO CREDIT AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

AGENT:

MIDCAP FINANCIAL TRUST, as Agent

 

 

 

 

 

By:

Apollo Capital Management, L.P.

 

Its:

Investment Manager

 

 

 

 

 

 

By:

Apollo Capital Management GP, LLC

 

 

Its:

General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Maurice Amsellem

 

 

 

 

Maurice Amsellem

 

 

 

 

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

7255 Woodmont Avenue, Suite 200

 

Bethesda, Maryland 20814

 

Attn: Account Manager for Accuray transaction

 

Facsimile: 301-941-1450

 

E-mail: notices@midcapfinancial.com

 

 

 

 

 

with a copy to:

 

 

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

7255 Woodmont Avenue, Suite 200

 

Bethesda, Maryland 20814

 

Attn: General Counsel

 

Facsimile: 301-941-1450

 

E-mail: legalnotices@midcapfinancial.com

 

 

 

 

 

Payment Account Designation

 

 

 

 

 

Wells Fargo Bank, N.A. (McLean, VA)

 

ABA #: [*****]

 

Account Name: MidCap Funding IV Trust — Collections

 

Account #: [*****]

 

Attention: Accuray

 

SIGNATURE PAGE TO CREDIT AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------

 

LENDER:

MIDCAP FINANCIAL TRUST, as Lender

 

 

 

 

 

By:

Apollo Capital Management, L.P.

 

Its:

Investment Manager

 

 

 

 

 

 

By:

Apollo Capital Management GP, LLC

 

 

Its:

General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Maurice Amsellem

 

 

 

 

Maurice Amsellem

 

 

 

 

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

7255 Woodmont Avenue, Suite 200

 

Bethesda, Maryland 20814

 

Attn: Account Manager for Accuray transaction

 

Facsimile: 301-941-1450

 

E-mail: notices@midcapfinancial.com

 

 

 

 

 

with a copy to:

 

 

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

7255 Woodmont Avenue, Suite 200

 

Bethesda, Maryland 20814

 

Attn: General Counsel

 

Facsimile: 301-941-1450

 

E-mail: legalnotices@midcapfinancial.com

 

SIGNATURE PAGE TO CREDIT AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

ANNEXES, EXHIBITS  AND SCHEDULES

 

ANNEXES

 

 

 

Annex A

Commitment Annex

 

 

EXHIBITS

 

 

 

Exhibit A

Reserved

Exhibit B

Form of Compliance Certificate

Exhibit C

Borrowing Base Certificate

Exhibit D

Form of Notice of Borrowing

 

 

SCHEDULES

 

 

 

Schedule 3.1

Existence, Organizational ID Numbers, Foreign Qualification, Prior Names

Schedule 3.4

Capitalization

Schedule 3.6

Litigation

Schedule 3.15

Brokers

Schedule 3.17

Material Contracts

Schedule 3.18

Environmental Compliance

Schedule 3.19

Intellectual Property

Schedule 4.9

Litigation, Governmental Proceedings and Other Notice Events

Schedule 5.1

Debt; Contingent Obligations

Schedule 5.2

Liens

Schedule 5.7

Permitted Investments

Schedule 5.8

Affiliate Transactions

Schedule 5.14

Deposit Accounts and Securities Accounts

Schedule 7.4

Post-Closing Requirements

Schedule 9.1

Collateral

Schedule 9.2

Location of Collateral

 

--------------------------------------------------------------------------------


 

ANNEX A TO CREDIT AGREEMENT (COMMITMENT ANNEX)

 

Lender

 

Revolving Loan
Commitment
Amount

 

Revolving Loan
Commitment
Percentage

 

MidCap Financial Trust

 

$

52,000,000

 

100

%

TOTALS

 

$

52,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO CREDIT AGREEMENT

 

RESERVED

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B TO CREDIT AGREEMENT (COMPLIANCE CERTIFICATE)

 

COMPLIANCE CERTIFICATE

 

Date:            , 20

 

This Compliance Certificate is given by                      , a Responsible
Officer of ACCURAY INCORPORATED (the “Borrower Representative”), pursuant to
that certain Credit and Security Agreement dated as of June 14, 2017 among the
Borrower Representative, TomoTherapy Incorporated and any additional Borrower
that may hereafter be added thereto (collectively, “Borrowers”), MidCap Funding
IV Trust (as successor by assignment from MidCap Financial Trust), individually
as a Lender and as Agent, and the financial institutions or other entities from
time to time parties hereto, each as a Lender (as such agreement may have been
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  Capitalized terms used herein without definition shall
have the meanings set forth in the Credit Agreement.

 

The undersigned Responsible Officer hereby certifies to Agent and Lenders that:

 

(a)                                 the financial statements delivered with this
certificate in accordance with Section 4.1 of the Credit Agreement fairly
present in all material respects the results of operations and financial
condition of Borrowers and their Consolidated Subsidiaries as of the dates and
the accounting period covered by such financial statements;

 

(b)                                 I have reviewed the terms of the Credit
Agreement and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and conditions of Borrowers and their
Consolidated Subsidiaries during the accounting period covered by such financial
statements and such review has not disclosed the existence during or at the end
of such accounting period, and I have no knowledge of the existence as of the
date hereof, of any condition or event that constitutes a Default or an Event of
Default, except as set forth in Schedule 1 hereto, which includes a description
of the nature and period of existence of such Default or an Event of Default and
what action Borrowers have taken, are undertaking and propose to take with
respect thereto;

 

(c)                                  except as noted on Schedule 2 attached
hereto, the Credit Agreement contains a complete and accurate list of all
business locations of Borrowers and Guarantors and all names under which
Borrowers and Guarantors currently conduct business; Schedule 2 specifically
notes any changes in the names under which any Borrower or Guarantor conduct
business;

 

(d)                                 except as noted on Schedule 3 attached
hereto, the undersigned has no knowledge of (i) any federal or state tax liens
having been filed against any Borrower, Guarantor or any Collateral or (ii) any
failure of any Borrower or Guarantors to make required payments of withholding
or other tax obligations of any Borrower or Guarantors during the accounting
period to which the attached statements pertain or any subsequent period.

 

(e)                                  Schedule 5.14 to the Credit Agreement
contains a complete and accurate statement of all Deposit Accounts and
Securities Accounts maintained by Borrowers and Guarantors;

 

1

--------------------------------------------------------------------------------


 

(f)                                   except as noted on Schedule 4 attached
hereto and Schedule 3.6 to the Credit Agreement, the undersigned has no
knowledge of any current, pending or threatened:  (i) litigation against any
Borrower or Guarantor; (ii) inquiries, investigations or proceedings concerning
the business affairs, practices or reimbursement entitlements of any Borrower or
Guarantor; or (iii) any default by any Borrower or Guarantor under any Material
Contract to which it is a party.

 

(g)                                  except as noted on Schedule 5 attached
hereto, Schedule 3.19 to the Credit Agreement is true and correct in all
material respects.

 

(j)                                    except as noted on Schedule 6 attached
hereto, no Borrower or Guarantor has acquired, by purchase or otherwise, any
Chattel Paper, Letter-of-Credit Rights, Instruments, or Investment Property (in
each case, to the extent not an Excluded Perfection Asset) that has not
previously been reported to Agent on any Schedule 6 to any previous Compliance
Certificate delivered by Borrower Representative to Agent.

 

(k)                                 except as noted on Schedule 7 attached
hereto, no Borrower or Guarantor is aware of any commercial tort claim (other
than an Excluded Perfection Asset) that has not previously been reported to
Agent on any Schedule 7 to any previous Compliance Certificate delivered by
Borrower Representative to Agent.

 

(l)                                     Borrowers and Guarantors (if any) are in
compliance with the covenants contained in Article 6 of the Credit Agreement, as
demonstrated by the calculation of such covenants below, except as set forth
below; in determining such compliance, the following calculations have been
made:  [See attached worksheets].  Such calculations and the certifications
contained therein are true, correct and complete in all material respects.

 

The foregoing certifications and computations are made as of                 ,
20   (end of month) and as of              , 20  .

 

 

Sincerely,

 

 

 

 

 

ACCURAY INCORPORATED

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EBITDA Worksheet  (Attachment to Compliance Certificate)

 

EBITDA for the applicable Defined Period is calculated as follows:

 

 

 

 

 

 

 

Net income (or loss) for the Defined Period of Borrowers and their Consolidated
Subsidiaries, but excluding: (a) the income (or loss) of any Person (other than
Subsidiaries of Borrowers) in which Borrowers or any of their Subsidiaries has
an ownership interest unless received by Borrower or their Subsidiary in a cash
distribution; and (b) except as expressly provided in the last paragraph of this
worksheet, the income (or loss) of any Person accrued prior to the date it
became a Subsidiary of Borrowers or is merged into or consolidated with
Borrowers

 

$

           

 

 

 

 

 

Plus:                    without duplication, the sum of the following amounts
for such Defined Period to the extent deducted from the calculation of net
income for such Defined Period:

 

 

 

 

 

 

 

(a)                                 Any provision for income, profits, capital
gain and franchise taxes deducted in the determination of net income for the
Defined Period

 

$

           

 

 

 

 

 

 

(b)                                 Interest expense, net of interest income,
deducted in the determination of net income for the Defined Period

 

$

           

 

 

 

 

 

 

(c)                                  Amortization and depreciation deducted in
the determination of net income for the Defined Period

 

$

           

 

 

 

 

 

 

(d)                                 Losses from extraordinary items

 

$

           

 

 

 

 

 

 

(e)                                  The aggregate net loss on the disposition
of property (other than Accounts and Inventory) outside the Ordinary Course of
Business

 

$

           

 

 

 

 

 

 

(f)                                   Fees or expenses paid in connection with
the execution and delivery of the Operative Documents on the Closing Date, to
the extent paid in cash during such period (and not capitalized in accordance
with GAAP), in an aggregate amount not to exceed $[*****]  during the term of
the Credit Agreement

 

$

           

 

 

--------------------------------------------------------------------------------

  [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

3

--------------------------------------------------------------------------------


 

(g)                                  Other non-cash expenditures, charges or
losses for such period (including, without limitation, non-cash adjustments
resulting from the application of purchase accounting, non-cash expenses or
charges arising from grants of performance-based stock units, stock appreciation
rights, stock options or restricted stock, non-cash impairment of good will and
other long term intangible assets and unrealized non-cash losses under hedging
agreements), but excluding any non-cash expenditure, charge or loss relating to
write-offs, write-downs or reserves with respect to Accounts and Inventory

 

$

           

 

 

 

 

 

(h)                                 Contingent obligations, purchase price
adjustments, milestone payments, earn-out payments and indemnity obligations
incurred in connection with any Permitted Acquisition, in each case, in an
aggregate amount not to exceed the amount approved in writing by Agent prior to
the date on which the financial statements for such period are required to be
delivered to Agent and Lenders pursuant to Section 4.1 of the Credit Agreement

 

$

           

 

 

 

 

 

(i)                                     Accruals, fees, payments and expenses
(including legal, tax, structuring and other costs and expenses) incurred by
Borrowers or their respective Subsidiaries in connection with any Permitted
Acquisition or other Investment (including, without limitation, changes,
alterations, renovations and improvements to assets or property that were
acquired in such Permitted Acquisition or Investment undertaken after
consummation of such Permitted Acquisition or Investment) or debt or equity
issuance or any refinancing transactions or amendment, waiver or other
modification of any debt instrument that are payable to unaffiliated third
parties or any disposition not in the Ordinary Course of Business, in each case,
incurred for such period solely to the extent attributable to any relevant
transaction permitted by the Credit Agreement (regardless of whether or not
consummated), in each case, in an aggregate amount not to exceed the amount
approved in writing by Agent prior to the date on which the financial statements
for such period are required to be delivered to Agent and Lenders pursuant to
Section 4.1 of the Credit Agreement

 

$

           

 

 

 

 

 

(j)                                    Losses from foreign exchange translation
adjustment

 

$

           

 

 

4

--------------------------------------------------------------------------------


 

(k)                                 Unusual, one-time or non-recurring charges
and expenses, including non-recurring legal expenses and non-recurring
severance, restructuring, integration or similar charges, in each case, incurred
during such period in respect of restructurings, plant closings, headcount
reductions or other similar actions taken during such period, including
relocation costs, business process optimizations, integration costs, signing
costs, retention or completion bonuses, employee replacement costs, transition
costs, costs related to opening, closure and/or consolidation of facilities,
severance charges in respect of employee terminations, and start-up losses
related to new business ventures; provided that in no event shall the aggregate
amount added to EBITDA under this clause in any Defined Period exceed $[*****]
(or such higher amount approved in writing by Agent prior to the date on which
financial statements for such period are required to be delivered to Agent and
Lenders pursuant to Section 4.1 of the Credit Agreement)

 

$

           

 

 

 

 

 

Minus:          without duplication, the sum of the following amounts for such
Defined Period to the extent included in the calculation of such net income for
such Defined Period:

 

$

           

 

 

 

 

 

(a)                                 Any credit for income, profits, capital gain
and franchise taxes deducted in the determination of net income for the Defined
Period

 

$

           

 

 

 

 

 

(b)                                 Any gain from extraordinary items

 

$

           

 

 

 

 

 

(c)                                  Any aggregate net gain from the disposition
of property (other than Accounts and Inventory) outside the ordinary course of
business

 

$

           

 

 

 

 

 

(d)                                 Any gains from foreign exchange translation
adjustment

 

$

           

 

 

 

 

 

(e)                                  Any other non-cash gain

 

$

           

 

 

 

 

 

EBITDA for the Defined Period:

 

$

           

 

 

The parties hereto agree that EBITDA for the fiscal quarter ending (i) on
September 30, 2016 shall be deemed to be $[*****], (ii) on December 31, 2016
shall be deemed to be $[*****], and (iii) on March 31, 2017 shall be deemed to
be $[*****].

 

For purposes of calculating EBITDA pursuant to this worksheet, if any Borrower
or a Consolidated Subsidiary consummates a Permitted Acquisition (or, in the
case of a Consolidated Subsidiary that is not a Borrower, an acquisition that
satisfies the definition of Permitted

 

--------------------------------------------------------------------------------

  [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

5

--------------------------------------------------------------------------------


 

Acquisition as if such Consolidated Subsidiary was subject thereto) during the
Defined Period, EBITDA shall be calculated after giving pro forma effect
thereto, as if such Permitted Acquisition occurred on the first day of the
Defined Period  (provided that any pro forma adjustments set forth above shall
be applied to the target of any Permitted Acquisition only to the extent
reasonably acceptable to Agent based upon data presented to Agent to its
reasonable satisfaction).

 

6

--------------------------------------------------------------------------------

 

Fixed Charge Coverage Ratio Worksheet  (Attachment to Compliance Certificate)

 

Fixed Charges for the applicable Defined Period is calculated as follows:

 

 

 

 

 

 

 

Cash interest expense, net of cash interest income, included in the
determination of net income of Borrowers and their Consolidated Subsidiaries for
the Defined Period

 

$

            

 

 

 

 

 

Plus:                    without duplication, the sum of the following amounts
for such Defined Period:

 

 

 

 

 

 

 

(a)                                 income, profits, capital gain and franchise
taxes included in the determination of net income for the Defined Period *

 

$

            

 

 

 

 

 

(b)                                 Payments of principal for the Defined Period
with respect to all Debt (including the portion of scheduled payments under
capital leases allocable to principal excluding (A) repayments of Revolving
Loans and other Permitted Debt subject to reborrowing to the extent not
accompanied by a concurrent and permanent reduction of the Revolving Loan
Commitment (or equivalent loan commitment), (B) repayments of the 2018
Convertible Notes and (C) repayments of any Permitted Intercompany Investments)

 

$

            

 

 

 

 

 

(c)                                  Distributions paid in cash during the
Defined Period (other than to the extent paid to a Borrower or Consolidated
Subsidiary)

 

$

            

 

 

 

 

 

Fixed Charges for the applicable Defined Period:

 

$

            

 

 

 

 

 

Operating Cash Flow for the applicable Defined Period is calculated as follows:

 

 

 

 

 

 

 

EBITDA for the Defined Period (calculated pursuant to the EBITDA Worksheet)

 

$

            

 

 

 

 

 

Minus:          Unfinanced Capital Expenditures for the Defined Period

 

$

            

 

 

 

 

 

Operating Cash Flow for the Defined Period:

 

$

            

 

 

 

 

 

Covenant Compliance:

 

 

 

 

 

 

 

Fixed Charge Coverage Ratio (Ratio of Operating Cash Flow to Fixed Charges) for
the Defined Period

 

      to 1.0

 

 

 

 

 

Minimum Fixed Charge Coverage for the Defined Period

 

1.0 to 1.0

 

 

7

--------------------------------------------------------------------------------


 

In Compliance

 

Yes/No

 

 

The parties hereto agree that Fixed Charges for the four-fiscal quarter period
ending (i) on September 30, 2017 shall equal (x) Fixed Charges for the fiscal
quarter then ending times (y) 4; (ii) on December 31, 2017 shall equal (x) Fixed
Charges for the two-fiscal quarter period then ending times (y) 2; and (iii)
March 31, 2018 shall equal (x) Fixed Charges for the three-fiscal quarter period
then ending times (y) 4/3.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT C TO CREDIT AGREEMENT (BORROWING BASE CERTIFICATE)

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D TO CREDIT AGREEMENT (NOTICE OF BORROWING)

 

NOTICE OF BORROWING

 

This Notice of Borrowing is given by                      , a Responsible
Officer of ACCURAY INCORPORATED (the “Borrower Representative”), pursuant to
that certain Credit and Security Agreement dated as of June 14, 2017 among the
Borrower Representative, TomoTherapy Incorporated and any additional Borrower
that may hereafter be added thereto (collectively, “Borrowers”), MidCap Funding
IV Trust (as successor by assignment from MidCap Financial Trust), individually
as a Lender and as Agent, and the financial institutions or other entities from
time to time parties hereto, each as a Lender (as such agreement may have been
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  Capitalized terms used herein without definition shall
have the meanings set forth in the Credit Agreement.

 

The undersigned Responsible Officer hereby gives notice to Agent of Borrower
Representative’s request to borrow $                of Revolving Loans on
          , 20  .  Attached is a Borrowing Base Certificate complying in all
respects with the Credit Agreement and confirming that, after giving effect to
the requested advance, the Revolving Loan Outstandings will not exceed the
Revolving Loan Limit.

 

The undersigned officer hereby certifies that, both before and after giving
effect to the request above (a) each of the conditions precedent set forth in
Section 7.2 of the Credit Agreement have been satisfied, (b) all of the
representations and warranties contained in the Credit Agreement and the other
Financing Documents are true, correct and complete in all material respects
(except to the extent any representation or warranty is qualified by
materiality, in which case it is true, correct and complete in all respects) as
of the date hereof, except to the extent such representation or warranty relates
to a specific date, in which case such representation or warranty is true,
correct and complete as of such earlier date, and (c) no Default or Event of
Default has occurred and is continuing on the date hereof.

 

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Notice of Borrowing this      day of            , 20  .

 

 

Sincerely,

 

 

 

 

 

ACCURAY INCORPORATED

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

Schedule 3.1 — Existence, Organizational ID Numbers, Foreign Qualification,
Prior Names

 

Borrower

 

Prior Names

 

Type of Entity/
State of
Formation

 

States
Qualified

 

State Org.
ID Number

 

Federal
Tax ID
Number

 

Principal Place of
Business (address)

Accuray Incorporated

 

None

 

Corporation / Delaware

 

Alabama
Alaska
Arizona
Arkansas
California
Colorado
Connecticut
Delaware
District of Columbia
Florida
Georgia
Hawaii
Illinois
Indiana
Iowa
Kansas
Kentucky
Louisiana
Maryland
Massachusetts
Michigan
Minnesota
Mississippi
Missouri
Montana
Nebraska
Nevada
New Jersey
New York
North

 

3358338

 

20-8370041

 

1310 Chesapeake Terrace
Sunnyvale, CA 94089

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Carolina
Ohio
Pennsylvania
Puerto Rico
Rhode Island
South Carolina
Tennessee
Texas
Utah
Virginia
Washington
West Virginia
Wisconsin

 

 

 

 

 

 

TomoTherapy Incorporated

 

None

 

Corporation / Wisconsin

 

Alabama
Alaska
Arizona
Arkansas
California
Colorado
Connecticut
District of Columbia
Florida
Georgia
Hawaii
Illinois
Indiana
Iowa
Kansas
Kentucky
Louisiana
Maryland
Massachusetts
Michigan
Minnesota
Mississippi
Missouri

 

T027694

 

39-1914727

 

1310 Chesapeake Terrace
Sunnyvale, CA 94089

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Montana
Nebraska
Nevada
New Jersey
New Mexico
New York
North Carolina
North Dakota
Ohio
Oklahoma
Oregon
Pennsylvania
Puerto Rico
South Carolina
South Dakota
Tennessee
Texas
Utah
Virginia
Washington
West Virginia
Wisconsin
Wyoming

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3.4
Capitalization

 

Entity

 

Jurisdiction

 

Percentage Ownership

 

Direct Owner of
Interests

Accuray International Sàrl

 

Switzerland

 

100

%

Accuray Incorporated

Accuray Cayman Islands

 

Cayman Islands

 

100

%

Accuray Incorporated

Morphormics, Inc.

 

United States

 

100

%

Accuray Incorporated

Accuray Europe SAS

 

France

 

100

%

Accuray International Sàrl

Accuray UK, Ltd.

 

United Kingdom

 

100

%

Accuray International Sàrl

Accuray Spain SLU

 

Spain

 

100

%

Accuray International Sàrl

Accuray Medical Equipment (Canada) Ltd.

 

Canada

 

100

%

Accuray International Sàrl

Accuray Brasil Comércio, Importação e Exportação de Equipamentos Médicos Ltda.

 

Brazil

 

99

%

Accuray International Sàrl

Accuray Brasil Comércio, Importação e Exportação de Equipamentos Médicos Ltda.

 

Brazil

 

1

%

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

Entity

 

Jurisdiction

 

Percentage Ownership

 

Direct Owner of
Interests

Accuray Medical Equipment (Rus) Limited Liability Company

 

Russia

 

99.5

%

Accuray International Sàrl

Accuray Medical Equipment (Rus) Limited Liability Company

 

Russia

 

0.5

%

Accuray Europe SAS

Accuray Medical Equipment GmbH

 

Germany

 

100

%

Accuray International Sàrl

Accuray Asia Limited

 

Hong Kong

 

100

%

Accuray International Sàrl

Accuray Japan K.K.

 

Japan

 

100

%

Accuray International Sàrl

Accuray Medical Equipment (India) Private Ltd.

 

India

 

99

%

Accuray International Sàrl

Accuray Medical Equipment (India) Private Limited

 

India

 

1

%

Accuray Asia Limited

Accuray Mexico, S.A. de C.V.

 

Mexico

 

99

%

Accuray International Sàrl

Accuray Mexico, S.A. de C.V.

 

Mexico

 

1

%

Accuray Medical Equipment (Canada) Ltd.

Accuray Medical Equipment (Shanghai) Co., Ltd.

 

China

 

100

%

Accuray International Sàrl

 

--------------------------------------------------------------------------------


 

Entity

 

Jurisdiction

 

Percentage Ownership

 

Direct Owner of
Interests

TomoTherapy Incorporated

 

United States

 

100

%

Accuray Incorporated

TomoTherapy Europe Sàrl

 

Switzerland

 

100

%

TomoTherapy Incorporated

Accuray Accelerator Technology (Chengdu) Company Ltd.

 

China

 

100

%

TomoTherapy Incorporated

Accuray Belgium

 

Belgium

 

100

%

TomoTherapy Europe Sàrl

Accuray Italy S.r.l.

 

Italy

 

100

%

TomoTherapy Europe Sàrl

Accuray Netherlands B.V.

 

Netherlands

 

100

%

TomoTherapy Europe Sàrl

 

--------------------------------------------------------------------------------

 

Schedule 3.6
Litigation

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.15
Brokers Fees

 

Fees payable to J. Wood Capital Advisors, LLC in connection with closing the
transactions contemplated to occur on the Closing Date.

 

--------------------------------------------------------------------------------


 

Schedule 3.17
Material Contracts

 

·

[*****]

 

 

·

[*****]

 

 

·

[*****]

 

 

·

[*****]

 

 

·

[*****]

 

 

·

[*****]

 

 

·

[*****]

 

 

·

Patent License Agreement dated February 22, 1999, as amended, between
TomoTherapy Incorporated and Wisconsin Alumni Research Foundation

 

 

·

3.50% Convertible Senior Notes due February 1, 2018, issued pursuant to the
Indenture, dated as of February 13, 2013, between the Parent and The Bank of New
York Mellon Trust Company, N.A., as trustee in the original principal amount of
$115 million

 

 

·

3.50% Series A Convertible Senior Notes due February 1, 2018 issued pursuant to
the Indenture, dated as of April 24, 2014, between the Parent and The Bank of
New York Mellon Trust Company, N.A., as trustee in the original principal amount
of $70.3 million

 

 

·

[*****]

 

 

·

[*****]

 

--------------------------------------------------------------------------------

  [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

Agreement

 

Address of Subject
Property

 

Base Rent

Office Lease between Adelphia, LLC and TomoTherapy Incorporated dated
October 28, 2005, as amended

 

1209 Deming Way

Madison, WI 53717

 

Rent:  $14.00/RSF/yr.

 

Rent Adjustment: $0.50/RSF/yr. beginning July 1, 2017 and on the same date each
year thereafter

 

Additional Rent: $6.36/RSF (subject to adjustment as described in the “Rent
Adjustment” heading above)

 

 

 

 

 

Office Lease between Old Sauk Trails Park Limited Partnership and TomoTherapy
Incorporated dated October 22, 2001, as amended

 

1240 Deming Way, Madison

WI 53717

 

Rent:  $16.00/RSF/yr.  No base rent will be charged for July and August 2018

 

Rent Adjustment:  $0.50/RSF/yr. beginning on July 1, 2017 and on the same date
each year thereafter

 

Additional Rent: $8.24/RSF/yr. (subject to adjustment as described in the “Rent
Adjustment” heading above)

 

 

 

 

 

Standard Industrial Lease (Multiple Tenant — Tenant Pays its Percentage Share of
Operating Expenses, Real Property Taxes and Insurance Costs — NO Base Year)
between The Realty Associates Fund III, L.P. and Accuray Incorporated dated
June 30 2005, as amended

 

1306-1310 Orleans Drive

Sunnyvale, CA 94089

 

Dates

 

Per SF/mo.

 

Monthly

 

1/1/2017 to 12/31/2017

 

$

1.409

 

$ 

70,425.90

 

1/1/2018 to 12/31/2018

 

$

1.451

 

$ 

72,538.68

 

 

--------------------------------------------------------------------------------


 

Industrial Complex Lease (California) between MP Caribbean, Inc. and Accuray
Incorporated dated July 9, 2003, as amended

 

1310-1320 Chesapeake Terrace

Sunnyvale, CA 94089

 

Dates

 

Monthly
Minimum
Guaranteed
Rental

 

 

6/1/16 — 5/31/17

 

$

280,858.75

 

 

6/1/17 — 5/31/18

 

$

289,284.51

 

 

6/1/18 — 5/31/19

 

$

297,963.05

 

 

6/1/19 — 5/31/20

 

$

306,901.94

 

 

6/1/20 — 5/31/21

 

$

316,109.00

 

 

6/1/21 — 5/31/22

 

$

325,592.27

 

 

6/1/22 — 5/31/23

 

$

335,360.04

 

 

6/1/23 — 12/31/23

 

$

345,420.84

 

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

Dates

 

Minimum
Rental
psf

 

Monthly
Minimum
Rental

 

Annual or
Period
Minimum
Rental

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

Dates

 

Monthly
Minimum Rental

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

Dates

 

Monthly
Rent

 

Annual Base
Rent

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

--------------------------------------------------------------------------------

  [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

Schedule 3.18
Environmental Compliance

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.19
Intellectual Property

 

·                  Patent License Agreement dated February 22, 1999, as amended,
between TomoTherapy Incorporated and Wisconsin Alumni Research Foundation

 

·                  License Agreement dated December 12, 2004 between Accuray
Incorporated and [*****]

 

·                  Amended and Restated Limited Exclusive Sublicense and
Cross-License Agreement between TomoTherapy Incorporated and [*****] dated
April 20, 2012

 

·                  License Agreement between Accuray Incorporated, [*****] and
[*****] dated August 23, 2006

 

·                  Supply Agreement between [*****] and Accuray Incorporated
dated as of January 17, 2013

 

·                  Patent and Trademark License Agreement between [*****]  and
Accuray Incorporated dated as of November 29, 2006

 

--------------------------------------------------------------------------------

  [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

--------------------------------------------------------------------------------

 

Trademarks US/OUS - Pending

 

 

 

MARK

 

DATE
FILED

 

COUNTRY

 

STATUS

 

SERIAL NO.

 

REG NO.

 

REG
DATE

 

CLASS(ES):
CLASS
CODE

 

OWNER

1

 

CYBERKNIFE

 

Jul 12, 2016

 

Canada

 

Pending

 

1,790,917

 

 

 

 

 

10

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

42

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

2

 

CYBERKNIFE

 

Sep 17, 2009

 

Iraq

 

Pending

 

54905

 

 

 

 

 

10

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

3

 

ACCURAY (STANDARD CHARACTERS)

 

Mar 14, 2016

 

China

 

Pending

 

19292055

 

 

 

 

 

009

 

Accuray Incorporated

4

 

ACCURAY (STANDARD CHARACTERS)

 

Mar 14, 2016

 

China

 

Pending

 

 

 

 

 

 

 

010

 

Accuray Incorporated

5

 

ACCURAY (STANDARD CHARACTERS)

 

Mar 14, 2016

 

China

 

Pending

 

19292055

 

 

 

 

 

44

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

010

 

 

6

 

ACCURAY (STANDARD CHARACTERS)

 

Feb 2, 2012

 

Brazil

 

Allowed

 

840016174

 

840016174

 

18-Feb-15

 

009

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

010

 

 

7

 

ACCURAY (STANDARD CHARACTERS)

 

Jul 15, 2016

 

Canada

 

Pending

 

1,791,705

 

 

 

 

 

009

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41

 

 

 

--------------------------------------------------------------------------------


 

8

 

ACCURAY (STANDARD CHARACTERS)

 

Jun 1, 2016

 

Hong Kong, SAR China

 

Pending

 

303794130

 

 

 

 

 

009

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

010

 

 

9

 

ACCURAY (STANDARD CHARACTERS)

 

Aug 4, 2010

 

India

 

Pending

 

2003494

 

 

 

 

 

009

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

010

 

 

10

 

ACCURAY (STANDARD CHARACTERS)

 

Sep 16, 2009

 

Iraq

 

Pending

 

54904

 

 

 

 

 

009

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

010

 

 

11

 

ACCURAY

 

Oct 21, 2005

 

China

 

Pending

 

896634

 

 

 

 

 

10

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

12

 

ACCURAY (STANDARD CHARACTERS)

 

Jun 20, 2016

 

Turkey

 

Pending

 

2016/54308

 

 

 

 

 

009

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

010

 

 

13

 

ACCURAY AND DESIGN OF NEW LOGO

 

Feb 17, 2016

 

European Union Intellectual Property Office

 

Pending

 

 

 

 

 

 

 

9

 

Accuray Incorporated

14

 

ACCURAY AND DESIGN OF NEW LOGO

 

Feb 11, 2016

 

United States of America

 

Allowed

 

86/904,926

 

 

 

 

 

9

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

42

 

 

 

--------------------------------------------------------------------------------


 

15

 

TOMO

 

Mar 12, 2015

 

Russian Federation

 

Pending

 

2015706615

 

 

 

 

 

10

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

16

 

TOMOTHERAPY

 

May 26, 2016

 

Hong Kong, SAR China

 

Pending

 

303788678

 

 

 

 

 

10

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

17

 

ONRAD

 

Jun 19, 2015

 

China

 

Pending

 

17248954

 

 

 

 

 

10

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

18

 

RADIXACT

 

Sep 4, 2015

 

Canada

 

Allowed

 

1,744,763

 

 

 

 

 

10

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

19

 

RADIXACT

 

Aug 27, 2015

 

China

 

Pending

 

17765335

 

 

 

 

 

10

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

20

 

RADIXACT

 

May 25, 2016

 

Russian Federation

 

Pending

 

2016718486

 

 

 

 

 

10

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

21

 

PRECISION

 

Sep 16, 2015

 

Canada

 

Pending

 

1,746,346

 

 

 

 

 

9

 

Accuray Incorporated

22

 

PRECISION

 

Sep 6, 2015

 

China

 

Pending

 

1782589

 

 

 

 

 

9

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

23

 

PRECISION

 

Sep 2, 2015

 

European Union Intellectual Property Office

 

Pending

 

14519094

 

 

 

 

 

9

 

Accuray Incorporated

24

 

IDMS

 

Sep 16, 2015

 

Canada

 

Pending

 

1,746,347

 

 

 

 

 

9

 

Accuray Incorporated

25

 

IDMS

 

Sep 6, 2015

 

China

 

Pending

 

17825894

 

 

 

 

 

9

 

Accuray Incorporated

26

 

IDMS

 

Sep 1, 2015

 

United States of America

 

Pending

 

86/744,366

 

 

 

 

 

9

 

Accuray Incorporated

27

 

ACCURAY PRECISION

 

Jan 6, 2016

 

Canada

 

Pending

 

1,762,154

 

 

 

 

 

9

 

Accuray Incorporated

28

 

ACCURAY PRECISION

 

Jan 7, 2016

 

China

 

Pending

 

18815588

 

 

 

 

 

9

 

Accuray Incorporated

29

 

ACCURAY PRECISION

 

Jan 4, 2016

 

United States of America

 

Published

 

86/864,567

 

 

 

 

 

9

 

Accuray Incorporated

30

 

PRECISEART

 

Feb 12, 2016

 

Canada

 

Pending

 

1 767 695

 

 

 

 

 

9

 

Accuray Incorporated

31

 

PRECISEART

 

Feb 18, 2016

 

China

 

Pending

 

19112005

 

 

 

 

 

9

 

Accuray Incorporated

32

 

PRECISEART

 

Feb 22, 2016

 

European Union Intellectual Property Office

 

Published

 

15131188

 

 

 

 

 

9

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

33

 

PRECISEART

 

Feb 11, 2016

 

United States of America

 

Published

 

86/904,966

 

 

 

 

 

9

 

Accuray Incorporated

34

 

PRECISERTX

 

Feb 12, 2016

 

Canada

 

Pending

 

1 767 696

 

 

 

 

 

9

 

Accuray Incorporated

35

 

PRECISERTX

 

Feb 18, 2016

 

Chile

 

Pending

 

19112004

 

 

 

 

 

9

 

Accuray Incorporated

36

 

PRECISERTX

 

Feb 11, 2016

 

United States of America

 

Published

 

86/904,972

 

 

 

 

 

9

 

Accuray Incorporated

 

--------------------------------------------------------------------------------

 

 

Trademarks US/OUS - Registered

 

 

 

MARK

 

DATE
FILED

 

COUNTRY

 

STATUS

 

SERIAL NO.

 

REG NO.

 

REG
DATE

 

CLASS(ES):
CLASS
CODE

 

OWNER

1

 

CYBERKNIFE

 

Nov 1, 1993

 

United States of America

 

Registered

 

74/452,587

 

2159142

 

May 19, 1998

 

10

 

Accuray Incorporated

2

 

CYBERKNIFE

 

Feb 18, 2008

 

Argentina

 

Registered

 

2804456

 

2271973

 

Feb 6, 2009

 

10

 

Accuray Incorporated

3

 

CYBERKNIFE

 

Feb 2, 2012

 

Brazil

 

Registered

 

840016158

 

840016158

 

Feb 18, 2015

 

10

 

Accuray Incorporated

4

 

CYBERKNIFE

 

Dec 30, 2008

 

Colombia

 

Registered

 

08137766

 

385786

 

Aug 26, 2009

 

10

 

Accuray Incorporated

5

 

CYBERKNIFE

 

Dec 6, 1999

 

European Union Intellectual Property Office

 

Registered

 

001412923

 

001412923

 

Feb 14, 2001

 

10

 

Accuray Incorporated

6

 

CYBERKNIFE

 

Aug 4, 2010

 

India

 

Registered

 

2003493

 

2003493

 

Aug 4, 2010

 

10

 

Accuray Incorporated

7

 

CYBERKNIFE

 

May 26, 2009

 

Iran

 

Registered

 

188030110

 

173757

 

Nov 27, 2010

 

10

 

Accuray Incorporated

8

 

CYBERKNIFE

 

Dec 3, 1999

 

Japan

 

Registered

 

11-11430

 

4619273

 

Nov 8, 2002

 

010

 

Accuray Incorporated

9

 

CYBERKNIFE

 

May 19,

 

Kuwait

 

Registered

 

103328

 

90404

 

May 19,

 

10

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

 

 

 

 

2009

 

 

 

 

 

 

 

 

 

2009

 

 

 

 

10

 

CYBERKNIFE

 

Oct 7, 2005

 

United States of America

 

Registered

 

A002761

 

868376

 

Oct 7, 2005

 

10

 

Accuray Incorporated

11

 

CYBERKNIFE

 

Oct 7, 2005

 

Australia

 

Registered

 

868376

 

868376

 

Oct 7, 2005

 

10

 

Accuray Incorporated

12

 

CYBERKNIFE

 

Oct 7, 2005

 

Switzerland

 

Registered

 

868376

 

868376

 

Oct 7, 2005

 

10

 

Accuray Incorporated

13

 

CYBERKNIFE

 

Oct 7, 2005

 

China

 

Registered

 

868376

 

868376

 

Oct 7, 2005

 

10

 

Accuray Incorporated

14

 

CYBERKNIFE

 

Oct 7, 2005

 

Korea (South)

 

Registered

 

868376

 

868376

 

Oct 7, 2005

 

10

 

Accuray Incorporated

15

 

CYBERKNIFE

 

Jan 25, 2013

 

Mexico

 

Registered

 

1343200

 

1362714

 

Apr 24, 2013

 

10

 

Accuray Incorporated

16

 

CYBERKNIFE

 

Oct 13, 2005

 

New Zealand

 

Registered

 

737078

 

737078

 

Apr 13, 2006

 

10

 

Accuray Incorporated

17

 

CYBERKNIFE

 

Jun 23, 2009

 

Paraguay

 

Registered

 

21219

 

334680

 

Jun 30, 2010

 

10

 

Accuray Incorporated

18

 

CYBERKNIFE

 

Jan 16, 2009

 

Russian Federation

 

Registered

 

2009700540

 

398317

 

Jan 15, 2010

 

10

 

Accuray Incorporated

19

 

CYBERKNIFE

 

Jun 30, 2009

 

Saudi Arabia

 

Registered

 

144956

 

1272/87

 

Aug 15, 2011

 

10

 

Accuray Incorporated

20

 

CYBERKNIFE

 

Oct 19, 2005

 

Taiwan, Republic of China

 

Registered

 

94050249

 

01223067

 

Aug 16, 2006

 

10

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

21

 

CYBERKNIFE

 

May 5, 2009

 

Ukraine

 

Registered

 

M 2009 05019

 

128118

 

Sep 10, 2010

 

10

 

Accuray Incorporated

22

 

CYBERKNIFE

 

Jul 13, 2009

 

Uruguay

 

Registered

 

403554

 

403554

 

Nov 4, 2011

 

10

 

Accuray Incorporated

23

 

SYNCHRONY

 

Jan 4, 2002

 

United States of America

 

Registered

 

76/355,129

 

3121089

 

Jul 25, 2006

 

009

 

Accuray Incorporated

24

 

ROBOCOUCH

 

Jun 30, 2004

 

United States of America

 

Registered

 

78/444,046

 

3303434

 

Oct 2, 2007

 

010

 

Accuray Incorporated

25

 

ROBOCOUCH

 

Dec 30, 2004

 

China

 

Registered

 

4443932

 

4443932

 

Aug 28, 2007

 

010

 

Accuray Incorporated

26

 

ROBOCOUCH

 

Dec 29, 2004

 

European Union Intellectual Property Office

 

Registered

 

4175329

 

4175329

 

Mar 1, 2006

 

010

 

Accuray Incorporated

27

 

ROBOCOUCH

 

Dec 28, 2004

 

Japan

 

Registered

 

2004-119115

 

4858059

 

Apr 15, 2005

 

010

 

Accuray Incorporated

28

 

AXUM

 

Oct 14, 2005

 

China

 

Registered

 

4943872

 

4943872

 

Sep 28, 2008

 

10

 

Accuray Incorporated

29

 

INVIEW

 

Aug 23, 2004

 

United States of America

 

Registered

 

78/471,678

 

3177967

 

Nov 28, 2006

 

9

 

Accuray Incorporated

30

 

MULTIPLAN

 

Apr 11, 2005

 

United States of America

 

Registered

 

76/635,460

 

3181425

 

Dec 5, 2006

 

009

 

Accuray Incorporated

31

 

MULTIPLAN

 

Oct 8, 2005

 

China

 

Registered

 

4932723

 

4932723

 

Sep 7,

 

009

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2008

 

 

 

 

32

 

MULTIPLAN

 

Oct 9, 2005

 

European Union Intellectual Property Office

 

Registered

 

4643516

 

4643516

 

Oct 27, 2006

 

009

 

Accuray Incorporated

33

 

MULTIPLAN

 

Oct 11, 2005

 

Japan

 

Registered

 

2005-94669

 

4916041

 

Dec 16, 2005

 

009

 

Accuray Incorporated

34

 

MULTIPLAN

 

Oct 14, 2005

 

Japan

 

Registered

 

2005-96300

 

5001409

 

Nov 2, 2006

 

009

 

Accuray Incorporated

35

 

XSIGHT

 

Apr 11, 2005

 

United States of America

 

Registered

 

76/635,461

 

3298517

 

Sep 25, 2007

 

010

 

Accuray Incorporated

36

 

XSIGHT

 

Oct 19, 2006

 

European Union Intellectual Property Office

 

Registered

 

005399241

 

005399241

 

May 8, 2008

 

010

 

Accuray Incorporated

37

 

XSIGHT

 

Feb 26, 2009

 

Japan

 

Registered

 

2009-013714

 

5301276

 

Feb 12, 2010

 

010

 

Accuray Incorporated

38

 

XSIGHT (REG.NO 3496392)

 

Oct 11, 2006

 

United States of America

 

Registered

 

77/018,732

 

3496392

 

Sep 2, 2008

 

010

 

Accuray Incorporated

39

 

XSIGHT

 

Oct 11, 2006

 

United States of America

 

Registered

 

A0006096

 

923838

 

Oct 11, 2006

 

10

 

Accuray Incorporated

40

 

XSIGHT

 

Oct 11, 2006

 

China

 

Registered

 

G923838

 

923838

 

Oct 11, 2006

 

10

 

Accuray Incorporated

41

 

XSIGHT

 

Oct 11,

 

Korea (South)

 

Registered

 

923838

 

923838

 

Oct 11,

 

10

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

 

 

 

 

2006

 

 

 

 

 

 

 

 

 

2006

 

 

 

 

42

 

ACCURAY (STANDARD CHARACTERS)

 

Oct 13, 2005

 

United States of America

 

Registered

 

78/732,900

 

3306634

 

Oct 9, 2007

 

009

 

Accuray Incorporated

43

 

ACCURAY (STANDARD CHARACTERS)

 

Feb 18, 2008

 

Argentina

 

Registered

 

2804455

 

2414459

 

Dec 17, 2010

 

009

 

Accuray Incorporated

44

 

ACCURAY (STANDARD CHARACTERS)

 

Dec 30, 2008

 

Colombia

 

Registered

 

08137763

 

385785

 

Aug 26, 2009

 

009

 

Accuray Incorporated

45

 

ACCURAY (STANDARD CHARACTERS)

 

Oct 15, 2005

 

European Union Intellectual Property Office

 

Registered

 

004655833

 

004655833

 

Oct 6, 2006

 

009

 

Accuray Incorporated

46

 

ACCURAY (STANDARD CHARACTERS)

 

May 26, 2009

 

Iran

 

Registered

 

188030112

 

217781

 

Sep 9, 2012

 

009

 

Accuray Incorporated

47

 

ACCURAY (STANDARD CHARACTERS)

 

Aug 28, 2008

 

Korea (South)

 

Registered

 

40-2008-42136

 

40-797598

 

Aug 11, 2009

 

009

 

Accuray Incorporated

48

 

ACCURAY (STANDARD CHARACTERS)

 

May 19, 2009

 

Kuwait

 

Registered

 

103329

 

90405

 

May 19, 2009

 

009

 

Accuray Incorporated

49

 

ACCURAY

 

Oct 21, 2005

 

United States of America

 

Registered

 

A0002860

 

896634

 

Oct 21, 2005

 

10

 

Accuray Incorporated

50

 

ACCURAY

 

Oct 21, 2005

 

Australia

 

Registered

 

896634

 

896634

 

Oct 21, 2005

 

10

 

Accuray Incorporated

 

--------------------------------------------------------------------------------

 

51

 

ACCURAY

 

Oct 21, 2005

 

Switzerland

 

Registered

 

896634

 

896634

 

Oct 21, 2005

 

10

 

Accuray Incorporated

52

 

ACCURAY

 

Oct 21, 2005

 

Japan

 

Registered

 

896634

 

896634

 

Oct 21, 2005

 

10

 

Accuray Incorporated

53

 

ACCURAY

 

Oct 21, 2005

 

Korea (South)

 

Registered

 

896634

 

896634

 

Oct 21, 2005

 

10

 

Accuray Incorporated

54

 

ACCURAY (STANDARD CHARACTERS)

 

Oct 17, 2005

 

New Zealand

 

Registered

 

737214

 

737214

 

Jul 13, 2006

 

009

 

Accuray Incorporated

55

 

ACCURAY (STANDARD CHARACTERS)

 

Jun 23, 2009

 

Paraguay

 

Registered

 

21220

 

335824

 

Aug 3, 2010

 

009

 

Accuray Incorporated

56

 

ACCURAY (STANDARD CHARACTERS)

 

Jan 16, 2009

 

Russian Federation

 

Registered

 

2009700539

 

420624

 

Oct 15, 2010

 

009

 

Accuray Incorporated

57

 

ACCURAY (STANDARD CHARACTERS)

 

Jun 30, 2009

 

Saudi Arabia

 

Registered

 

144957

 

1272/86

 

Aug 15, 2011

 

009

 

Accuray Incorporated

58

 

ACCURAY (STANDARD CHARACTERS)

 

Oct 19, 2005

 

Taiwan, Republic of China

 

Registered

 

094050248

 

01213117

 

Jun 2, 2006

 

009

 

Accuray Incorporated

59

 

ACCURAY (STANDARD CHARACTERS)

 

May 5, 2009

 

Ukraine

 

Registered

 

M 2009 05020

 

128119

 

Sep 10, 2010

 

009

 

Accuray Incorporated

60

 

ACCURAY (STANDARD CHARACTERS)

 

Jul 13, 2009

 

Uruguay

 

Registered

 

403555

 

40355

 

Jun 13, 2012

 

009

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

61

 

ACCURAY AND DESIGN

 

Oct 13, 2005

 

United States of America

 

Registered

 

78/732,915

 

3378543

 

Feb 5, 2008

 

10

 

Accuray Incorporated

62

 

MISCELLANEOUS DESIGN (ACCURAY’S DESIGN)

 

Oct 13, 2005

 

United States of America

 

Registered

 

78/732,925

 

3306635

 

Oct 9, 2007

 

009

 

Accuray Incorporated

63

 

CYBERKNIFE UNIVERSITY

 

Oct 11, 2006

 

United States of America

 

Registered

 

77/018,644

 

3465111

 

Jul 15, 2008

 

41

 

Accuray Incorporated

64

 

XCHANGE

 

Sep 26, 2006

 

United States of America

 

Registered

 

77/007,570

 

3631869

 

Jun 2, 2009

 

10

 

Accuray Incorporated

65

 

XCHANGE

 

Sep 29, 2006

 

European Union Intellectual Property Office

 

Registered

 

005347257

 

005347257

 

Aug 30, 2007

 

10

 

Accuray Incorporated

66

 

XCHANGE

 

Sep 26, 2006

 

United States of America

 

Registered

 

A0005960

 

907679

 

Sep 26, 2006

 

10

 

Accuray Incorporated

67

 

XCHANGE

 

Sep 26, 2006

 

China

 

Registered

 

907679

 

907679

 

Sep 26, 2006

 

10

 

Accuray Incorporated

68

 

XCHANGE

 

Sep 26, 2006

 

Japan

 

Registered

 

907679

 

907679

 

Sep 26, 2006

 

10

 

Accuray Incorporated

69

 

XCHANGE

 

Sep 26, 2006

 

Korea (South)

 

Registered

 

907679

 

907679

 

Sep 26, 2006

 

10

 

Accuray Incorporated

70

 

ACCURAY CAPITAL

 

Aug 27, 2007

 

United States of America

 

Registered

 

77/265,531

 

3620082

 

May 12, 2009

 

36

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

71

 

CYBERKNIFE VSI

 

Mar 30, 2009

 

United States of America

 

Registered

 

77/702,437

 

3904968

 

Jan 11, 2011

 

10

 

Accuray Incorporated

72

 

QUICKPLAN

 

Aug 26, 2009

 

United States of America

 

Registered

 

77/813,495

 

3829517

 

Aug 3, 2010

 

9

 

Accuray Incorporated

73

 

INTERNATIONAL CYBERKNIFE NETWORK

 

Jan 17, 2011

 

China

 

Registered

 

9059734

 

9059734

 

Feb 7, 2012

 

35

 

Accuray Incorporated

74

 

INTERNATIONAL CYBERKNIFE NETWORK

 

Jan 12, 2011

 

European Union Intellectual Property Office

 

Registered

 

009654864

 

009654864

 

Jun 21, 2011

 

35

 

Accuray Incorporated

75

 

INTERNATIONAL CYBERKNIFE NETWORK

 

Jan 14, 2011

 

Japan

 

Registered

 

2011-002039

 

5422567

 

Jul 1, 2011

 

35

 

Accuray Incorporated

76

 

PLANTOUCH

 

Sep 12, 2011

 

United States of America

 

Registered

 

85/420,777

 

4,332,520

 

May 7, 2013

 

 

 

Accuray Incorporated

77

 

AERO ACCURAY EXCHANGE IN RADITAION ONCOLOGY

 

Sep 30, 2011

 

United States of America

 

Registered

 

85/436,970

 

4240551

 

Nov 13, 2012

 

35

 

Accuray Incorporated

78

 

AERO ACCURAY EXCHANGE IN RADITAION ONCOLOGY

 

Dec 12, 2011

 

European Union Intellectual Property Office

 

Registered

 

10484723

 

10484723

 

Jul 26, 2012

 

35

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

79

 

AERO ACCURAY EXCHANGE IN RADITAION ONCOLOGY

 

Dec 22, 2011

 

Japan

 

Registered

 

2011-092307

 

5499149

 

Jun 8, 2012

 

35

 

Accuray Incorporated

80

 

ACCURAY (JAPANESE CHARACTERS)

 

Apr 4, 2012

 

United States of America

 

Registered

 

2012/026,212

 

5528381

 

Oct 12, 2012

 

10

 

Accuray Incorporated

81

 

CYBERKNIFE (JAPANESE CHARACTERS)

 

Oct 18, 2011

 

Japan

 

Registered

 

2011-74379

 

5638370

 

Dec 20, 2013

 

10

 

Accuray Incorporated

82

 

HI ART

 

Feb 24, 2005

 

India

 

Registered

 

1340588

 

1340588

 

Feb 24, 2005

 

10

 

TomoTherapy Incorporated

83

 

HI ART

 

Feb 17, 2005

 

Taiwan, Republic of China

 

Registered

 

094006942

 

1185028

 

Dec 1, 2005

 

10

 

Accuray Incorporated

84

 

HI ART

 

Feb 16, 2005

 

Canada

 

Registered

 

1,247,428

 

TMA740020

 

May 13, 2009

 

10

 

TomoTherapy Incorporated

85

 

HI ART

 

Mar 3, 2005

 

Madrid Protocol

 

Registered

 

865,313

 

865313

 

Mar 3, 2005

 

10

 

Accuray Incorporated

86

 

HI ART (2840349)

 

May 28, 2003

 

United States of America

 

Registered

 

78/255,227

 

2840349

 

May 11, 2004

 

10

 

Accuray Incorporated

87

 

HI ART (2840348)

 

May 28, 2003

 

United States of America

 

Registered

 

78/255,208

 

2840348

 

May 11, 2004

 

9

 

Accuray Incorporated

88

 

MISCELLANEOUS DESIGN (TOMOTHERAPY LOGO)

 

Jul 9, 2003

 

Canada

 

Registered

 

1,182,644

 

TMA 626773

 

Nov 26, 2004

 

 

 

TomoTherapy Incorporated

 

--------------------------------------------------------------------------------


 

89

 

MISCELLANEOUS DESIGN (TOMOTHERAPY LOGO)

 

Feb 16, 2005

 

Canada

 

Registered

 

1,247,408

 

TMA 722932

 

Sep 4, 2008

 

 

 

TomoTherapy Incorporated

90

 

MISCELLANEOUS DESIGN (TOMOTHERAPY LOGO)

 

Feb 17, 2005

 

Taiwan, Republic of China

 

Registered

 

94006944

 

1182819

 

Nov 16, 2005

 

10

 

TomoTherapy Incorporated

91

 

TOMO

 

Feb 16, 2005

 

Canada

 

Registered

 

1,247,410

 

TMA 722931

 

Sep 4, 2008

 

10

 

TomoTherapy Incorporated

92

 

TOMO

 

Jul 9, 2003

 

Canada

 

Registered

 

1,182,645

 

TMA 626109

 

Nov 22, 2004

 

10

 

TomoTherapy Incorporated

93

 

TOMO

 

Jun 26, 2003

 

European Union Intellectual Property Office

 

Registered

 

003243979

 

003243979

 

Nov 11, 2004

 

10

 

TomoTherapy Incorporated

94

 

TOMO

 

Feb 24, 2005

 

India

 

Registered

 

1340584

 

1340584

 

Feb 24, 2005

 

10

 

TomoTherapy Incorporated

95

 

TOMO

 

Mar 3, 2005

 

Madrid Protocol

 

Registered

 

857,295

 

857295

 

Mar 3, 2005

 

10

 

Accuray Incorporated

96

 

TOMO

 

Feb 17, 2005

 

Taiwan, Republic of China

 

Registered

 

094006945

 

1182820

 

Nov 16, 2005

 

10

 

Accuray Incorporated

97

 

TOMO

 

Jan 14, 2003

 

United States of America

 

Registered

 

78/203,099

 

2788956

 

Dec 2, 2003

 

10

 

Accuray Incorporated

98

 

TOMO3D

 

Feb 17,

 

Taiwan, Republic of

 

Registered

 

94006966

 

0082821

 

Nov 16,

 

10

 

TomoTherapy Incorporated

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

2005

 

China

 

 

 

 

 

 

 

2005

 

 

 

 

99

 

TOMOTHERAPY

 

Oct 9, 2012

 

United States of America

 

Registered

 

85/749,470

 

4417188

 

Oct 15, 2013

 

10

 

Accuray Incorporated

100

 

TOMOTHERAPY

 

Feb 2, 2012

 

Brazil

 

Registered

 

840016190

 

840016190

 

Feb 18, 2015

 

10

 

Accuray Incorporated

101

 

TOMOTHERAPY

 

Feb 16, 2005

 

Canada

 

Registered

 

1,247,407

 

TMA 708751

 

Mar 4, 2008

 

10

 

TomoTherapy Incorporated

102

 

TOMOTHERAPY

 

Feb 24, 2005

 

India

 

Registered

 

1340585

 

1340585

 

Feb 24, 2005

 

10

 

TomoTherapy Incorporated

103

 

TOMOTHERAPY

 

Feb 9, 2005

 

United States of America

 

Registered

 

847,352

 

847352

 

Feb 9, 2005

 

10

 

Accuray Incorporated

104

 

TOMOTHERAPY

 

Mar 12, 2015

 

Russian Federation

 

Registered

 

2015706614

 

 

 

Jun 26, 2016

 

10

 

Accuray Incorporated

105

 

TOMOTHERAPY

 

Feb 17, 2005

 

Taiwan, Republic of China

 

Registered

 

094006943

 

1182818

 

Nov 16, 2005

 

10

 

Accuray Incorporated

106

 

TOMOTHERAPY AND DESIGN

 

Jul 9, 2003

 

Canada

 

Registered

 

01/182,642

 

TMA 653899

 

Nov 29, 2005

 

 

 

TomoTherapy Incorporated

107

 

TOMOTHERAPY (SINGLE LINE)

 

Jul 9, 2003

 

Canada

 

Registered

 

1,182,643

 

TMA 654059

 

Nov 30, 2005

 

10

 

TomoTherapy Incorporated

108

 

TOMOTHERAPY HI ART

 

Mar 5, 2001

 

United States of America

 

Registered

 

76/219,829

 

2729995

 

Jun 24, 2003

 

10

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

109

 

TOMOTHERAPY (JAPANESE CHARACTERS)

 

Mar 22, 2012

 

Japan

 

Registered

 

2012-021787

 

5585393

 

May 24, 2013

 

10

 

Accuray Incorporated

110

 

TOMOHD

 

Oct 5, 2010

 

United States of America

 

Registered

 

85/145,550

 

4418909

 

Oct 15, 2013

 

10

 

Accuray Incorporated

111

 

TOMOH

 

Oct 5, 2010

 

United States of America

 

Registered

 

85/145,560

 

4621369

 

Oct 14, 2014

 

10

 

Accuray Incorporated

112

 

STATRT

 

Oct 5, 2010

 

United States of America

 

Registered

 

85/145,487

 

4808683

 

Sep 8, 2015

 

10

 

Accuray Incorporated

113

 

STATRT

 

Jun 12, 2008

 

European Union Intellectual Property Office

 

Registered

 

007005937

 

007005937

 

Apr 3, 2009

 

10

 

TomoTherapy Incorporated

114

 

RADIATE HOPE

 

Sep 10, 2007

 

United States of America

 

Registered

 

77/275,205

 

4042324

 

Oct 18, 2011

 

36

 

Accuray Incorporated

115

 

RADIATE HOPE AND DESIGN

 

Sep 10, 2007

 

United States of America

 

Registered

 

77/275,240

 

4042326

 

Oct 18, 2011

 

36

 

Accuray Incorporated

116

 

TARGETING CANCER TOGETHER

 

Sep 10, 2007

 

United States of America

 

Registered

 

77/275,212

 

4042325

 

Oct 18, 2011

 

36

 

Accuray Incorporated

117

 

TOMOTHERAPY

 

Jun 11, 2008

 

Canada

 

Registered

 

1,399,183

 

TMA915,722

 

Oct 1, 2015

 

44

 

TomoTherapy Incorporated

118

 

TOMOPORTAL

 

Feb 19, 2007

 

India

 

Registered

 

1531829

 

1531829

 

Feb 19, 2007

 

9

 

TomoTherapy Incorporated

 

--------------------------------------------------------------------------------


 

119

 

ONRAD

 

Jun 3, 2015

 

European Union Intellectual Property Office

 

Registered

 

14195176

 

14195176

 

Oct 2, 2015

 

10

 

Accuray Incorporated

120

 

ONRAD

 

Jun 5, 2015

 

Japan

 

Registered

 

2015-053384

 

5802044

 

Oct 23, 2015

 

10

 

Accuray Incorporated

121

 

ONRAD (CLASS#9)

 

Jun 3, 2015

 

Mexico

 

Registered

 

1617204

 

1582025

 

Oct 20, 2015

 

9

 

Accuray Incorporated

122

 

ONRAD (CLASS#10)

 

Jun 3, 2015

 

Mexico

 

Registered

 

1617204

 

1582659

 

Oct 21, 2015

 

10

 

Accuray Incorporated

123

 

RADIXACT

 

Aug 24, 2015

 

European Union Intellectual Property Office

 

Registered

 

14500763

 

014500763

 

Dec 23, 2015

 

10

 

Accuray Incorporated

124

 

RADIXACT

 

Aug 25, 2015

 

Japan

 

Registered

 

2015-081559

 

5845038

 

Apr 22, 2016

 

10

 

Accuray Incorporated

125

 

PRECISION

 

Sep 3, 2015

 

Japan

 

Registered

 

2015-085717

 

 

 

Jul 7, 2016

 

9

 

Accuray Incorporated

126

 

IDMS

 

Sep 2, 2015

 

European Union Intellectual Property Office

 

Registered

 

14519102

 

14519102

 

Jan 11, 2016

 

9

 

Accuray Incorporated

127

 

IDMS

 

Sep 3, 2015

 

Japan

 

Registered

 

2015-085198

 

5829333

 

Feb 26, 2016

 

9

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

128

 

ACCURAY PRECISION

 

Jan 6, 2016

 

European Union Intellectual Property Office

 

Registered

 

14977862

 

14977862

 

May 5, 2016

 

9

 

Accuray Incorporated

129

 

ACCURAY PRECISION

 

Jan 8, 2016

 

Japan

 

Registered

 

2016-002109

 

5854578

 

May 27, 2016

 

9

 

Accuray Incorporated

130

 

PRECISEART

 

Feb 15, 2016

 

Japan

 

Registered

 

2016-015892

 

5868546

 

Jul 22, 2016

 

9

 

Accuray Incorporated

131

 

PRECISERTX

 

Feb 12, 2016

 

United States of America

 

Registered

 

15/103,658

 

15103658

 

Jun 22, 2016

 

9

 

Accuray Incorporated

132

 

PRECISERTX

 

Feb 15, 2016

 

Japan

 

Registered

 

2016-015898

 

5868547

 

Jul 22, 2016

 

9

 

Accuray Incorporated

133

 

CTRUE

 

Feb 9, 2007

 

European Union Intellectual Property Office

 

Registered

 

5705827

 

5705827

 

Feb 11, 2008

 

10

 

TomoTherapy Incorporated

134

 

RADIXACT

 

Aug 31, 2015

 

United States of America

 

Registered

 

86/742,946

 

5092439

 

Nov 29, 2016

 

10

 

Accuray Incorporated

 

--------------------------------------------------------------------------------

 

OUS Issued Patent Matters

 

TITLE

 

COUNTRY

 

DATE FILED

 

APPLICATION NUMBER

 

STATUS

 

GRANT
DATE

 

OWNER

ROBOTIC ARM FOR PATIENT POSITIONING ASSEMBLY - PCT

 

China

 

May 9, 2006

 

2006800250458

 

Issued

 

Dec 1, 2011

 

Accuray Incorporated

ROBOTIC ARM FOR PATIENT POSITIONING ASSEMBLY - PCT

 

Japan

 

May 9, 2006

 

2008511299

 

Issued

 

Nov 15, 2012

 

Accuray Incorporated

SUPER PRECISION REGISTRATION OF X-RAY IMAGES TO CONE BEAM CT FOR IMAGE-GUIDED
RADIOSURGERY - PCT

 

China

 

Jun 27, 2006

 

2006800281600

 

Issued

 

Dec 5, 2012

 

Accuray Incorporated

PRECISION REGISTRATION OF X-RAY IMAGES TO CONE-BEAM CT FOR IMAGE-GUIDED
RADIATION TREATMENT

 

Japan

 

Jun 27, 2006

 

2008520277

 

Issued

 

Aug 29, 2014

 

Accuray Incorporated

PATIENT POSITIONING ASSEMBLY - KOREA

 

Korea (South)

 

Apr 5, 2005

 

20067023241

 

Issued

 

Sep 28, 2011

 

Accuray Incorporated

IMAGING GEOMETRY - PCT

 

China

 

Jun 29, 2006

 

2006800286765

 

Issued

 

Jul 18, 2012

 

Accuray Incorporated

Imaging geometry

 

China

 

Jun 29, 2005

 

2010101970488

 

Issued

 

Jun 12, 2012

 

Accuray Incorporated

IMAGING GEOMETRY - PCT

 

Germany

 

Jun 29, 2006

 

067744094

 

Issued

 

Aug 10, 2011

 

Accuray Incorporated

IMAGING GEOMETRY - PCT

 

European Patent Office

 

Jun 29, 2006

 

67744094

 

Issued

 

Aug 10, 2011

 

Accuray Incorporated

IMAGING GEOMETRY - PCT

 

France

 

Jun 29, 2006

 

067744094

 

Issued

 

Aug 10, 2011

 

Accuray Incorporated

IMAGING GEOMETRY - PCT

 

United Kingdom

 

Jun 29, 2006

 

067744094

 

Issued

 

Aug 10, 2011

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

IMAGING GEOMETRY - PCT

 

Japan

 

Jun 29, 2006

 

2008520316

 

Issued

 

Aug 10, 2012

 

Accuray Incorporated

Adaptive X-Ray Control

 

China

 

Feb 13, 2007

 

2007800055515

 

Issued

 

Sep 5, 2012

 

Accuray Incorporated

Adaptive X-Ray Control

 

Japan

 

Feb 13, 2007

 

2008555381

 

Issued

 

Nov 8, 2012

 

Accuray Incorporated

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY- GERMANY

 

Germany

 

Dec 7, 1993

 

DE19936033449

 

Issued

 

Mar 10, 2004

 

Accuray Incorporated

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY- EPO

 

European Patent Office

 

Dec 7, 1993

 

949035075

 

Issued

 

Mar 10, 2004

 

Accuray Incorporated

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY- FRANCE

 

France

 

Dec 7, 1993

 

949035075

 

Issued

 

Mar 10, 2004

 

Accuray Incorporated

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY- GREAT BRITAIN

 

United Kingdom

 

Dec 7, 1993

 

949035075

 

Issued

 

Mar 10, 2004

 

Accuray Incorporated

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY- ITALY

 

Italy

 

Dec 7, 1993

 

949035075

 

Issued

 

Mar 10, 2004

 

Accuray Incorporated

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY- KOREA

 

Korea (South)

 

Dec 7, 1993

 

95702344

 

Issued

 

Feb 26, 2002

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY- SWEDEN

 

Sweden

 

Dec 7, 1993

 

949035075

 

Issued

 

Mar 10, 2004

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- GERMANY

 

Germany

 

Mar 14, 2000

 

009179284

 

Issued

 

Jun 16, 2004

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- EPO

 

European Patent Office

 

Mar 14, 2000

 

009179284

 

Issued

 

Jun 16, 2004

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- FRANCE

 

France

 

Mar 14, 2000

 

009179284

 

Issued

 

Jun 16, 2004

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- ITALY

 

Italy

 

Mar 14, 2000

 

009179284

 

Issued

 

Jun 16, 2004

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- JAPAN

 

Japan

 

Mar 14, 2000

 

2000604773

 

Issued

 

Dec 4, 2009

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- JAPAN

 

Japan

 

Mar 14, 2000

 

2009225262

 

Issued

 

Mar 8, 2013

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- KOREA

 

Korea (South)

 

Mar 14, 2000

 

1020017011675

 

Issued

 

Aug 10, 2007

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- SWEDEN

 

Sweden

 

Mar 14, 2000

 

009179284

 

Issued

 

Jun 16, 2004

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- UNITED KINGDOM

 

United Kingdom

 

Mar 14, 2000

 

009179284

 

Issued

 

Jun 16, 2004

 

Accuray Incorporated

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD

 

Japan

 

Sep 14, 2001

 

2007212216

 

Issued

 

Apr 20, 2012

 

Accuray Incorporated

Dynamic Tracking of Moving Targets

 

Japan

 

Aug 22, 2005

 

2007534595

 

Issued

 

Nov 16, 2012

 

Accuray Incorporated

PARALLEL STEROVISION GEOMETRY IN IMAGE-GUIDED RADIOSURGERY

 

China

 

Dec 8, 2008

 

2007800234568

 

Issued

 

Jul 27, 2011

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

PARALLEL STEROVISION GEOMETRY IN IMAGE-GUIDED RADIOSURGERY

 

Japan

 

May 30, 2007

 

2009518130

 

Issued

 

Sep 5, 2014

 

Accuray Incorporated

RADIATION TREATMENT PLANNING USING FOUR-DIMENSIONAL IMAGING DATA

 

Japan

 

Aug 30, 2007

 

2007253810

 

Issued

 

Nov 14, 2013

 

Accuray Incorporated

COLLIMATOR CHANGER

 

Japan

 

Oct 9, 2007

 

2009536231

 

Issued

 

Aug 2, 2013

 

Accuray Incorporated

TARGET TRACKING USING DIRECT TARGET REGISTRATION

 

China

 

Oct 11, 2007

 

2007800406282

 

Issued

 

Feb 18, 2016

 

Accuray Incorporated

An apparatus and method for determining an optimized path traversal for
radiation treatment delivery system

 

Japan

 

Sep 30, 2009

 

2010502090

 

Issued

 

Aug 2, 2013

 

Accuray Incorporated

USE OF A SINGLE X-RAY IMAGE IN A STEREO IMAGING PAIR FOR QUALITY ASSURANCE OF
TRACKING

 

China

 

Dec 11, 2008

 

2008801248685

 

Issued

 

Apr 23, 2014

 

Accuray Incorporated

USE OF A SINGLE X-RAY IMAGE IN A STEREO IMAGING PAIR FOR QUALITY ASSURANCE OF
TRACKING

 

Japan

 

Dec 11, 2008

 

2010543094

 

Issued

 

Dec 6, 2013

 

Accuray Incorporated

SEVEN DEGREES OR MORE OF FREEDOM ROBOTIC MANIPULATOR HAVING AT LEAST ONE
REDUNDANT JOINT

 

China

 

Aug 12, 2009

 

CN2009801422313

 

Issued

 

Sep 10, 2014

 

Accuray Incorporated

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

China

 

Jan 25, 2010

 

2010800055767

 

Issued

 

Jan 26, 2014

 

Accuray Incorporated

 

--------------------------------------------------------------------------------

 

 

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

China

 

Jan 25, 2010

 

CN103889139A

 

Issued

 

Jun 29, 2016

 

Accuray Incorporated

INTERLEAVING MULTI-ENERGY X-RAY ENERGY OPERATION OF A STANDING WAVE LINEAR
ACCELERATOR USING ELECTRONIC SWITCHES

 

China

 

Feb 20, 2012

 

2010800369694

 

Issued

 

Nov 17, 2014

 

Accuray Incorporated

INTERLEAVING MULTI-ENERGY X-RAY ENERGY OPERATION OF A STANDING WAVE LINEAR
ACCELERATOR USING ELECTRONIC SWITCHES

 

Japan

 

Jul 2, 2010

 

2012519611

 

Issued

 

Oct 30, 2015

 

Accuray Incorporated

Magnetron Powered of Interleaved Multi-energy LInac

 

China

 

Sep 20, 2012

 

2011800149735

 

Issued

 

Sep 19, 2016

 

Accuray Incorporated

Method and apparatus for treating a target’s partial motion range

 

China

 

Oct 28, 2011

 

2011800570349

 

Issued

 

Jan 17, 2017

 

Accuray Incorporated

Method and apparatus for treating a target’s partial motion range

 

Germany

 

Oct 28, 2011

 

117827121

 

Issued

 

Dec 14, 2016

 

Accuray Incorporated

Method and apparatus for treating a target’s partial motion range

 

European Patent Office

 

Oct 28, 2011

 

117827121

 

Issued

 

Dec 14, 2016

 

Accuray Incorporated

Method and apparatus for treating a target’s partial motion range

 

France

 

Oct 28, 2011

 

117827121

 

Issued

 

Dec 14, 2016

 

Accuray Incorporated

Method and apparatus for treating a target’s partial motion range

 

United Kingdom

 

Oct 28, 2011

 

117827121

 

Issued

 

Dec 14, 2016

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

Method and apparatus for treating a target’s partial motion range

 

Italy

 

Oct 28, 2011

 

117827121

 

Issued

 

Dec 14, 2016

 

Accuray Incorporated

Method and apparatus for treating a target’s partial motion range

 

Japan

 

Oct 28, 2011

 

2013536890

 

Issued

 

May 13, 2016

 

Accuray Incorporated

Method and apparatus for treating a target’s partial motion range

 

Sweden

 

Oct 28, 2011

 

117827121

 

Issued

 

Dec 14, 2016

 

Accuray Incorporated

RADIATION TREATMENT DELIVERY SYSTEM

 

China

 

Jan 10, 2012

 

2012800108955

 

Issued

 

Apr 11, 2016

 

Accuray Incorporated

RADIATION TREATMENT DELIVERY SYSTEM

 

Japan

 

Jan 10, 2012

 

 

 

Issued

 

Mar 8, 2017

 

Accuray Incorporated

SYSTEM AND METHOD FOR FUSION-ALIGNED REPROJECTION OF INCOMPLETE DATA

 

Germany

 

Sep 9, 2003

 

027233907

 

Issued

 

Nov 7, 2007

 

TomoTherapy Incorporated

SYSTEM AND METHOD FOR FUSION-ALIGNED REPROJECTION OF INCOMPLETE DATA

 

France

 

Sep 9, 2003

 

027233907

 

Issued

 

Nov 7, 2007

 

TomoTherapy Incorporated

SYSTEM AND METHOD FOR FUSION-ALIGNED REPROJECTION OF INCOMPLETE DATA

 

United Kingdom

 

Sep 9, 2003

 

027233907

 

Issued

 

Nov 7, 2007

 

TomoTherapy Incorporated

SYSTEM AND METHOD FOR FUSION-ALIGNED REPROJECTION OF INCOMPLETE DATA

 

Japan

 

Sep 9, 2003

 

2002572101

 

Issued

 

Mar 6, 2009

 

TomoTherapy Incorporated

METHOD FOR MODIFICATION OF RADIOTHERAPY TREATMENT DELIVERY

 

Japan

 

Sep 6, 2004

 

2003574268

 

Issued

 

Feb 18, 2011

 

TomoTherapy Incorporated

 

--------------------------------------------------------------------------------


 

TOMOTHERAPY STEREOTACTIC UPPER BODY FIXATION AND POSITIONING DEVICE

 

Japan

 

Jan 23, 2006

 

2006522801

 

Issued

 

Jul 30, 2010

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF DELIVERING RADIATION THERAPY TO A MOVING TARGET

 

Germany

 

Jul 21, 2006

 

080062342

 

Issued

 

May 4, 2011

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF DELIVERING RADIATION THERAPY TO A MOVING TARGET

 

France

 

Jul 21, 2006

 

080062342

 

Issued

 

May 4, 2011

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF DELIVERING RADIATION THERAPY TO A MOVING TARGET

 

United Kingdom

 

Jul 21, 2006

 

080062342

 

Issued

 

May 4, 2011

 

TomoTherapy Incorporated

RADIATION THERAPY IMAGING AND DELIVERY UTILIZING COORDINATED MOTION OF GANTRY,
COUCH AND MULTI-LEAF COLLIMATOR

 

Japan

 

Jan 22, 2008

 

2008523014

 

Issued

 

Oct 18, 2013

 

TomoTherapy Incorporated

EVALUATION OF QUALITY ASSURANCE CRITERIA IN DELIVERY OF A TREATMENT PLAN

 

China

 

Jul 21, 2006

 

2006800345975

 

Issued

 

Jul 18, 2012

 

TomoTherapy Incorporated

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP

 

Germany

 

Jul 21, 2006

 

067882233

 

Issued

 

Jun 24, 2015

 

TomoTherapy Incorporated

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP

 

France

 

Jul 21, 2006

 

067882233

 

Issued

 

Jun 24, 2015

 

TomoTherapy Incorporated

 

--------------------------------------------------------------------------------


 

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP

 

United Kingdom

 

Jul 21, 2006

 

067882233

 

Issued

 

Jun 24, 2015

 

TomoTherapy Incorporated

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP

 

Italy

 

Jul 21, 2006

 

067882233

 

Issued

 

Jun 24, 2015

 

TomoTherapy Incorporated

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP

 

Sweden

 

Jul 21, 2006

 

067882233

 

Issued

 

Jun 24, 2015

 

TomoTherapy Incorporated

GENERATING NEW CONTOUR STRUCTURES USING A DOSE VOLUME HISTOGRAM

 

Germany

 

Jul 21, 2006

 

068002351

 

Issued

 

Jun 8, 2011

 

TomoTherapy Incorporated

GENERATING NEW CONTOUR STRUCTURES USING A DOSE VOLUME HISTOGRAM

 

France

 

Jul 21, 2006

 

068002351

 

Issued

 

Jun 8, 2011

 

TomoTherapy Incorporated

GENERATING NEW CONTOUR STRUCTURES USING A DOSE VOLUME HISTOGRAM

 

United Kingdom

 

Jul 21, 2006

 

068002351

 

Issued

 

Jun 8, 2011

 

TomoTherapy Incorporated

GENERATING NEW CONTOUR STRUCTURES USING A DOSE VOLUME HISTOGRAM

 

Netherlands

 

Jul 21, 2006

 

068002351

 

Issued

 

Jun 8, 2011

 

TomoTherapy Incorporated

GENERATING NEW CONTOUR STRUCTURES USING A DOSE VOLUME HISTOGRAM

 

Sweden

 

Jul 21, 2006

 

068002351

 

Issued

 

Jun 8, 2011

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF DETECTING A BREATHING PHASE OF A PATIENT RECEIVING
RADIATION THERAPY

 

Japan

 

Jan 22, 2008

 

2008522987

 

Issued

 

Aug 10, 2012

 

TomoTherapy Incorporated

 

--------------------------------------------------------------------------------

 

 

US Issued Patent Matters

 

TITLE

 

COUNTRY

 

DATE
FILED

 

STATUS

 

GRANT
DATE

 

PATENT
NUMBER

 

OWNER

ROBOTIC ARM FOR PATIENT POSITIONING ASSEMBLY

 

US

 

May 13, 2005

 

Issued

 

Apr 17, 2012

 

8160205

 

Accuray Incorporated

ROBOTIC ARM FOR PATIENT POSITIONING ASSEMBLY

 

US

 

Sep 12, 2012

 

Issued

 

Jun 10, 2014

 

8745789

 

Accuray Incorporated

FOUR-DIMENSIONAL VOLUME OF INTEREST

 

US

 

Jun 2, 2005

 

Issued

 

Apr 1, 2008

 

7352370

 

Accuray Incorporated

INVERSE PLANNING USING OPTIMIZATION CONSTRAINTS DERIVED FROM IMAGE INTENSITY

 

US

 

Jun 2, 2005

 

Issued

 

Jul 15, 2008

 

7400755

 

Accuray Incorporated

INVERSE PLANNING USING OPTIMIZATION CONSTRAINTS DERIVED FROM IMAGE INTENSITY

 

US

 

Jun 9, 2008

 

Issued

 

May 4, 2010

 

7711169

 

Accuray Incorporated

METHOD FOR AUTOMATIC ANATOMY-SPECIFIC TREATMENT PLANNING PROTOCOLS BASED ON
HISTORICAL INTEGRATION OF PREVIOUSLY ACCEPTED PLANS

 

US

 

Jun 27, 2005

 

Issued

 

Apr 22, 2008

 

7362848

 

Accuray Incorporated

METHOD FOR AUTOMATIC ANATOMY-SPECIFIC TREATMENT PLANNING PROTOCOLS BASED ON
HISTORICAL INTEGRATION OF PREVIOUSLY ACCEPTED PLANS

 

US

 

Feb 29, 2008

 

Issued

 

Sep 22, 2009

 

7593505

 

Accuray Incorporated

PATIENT TRACKING USING A VIRTUAL IMAGE

 

US

 

Aug 11, 2005

 

Issued

 

Mar 26, 2013

 

8406851

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

MULTI-PHASE REGISTRATION OF 2-D X-RAY IMAGES TO 3-D VOLUME STUDIES

 

US

 

Nov 16, 2005

 

Issued

 

Nov 16, 2010

 

7835500

 

Accuray Incorporated

RIGID BODY TRACKING FOR RADIOSURGERY

 

US

 

Nov 16, 2005

 

Issued

 

Mar 23, 2010

 

7684647

 

Accuray Incorporated

PRECISION REGISTRATION OF X-RAY IMAGES TO CONE-BEAM CT SCAN

 

US

 

Jun 29, 2005

 

Issued

 

Nov 9, 2010

 

7831073

 

Accuray Incorporated

PRECISION REGISTRATION OF X-RAY IMAGES TO CONE-BEAM CT SCAN

 

US

 

Oct 7, 2010

 

Issued

 

Nov 6, 2012

 

8306297

 

Accuray Incorporated

DYNAMIC TRACKING OF SOFT TISSUE TARGETS WITH ULTRA-SOUND IMAGES, WITHOUT USING
FIDUCIAL MARKERS

 

US

 

Jun 29, 2005

 

Issued

 

May 11, 2010

 

7713205

 

Accuray Incorporated

PATIENT POSITIONING ASSEMBLY FOR THERAPEUTIC RADIATION SYSTEM

 

US

 

Oct 17, 2003

 

Issued

 

Dec 26, 2006

 

7154991

 

Accuray Incorporated

PATIENT POSITIONING ASSEMBLY

 

US

 

Jun 30, 2004

 

Issued

 

Dec 28, 2010

 

7860550

 

Accuray Incorporated

Patient Positioing Assembly

 

US

 

Jun 3, 2010

 

Issued

 

Jun 4, 2013

 

8457279

 

Accuray Incorporated

UNIFIED QUALITY ASSURANCE FOR A RADIATION TREATMENT DELIVERY SERVICE

 

US

 

Nov 14, 2005

 

Issued

 

Feb 2, 2010

 

7656998

 

Accuray Incorporated

IMAGING GEOMETRY

 

US

 

Jun 29, 2005

 

Issued

 

Nov 27, 2007

 

7302033

 

Accuray Incorporated

IMAGING GEOMETRY

 

US

 

Oct 9, 2007

 

Issued

 

Jan 13, 2009

 

7477722

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

AUTOMATIC GENERATION OF AN ENVELOPE OF CONSTRAINT POINTS FOR INVERSE PLANNING

 

US

 

Sep 6, 2005

 

Issued

 

Sep 21, 2010

 

7801349

 

Accuray Incorporated

DRR GENERATION AND ENHANCEMENT USING A DEDICATED GRAPHICS DEVICE

 

US

 

Jun 23, 2005

 

Issued

 

Feb 12, 2008

 

7330578

 

Accuray Incorporated

ADAPTIVE X-RAY CONTROL

 

US

 

Oct 13, 2008

 

Issued

 

Jul 9, 2013

 

8483358

 

Accuray Incorporated

ADAPTIVE X-RAY CONTROL

 

US

 

Feb 28, 2012

 

Issued

 

Apr 8, 2014

 

8693632

 

Accuray Incorporated

WIZARD AND TEMPLATE FOR TREATMENT PALNNING

 

US

 

Sep 30, 2005

 

Issued

 

Nov 3, 2009

 

7611452

 

Accuray Incorporated

WORKSPACE OPTIMIZATION FOR RADIATION TREATMENT DELIVERY SYSTEM

 

US

 

Sep 28, 2005

 

Issued

 

Sep 4, 2007

 

7266176

 

Accuray Incorporated

TREATMENT TARGET POSITIONING SYSTEM

 

US

 

Jun 30, 2004

 

Issued

 

Jan 23, 2007

 

7166852

 

Accuray Incorporated

ROI SELECTION IN IMAGE REGISTRATION

 

US

 

Jun 30, 2004

 

Issued

 

Jun 12, 2007

 

7231076

 

Accuray Incorporated

RADIOSURGERY X-RAY SYSTEM WITH COLLISON AVOIDANCE SUBSYSTEM

 

US

 

Mar 31, 2004

 

Issued

 

May 16, 2006

 

7046765

 

Accuray Incorporated

RADIOSURGERY X-RAY SYSTEM WITH COLLISON AVOIDANCE SUBSYSTEM

 

US

 

Jan 23, 2006

 

Issued

 

Sep 5, 2006

 

7103145

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

RADIOSURGERY X-RAY SYSTEM WITH COLLISON AVOIDANCE SUBSYSTEM

 

US

 

Jan 23, 2006

 

Issued

 

Sep 5, 2006

 

7103144

 

Accuray Incorporated

APPARATUS AND METHOD FOR REGISTERING 2D RADIOGRAPHIC IMAGES WITH IMAGES
RECONSTRUCTED FROM 3D SCAN DATA

 

US

 

Aug 29, 2003

 

Issued

 

Apr 17, 2007

 

7204640

 

Accuray Incorporated

DIRECT VOLUME RENDERING OF 4D DEFORMABLE VOLUME IMAGES

 

US

 

Mar 31, 2005

 

Issued

 

Mar 17, 2009

 

7505037

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT

 

US

 

Mar 16, 1999

 

Issued

 

Nov 7, 2000

 

6144875

 

Accuray Incorporated

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD

 

US

 

Sep 15, 2000

 

Issued

 

Aug 17, 2004

 

6778850

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY ANND PATIENT MOTIONS
DURING TREATMENT

 

US

 

Sep 8, 2000

 

Issued

 

Dec 31, 2002

 

6501981

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT

 

US

 

Oct 18, 2002

 

Issued

 

Jan 15, 2008

 

7318805

 

Accuray Incorporated

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD

 

US

 

Jan 20, 2009

 

Issued

 

Dec 27, 2011

 

8086299

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD

 

US

 

Nov 29, 2011

 

Issued

 

Jan 21, 2014

 

8634898

 

Accuray Incorporated

TREATMENT PLANNING SOFTWARE AND CORRESPONDING USER INTERFACE

 

US

 

Sep 30, 2005

 

Issued

 

Dec 13, 2011

 

8077936

 

Accuray Incorporated

INTEGRATED QUALITY ASSURANCE FOR AN IMAGE GUIDED RADIATION TREATMENT DELIVERY
SYSTEM

 

US

 

Sep 23, 2005

 

Issued

 

Apr 8, 2008

 

7356120

 

Accuray Incorporated

INTEGRATED QUALITY ASSURANCE FOR AN IMAGE GUIDED RADIATION TREATMENT DELIVERY
SYSTEM

 

US

 

Feb 14, 2008

 

Issued

 

Oct 20, 2009

 

7604405

 

Accuray Incorporated

TREATMENT DELIVERY OPTIMIZATION

 

US

 

Jun 29, 2006

 

Issued

 

Apr 6, 2010

 

7693257

 

Accuray Incorporated

ANCHORED FIDUCIAL APPARATUS AND METHOD

 

US

 

Dec 20, 2001

 

Issued

 

Oct 9, 2007

 

7280865

 

Accuray Incorporated

METHOD AND APPARATUUS FOR TRACKING AN INTERNAL TARGET REGION WITHOUT AN
IMPLANTED FIDUCIAL

 

US

 

Nov 12, 2002

 

Issued

 

Aug 21, 2007

 

7260426

 

Accuray Incorporated

FIDUCIAL-LESS TRACKING WITH NON-RIGID IMAGE REGISTRATION

 

US

 

Jun 30, 2004

 

Issued

 

Feb 5, 2008

 

7327865

 

Accuray Incorporated

FIDUCIAL -LESS TRACKING WITH NON-RIGID IMAGE REGISTRATION

 

US

 

Dec 5, 2007

 

Issued

 

Mar 17, 2009

 

7505617

 

Accuray Incorporated

FLEXIBLE TREATMENT PLANNING

 

US

 

Sep 29, 2005

 

Issued

 

Nov 20, 2007

 

7298819

 

Accuray Incorporated

 

--------------------------------------------------------------------------------

 

 

APPARATUS AND METHOD FOR RADIOSURGERY

 

US

 

Dec 22, 2003

 

Issued

 

Jan 30, 2007

 

7171257

 

Accuray Incorporated

APPARATUS AND METHOD FOR RADIOSURGERY

 

US

 

Dec 12, 2006

 

Issued

 

Dec 14, 2010

 

7853313

 

Accuray Incorporated

APPARATUS AND METHOD FOR DETERMINING MEASURE OF SIMILARITY BETWEEN IMAGES

 

US

 

Aug 29, 2003

 

Issued

 

Mar 6, 2007

 

7187792

 

Accuray Incorporated

APPARATUS AND METHOD FOR DETERMINING MEASURE OF SIMILARITY BETWEEN IMAGES

 

US

 

Jan 16, 2007

 

Issued

 

Jan 20, 2009

 

7480399

 

Accuray Incorporated

IMAGE GUIDED RADIOSURGERY METHOD AND APPARATUS USING REGISTRATION OF 2D
RADIOGRAPHIC IMAGES WITH DIGITALLY RECONSTRUCTED RADIOGRAPHS OF 3D SCAN DATA

 

US

 

Aug 29, 2003

 

Issued

 

Jul 13, 2010

 

7756567

 

Accuray Incorporated

IMAGE GUIDED RADIOSURGERY METHOD AND APPARATUS USING REGISTRATION OF 2D
RADIOGRAPHIC IMAGES WITH DIGITALLY RECONSTRUCTED RADIOGRAPHS OF 3D SCAN DATA

 

US

 

Jun 3, 2010

 

Issued

 

Oct 2, 2012

 

8280491

 

Accuray Incorporated

GENERATION OF RECONSTRUCTED IMAGES

 

US

 

Mar 31, 2004

 

Issued

 

Jan 1, 2008

 

7315636

 

Accuray Incorporated

MOTION FIELD GENERATION FOR NON-RIGID IMAGE REGISTRATION

 

US

 

Jun 30, 2004

 

Issued

 

Sep 16, 2008

 

7426318

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

DYNAMIC TRACKING OF MOVING TARGETS

 

US

 

Sep 30, 2004

 

Issued

 

Mar 24, 2015

 

8989349

 

Accuray Incorporated

DYNAMIC TRACKING OF MOVING TARGETS

 

US

 

Aug 7, 2007

 

Issued

 

Oct 28, 2014

 

8874187

 

Accuray Incorporated

IMAGE ENHANCEMENT METHOD AND SYSTEM FOR FIDUCIAL-LESS TRACKING OF TREATMENT
TARGETS

 

US

 

Dec 15, 2008

 

Issued

 

Nov 23, 2010

 

7840093

 

Accuray Incorporated

NON-LINEAR CORRELATION MODELS FOR INTERNAL TARGET MOVEMENT

 

US

 

Sep 29, 2005

 

Issued

 

Sep 27, 2011

 

8027715

 

Accuray Incorporated

RESPIRATION PHANTOM FOR QUALITY ASSURANCE

 

US

 

Dec 1, 2005

 

Issued

 

Jul 22, 2008

 

7402819

 

Accuray Incorporated

PARALLEL STEROVISION GEOMETRY IN IMAGE-GUIDED RADIOSURGERY

 

US

 

Jun 28, 2006

 

Issued

 

Nov 17, 2009

 

7620144

 

Accuray Incorporated

CORRELATION MODEL SELECTION FOR INTERNAL TARGET MOVEMENT

 

US

 

Sep 29, 2005

 

Issued

 

May 15, 2012

 

8180432

 

Accuray Incorporated

METHOD AND APPARATUS FOR PATIENT LOADING AND UNLOADING

 

US

 

Jan 24, 2006

 

Issued

 

Jun 30, 2009

 

7552490

 

Accuray Incorporated

METHOD AND APPARATUS FOR PATIENT LOADING AND UNLOADING

 

US

 

May 28, 2009

 

Issued

 

Mar 26, 2013

 

8402581

 

Accuray Incorporated

DELINEATION ON THREE-DIMENSIONAL MEDICAL IMAGE

 

US

 

Mar 30, 2006

 

Issued

 

Mar 15, 2011

 

7907772

 

Accuray Incorporated

ENERGY MONITORING, OPTIMAL DOSE RATE X-RAY TARGET

 

US

 

Apr 25, 2006

 

Issued

 

Jun 24, 2008

 

7391849

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

AUTOMATICALLY DETERMINING A BEAM PARAMETER FOR RADIATION TREATMENT PLANNING

 

US

 

Mar 30, 2007

 

Issued

 

Sep 15, 2009

 

7590219

 

Accuray Incorporated

DETERMINING A TARGET-TO-SURFACE DISTANCE AND USING IT FOR REAL TIME ABSORBED
DOSE CALCULATION AND COMPENSATION

 

US

 

Aug 25, 2006

 

Issued

 

Mar 17, 2009

 

7505559

 

Accuray Incorporated

TEMPORAL SMOOTHING OF A DEFORMATION FIELD

 

US

 

Dec 13, 2006

 

Issued

 

Nov 24, 2009

 

7623679

 

Accuray Incorporated

CALIBRATING TRACKING SYSTEMS TO REMOVE POSITION-DEPENDENT BIAS

 

US

 

Feb 23, 2007

 

Issued

 

Apr 9, 2013

 

8417318

 

Accuray Incorporated

FIDUCIAL-LESS TRACKING OF A VOLUME OF INTEREST

 

US

 

Nov 3, 2006

 

Issued

 

Sep 9, 2014

 

8831706

 

Accuray Incorporated

COLLIMATOR CHANGER

 

US

 

Nov 3, 2006

 

Issued

 

Sep 2, 2014

 

8822934

 

Accuray Incorporated

TARGET TRACKING USING DIRECT TARGET REGISTRATION

 

US

 

Jan 20, 2011

 

Issued

 

Jan 3, 2012

 

8090175

 

Accuray Incorporated

INTEGRATED VARIABLE-APERTURE COLLIMATOR AND FIXED-APERTURE COLLIMATOR

 

US

 

Jun 29, 2007

 

Issued

 

Jan 10, 2012

 

8093572

 

Accuray Incorporated

PHANTOM INSERT FOR QUALITY ASSURANCE

 

US

 

Mar 29, 2007

 

Issued

 

Sep 29, 2009

 

7594753

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

“NON-COLLOCATED IMAGING AND TREATMENT IN IMAGE-GUIDED RADIATION TREATMENT
SYSTEMS”.

 

US

 

Jun 29, 2007

 

Issued

 

Nov 24, 2009

 

7623623

 

Accuray Incorporated

APPARATUS AND METHOD FOR DETERMINING AN OPTIMIZED PATH TRAVERSAL FOR RADIATION
TREATMENT DELIVERY SYSTEM

 

US

 

Mar 30, 2007

 

Issued

 

Sep 11, 2012

 

8262554

 

Accuray Incorporated

ROBOTIC ARM FOR A RADIATION TREATMENT SYSTEM

 

US

 

Jun 29, 2007

 

Issued

 

Feb 18, 2014

 

8655429

 

Accuray Incorporated

A NON-INVASIVE METHOD FOR USING 2D ANGIOGRAPHIC IMAGES FOR RADIOSURGICAL TARGET
DEFINITION

 

US

 

Jun 30, 2007

 

Issued

 

Aug 30, 2016

 

9427201

 

Accuray Incorporated

USE OF A SINGLE X-RAY IMAGE IN A STEREO IMAGING PAIR FOR QUALITY ASSURANCE OF
TRACKING

 

US

 

Aug 27, 2008

 

Issued

 

Dec 27, 2011

 

8086004

 

Accuray Incorporated

LOWER-TORSO ASSEMBLY OF A TREATMENT COUCH USEABLE IN AN X-RAY ENVIRONMENT

 

US

 

Jun 27, 2007

 

Issued

 

Jun 22, 2010

 

7742562

 

Accuray Incorporated

HIGH QUALITY VOLUME RENDERING WITH GPU USING FLOATING-POINT FRAME BUFFER OBJECT

 

US

 

Jun 25, 2007

 

Issued

 

Feb 15, 2011

 

7889902

 

Accuray Incorporated

CARDIAC TARGET TRACKING

 

US

 

Jan 15, 2009

 

Issued

 

Oct 23, 2012

 

8295435

 

Accuray Incorporated

CONSTRAINED-CURVE CORRELATION MODEL

 

US

 

Jan 10, 2008

 

Issued

 

Nov 22, 2011

 

8064642

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

Automatic correlation modeling of an internal target

 

US

 

Oct 26, 2007

 

Issued

 

Feb 2, 2016

 

9248312

 

Accuray Incorporated

TARGET TRACKING USING SURFACE SCANNER AND FOUR-DIMENSIONAL DIAGNOSTIC IMAGING
DATA

 

US

 

Jan 7, 2008

 

Issued

 

May 18, 2010

 

7720196

 

Accuray Incorporated

TARGET LOCATION BY TRACKING OF IMAGING DEVICE

 

US

 

Oct 11, 2011

 

Issued

 

Mar 22, 2016

 

9289268

 

Accuray Incorporated

SUBTRACTION OF SEGMENTED ANATOMICAL FEATURE FROM AN ACQUIRED IMAGE

 

US

 

Sep 30, 2008

 

Issued

 

Jun 4, 2013

 

8457372

 

Accuray Incorporated

SEVEN OR MORE DEGREES OF FREEDOM ROBOTIC MANIPULATOR HAVING AT LEAST ONE
REDUNDANT JOINT

 

US

 

Oct 14, 2008

 

Issued

 

Feb 28, 2012

 

8126114

 

Accuray Incorporated

SEVEN OR MORE DEGREES OF FREEDOM ROBOTIC MANIPULATOR HAVING AT LEAST ONE
REDUNDANT JOINT

 

US

 

Feb 27, 2012

 

Issued

 

Jun 24, 2014

 

8761337

 

Accuray Incorporated

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

US

 

Oct 16, 2009

 

Issued

 

Jul 31, 2012

 

8232748

 

Accuray Incorporated

TRAVELING WAVE LINAC ACCELERATOR COMPRISING FREQUENCY CONTROLLER FOR INTERLEAVED
MULTIPLE-ENERGY OPERATION

 

US

 

Jul 17, 2012

 

Issued

 

Feb 26, 2013

 

8384314

 

Accuray Incorporated

 

--------------------------------------------------------------------------------

 

Controlling Timing for X-ray Imaging Based on Target Movement

 

US

 

Sep 11, 2009

 

Issued

 

Mar 6, 2012

 

8130907

 

Accuray Incorporated

Controlling Timing for X-ray Imaging Based on Target Movement

 

US

 

Jan 26, 2012

 

Issued

 

Mar 3, 2015

 

8971490

 

Accuray Incorporated

SEQUENTIAL OPTIMIZATIONS FOR TREATMENT PLANNING

 

US

 

Jun 26, 2009

 

Issued

 

May 15, 2012

 

8180020

 

Accuray Incorporated

SEQUENTIAL OPTIMIZATIONS FOR TREATMENT PLANNING

 

US

 

Apr 13, 2012

 

Issued

 

Jun 2, 2015

 

9044602

 

Accuray Incorporated

Treatment Planning in a Virtual Environment

 

US

 

Apr 15, 2010

 

Issued

 

Aug 26, 2014

 

8819591

 

Accuray Incorporated

A method of interleaving multi x-ray energy operation for the standing wave
linear accelerator

 

US

 

Mar 5, 2010

 

Issued

 

Oct 9, 2012

 

8284898

 

Accuray Incorporated

A method of interleaving multi x-ray energy operation for the standing wave
linear accelerator

 

US

 

Sep 11, 2012

 

Issued

 

May 12, 2015

 

9031200

 

Accuray Incorporated

INTERLEAVING MULTI-ENERGY X-RAY ENERGY OPERATION OF A STANDING WAVE LINEAR
ACCELERATOR USING ELECTRONIC SWITCHES

 

US

 

Jul 8, 2009

 

Issued

 

Jun 19, 2012

 

8203289

 

Accuray Incorporated

INTERLEAVING MULTI-ENERGY X-RAY ENERGY OPERATION OF A STANDING WAVE LINEAR
ACCELERATOR USING ELECTRONIC SWITCHES

 

US

 

Jun 18, 2012

 

Issued

 

Jul 22, 2014

 

8786217

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

Magnetron Powered of Interleaved Multi-energy LInac

 

US

 

Jan 29, 2010

 

Issued

 

Nov 13, 2012

 

8311187

 

Accuray Incorporated

Magnetron Powered of Interleaved Multi-Energy LInac

 

US

 

Nov 12, 2012

 

Issued

 

Aug 23, 2016

 

9426876

 

Accuray Incorporated

IMAGE ALIGNMENT

 

US

 

Sep 17, 2010

 

Issued

 

Nov 20, 2012

 

8315356

 

Accuray Incorporated

Gantry Image Guided Radiotherapy System And Related Treatment Delivery Methods

 

US

 

Feb 23, 2011

 

Issued

 

Dec 23, 2014

 

8917813

 

Accuray Incorporated

Gantry Image Guided Radiotherapy System And Related Treatment Delivery Methods

 

US

 

Nov 12, 2014

 

Issued

 

Jul 12, 2016

 

9387347

 

Accuray Incorporated

Gantry Image Guided Radiotherapy System And Related Treatment Delivery Methods

 

US

 

Feb 23, 2011

 

Issued

 

Jan 13, 2015

 

8934605

 

Accuray Incorporated

Gantry Image Guided Radiotherapy System And Related Treatment Delivery Methods

 

US

 

Nov 19, 2014

 

Issued

 

May 3, 2016

 

9327141

 

Accuray Incorporated

Medical imaging and image-guided radiation treatment

 

US

 

Jun 11, 2011

 

Issued

 

Oct 15, 2013

 

8559596

 

Accuray Incorporated

Medical imaging and image-guided radiation treatment

 

US

 

Jun 8, 2011

 

Issued

 

Aug 12, 2014

 

8804901

 

Accuray Incorporated

Radiation Treatment Delivery System with Outwardly Movable Radiation Treatment
Head Extending from Ring Gantry

 

US

 

Aug 8, 2011

 

Issued

 

Mar 24, 2015

 

8989846

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

Systems and methods for real-time tumor tracking during radiation treatment
using ultrasound imaging

 

US

 

Aug 5, 2011

 

Issued

 

Aug 18, 2015

 

9108048

 

Accuray Incorporated

TRAVELING WAVE LINEAR ACCELERATOR BASED X-RAY SOURCE USING CURRENT TO MODULATE
PULSE-TO-PULSE DOSAGE

 

US

 

Dec 22, 2010

 

Issued

 

Oct 20, 2015

 

9167681

 

Accuray Incorporated

TRAVELING WAVE LINEAR ACCELERATOR BASED X-RAY SOURCE USING CURRENT TO MODULATE
PULSE-TO-PULSE DOSAGE

 

US

 

May 16, 2012

 

Issued

 

Sep 16, 2014

 

8836250

 

Accuray Incorporated

TRAVELING WAVE LINEAR ACCELERATOR BASED X-RAY SOURCE USING PULSE WIDTH TO
MODULATE PULSE-TO-PULSE DOSAGE

 

US

 

Dec 22, 2010

 

Issued

 

Feb 9, 2016

 

9258876

 

Accuray Incorporated

SYSTEMS AND METHODS FOR CARGO SCANNING AND RADIOTHERAPY USING A TRAVELING WAVE
LINEAR ACCELERATOR BASED X-RAY SOURCE

 

US

 

May 16, 2012

 

Issued

 

Jan 27, 2015

 

8942351

 

Accuray Incorporated

METHOD AND APPARATUS FOR SELECTING A TRACKING METHOD TO USE IN IMAGE GUIDED
TREATMENT

 

US

 

Oct 25, 2011

 

Issued

 

Sep 30, 2014

 

8849633

 

Accuray Incorporated

Method and apparatus for treating a target’s partial motion range

 

US

 

Oct 25, 2011

 

Issued

 

Sep 2, 2014

 

8824630

 

Accuray Incorporated

Automatic Calibration for Device with Controlled Motion Range

 

US

 

Jul 15, 2011

 

Issued

 

Aug 2, 2016

 

9406411

 

Accuray Incorporated

APPARATUS FOR GENERATING MULTI-ENERGY X-RAY IMAGES AND METHODS OF USING THE SAME

 

US

 

Jun 28, 2012

 

Issued

 

Aug 16, 2016

 

9415240

 

Accuray Incorporated

IMAGE REGISTRATION FOR IMAGE-GUIDED SURGERY

 

US

 

Jul 14, 2011

 

Issued

 

Aug 26, 2014

 

8818105

 

Accuray Incorporated

Systems and methods for achromatically bending a beam of charged particles by
about ninety degree during radiation treatment

 

US

 

Jul 15, 2011

 

Issued

 

Mar 26, 2013

 

8405044

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

Ring Gantry Radiation Treatment Delivery System With Dynamically Controllable
Inward Extension Of Treatment Head

 

US

 

Apr 15, 2011

 

Issued

 

Sep 17, 2013

 

8536547

 

Accuray Incorporated

SYSTEMS AND METHODS FOR GENERATING X-RAYS AND NEUTRONS

 

US

 

May 8, 2012

 

Issued

 

Sep 24, 2013

 

8541756

 

Accuray Incorporated

SYSTEM AND METHOD FOR FUSION-ALIGNED REPROJECTION OF INCOMPLETE DATA

 

US

 

Mar 9, 2001

 

Issued

 

May 16, 2006

 

7046831

 

TomoTherapy Incorporated

FLUENCE ADJUSTMENT FOR IMPROVED DELIVERY TO VOXELS WITHOUT REOPTIMIZATION

 

US

 

Mar 9, 2001

 

Issued

 

Dec 9, 2003

 

6661870

 

TomoTherapy Incorporated

METHOD FOR RECONSTRUCTION OF LIMITED DATA IMAGES USING FUSION-ALIGNED
REPROJECTION AND NORMAL-ERROR-ALIGNED REPROJECTION

 

US

 

Jun 11, 2002

 

Issued

 

Jul 5, 2005

 

6915005

 

TomoTherapy Incorporated

METHOD FOR MODIFICATION OF RADIOTHERAPY TREATMENT DELIVERY

 

US

 

May 16, 2005

 

Issued

 

Mar 26, 2013

 

8406844

 

TomoTherapy Incorporated

METHOD AND APPARATUS FOR MODULATING A RADIATION BEAM

 

US

 

Feb 24, 2006

 

Issued

 

Jun 7, 2011

 

7957507

 

Accuray Incorporated

SYSTEM AND METHOD OF DELIVERING RADIATION THERAPY TO A MOVING REGION OF INTEREST

 

US

 

Jul 21, 2006

 

Issued

 

Jul 1, 2014

 

8767917

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF TREATING A PATIENT WITH RADIATION THERAPY

 

US

 

May 10, 2006

 

Issued

 

Jul 31, 2012

 

8232535

 

TomoTherapy Incorporated

 

--------------------------------------------------------------------------------


 

METHOD AND SYSTEM FOR EVALUATING QUALITY ASSURANCE CRITERIA IN DELIVERY OF A
TREATMENT PLAN

 

US

 

Jul 21, 2006

 

Issued

 

Aug 10, 2010

 

7773788

 

TomoTherapy Incorporated

METHOD AND SYSTEM FOR EVALUATING QUALITY ASSURANCE CRITERIA IN DELIVERY OF A
TREATMENT PLAN

 

US

 

Aug 10, 2010

 

Issued

 

May 14, 2013

 

8442287

 

TomoTherapy Incorporated

METHOD OF AND SYSTEM FOR PREDICTING DOSE DELIVERY

 

US

 

Jul 21, 2006

 

Issued

 

Dec 29, 2009

 

7639853

 

TomoTherapy Incorporated

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP AND SYSTEM FOR IMPLEMENTING
SAME

 

US

 

Jul 21, 2006

 

Issued

 

Jul 28, 2009

 

7567694

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF GENERATING CONTOUR STRUCTURES USING A DOSE VOLUME HISTOGRAM

 

US

 

Jul 21, 2006

 

Issued

 

Oct 27, 2009

 

7609809

 

TomoTherapy Incorporated

METHOD AND SYSTEM FOR EVALUATING DELIVERED DOSE

 

US

 

Jul 21, 2006

 

Issued

 

Jan 5, 2010

 

7643661

 

TomoTherapy Incorporated

METHOD AND SYSTEM FOR ADAPTING A RADIATION THERAPY TREATMENT PLAN BASED ON A
BIOLOGICAL MODEL

 

US

 

Jul 21, 2006

 

Issued

 

Aug 11, 2009

 

7574251

 

TomoTherapy Incorporated

METHOD AND SYSTEM FOR PROCESSING DATA RELATING TO A RADIATION THERAPY TREATMENT
PLAN

 

US

 

Jul 21, 2006

 

Issued

 

Dec 29, 2009

 

7639854

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF DETECTING A BREATHING PHASE OF A PATIENT RECEIVING
RADIATION THERAPY

 

US

 

Jul 21, 2006

 

Issued

 

Jul 24, 2012

 

8229068

 

TomoTherapy Incorporated

 

--------------------------------------------------------------------------------

 

 

 

SYSTEM AND METHOD OF EVALUATING DOSE DELIVERED BY A RADIATION THERAPY SYSTEM

 

US

 

Jul 21, 2006

 

Issued

 

Nov 23, 2010

 

7839972

 

TomoTherapy Incorporated

METHOD AND APPARATUS FOR CALIBRATING A RADIATION THERAPY TREATMENT SYSTEM

 

US

 

Jul 27, 2007

 

Issued

 

Sep 21, 2010

 

7801269

 

TomoTherapy Incorporated

PATIENT SUPPORT DEVICE

 

US

 

Sep 4, 2008

 

Issued

 

Feb 28, 2012

 

8122542

 

TomoTherapy Incorporated

PATIENT SUPPORT DEVICE AND METHOD OF OPERATION

 

US

 

Sep 4, 2008

 

Issued

 

Aug 31, 2010

 

7784127

 

TomoTherapy Incorporated

PATIENT SUPPORT DEVICE AND METHOD OF OPERATION

 

US

 

Aug 31, 2010

 

Issued

 

Apr 24, 2012

 

8161585

 

TomoTherapy Incorporated

METHOD FOR ADAPTING FRACTIONATION OF A RADIATION THERAPY DOSE

 

US

 

Oct 27, 2008

 

Issued

 

Jul 17, 2012

 

8222616

 

TomoTherapy Incorporated

SYSTEM AND METHOD FOR MOTION ADAPTIVE OPTIMIZATION FOR RADIATION THERAPY
DELIVERY

 

US

 

Oct 27, 2008

 

Issued

 

Aug 13, 2013

 

8509383

 

TomoTherapy Incorporated

SYSTEM AND METHOD FOR MOTION ADAPTIVE OPTIMIZATION FOR RADIATION THERAPY
DELIVERY

 

US

 

Mar 5, 2009

 

Issued

 

Jun 18, 2013

 

8467497

 

TomoTherapy Incorporated

METHOD AND SYSTEM FOR IMPROVED IMAGE SEGMENTATION

 

US

 

Mar 4, 2009

 

Issued

 

Nov 5, 2013

 

8577115

 

TomoTherapy Incorporated

TARGET PEDESTAL ASSEMBLY AND METHOD OF PRESERVING THE TARGET

 

US

 

Feb 11, 2009

 

Issued

 

Nov 16, 2010

 

7835502

 

TomoTherapy Incorporated

 

--------------------------------------------------------------------------------


 

SYSTEM AND METHOD OF CONTOURING A TARGET AREA

 

US

 

Aug 28, 2009

 

Issued

 

Aug 12, 2014

 

8803910

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF CALCULATING DOSE UNCERTAINTY

 

US

 

Aug 28, 2009

 

Issued

 

Jan 19, 2013

 

8363784

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF CALCULATING DOSE UNCERTAINTY

 

US

 

Jan 11, 2013

 

Issued

 

Dec 16, 2014

 

8913716

 

TomoTherapy Incorporated

PATIENT SUPPORT DEVICE WITH LOW ATTENTUATION PROPERTIES

 

US

 

Sep 29, 2010

 

Issued

 

Jun 23, 2015

 

9061141

 

TomoTherapy Incorporated

NON-VOXEL-BASED BROAD-BEAM (NVBB) ALGORITHM FOR INTENSITY MODULATED RADIATION
THERAPY DOSE CALCULATION AND PLAN OPTIMIZATION

 

US

 

Oct 29, 2010

 

Issued

 

Mar 19, 2013

 

8401148

 

TomoTherapy Incorporated

ELECTROMAGNETICALLY ACTUATED MULTI-LEAF COLLIMATOR

 

US

 

Feb 19, 2014

 

Issued

 

Sep 13, 2016

 

9443633

 

Accuray Incorporated & TomoTherapy Incorporated

RADIATION TREATMENT PLANNING AND DELIVERY FOR MOVING TARGETS IN THE HEART

 

US

 

Mar 16, 2009

 

Issued

 

May 31, 2011

 

7953204

 

Accuray Incorporated and Cyberheart, Inc.

 

--------------------------------------------------------------------------------

 

OUS Patent “Pending/Allowed” Matters

 

TITLE

 

COUNTRY

 

DATE
FILED

 

APPLICATION
NUMBER

 

STATUS

 

OWNER

ROBOTIC ARM FOR PATIENT POSITIONING ASSEMBLY - PCT

 

European Patent Office

 

May 9, 2006

 

067701599

 

Pending

 

Accuray Incorporated

SUPER PRECISION REGISTRATION OF X-RAY IMAGES TO CONE BEAM CT FOR IMAGE-GUIDED
RADIOSURGERY - PCT

 

European Patent Office

 

Jun 27, 2006

 

067741652

 

Pending

 

Accuray Incorporated

PATIENT POSITIONING ASSEMBLY - EPO

 

European Patent Office

 

Apr 5, 2005

 

057337362

 

Pending

 

Accuray Incorporated

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD- EPO

 

European Patent Office

 

Sep 14, 2001

 

019709450

 

Pending

 

Accuray Incorporated

TREATMENT DELIVERY OPTIMIZATION

 

European Patent Office

 

May 31, 2007

 

077773653

 

Pending

 

Accuray Incorporated

Dynamic Tracking of Moving Targets

 

European Patent Office

 

Aug 22, 2005

 

057915225

 

Pending

 

Accuray Incorporated

PARALLEL STEROVISION GEOMETRY IN IMAGE-GUIDED RADIOSURGERY

 

European Patent Office

 

May 30, 2007

 

077955359

 

Pending

 

Accuray Incorporated

TARGET TRACKING USING DIRECT TARGET REGISTRATION

 

European Patent Office

 

Oct 11, 2007

 

078527231

 

Pending

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

USE OF A SINGLE X-RAY IMAGE IN A STEREO IMAGING PAIR FOR QUALITY ASSURANCE OF
TRACKING

 

European Patent Office

 

Dec 11, 2008

 

088706437

 

Allowed

 

Accuray Incorporated

SEVEN DEGREES OR MORE OF FREEDOM ROBOTIC MANIPULATOR HAVING AT LEAST ONE
REDUNDANT JOINT

 

European Patent Office

 

Aug 12, 2009

 

098134182

 

Pending

 

Accuray Incorporated

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

Germany

 

Jan 25, 2010

 

107013062

 

Pending

 

Accuray Incorporated

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

European Patent Office

 

Jan 25, 2010

 

107013062

 

Pending

 

Accuray Incorporated

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

France

 

Jan 25, 2010

 

107013062

 

Pending

 

Accuray Incorporated

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

Italy

 

Jan 25, 2010

 

107013062

 

Pending

 

Accuray Incorporated

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

Sweden

 

Jan 25, 2010

 

107013062

 

Pending

 

Accuray Incorporated

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

United Kingdom

 

Jan 25, 2010

 

107013062

 

Pending

 

Accuray Incorporated

INTERLEAVING MULTI-ENERGY X-RAY ENERGY OPERATION OF A STANDING WAVE LINEAR
ACCELERATOR USING ELECTRONIC SWITCHES

 

European Patent Office

 

Jul 2, 2010

 

107306813

 

Pending

 

Accuray Incorporated

Magnetron Powered Linear Accelerator for Interleaved Multi-Energy Operation

 

Germany

 

Jan 28, 2011

 

117021220

 

Pending

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

Magnetron Powered Linear Accelerator for Interleaved Multi-Energy Operation

 

European Patent Office

 

Jan 28, 2011

 

117021220

 

Pending

 

Accuray Incorporated

Magnetron Powered Linear Accelerator for Interleaved Multi-Energy Operation

 

France

 

Jan 28, 2011

 

117021220

 

Pending

 

Accuray Incorporated

Magnetron Powered Linear Accelerator for Interleaved Multi-Energy Operation

 

United Kingdom

 

Jan 28, 2011

 

117021220

 

Pending

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

Germany

 

Feb 23, 2011

 

131645608

 

Pending

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

European Patent Office

 

Feb 23, 2011

 

117072827

 

Pending

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

European Patent Office

 

Feb 23, 2011

 

131645608

 

Pending

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

Germany

 

Feb 23, 2011

 

131645608

 

Pending

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

France

 

Feb 23, 2011

 

131645608

 

Pending

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

Italy

 

Feb 23, 2011

 

131645608

 

Pending

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

Sweden

 

Feb 23, 2011

 

131645608

 

Pending

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

United Kingdom

 

Feb 23, 2011

 

131645608

 

Pending

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

European Patent Office

 

Feb 23, 2011

 

171589864

 

Pending

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

France

 

Feb 23, 2011

 

131645608

 

Pending

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

United Kingdom

 

Feb 23, 2011

 

131645608

 

Pending

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

Italy

 

Feb 23, 2011

 

131645608

 

Pending

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

Sweden

 

Feb 23, 2011

 

131645608

 

Pending

 

Accuray Incorporated

RADIATION TREATMENT DELIVERY SYSTEM

 

China

 

Apr 8, 2016

 

2012800109855

 

Pending

 

Accuray Incorporated

RADIATION TREATMENT DELIVERY SYSTEM

 

China

 

Jan 10, 2012

 

2016102174030

 

Pending

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

RADIATION TREATMENT DELIVERY SYSTEM

 

European Patent Office

 

Jan 10, 2012

 

1270090411652

 

Pending

 

Accuray Incorporated

RADIATION TREATMENT DELIVERY SYSTEM

 

Japan

 

Jan 10, 2012

 

2016082013

 

Pending

 

Accuray Incorporated

RADIATION TREATMENT DELIVERY SYSTEM

 

Japan

 

Jan 10, 2012

 

2016082014

 

Pending

 

Accuray Incorporated

Automatic callibration for device with controlled motion range

 

Japan

 

Feb 6, 2012

 

2013553479

 

Pending

 

Accuray Incorporated

*A METHOD FOR IMAGE-BASED MLC LEAF POSITION TRACKING BY TRANSFORMING CAMERA
IMAGES

 

World Intellectual Property Organization

 

Mar 21, 2016

 

PCTUS2016023463

 

Pending

 

Accuray Incorporated

*A METHOD FOR IMAGE-BASED MLC LEAF POSITION TRACKING BY TRANSFORMING CAMERA
IMAGES

 

World Intellectual Property Organization

 

Mar 21, 2016

 

PCTUS2016023456

 

Pending

 

Accuray Incorporated

*A METHOD FOR IMAGE-BASED MLC LEAF POSITION TRACKING BY TRANSFORMING CAMERA
IMAGES

 

World Intellectual Property Organization

 

Mar 21, 2016

 

PCTUS2016023450

 

Pending

 

Accuray Incorporated

MANIPULATION OF A RESPIRATORY MODEL VIA ADJUSTMENT OF PARAMETERS ASSOCIATED WITH
MODEL IMAGES

 

World Intellectual Property Organization

 

Jan 18, 2017

 

PCTUS1713980

 

Pending

 

Accuray Incorporated

PRESENTING A SEQUENCE OF IMAGES ASSOCIATED WITH A MOTION MODEL

 

World Intellectual Property Organization

 

Jan 18, 2017

 

PCTUS1713981

 

Pending

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

RADIATION THERAPY IMAGING AND DELIVERY UTILIZING COORDINATED MOTION OF GANTRY,
COUCH AND MULTI-LEAF COLLIMATOR

 

European Patent Office

 

Jul 21, 2006

 

067882217

 

Published

 

TomoTherapy Incorporated

RADIATION THERAPY IMAGING AND DELIVERY UTILIZING COORDINATED MOTION OF GANTRY,
COUCH AND MULTI-LEAF COLLIMATOR

 

European Patent Office

 

Jul 21, 2006

 

171501059

 

Pending

 

TomoTherapy Incorporated

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP

 

European Patent Office

 

Jul 21, 2006

 

067882233

 

Published

 

TomoTherapy Incorporated

SYSTEM AND METHOD FOR MOTION ADAPTIVE OPTIMIZATION FOR RADIATION THERAPY
DELIVERY

 

European Patent Office

 

Oct 27, 2008

 

088418371

 

Published

 

TomoTherapy Incorporated

ELECTROMAGNETICALLY ACTUATED MULTI-LEAF COLLIMATOR

 

China

 

Feb 19, 2014

 

2014800105675

 

Pending

 

Accuray Incorporated

ELECTROMAGNETICALLY ACTUATED MULTI-LEAF COLLIMATOR

 

European Patent Office

 

Feb 19, 2014

 

147575765

 

Pending

 

Accuray Incorporated

ELECTROMAGNETICALLY ACTUATED MULTI-LEAF COLLIMATOR

 

Hong Kong, SAR China

 

May 11, 2016

 

161053998

 

Pending

 

Accuray Incorporated

ELECTROMAGNETICALLY ACTUATED MULTI-LEAF COLLIMATOR

 

Japan

 

Feb 19, 2014

 

2015558927

 

Published

 

Accuray Incorporated

ELECTROMAGNETICALLY ACTUATED MULTI-LEAF COLLIMATOR

 

World Intellectual Property Organization

 

Feb 19, 2014

 

PCTUS2014017198

 

Pending

 

Accuray Incorporated

RADIATION TREATMENT PLANNING AND DELIVERY FOR MOVING TARGETS IN THE HEART

 

World Intellectual Property Organization

 

Mar 16, 2009

 

PCTUS2009037298

 

Pending

 

Accuray Incorporated and Cyberheart, Inc.

 

--------------------------------------------------------------------------------

 

US Patent “Pending/Allowed” Matters

 

TITLE

 

COUNTRY

 

DATE
FILED

 

APPLICATION
NUMBER

 

STATUS

 

OWNER

ROBOTIC ARM FOR PATIENT POSITIONING ASSEMBLY

 

US

 

Mar 9, 2012

 

13417003

 

Pending

 

Accuray Incorporated

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD

 

US

 

Dec 18, 2013

 

14133111

 

Allowed

 

Accuray Incorporated

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD

 

US

 

Jan 23, 2017

 

15412958

 

Pending

 

Accuray Incorporated

TREATMENT PLANNING SOFTWARE AND CORRESPONDING USER INTERFACE

 

US

 

Nov 8, 2011

 

13291830

 

Pending

 

Accuray Incorporated

DYNAMIC TRACKING OF MOVING TARGETS

 

US

 

Mar 10, 2015

 

14643579

 

Allowed

 

Accuray Incorporated

RADIATION TREATMENT PLANNING USING FOUR-DIMENSIONAL IMAGING DATA

 

US

 

Sep 28, 2006

 

11540327

 

Pending

 

Accuray Incorporated

A NON-INVASIVE METHOD FOR USING 2D ANGIOGRAPHIC IMAGES FOR RADIOSURGICAL TARGET
DEFINITION

 

US

 

Jul 26, 2016

 

15219514

 

Pending

 

Accuray Incorporated

Automatic correlation modeling of an internal target

 

US

 

Jan 8, 2016

 

14991428

 

Pending

 

Accuray Incorporated

Automatic correlation modeling of an internal target

 

US

 

Jan 8, 2016

 

14991759

 

Pending

 

Accuray Incorporated

FIDUCIAL LOCALIZATION

 

US

 

Jun 18, 2008

 

12214771

 

Pending

 

Accuray Incorporated

Controlling Timing for X-ray Imaging Based on Target Motion

 

US

 

Mar 2, 2015

 

14634298

 

Pending

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

Rotatable Gantry Radiation Treatment System

 

US

 

Jun 28, 2016

 

15194978

 

Allowed

 

Accuray Incorporated

Gantry Image Guided Radiotherapy System And Related Treatment Delivery Methods

 

US

 

Mar 23, 2016

 

15078553

 

Pending

 

Accuray Incorporated

Medical imaging and image-guided radiation treatment

 

US

 

Jul 29, 2014

 

14446136

 

Pending

 

Accuray Incorporated

Radiation Treatment Delivery System with Outwardly Movable Radiation Treatment
Head Extending from Ring Gantry

 

US

 

Mar 19, 2015

 

14663075

 

Pending

 

Accuray Incorporated

TRACKING DURING RADIATION TREATMENT USING ULTRASOUND IMAGING

 

US

 

Jul 13, 2015

 

14798179

 

Pending

 

Accuray Incorporated

TUMOR TRACKING DURING RADIATION TREATMENT USING ULTRASOUND IMAGING

 

US

 

Jul 15, 2015

 

14800473

 

Pending

 

Accuray Incorporated

Radiation Treatment Delivery System With Translatable Ring Gantry

 

US

 

Apr 15, 2011

 

13088289

 

Allowed

 

Accuray Incorporated

APPARATUS FOR GENERATING MULTI-ENERGY X-RAY IMAGES AND METHODS OF USING THE SAME

 

US

 

Jul 12, 2016

 

15208049

 

Pending

 

Accuray Incorporated

Gantry Image Guided Radiotherapy System And Related Treatment Delivery Methods

 

US

 

Feb 23, 2011

 

13033584

 

Pending

 

Accuray Incorporated

IMAGE-BASED APERTURE VERIFICATION SYSTEM FOR MULTI-LEAF COLLIMATOR

 

US

 

Jan 27, 2016

 

15008232

 

Published

 

Accuray Incorporated

 

--------------------------------------------------------------------------------


 

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

VERIFICATION OF LEAF POSITIONS FOR MULTI-LEAF COLLIMATOR USING MULTIPLE
VERIFICATION SYSTEMS

 

US

 

Jan 27, 2016

 

15008239

 

Published

 

Accuray Incorporated

*A METHOD FOR IMAGE-BASED MLC LEAF POSITION TRACKING BY TRANSFORMING CAMERA
IMAGES

 

US

 

Dec 17, 2015

 

14973406

 

Published

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

MANIPULATION OF A RESPIRATORY MODEL VIA ADJUSTMENT OF PARAMETERS ASSOCIATED WITH
MODEL IMAGES

 

US

 

Jan 25, 2016

 

15005971

 

Pending

 

Accuray Incorporated

PRESENTING A SEQUENCE OF IMAGES ASSOCIATED WITH A MOTION MODEL

 

US

 

Jan 25, 2016

 

15005985

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

 

--------------------------------------------------------------------------------

  [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

RADIATION THERAPY IMAGING AND DELIVERY UTILIZING COORDINATED MOTION OF GANTRY
AND COUCH

 

US

 

Jul 21, 2006

 

11459161

 

Published

 

TomoTherapy Incorporated

ELECTROMAGNETICALLY ACTUATED MULTI-LEAF COLLIMATOR

 

US

 

Feb 26, 2013

 

61769549

 

Pending

 

Accuray Incorporated & TomoTherapy Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

 

--------------------------------------------------------------------------------

  [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

Schedule 4.9
Litigation, Governmental Proceedings and Other Notice Events

 

·                  [*****]

 

--------------------------------------------------------------------------------

  [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

Schedule 5.1
Debt; Contingent Obligations

 

·                  Reimbursement obligations in respect of:

 

·                  the Standby Letter of Credit issued to Hintex B.V.,
Netherlands for EUR 11,838 in November 2010; and

 

·                  the Standby Letter of Credit issued to Pacific Gas and
Electric Company, USA for $133,100 in November 2011.

 

·                  [*****]

 

--------------------------------------------------------------------------------

  [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

Schedule 5.2
Liens

 

·                  Liens in connection with:

 

·                  Certificate of Deposit #8046436708 held by Wells Fargo Bank,
N.A., as collateral against the Standby Letter of Credit issued to Hintex B.V.,
Netherlands for EUR 11,838 in November 2010; and

 

·                  Certificate of Deposit #6421121341 held by Wells Fargo Bank,
N.A., as collateral against the Standby Letter of Credit issued to Pacific Gas
and Electric Company, USA for $133,100 in November 2011.

 

--------------------------------------------------------------------------------

 

Schedule 5.7
Permitted Investments

 

·                  Investments:

 

Owner

 

Description

 

Current Units
as of 03/31/17

 

Currency

 

Security
Type

 

Securities
Account

Accuray Incorporated

 

[*****]

 

[*****]

 

USD

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

USD

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

USD

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

USD

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

USD

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

USD

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

USD

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

USD

 

[*****]

 

Merill Lynch Wealth Management

 

·                  Intercompany Loans:

 

·                  Agreement, dated as of September 20, 2007, between
TomoTherapy Incorporated, as creditor, and TomoTherapy Europe SARL, as Company,
as amended.  As of March 31, 2017, there was [*****] outstanding with respect to
this loan.

 

·                  Loan between Accuray Incorporated, as lender, and Accuray
Medical Equipment (Russia) LLC, as debtor.  As of March 31, 2017, there was
[*****] outstanding with respect to this loan.

 

--------------------------------------------------------------------------------

 [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

·                  Equity in subsidiaries:

 

Owner

 

Subsidiary

 

Balance as of
3/31/17

Accuray Incorporated

 

Accuray International SARL

 

[*****]

Accuray Incorporated

 

Accuray Brasil

 

[*****]

TomoTherapy Incorporated

 

TomoTherapy Europe SARL

 

[*****]

TomoTherapy Incorporated

 

Accuray Accelerator Technology Company Inc.

 

[*****]

 

·                  Other Investments:

 

Accuray Incorporated owns [*****] Series A preferred stock in [*****]

 

--------------------------------------------------------------------------------

  [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

Schedule 5.8
Affiliate Transactions

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.14
Deposit Accounts and Securities Accounts

 

Entity

 

Bank

 

Address

 

Account #

 

Description

 

Currency

Accuray Incorporated

 

Wells Fargo

 

400 Hamilton Ave. Palo Alto, CA 94301

 

[*****]

 

Main Operating

 

USD

Accuray Incorporated

 

Wells Fargo

 

400 Hamilton Ave. Palo Alto, CA 94301

 

[*****]

 

Payroll Account

 

USD

Accuray Incorporated

 

Wells Fargo

 

400 Hamilton Ave. Palo Alto, CA 94301

 

[*****]

 

Lockbox Account

 

USD

Accuray Incorporated

 

Wells Fargo

 

400 Hamilton Ave. Palo Alto, CA 94301

 

[*****]

 

Restricted cash

 

USD

Accuray Incorporated

 

Wells Fargo

 

400 Hamilton Ave. Palo Alto, CA 94301

 

[*****]

 

Restricted cash

 

USD

TomoTherapy Incorporated

 

Wells Fargo

 

400 Hamilton Ave. Palo Alto, CA 94301

 

[*****]

 

Main Operating

 

USD

TomoTherapy Incorporated

 

Wells Fargo

 

400 Hamilton Ave. Palo Alto, CA 94301

 

[*****]

 

Lockbox Account

 

USD

Accuray Incorporated

 

Merill Lynch Wealth Management

 

2049 Century Park E, 11/12 FL; Century City, CA

 

[*****]

 

Short-term investments

 

USD

 

--------------------------------------------------------------------------------


 

 

 

 

 

90067

 

 

 

 

 

 

Accuray Incorporated

 

Wells Fargo Securities

 

45 Fremont St
34th Floor;
San Francisco, CA 94104

 

[*****]

 

Short term investments — no securities in the account as of date

 

USD

 

--------------------------------------------------------------------------------

  [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

Schedule 7.4 — Post-Closing Requirements

 

Borrowers shall satisfy and complete each of the following obligations, or
provide Agent each of the items listed below, as applicable, on or before the
date indicated below, all to the satisfaction of Agent in its sole and absolute
discretion:

 

1.                                      Borrowers shall, within five
(5) Business Days of the Closing Date, deliver to Agent such evidence as Agent
may reasonably request that that certain Irrevocable Standby Letter of Credit
Number: IS0497291U, issued by Wells Fargo Bank, N.A. on March 10, 2017 has been
terminated and that the account or certificate of deposit which cash
collateralized such letter of credit has been closed and all funds available in
such account or certificate of deposit have been transferred to a deposit
account subject to Deposit Account Control Agreement with Agent;

 

2.                                      Borrowers shall within fourteen (14)
days of the Closing Date, deliver to Agent additional insured, lender’s loss
payable and notice of cancellation endorsements with respect to the insurance
maintained by Borrowers, all in form and substance reasonably satisfactory to
Agent;

 

3.                                      Borrowers shall within thirty (30) days
of the Closing Date, deliver to Agent, all in form and substance reasonably
satisfactory to Agent:

 

(a)                                 a Securities Account Control — Consent
Agreement with Wells Fargo Securities, LLC, with respect to account no. [*****];
and

 

(b)                                 a Pledged Collateral Account Control
Agreement with Merrill Lynch, Pierce, Fenner & Smith Incorporated with respect
to account no. [*****]; and

 

4.                                      Borrowers shall within ninety (90) days
of the Closing Date, deliver to Agent, in form and substance reasonably
satisfactory to Agent, a Landlord’s Subordination of Lien with KR Chesapeake
Commons, LLC with respect to the real property commonly known as 1310-1314 and
1320 Chesapeake Terrace, Sunnyvale, California.

 

Borrowers’ failure to complete and satisfy any of the above obligations on or
before the date indicated above, or Borrowers’ failure to deliver any of the
above listed items on or before the date indicated above, shall constitute an
immediate an automatic Event of Default.

 

--------------------------------------------------------------------------------

  [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

Schedule 9.1 — Collateral

 

The Collateral consists of all of Borrowers’ assets, including without
limitation, all of Borrowers’ right, title and interest in and to the following,
whether now owned or hereafter created, acquired or arising:

 

(a)                                 all goods, Accounts (including health-care
insurance receivables), equipment, Inventory, contract rights or rights to
payment of money, leases, license agreements, franchise agreements, General
Intangibles, Intellectual Property, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, securities accounts, fixtures, letter of
credit rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located;

 

(b)                                 all of Borrowers’ books and records relating
to any of the foregoing; and

 

(c)                                  any and all claims, rights and interests in
any of the above and all substitutions for, additions, attachments, accessories,
accessions and improvements to and replacements, products, proceeds and
insurance proceeds of any or all of the foregoing.

 

Notwithstanding anything to the contrary of the foregoing, Collateral shall not
include Excluded Property.

 

--------------------------------------------------------------------------------


 

Schedule 9.2
Location of Collateral

 

Company

 

Chief Executive Office

 

Chief Place of Business

 

Books and Records

Accuray Incorporated

 

1310 Chesapeake Terrace
Sunnyvale, CA 94089

 

1310 Chesapeake Terrace
Sunnyvale, CA 94089

 

1310 Chesapeake Terrace
Sunnyvale, CA 94089
1209 Deming Way
Madison, WI 53717

TomoTherapy Incorporated

 

1310 Chesapeake Terrace
Sunnyvale, CA 94089

 

1310 Chesapeake Terrace
Sunnyvale, CA 94089

 

1310 Chesapeake Terrace
Sunnyvale, CA 94089
1209 Deming Way
Madison, WI 53717

 

--------------------------------------------------------------------------------


 

Street Address

 

City

 

State or
Country

 

Zip
Code

 

Inventory
Values as of
March 31,
2017

 

Nature of
such
Location

 

Name and
address of
third party
owning or
operating
that location

 

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

--------------------------------------------------------------------------------

  [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

--------------------------------------------------------------------------------
